 



Exhibit 10.32.9
Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

(THE STATE OF TEXAS LOGO) [w26714w2671402.gif]
Texas Health & Human Service Commission
Version 1.4

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

DOCUMENT HISTORY LOG

                      DOCUMENT   EFFECTIVE     STATUS'   REVISION   DATE  
DESCRIPTION3
 
               
Baseline
  n/a       Initial version of the Uniform Managed Care Contract Terms &
Conditions
 
               
Revision
  1.1   June 30, 2006   Revised version of the Uniform Managed Care Contract
Terms & Conditions that includes provisions applicable to MCOs participating in
the STAR+PLUS Program.
 
               
 
              Article 2, “Definitions,” is amended to add or modify the
following definitions: 1915(c) Nursing Facility Waiver; Community-based Long
Term Care Services; Court- ordered Commitment; Default Enrollment; Dual
Eligibles; Eligibles; Functionally Necessary Covered Services; HHSC
Administrative Services Contractor; HHSC HMO Programs or HMO Programs; Medicaid
HMOs; Medical Assistance Only; Member; Minimum Data Set For Home Care (MSD-HC);
Nursing Facility Cost Ceiling; Nursing Facility Level of Care; Outpatient
Hospital Service; Qualified and Disabled Working Individual (QDWI); Qualified
Medicare Beneficiary; Service Coordination; Service Coordinator; Specified
Low-income Medicare Beneficiary (SMBL); STAR+PLUS or STAR+PLUS Program;
STAR+PLUS HMO; Supplemental Security Income (SSI).
 
               
 
              Article 4, “Contract Administration and Management,” is amended to
add Sections 4.02(a)(12) and 4.04.1, relating to the STAR+PLUS Service
Coordinator.
 
               
 
              Article 8, “Amendments and Modifications,” Section 8.06 is amended
to clarify that CMS must approve all amendments to STAR and STAR+PLUS HMO
contracts. Article 10, ‘Terms and Conditions of Payment,” Section 10.05.1 is
added to include the Capitation Rate structure provisions relating to STAR+PLUS.
Section 10.11 is modified to apply only to STAR and CHIP. Section 10.11.1 is
added to include the Experience Rebate provisions relating to STAR+PLUS.
 
               
Revision
  1.2   September 1, 2006   Revised version of the Uniform Managed Care Contract
Terms & Conditions that includes provisions applicable to MCOs participating in
the STAR and CHIP Programs.
 
               
 
              Section 4.04(a) is amended to change the reference from ‘Texas
Board of Medical Examiners” to “Texas Medical Board”.
 
               
 
              Article 5 is amended to clarify the following sections:
 
              5.02(e)(5), regarding disenrollment of Members; 5.02(i), regarding
disenrollment of foster care children; and 5.04(b), regarding CHIP eligibility
and enrollment for babies of CHIP Members
 
               
 
              Article 10 is amended to clarify the following sections:
 
              10.01(d), regarding the fixed monthly Capitation Rate components;
10.10(c), regarding updating the state

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

                 
 
              system for Members who become eligible for SSI. Section 10.17 is
added regarding recoupment for federal disallowance.
 
               
 
              Article 17 is amended to clarify the following section:
 
              17.01, naming HHSC as an additional insured.
 
               
Revision
  1.3   September 1, 2006   Article 2 is amended to modify and add the following
definitions to include the CHIP Perinatal Program- Appeal, CHIP Perinatal
Program, CHIP Perinatal HMO, CHIP Perinate, CHIP Perinate Newborn, Covered
Services, Complaint, Delivery Supplemental Payment, Eligibles, Experience
Rebate, HHSC Administrative Services Contractor, Major Population Group, Member,
Optional Service Area, and Service Management. Article 5 is amended to add the
following sections: 5.04.1 CHIP Perinatal eligibility and enrollment; 5.05(c)
CHIP Perinatal HMOs.
 
               
 
              Article 10 is amended to apply to the CHIP Perinatal Program.
Section 10.06(a) is amended to add the Capitation Rates Structure for CHIP
Perinates and CHIP Perinate Newborns. Section 10.06(e) is added to include a
description of the rate-setting methodology for the CHIP Perinatal Program.
10.09(b) is modified to include CHIP Perintal Program; Section 10.11 is amended
to add the CHIP Perinatal Program to the STAR and CHIP Experience Rebate.
Section 10.12(c) amended to clarify cost sharing for the CHIP Perinatal Program.
 
Revision
  1.4   September, 1 2006   Contract amendment did not revise Attachment A HHSC
Uniform Managed Care Terms and Conditions

 

    Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision e.g. “1.2” refers to the first
version of the document and the second revision. Brief description of the
changes to the document made in the revision.

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

TABLE OF CONTENTS

         
Article 1. Introduction
    2  
Section 1.01 Purpose
    2  
Section 1.02 Risk-based contract
    2  
Section 1.03 Inducements
    2  
Section 1.04 Construction of the Contract
    2  
Section 1.05 No implied authority
    3  
Section 1.06 Legal Authority
    3  
Article 2. Definitions
    3  
 
       
Article 3. General Terms & Conditions
    15  
 
       
Section 3.01 Contract elements
    15  
Section 3.02 Term of the Contract
    15  
Section 3.03 Funding
    15  
Section 3.04 Delegation of authority
    15  
Section 3.05 No waiver of sovereign immunity
    15  
Section 3.06 Force majeure
    15  
Section 3.07 Publicity
    15  
Section 3.08 Assignment
    16  
Section 3.09 Cooperation with other vendors and prospective vendors
    16  
Section 3.10 Renegotiation and reprocurement rights
    16  
Section 3.11 RFP errors and omissions
    16  
Section 3.12 Attorneys’ fees
    16  
Section 3.13 Preferences under service contracts
    16  
Section 3.14 Time of the essence
    16  
Section 3.15 Notice
    17  
 
       
Article 4. Contract Administration & Management
    17  
 
       
Section 4.01 Qualifications, retention and replacement of HMO employees
    17  
Section 4.02 HMO’s Key Personnel
    17  
Section 4.03 Executive Director
    17  
Section 4.04 Medical Director
    18  
Section 4.04.1 STAR+PLUS Service Coordinator
    18  
Section 4.05 Responsibility for HMO personnel and Subcontractors
    18  
Section 4.06 Cooperation with HHSC and state administrative agencies
    19  
Section 4.07 Conduct of HMO personnel
    19  
Section 4.08 Subcontractors
    20  
Section 4.09 HHSC’s ability to contract with Subcontractors
    21  
Section 4.10 HMO Agreements with Third Parties
    21  
 
       
Article 5. Member Eligibility & Enrollment
    21  
 
       
Section 5.01 Eligibility Determination
    21  
Section 5.02 Member Enrollment & Disenrollment
    21  
Section 5.03 STAR enrollment for pregnant women and infants
    22  
Section 5.04 CHIP eligibility and enrollment
    22  
Section 5.04.1 CHIP Perinatal eligibility, enrollment and disenrollment
    22  
Section 5.05 Span of Coverage
    23  
Section 5.06 Verification of Member Eligibility
    23  
Section 5.07 Special Temporary STAR Default Process
    23  
 
       
Article 6. Service Levels & Performance Measurement
    23  
 
       
Section 6.01 Performance measurement
    23  

 



--------------------------------------------------------------------------------



 



         
Article 7. Governing Law & Regulations
    24  
 
       
Section 7.01 Governing law and venue
    24  
Section 7.02 HMO responsibility for compliance with laws and regulations
    24  
Section 7.03 TDI licensure/ANHC certification and solvency
    24  
Section 7.04 Immigration Reform and Control Act of 1986
    25  
Section 7.05 Compliance with state and federal anti-discrimination laws
    25  
Section 7.06 Environmental protection laws
    25  
Section 7.07 HIPAA
    25  
Article 8. Amendments & Modifications
    25  
 
       
Section 8.01 Mutual agreement
    25  
Section 8.02 Changes in law or contract
    25  
Section 8.03 Modifications as a remedy
    25  
Section 8.04 Modifications upon renewal or extension of Contract
    26  
Section 8.05 Modification of HHSC Uniform Managed Care Manual
    26  
Section 8.06 CMS approval of Medicaid amendments
    26  
Section 8.07 Required compliance with amendment and modification procedures
    26  
 
       
Article 9. Audit & Financial Compliance
    26  
 
       
Section 9.01 Financial record retention and audit
    26  
Section 9.02 Access to records, books, and documents
    26  
Section 9.03 Audits of Services, Deliverables and inspections
    27  
Section 9.04 SAO Audit
    27  
Section 9.05 Response/compliance with audit or inspection findings
    27  
 
       
Article 10. Terms & Conditions of Payment
    28  
 
       
Section 10.01 Calculation of monthly Capitation Payment
    28  
Section 10.02 Time and Manner of Payment
    28  
Section 10.03 Certification of Capitation Rates
    28  
Section 10.04 Modification of Capitation Rates
    28  
Section 10.05 STAR Capitation Structure
    28  
Section 10.05.1STAR+PLUS Capitation Structure
    29  
Section 10.06 CHIP Capitation Rates Structure
    29  
Section 10.06.01 CHIP Perinatal Program Capitation Structure
    30  
Section 10.07 HMO input during rate setting process
    30  
Section 10.08 Adjustments to Capitation Payments
    30  
Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
HMOs
    31  
Section 10.10 Administrative Fee for SSI Members
    31  
Section 10.11 STAR, CHIP, and CHIP Perinatalal Experience Rebate
    32  
Section 10.11.1 STAR+PLUS Experience Rebate
    33  
Section 10.12 Payment by Members
    34  
Section 10.13 Restriction on assignment of fees
    34  
Section 10.14 Liability for taxes
    34  
Section 10.15 Liability for employment-related charges and benefits
    34  
Section 10.16 No additional consideration
    35  
Section 10.17 Federal Disallowance
    35  
Article 11. Disclosure & Confidentiality of Information
    35  
 
       
Section 11.01 Confidentiality
    35  
Section 11.02 Disclosure of HHSC’s Confidential Information
    35  
Section 11.03 Member Records
    36  
Section 11.04 Requests for public information
    36  
Section 11.05 Privileged Work Product
    36  
Section 11.06 Unauthorized acts
    36  
Section 11.07 Legal action
    37  
Article 12. Remedies & Disputes
    37  
 
       
Section 12.01 Understanding and expectations
    37  
Section 12.02 Tailored remedies
    37  
Section 12.03 Termination by HHSC
    39  
Section 12.04 Termination by HMO
    41  

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

         
Section 12.05 Termination by mutual agreement
    41  
Section 12.06 Effective date of termination
    41  
Section 12.07 Extension of termination effective date
    41  
Section 12.08 Payment and other provisions at Contract termination
    41  
Section 12.09 Modification of Contract in the event of remedies
    41  
Section 12.10 Turnover assistance
    41  
Section 12.11 Rights upon termination or expiration of Contract
    42  
Section 12.12 HMO responsibility for associated costs
    42  
Section 12.13 Dispute resolution
    42  
Section 12.14 Liability of HMO
    42  
Article 13. Assurances & Certifications
    43  
 
       
Section 13.01 Proposal certifications
    43  
Section 13.02 Conflicts of interest
    43  
Section 13.03 Organizational conflicts of interest:
    43  
Section 13.04 HHSC personnel recruitment prohibition
    44  
Section 13.05 Anti-kickback provision
    44  
Section 13.06 Debt or back taxes owed to State of Texas
    44  
Section 13.07 Certification regarding status of license, certificate, or permit
    44  
Section 13.08 Outstanding debts and judgments
    44  
 
       
Article 14. Representations & Warranties
    44  
 
       
Section 14.01 Authorization
    44  
Section 14.02 Ability to perform
    44  
Section 14.03 Minimum Net Worth
    44  
Section 14.04 Insurer solvency
    44  
Section 14.05 Workmanship and performance
    45  
Section 14.06 Warranty of deliverables
    45  
Section 14.07 Compliance with Contract
    45  
Section 14.08 Technology Access
    45  
 
       
Article 15. Intellectual Property
    45  
 
       
Section 15.01 Infringement and misappropriation
    45  
Section 15.02 Exceptions
    46  
Section 15.03 Ownership and Licenses
    46  
 
       
Article 16. Liability
    47  
 
       
Section 16.01 Property damage
    47  
Section 16.02 Risk of Loss
    47  
Section 16.03 Limitation of HHSC’s Liability
    47  
Article 17. Insurance & Bonding
    47  
 
       
Section 17.01 Insurance Coverage
    47  
Section 17.02 Performance Bond
    48  
Section 17.03 TDI Fidelity Bond
    49  

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

Article 1. Introduction
     Section 1.01 Purpose.
     The purpose of this Contract is to set forth the terms and conditions for
the HMO’s participation as a managed care organization in one or more of the HMO
Programs administered by HHSC. Under the terms of this Contract, HMO will
provide comprehensive health care services to qualified Program recipients
through a managed care delivery system.
     Section 1.02 Risk-based contract.
     This is a Risk-based contract.
     Section 1.03 Inducements.
     In making the award of this Contract, HHSC relied on HMO’s assurances of
the following:
     (1) HMO is an established health maintenance organization that arranges for
the delivery of health care services, is currently licensed as such in the State
of Texas and is fully authorized to conduct business in the Service Areas;
     (2) HMO and the HMO Administrative Service Subcontractors have the skills,
qualifications, expertise, financial resources and experience necessary to
provide the Services and Deliverables described in the RFP, HMO’s Proposal, and
this Contract in an efficient, cost-effective manner, with a high degree of
quality and responsiveness, and has performed similar services for other public
or private entities;
     (3) HMO has thoroughly reviewed, analyzed, and understood the RFP, has
timely raised all questions or objections to the RFP, and has had the
opportunity to review and fully understand HHSC’s current program and operating
environment for the activities that are the subject of the Contract and the
needs and requirements of the State during the Contract term;
     (4) HMO has had the opportunity to review and understand the State’s stated
objectives in entering into this Contract and, based on such review and
understanding, HMO currently has the capability to perform in accordance with
the terms and conditions of this Contract;
     (5) HMO also has reviewed and understands the risks associated with the HMO
Programs as described in the RFP, including the risk of non-appropriation of
funds.
     Accordingly, on the basis of the terms and conditions of this Contract,
HHSC desires to engage HMO to perform the Services and provide the Deliverables
described in this Contract under the terms and conditions set forth in this
Contract.
     Section 1.04 Construction of the Contract.
     (a) Scope of Introductory Article.
     The provisions of any introductory article to the Contract are intended to
be a general introduction and are not intended to expand the scope of the
Parties’ obligations under the Contract or to alter the plain meaning of the
terms and conditions of the Contract.
     (b) References to the “State”
     References in the Contract to the “State” shall mean the State of Texas
unless otherwise specifically indicated and shall be interpreted, as
appropriate, to mean or include HHSC and other agencies of the State of Texas
that may participate in the administration of the HMO Programs, provided,
however, that no provision will be interpreted to include any entity other than
HHSC as the contracting agency.
     (c) Severability.
     If any provision of this Contract is construed to be illegal or invalid,
such interpretation will not affect the legality or validity of any of its other
provisions. The illegal or invalid provision will be deemed stricken and deleted
to the same extent and effect as if never incorporated in this Contract, but all
other provisions will remain in full force and effect.
     (d) Survival of terms.
     Termination or expiration of this Contract for any reason will not release
either Party from any liabilities or obligations set forth in this Contract
that:
     (1) The Parties have expressly agreed shall survive any such termination or
expiration; or
     (2) Arose prior to the effective date of termination and remain to be
performed or by their nature would be intended to be applicable following any
such termination or expiration.
     (e) Headings.
     The article, section and paragraph headings in this Contract are for
reference and convenience only and may not be considered in the interpretation
of this Contract.
     (f) Global drafting conventions.
     (1) The terms “include,” “includes,” and “including” are terms of
inclusion, and where used in this Contract, are deemed to be followed by the
words ‘without limitation.”
     (2) Any references to “sections,” “appendices,” “exhibits” or “attachments”
are deemed to be references to sections, appendices, exhibits or attachments to
this Contract.
     (3) Any references to laws, rules, regulations, and manuals in this
Contract are deemed references to these documents as amended, modified, or
supplemented from time to time during the term of this Contract.

Page 2 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     Section 1.05 No implied authority.
     The authority delegated to HMO by HHSC is limited to the terms of this
Contract. HHSC is the state agency designated by the Texas Legislature to
administer the HMO Programs, and no other agency of the State grants HMO any
authority related to this program unless directed through HHSC. HMO may not rely
upon implied authority, and specifically is not delegated authority under this
Contract to:
     (1) make public policy;
     (2) promulgate, amend or disregard administrative regulations or program
policy decisions made by State and federal agencies responsible for
administration of HHSC Programs; or
     (3) unilaterally communicate or negotiate with any federal or state agency
or the Texas Legislature on behalf of HHSC regarding the HHSC Programs.
     HMO is required to cooperate to the fullest extent possible to assist HHSC
in communications and negotiations with state and federal governments and
agencies concerning matters relating to the scope of the Contract and the HMO
Program(s), as directed by HHSC.
     Section 1.06 Legal Authority.
     (a) HHSC is authorized to enter into this Contract under Chapters 531 and
533, Texas Government Code; Section 2155.144, Texas Government Code; and/or
Chapter 62, Texas Health & Safety Code. HMO is authorized to enter into this
Contract pursuant to the authorization of its governing board or controlling
owner or officer.
     (b) The person or persons signing and executing this Contract on behalf of
the Parties, or representing themselves as signing and executing this Contract
on behalf of the Parties, warrant and guarantee that he, she, or they have been
duly authorized to execute this Contract and to validly and legally bind the
Parties to all of its terms, performances, and provisions.
Article 2. Definitions
     As used in this Contract, the following terms and conditions shall have the
meanings assigned below:
     1915(c) Nursing Facility Waiver means the HHSC waiver program that provides
home and community based services to aged and disabled adults as cost-effective
alternatives to institutional care in nursing homes.
     Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices and result in an unnecessary cost to the Medicaid
or CHIP Program, or in reimbursement for services that are not Medically
Necessary or that fail to meet professionally recognized standards for health
care. It also includes Member practices that result in unnecessary cost to the
Medicaid or CHIP Program.
     Account Name means the name of the individual who lives with the child(ren)
and who applies for the Children’s Health Insurance Program coverage on behalf
of the child(ren).
     Action (Medicaid only) means:
(1) the denial or limited authorization of a requested Medicaid service,
including the type or level of service;
(2) the reduction, suspension, or termination of a previously authorized
service;
(3) the denial in whole or in part of payment for service;
(4) the failure to provide services in a timely manner;
(5) the failure of an HMO to act within the timeframes set forth in the Contract
and 42 C.F.R. §438.408(b); or
(6) for a resident of a rural area with only one HMO, the denial of a Medicaid
Members’ request to obtain services outside of the Network.
An Adverse Determination is one type of Action.
     Acute Care means preventive care, primary care, and other medical care
provided under the direction of a physician for a condition having a relatively
short duration.
     Acute Care Hospital means a hospital that provides acute care services
     Adjudicate means to deny or pay a clean claim.
     Administrative Services see HMO Administrative Services.
     Administrative Services Contractor see HHSC Administrative Services
Contractor.
     Adverse Determination means a determination by an HMO or Utilization Review
agent that the Health Care Services furnished, or proposed to be furnished to a
patient, are not Medically Necessary or not appropriate.
     Affiliate means any individual or entity owning or holding more than a five
percent (5%) interest in the HMO or in which the HMO owns or holds more than a
five percent (5%) interest; any parent entity; or subsidiary entity of the HMO,
regardless of the organizational structure of the entity.
     Agreement or Contract means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.
     Allowable Expenses means all expenses related to the Contract between HHSC
and the HMO that are incurred during the Contract Period, are not reimbursable
or recovered from another source, and that conform with the HHSC Uniform Managed
Care Manual’s “Cost Principles for Administrative Expenses.”

Page 3 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     AAP means the American Academy of Pediatrics.
     Approved Non-Profit Health Corporation (ANHC) means an organization formed
in compliance with Chapter 844 of the Texas Insurance Code and licensed by TDI.
See also HMO.
     Appeal (Medicaid only) means the formal process by which a Member or his or
her representative request a review of the HMO’s Action, as defined above.
     Appeal (CHIP and CHIP Perinatal Program only) means the formal process by
which a Utilization Review agent addresses Adverse Determinations.
     Auxiliary Aids and Services includes:
     (1) qualified interpreters or other effective methods of making aurally
delivered materials understood by persons with hearing impairments;
     (2) taped texts, large print, Braille, or other effective methods to ensure
visually delivered materials are available to individuals with visual
impairments; and
     (3) other effective methods to ensure that materials (delivered both
aurally and visually) are available to those with cognitive or other
Disabilities affecting communication.
     Behavioral Health Services means Covered Services for the treatment of
mental, emotional, or chemical dependency disorders.
     Benchmark means a target or standard based on historical data or an
objective/goal.
     Business Continuity Plan or BCP means a plan that provides for a quick and
smooth restoration of MIS operations after a disruptive event. BCP includes
business impact analysis, BCP development, testing, awareness, training, and
maintenance. This is a day-to-day plan.
     Business Day means any day other than a Saturday, Sunday, or a state or
federal holiday on which HHSC’s offices are closed, unless the context clearly
indicates otherwise.
     CAHPS means the Consumer Assessment of Health Plans Survey. This survey is
conducted annually by the EQRO.
     Call Coverage means arrangements made by a facility or an attending
physician with an appropriate level of health care provider who agrees to be
available on an as-needed basis to provide medically appropriate services for
routine, high risk, or Emergency Medical Conditions or Emergency Behavioral
Health Conditions that present without being scheduled at the facility or when
the attending physician is unavailable.
     Capitation Rate means a fixed predetermined fee paid by HHSC to the HMO
each month in accordance with the Contract, for each enrolled Member in a
defined Rate Cell, in exchange for the HMO arranging for or providing a defined
set of Covered Services to such a Member, regardless of the amount of Covered
Services used by the enrolled Member.
     Capitation Payment means the aggregate amount paid by HHSC to the HMO on a
monthly basis for the provision of Covered Services to enrolled Members in
accordance with the Capitation Rates in the Contract.
     Case Head means the head of the household that is applying for Medicaid.

     C.F.R. means the Code of Federal Regulations.
     Chemical Dependency Treatment means treatment provided for a chemical
dependency condition by a Chemical Dependency Treatment facility, chemical
dependency counselor or hospital.
     Children’s Health Insurance Program or CHIP means the health insurance
program authorized and funded pursuant to Title XXI, Social Security Act (42
U.S.C. §§ 1397aa-1397jj) and administered by HHSC.
     Child (or Children) with Special Health Care Needs (CSHCN) means a child
(or children) who:
     (1) ranges in age from birth up to age nineteen (19) years;
     (2) has a serious ongoing illness, a complex chronic condition, or a
disability that has lasted or is anticipated to last at least twelve
(12) continuous months or more;
     (3) has an illness, condition or disability that results (or without
treatment would be expected to result) in limitation of function, activities, or
social roles in comparison with accepted pediatric age-related milestones in the
general areas of physical, cognitive, emotional, and/or social growth and/or
development;
     (4) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel; and
     (5) has a need for health and/or health-related services at a level
significantly above the usual for the child’s age.
     CHIP HMO Program, or CHIP Program, means the State of Texas program in
which HHSC contracts with HMOs to provide, arrange for, and coordinate Covered
Services for enrolled CHIP Members.
     CHIP HMOs means HMOs participating in the CHIP HMO Program.
     CHIP Perinatal HMOs means HMOs participating in the CHIP Perinatal Program.
     CHIP Perinatal Program means the State of Texas program in which HHSC
contracts with HMOs to provide, arrange for, and coordinate Covered Services for
enrolled CHIP Perinate and CHIP Perinate Newborn Members. Although the CHIP

Page 4 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

Perinatal Program is part of the CHIP Program, for Contract administration
purposes it is identified independently in this Contract. An HMO must
specifically contract with HHSC as a CHIP Perinatal HMO in order to participate
in this part of the CHIP Program.
     CHIP Perinate means a CHIP Perinatal Program Member identified prior to
birth.
     CHIP Perinate Newborn means a CHIP Perinate who has been born alive.
     Chronic or Complex Condition means a physical, behavioral, or developmental
condition which may have no known cure and/or is progressive and/or can be
debilitating or fatal if left untreated or under-treated.
     Clean Claim means a claim submitted by a physician or provider for medical
care or health care services rendered to an enrollee, with documentation
reasonably necessary for the HMO to process the claim. The HMO may not require a
physician or provider to submit documentation that conflicts with the
requirements of Texas Administrative Code, Title 28, Part 1, Chapter 21,
Subchapters C and T.
     CMS means the Centers for Medicare and Medicaid Services, formerly known as
the Health Care Financing Administration (HCFA), which is the federal agency
responsible for administering Medicare and overseeing state administration of
Medicaid and CHIP.
     COLA means the Cost of Living Adjustment.
     Community-based Long Term Care Services means services provided to
STAR+PLUS Members in their home or other community based settings necessary to
provide assistance with activities of daily living to allow the Member to remain
in the most integrated setting possible. Community-based Long-term Care includes
services available to all STAR+PLUS Members as well as those services available
only to STAR+PLUS Members who qualify under the 1915(c) Nursing Facility Waiver
services.
     Community Resource Coordination Groups CRCGs means a statewide system of
local interagency groups, including both public and private providers, which
coordinate services for “multi-need” children and youth. CRCGs develop
individual service plans for children and adolescents whose needs can be met
only through interagency cooperation. CRCGs address Complex Needs in a model
that promotes local decision-making and ensures that children receive the
integrated combination of social, medical and other services needed to address
their individual problems.
     Complainant means a Member or a treating provider or other individual
designated to act on behalf of the Member who filed the Complaint.
     Complaint (CHIP and CHIP Perinatal Programs only) means any
dissatisfaction, expressed by a Complainant, orally or in writing to the HMO,
with any aspect of the HMO’s operation, including, but not limited to,
dissatisfaction with plan administration, procedures related to review or Appeal
of an Adverse Determination, as defined in Texas Insurance Code, Chapter 843,
Subchapter G; the denial, reduction, or termination of a service for reasons not
related to medical necessity; the way a service is provided; or disenrollment
decisions. The term does not include misinformation that is resolved promptly by
supplying the appropriate information or clearing up the misunderstanding to the
satisfaction of the CHIP Member.
     Complaint (Medicaid only) means an expression of dissatisfaction expressed
by a Complainant, orally or in writing to the HMO, about any matter related to
the HMO other than an Action. As provided by 42 C.F.R. §438.400, possible
subjects for Complaints include, but are not limited to, the quality of care of
services provided, and aspects of interpersonal relationships such as rudeness
of a provider or employee, or failure to respect the Medicaid Member’s rights.
     Complex Need means a condition or situation resulting in a need for
coordination or access to services beyond what a PCP would normally provide,
triggering the HMO’s determination that Care Coordination is required.
     Comprehensive Care Program: See definition for Texas Health Steps.
     Confidential Information means any communication or record (whether oral,
written, electronically stored or transmitted, or in any other form) consisting
of:
     (1) Confidential Client information, including HIPAA-defined protected
health information;
     (2) All non-public budget, expense, payment and other financial
information;

     (3) All Privileged Work Product;
     (4) All information designated by HHSC or any other State agency as
confidential, and all information designated as confidential under the Texas
Public Information Act, Texas Government Code, Chapter 552;
     (5) The pricing, payments, and terms and conditions of the Contract, unless
disclosed publicly by HHSC or the State; and
     (6) Information utilized, developed, received, or maintained by HHSC, the
HMO, or participating State agencies for the purpose of fulfilling a duty or
obligation under this Contract and that has not been disclosed publicly.
     Consumer-Directed Services means the Member or his legal guardian is the
employer of and

Page 5 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

retains control over the hiring, management, and termination of an individual
providing personal assistance or respite.
     Continuity of Care means care provided to a Member by the same PCP or
specialty provider to ensure that the delivery of care to the Member remains
stable, and services are consistent and unduplicated.
     Contract or Agreement means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.
     Contract Period or Contract Term means the Initial Contract Period plus any
and all Contract extensions.
     Contractor or HMO means the HMO that is a party to this Contract and is an
insurer licensed by TDI as an HMO or as an ANHC formed in compliance with
Chapter 844 of the Texas Insurance Code.
     Core Service Area (CSA) means the core set Service Area counties defined by
HHSC for the STAR and/or CHIP HMO Programs in which Eligibles will be required
to enroll in an HMO. (See Attachment B-6 to the HHSC Managed Care Contract
document for detailed information on the Service Area counties.)
     Co-payment (CHIP only) means the amount that a Member is required to pay
when utilizing certain benefits within the health care plan. Once the payment is
made, further payment is not required by the Member.
     Corrective Action Plan means the detailed written plan that may be required
by HHSC to correct or resolve a deficiency or event causing the assessment of a
remedy or damage against HMO.
     Court-Ordered Commitment means a commitment of a STAR, STAR+PLUS or CHIP
Member to a psychiatric facility for treatment ordered by a court of law
pursuant to the Texas Health and Safety Code, Title VII Subtitle C.
     Covered Services means Health Care Services the HMO must arrange to provide
to Members, including all services required by the Contract and state and
federal law, and all Value-added Services negotiated by the Parties (see
Attachments B-2, B-2.1, B-2.2 and B-3 of the HHSC Managed Care Contract relating
to “Covered Services” and “Value-added Services”). Covered Services include
Behavioral Health Services.
     Credentialing means the process of collecting, assessing, and validating
qualifications and other relevant information pertaining to a health care
provider to determine eligibility and to deliver Covered Services.
     Cultural Competency means the ability of individuals and systems to provide
services effectively to people of various cultures, races, ethnic backgrounds,
and religions in a manner that recognizes, values, affirms, and respects the
worth of the individuals and protects and preserves their dignity.
     Date of Disenrollment means the last day of the last month for which HMO
receives payment for a Member.
     Day means a calendar day unless specified otherwise.
     Default Enrollment means the process established by HHSC to assign a
mandatory STAR, STAR+PLUS, or CHIP Perinate enrollee who has not selected an MCO
to an MCO.
     Deliverable means a written or recorded work product or data prepared,
developed, or procured by HMO as part of the Services under the Contract for the
use or benefit of HHSC or the State of Texas.
     Delivery Supplemental Payment means a one-time per pregnancy supplemental
payment for STAR, CHIP and CHIP Perinatal HMOs.
     DADS means the Texas Department of Aging and Disability Services or its
successor agency (formerly Department of Human Services).
     DSHS means the Texas Department of State Health Services or its successor
agency (formerly Texas Department of Health and Texas Department of Mental
Health and Mental Retardation).
     Disease Management means a system of coordinated healthcare interventions
and communications for populations with conditions in which patient self-care
efforts are significant.
     Disproportionate Share Hospital (DSH) means a hospital that serves a higher
than average number of Medicaid and other low-income patients and receives
additional reimbursement from the State.
     Disabled Person or Person with Disability means a person under sixty-five
(65) years of age, including a child, who qualifies for Medicaid services
because of a disability.
     Disability means a physical or mental impairment that substantially limits
one or more of an individual’s major life activities, such as caring for
oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, and/or working.
     Disability-related Access means that facilities are readily accessible to
and usable by individuals with disabilities, and that auxiliary aids and
services are provided to ensure effective communication, in compliance with
Title III of the Americans with Disabilities Act.
     Disaster Recovery Plan means the document developed by the HMO that
outlines details for the restoration of the MIS in the event of an emergency or
disaster.

Page 6 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     DSM-IV means the Diagnostic and Statistical Manual of Mental Disorders,
Fourth Edition, which is the American Psychiatric Association’s official
classification of behavioral health disorders.
     Dual Eligibles means Medicaid recipients who are also eligible for
Medicare.
     ECI means Early Childhood Intervention, a federally mandated program for
infants and children under the age of three with or at risk for developmental
delays and/or disabilities. The federal ECI regulations are found at 34 §C.F.R.
303.1 et seq. The State ECI rules are found at 25 TAC §621.21 et seq.
     EDI means electronic data interchange.
     Effective Date means the effective date of this Contract, as specified in
the HHSC Managed Care Contract document.
     Effective Date of Coverage means the first day of the month for which the
HMO has received payment for a Member.
     Eligibles means individuals residing in one of the Service Areas and
eligible to enroll in a STAR, STAR+PLUS, CHIP, or CHIP Perinatal HMO, as
applicable.
     Emergency Behavioral Health Condition means any condition, without regard
to the nature or cause of the condition, which in the opinion of a prudent
layperson possessing an average knowledge of health and medicine:
     (1) requires immediate intervention and/or medical attention without which
Members would present an immediate danger to themselves or others, or
     (2) which renders Members incapable of controlling, knowing or
understanding the consequences of their actions.
     Emergency Services means covered inpatient and outpatient services
furnished by a provider that is qualified to furnish such services under the
Contract and that are needed to evaluate or stabilize an Emergency Medical
Condition and/or an Emergency Behavioral Health Condition, including
Post-stabilization Care Services.
     Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of recent onset and sufficient severity (including severe pain),
such that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical care could
result in:
     (1) placing the patient’s health in serious jeopardy;

     (2) serious impairment to bodily functions;
     (3) serious dysfunction of any bodily organ or part;
     (4) serious disfigurement; or
     (5) in the case of a pregnant women, serious jeopardy to the health of a
woman or her unborn child.
     Encounter means a Covered Service or group of Covered Services delivered by
a Provider to a Member during a visit between the Member and Provider. This also
includes Value-added Services.
     Encounter Data means data elements from Fee-for-Service claims or capitated
services proxy claims that are submitted to HHSC by the HMO in accordance with
HHSC’s required format for Medicaid and CHIP HMOs.
     Enrollment Report/Enrollment File means the daily or monthly list of
Eligibles that are enrolled with an HMO as Members on the day or for the month
the report is issued.
     EPSDT means the federally mandated Early and Periodic Screening, Diagnosis
and Treatment program contained at 42 U.S.C. 1396d(r). The name has been changed
to Texas Health Steps (THSteps) in the State of Texas.
     Exclusive Provider Organization (EPO) means the vendor contracted with HHSC
to operate the CHIP EPO in Texas.
     Expansion Area means a county or Service Area that has not previously
provided healthcare to HHSC’s HMO Program Members utilizing a managed care
model.
     Expansion Children means children who are generally at least one, but under
age 6, and live in a family whose income is at or below 133 percent of the
federal poverty level (FPL). Children in this coverage group have either elected
to bypass TANF or are not eligible for TANF in Texas.
     Experience Rebate means the portion of the HMO’s net income before taxes
that is returned to the State in accordance with Section 10.11 for the STAR,
CHIP and CHIP Perinatal Programs and 10.11.1 for the STAR+PLUS Program
(“Experience Rebate”).
     Expedited Appeal means an appeal to the HMO in which the decision is
required quickly based on the Member’s health status, and the amount of time
necessary to participate in a standard appeal could jeopardize the Member’s life
or health or ability to attain, maintain, or regain maximum function.
     Expiration Date means the expiration date of this Contract, as specified in
HHSC’s Managed Care Contract document.
     External Quality Review Organization (EQRO) means the entity that contracts
with HHSC to provide external review of access to and quality of healthcare
provided to Members of HHSC’s HMO Programs.
     Fair Hearing means the process adopted and implemented by HHSC in 25 T.A.C.
Chapter 1, in

Page 7 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

compliance with federal regulations and state rules relating to Medicaid Fair
Hearings.
     Fee-for-Service means the traditional Medicaid Health Care Services payment
system under which providers receive a payment for each unit of service
according to rules adopted pursuant to Chapter 32, Texas Human Resources Code.
     Force Majeure Event means any failure or delay in performance of a duty by
a Party under this Contract that is caused by fire, flood, hurricane, tornadoes,
earthquake, an act of God, an act of war, riot, civil disorder, or any similar
event beyond the reasonable control of such Party and without the fault or
negligence of such Party.
     FQHC means a Federally Qualified Health Center, certified by CMS to meet
the requirements of §1861(aa)(3) of the Social Security Act as a federally
qualified health center, that is enrolled as a provider in the Texas Medicaid
program.
     FPL means the Federal Poverty Level.
     Fraud means an intentional deception or misrepresentation made by a person
with the knowledge that the deception could result in some unauthorized benefit
to himself or some other person. It includes any act that constitutes fraud
under applicable federal or state law.
     FSR means Financial Statistical Report.
     Functionally Necessary Covered Services means Community-based Long Term
Care services provided to assist STAR+PLUS Members with activities of daily
living based on a functional assessment of the Member’s activities of daily
living and a determination of the amount of supplemental supports necessary for
the STAR+PLUS Member to remain independent or in the most integrated setting
possible.
     Habilitative and Rehabilitative Services means Health Care Services
described in Attachment B-2 that may be required by children who fail to reach
(habilitative) or have lost (rehabilitative) age appropriate developmental
milestones.
     Health Care Services means the Acute Care, Behavioral Health Care and
health-related services that an enrolled population might reasonably require in
order to be maintained in good health.
     Health and Human Services Commission or HHSC means the administrative
agency within the executive department of Texas state government established
under Chapter 531, Texas Government Code, or its designee, including, but not
limited to, the HHS Agencies.
     Health-related Materials are materials developed by the HMO or obtained
from a third party relating to the prevention, diagnosis or treatment of a
medical condition.
     HEDIS. the Health Plan Employer Data and Information Set, is a registered
trademark of NCQA. HEDIS is a set of standardized performance measures designed
to reliably compare the performance of managed health care plans. HEDIS is
sponsored, supported and maintained by NCQA.
     HHS Agency means the Texas health and human service agencies subject to
HHSC’s oversight under Chapter 531, Texas Government Code, and their successor
agencies.
     HHSC Administrative Services Contractor (ASC) means an entity performing
HMO administrative services functions, including member enrollment functions,
for STAR, STAR+PLUS, CHIP, or CHIP Perinatal HMO Programs under contract with
HHSC.
     HHSC HMO Programs or HMO Programs mean the STAR, STAR+PLUS, CHIP, and CHIP
Perinatal HMO Programs.
     HHSC Uniform Managed Care Manual means the manual published by or on behalf
of HHSC that contains policies and procedures required of all HMOs participating
in the HHSC Programs.
     HIPAA means the Health Insurance Portability and Accountability Act of
1996, P.L. 104-191 (August 21, 1996), as amended or modified.
     HMO or Contractor means the HMO that is a party to this Contract, and is
either:
     (1) an insurer licensed by TDI as a Health Maintenance Organization in
accordance with Chapter 843 of the Texas Insurance Code, or
     (2) a certified Approved Non-Profit Health Corporation (ANHC) formed in
compliance with Chapter 844 of the Texas Insurance Code.
     HMO Administrative Services means the performance of services or functions,
other than the direct delivery of Covered Services, necessary for the management
of the delivery of and payment for Covered Services, including but not limited
to Network, utilization, clinical and/or quality management, service
authorization, claims processing, management information systems operation and
reporting.
     HMO’s Service Area means all the counties included in any HHSC-defined Core
or Optional Service Area, as applicable to each HMO Program and within which the
HMO has been selected to provide HMO services.
     Home and Community Support Services Agency or HCSS means an entity licensed
to provide home health, hospice, or personal assistance services provided to
individuals in their own home or independent living environment as prescribed by
a physician or individualized service plan. Each HCSS must provide clients with
a plan of care that includes specific services the agency agrees to perform. The

Page 8 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

encies are licensed and monitored by DADS or its successor.
     Hospital means a licensed public or private institution as defined by
Chapter 241, Texas Health and Safety Code, or in Subtitle C, Title 7, Texas
Health and Safety Code.
     ICF-MR means an intermediate care facility for the mentally retarded.
     Individual Family Service Plan (IFSP) means the plan for services required
by the Early Childhood Intervention (ECI) Program and developed by an
interdisciplinary team.
     Initial Contract Period means the Effective Date of the Contract through
August 31, 2008.
     Inpatient Stay means at least a 24-hour stay in a facility licensed to
provide hospital care.
     JCAHO means Joint Commission on Accreditation of Health Care Organizations.
     Joint Interface Plan (JIP) means a document used to communicate basic
system interface information. This information includes: file structure, data
elements, frequency, media, type of file, receiver and sender of the file, and
file I.D. The JIP must include each of the HMO’s interfaces required to conduct
business under this Contract. The JIP must address the coordination with each of
the HMO’s interface partners to ensure the development and maintenance of the
interface; and the timely transfer of required data elements between contractors
and partners.
     Key HMO Personnel means the critical management and technical positions
identified by the HMO in accordance with Article 4.
     Linguistic Access means translation and interpreter services, for written
and spoken language to ensure effective communication. Linguistic access
includes sign language interpretation, and the provision of other auxiliary aids
and services to persons with disabilities.
     Local Health Department means a local health department established
pursuant to Health and Safety Code, Title 2, Local Public Health Reorganization
Act §121.031.
     Local Mental Health Authority (LMHA) means an entity within a specified
region responsible for planning, policy development, coordination, and resource
development and allocation and for supervising and ensuring the provision of
mental health care services to persons with mental illness in one or more local
service areas.
     Major Population Group means any population, which represents at least 10%
of the Medicaid, CHIP, and/or CHIP Perinatal Program population in any of the
counties in the Service Area served by the HMO.
     Material Subcontractor or Major Subcontractor means any entity that
contracts with the HMO for all or part of the HMO Administrative Services, where
the value of the subcontracted HMO Administrative Service(s) exceeds $100,000,
or is reasonably expected to exceed $100,000, per State Fiscal Year. Providers
in the HMO’s Provider Network are not Material Subcontractors.
     Mandated or Required Services means services that a state is required to
offer to categorically needy clients under a state Medicaid plan.
     Marketing means any communication from the HMO to a Medicaid or CHIP
Eligible who is not enrolled with the HMO that can reasonably be interpreted as
intended to influence the Eligible to:
     (1) enroll with the HMO; or
     (2) not enroll in, or to disenroll from, another MCO.
     Marketing Materials means materials that are produced in any medium by or
on behalf of the HMO and can reasonably be interpreted as intending to market to
potential Members. Health-related Materials are not Marketing Materials.
     MCO means managed care organization.
     Medicaid means the medical assistance entitlement program authorized and
funded pursuant to Title XIX, Social Security Act (42 U.S.C. §1396 et seq.) and
administered by HHSC.
     Medicaid HMOs means contracted HMOs participating in STAR and/or STAR+PLUS.
     Medical Assistance Only (MAO) means a person that does not receive SSI
benefits but qualifies financially and functionally for limited Medicaid
assistance.
     Medical Home means a PCP or specialty care Provider who has accepted the
responsibility for providing accessible, continuous, comprehensive and
coordinated care to Members participating in a HHSC HMO Program.
     Medically Necessary means:
     (1) Non-behavioral health related Health Care Services that are:
(a) reasonable and necessary to prevent illnesses or medical conditions, or
provide early screening, interventions, and/or treatments for conditions that
cause suffering or pain, cause physical deformity or limitations in function,
threaten to cause or worsen a handicap, cause illness or infirmity of a Member,
or endanger life;
(b) provided at appropriate facilities and at the appropriate levels of care for
the treatment of a Member’s health conditions;

Page 9 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

(c) consistent with health care practice guidelines and standards that are
endorsed by professionally recognized health care organizations or governmental
agencies;
(d) consistent with the diagnoses of the conditions;
(e) no more intrusive or restrictive than necessary to provide a proper balance
of safety, effectiveness, and efficiency;
(f) are not experimental or investigative; and
(g) are not primarily for the convenience of the Member or Provider; and
     (2) Behavioral Health Services that are:
     (a) are reasonable and necessary for the diagnosis or treatment of a mental
health or chemical dependency disorder, or to improve, maintain, or prevent
deterioration of functioning resulting from such a disorder;
     (b) are in accordance with professionally accepted clinical guidelines and
standards of practice in behavioral health care;
     (c) are furnished in the most appropriate and least restrictive setting in
which services can be safely provided;
     (d) are the most appropriate level or supply of service that can safely be
provided;
     (e) could not be omitted without adversely affecting the Member’s mental
and/or physical health or the quality of care rendered;
     (f) are not experimental or investigative; and
     (g) are not primarily for the convenience of the Member or Provider.
     Member means a person who:
     (1) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included in the STAR or
STAR+PLUS Program, and is enrolled in the STAR or STAR+PLUS Program and the
HMO’s STAR or STAR+PLUS HMO;
     (2) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included as a voluntary
participant in the STAR or STAR+PLUS Program, and is enrolled in the STAR or
STAR+PLUS Program and the HMO’s STAR or STAR+PLUS HMO;
     (3) has met CHIP eligibility criteria and is enrolled in the HMO’s CHIP
HMO; or
     (4) has met CHIP Perinatal Program eligibility criteria and is enrolled in
the HMO’s CHIP Perinatal Program.
     Member Materials means all written materials produced or authorized by the
HMO and distributed to Members or potential members containing information
concerning the HMO Program(s). Member Materials include, but are not limited to,
Member ID cards, Member handbooks, Provider directories, and Marketing
Materials.
     Member Month means one Member enrolled with the HMO during any given month.
The total Member Months for each month of a year comprise the annual Member
Months.
     Member(s) with Special Health Care Needs (MSHCN) includes a Child or
Children with a Special Health Care Need (CSHCN) and any adult Member who:
     (1) has a serious ongoing illness, a Chronic or Complex Condition, or a
Disability that has lasted or is anticipated to last for a significant period of
time, and
     (2) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel.
     Minimum Data Set for Home Care (MDS-HC) means the assessment instrument
included in the Uniform Managed Care Manual that is used to collect data such as
health, social support and service use information on persons receiving long
term care services outside of an institutional setting.
     MIS means Management Information System.
     National Committee for Quality Assurance (NCQA) means the independent
organization that accredits HMOs, managed behavioral health organizations, and
accredits and certifies disease management programs. HEDIS and the Quality
Compass are registered trademarks of NCQA.
     Net Income before Taxes means an aggregate excess of Revenues over
Allowable Expenses.
     Network or Provider Network means all Providers that have a contract with
the HMO, or any Subcontractor, for the delivery of Covered Services to the HMO’s
Members under the Contract.
     Network Provider or Provider means an appropriately credentialed and
licensed individual, facility, agency, institution, organization or other
entity, and its employees and subcontractors, that has a contract with the HMO
for the delivery of Covered Services to the HMO’s Members.
     Non-capitated Services means those Medicaid services identified in
Attachment B-1, Section 8.2.2.8.
     Non-provider Subcontracts means contracts between the HMO and a third party
that performs a function, excluding delivery of health care services, that the
HMO is required to perform under its Contract with HHSC.

Page 10 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     Nursing Facility Cost Ceiling means the annualized cost of serving a client
in a nursing facility. A per diem cost is established for each Medicaid nursing
facility resident based on the level of care needed. This level of care is
referred to as the Texas Index for Level of Effort or the TILE level. The per
diem cost is annualized to achieve the nursing facility ceiling.
     Nursing Facility Level of Care means the determination that the level of
care required to adequately serve a STAR+PLUS Member is at or above the level of
care provided by a nursing facility.
     OB/GYN means obstetrician-gynecologist.
     Open Panel means Providers who are accepting new patients for the HMO
Program(s) served.
     Operational Start Date means the first day on which an HMO is responsible
for providing Covered Services to Members of an HMO Program in a Service Area in
exchange for a Capitation Payment under the Contract. The Operational Start Date
may vary per HMO Program and Service Area. The Operational Start Date(s)
applicable to this Contract are set forth in the HHSC Managed Care Contract
document.
     Optional Service Area (OSA) means an HHSC defined county or counties,
contiguous to a CSA, in which CHIP or CHIP Perinatal HMOs provide health care
coverage to CHIP Eligibles. The CHIP or CHIP Perinatal HMO must serve the
associated Core Service Area in order to provide coverage in the OSA. The HHSC
Managed Care Contract document includes OSAs, if applicable.
     Operations Phase means the period of time when HMO is responsible for
providing the Covered Services and all related Contract functions for a Service
Area. The Operations Phase begins on the Operational Start Date, and may vary by
HMO Program and Service Area.
     Outpatient Hospital Services means diagnostic, therapeutic, and
rehabilitative services that are provided to Members in an organized medical
facility, for less than a 24-hour period, by or under the direction of a
physician. To distinguish between the types of services being billed, hospitals
must indicate a three-digit type of bill (TOB) code in block 4 of the UB-92
claim form. Most commonly for hospitals, this code will be 131 for an outpatient
hospital claims.
     Out-of-Network (OON) means an appropriately licensed individual, facility,
agency, institution, organization or other entity that has not entered into a
contract with the HMO for the delivery of Covered Services to the HMO’s Members.
     Parties means HHSC and HMO, collectively. Party means either HHSC or HMO,
individually.
     Pended Claim means a claim for payment, which requires additional
information before the claim can be adjudicated as a clean claim.
     Population Risk Group means a distinct group of members identified by age,
age range, gender, type of program, or eligibility category.
     Post-stabilization Care Services means Covered Services, related to an
Emergency Medical Condition that are provided after a Medicaid Member is
stabilized in order to maintain the stabilized condition, or, under the
circumstances described in 42 §§C.F.R. 438.114(b)&(e) and 42 C.F.R.
§422.113(c)(iii) to improve or resolve the Medicaid Member’s condition.
     Primary Care Physician or Primary Care Provider (PCP) means a physician or
provider who has agreed with the HMO to provide a Medical Home to Members and
who is responsible for providing initial and primary care to patients,
maintaining the continuity of patient care, and initiating referral for care.
     Provider types that can be PCPs are from any of the following practice
areas: General Practice, Family Practice, Internal Medicine, Pediatrics,
Obstetrics/Gynecology (OB/GYN), Pediatric and Family Advanced Practice Nurses
(APNs) and Physician Assistants (when practicing under the supervision of a
physician specializing in Family Practice, Internal Medicine, Pediatrics or
Obstetrics/Gynecology who also qualifies as a PCP under this contract), ,
Federally Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs) and
similar community clinic s; and specialist physicians who are willing to provide
a Medical Home to selected Members with special needs and conditions.
     Proposal means the proposal submitted by the HMO in response to the RFP.
     Provider or Network Provider means an appropriately credentialed and
licensed individual, facility, agency, institution, organization or other
entity, and its employees and subcontractors, that has a contract with the HMO
for the delivery of Covered Services to the HMO’s Members.
     Provider Contract means a contract entered into by a direct provider of
health care services and the HMO or an intermediary entity.
     Provider Network or Network means all Providers that have contracted with
the HMO for the applicable HMO Program.
     Proxy Claim Form means a form submitted by Providers to document services
delivered to Members under a capitated arrangement. It is not a claim for
payment.
     Public Health Entity means a HHSC Public Health Region, a Local Health
Department, or a hospital district.

Page 11 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     Public Information means information that:
     (1) Is collected, assembled, or maintained under a law or ordinance or in
connection with the transaction of official business by a governmental body or
for a governmental body; and
     (2) The governmental body owns or has a right of access to.
     Qualified and Disabled Working Individual (QDWI) means an individual whose
only Medicaid benefit is payment of the Medicare Part A premium.
     Qualified Medicare Beneficiary (QM) means a Medicare beneficiary whose only
Medicaid benefits are payment of Medicare premiums, deductibles, and coinsurance
for individuals who are entitled to Medicare Part A, whose income does not
exceed 100% of the federal poverty level, and whose resources do not exceed
twice the resource limit of the SSI program.
     Quality Improvement means a system to continuously examine, monitor and
revise processes and systems that support and improve administrative and
clinical functions.
     Rate Cell means a Population Risk Group for which a Capitation Rate has
been determined.
     Rate Period 1 means the period of time beginning on the Operational Start
Date and ending on August 31, 2007.
     Rate Period 2 means the period of time beginning on September 1, 2007 and
ending on August 31, 2008.
     Real-Time Captioning (also known as CART, Communication Access Real-Time
Translation) means a process by which a trained individual uses a shorthand
machine, a computer, and real-time translation software to type and
simultaneously translate spoken language into text on a computer screen. Real
Time Captioning is provided for individuals who are deaf, have hearing
impairments, or have unintelligible speech. It is usually used to interpret
spoken English into text English but may be used to translate other spoken
languages into text.
     Readiness Review means the assurances made by a selected HMO and the
examination conducted by HHSC, or its agents, of HMO’s ability, preparedness,
and availability to fulfill its obligations under the Contract.
     Request for Proposals or RFP means the procurement solicitation instrument
issued by HHSC under which this Contract was awarded and all RFP addenda,
corrections or modifications, if any.
     Revenue means all managed care revenue received by the HMO pursuant to this
Contract during the Contract Period, including retroactive adjustments made by
HHSC. This would include any funds earned on Medicaid or CHIP managed care funds
such as investment income, earned interest, or third party administrator
earnings from services to delegated Networks.
     Risk means the potential for loss as a result of expenses and costs of the
HMO exceeding payments made by HHSC under the Contract.
     Routine Care means health care for covered preventive and medically
necessary Health Care Services that are non-emergent or non-urgent.
     Rural Health Clinic (RHC) means an entity that meets all of the
requirements for designation as a rural health clinic under 1861(aa)(1) of the
Social Security Act and approved for participation in the Texas Medicaid
Program.
     Service Coordination means a specialized care management service that is
performed by a Service Coordinator and that includes but is not limited to:
     (1) identification of needs, including physical health, mental health
services and for STAR+PLUS Members, long term support services,
     (2) development of a Service Plan to address those identified needs;
     (3) assistance to ensure timely and a coordinated access to an array of
providers and Covered Services;
     (4) attention to addressing unique needs of Members; and
     (5) coordination of Plan services with social and other services delivered
outside the Plan, as necessary and appropriate.
     Service Coordinator means the person with primary responsibility for
providing service coordination and care management to STAR+PLUS Members.
     Scope of Work means the description of Services and Deliverables specified
in this Contract, the RFP, the HMO’s Proposal, and any agreed modifications to
these documents.
     SDX means State Data Exchange.
     SED means severe emotional disturbance as determined by a Local Mental
Health Authority.
     Service Area means the counties included in any HHSC-defined Core and
Optional Service Area as applicable to each HMO Program.
     Service Management is an administrative service in the STAR, CHIP and CHIP
Perinatal Programs performed by the HMO to facilitate development of a Service
Plan and coordination of services among a Member’s PCP, specialty providers and
non-medical providers to ensure Members with Special Health Care Needs and/or
Members needing high-cost treatment have access to, and appropriately utilize,
Medically Necessary Covered Services, Noncapitated Services, and other services
and supports.

Page 12 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     Service Plan (SP) means an individualized plan developed with and for
Members with Special Health Care Needs, including persons with disabilities or
chronic or complex conditions. The SP includes, but is not limited to, the
following:
     (1) the Member’s history;
     (2) summary of current medical and social needs and concerns;
     (3) short and long term needs and goals;
     (4) a list of services required, their frequency, and
     (5) a description of who will provide such services.
     The Service Plan should incorporate as a component of the plan the
Individual Family Service Plan (IFSP) for members in the Early Childhood
Intervention (ECI) Program
     The Service Plan may include information for services outside the scope of
covered benefits such as how to access affordable, integrated housing.
     Services means the tasks, functions, and responsibilities assigned and
delegated to the HMO under this Contract.
     Significant Traditional Provider or STP (for Medicaid) means primary care
providers and long-term care providers, identified by HHSC as having provided a
significant level of care to Fee-for-Service clients. Disproportionate Share
Hospitals (DSH) are also Medicaid STPs.
     Significant Traditional Provider or STP (for CHIP) means primary care
providers participating in the CHIP HMO Program prior to May 2004, and
Disproportionate Share Hospitals (DSH).
     Skilled Nursing Facility Services (CHIP only) Services provided in a
facility that provides nursing or rehabilitation services and Medical supplies
and use of appliances and equipment furnished by the facility.
     Software means all operating system and applications software used by the
HMO to provide the Services under this Contract.
     SPMI means severe and persistent mental illness as determined by the Local
Mental Health Authority.
     Specialty Hospital means any inpatient hospital that is not a general Acute
Care hospital.
     Specialty Therapy means physical therapy, speech therapy or occupational
therapy.
     Specified Low-Income Medicare Beneficiary (SLMB) means a Medicare
beneficiary whose only Medicaid benefit is payment of the Medicare Part B
premium.
     SSA means the Social Security Administration.
     SSI Administrative Fee means the monthly per member per month fee paid to
an HMO to provide administrative services to manage the healthcare of the HMO’s
voluntary SSI beneficiaries. These services are described in more detail under
Section 10.10 of this document.
     Stabilize means to provide such medical care as to assure within reasonable
medical probability that no deterioration of the condition is likely to result
from, or occur from, or occur during discharge, transfer, or admission of the
Member.
     STAR+PLUS or STAR+PLUS Program means the State of Texas Medicaid managed
care program in which HHSC contracts with HMOs to provide, arrange, and
coordinate preventive, primary, acute and long term care Covered Services to
adult persons with disabilities and elderly persons age 65 and over who qualify
for Medicaid through the SSI program and/or the MAO program. Children under age
21, who qualify for Medicaid through the SSI program, may voluntarily
participate in the STAR+PLUS program.
     STAR+PLUS HMOs means contracted HMOs participating in the STAR+PLUS
Program.
     State Fiscal Year (SFY) means a 12-month period beginning on September 1
and ending on August 31 the following year.
     Subcontract means any agreement between the HMO and other party to fulfill
the requirements of the Contract.
     Subcontractor means any individual or entity, including an Affiliate, that
has entered into a Subcontract with HMO.
     Subsidiary means an Affiliate controlled by such person or entity directly
or indirectly through one or more intermediaries.
     Supplemental Security Income (SSI) means a Federal income supplement
program funded by general tax revenues (not Social Security taxes) designed to
help aged, blind and disabled people with little or no income by providing cash
to meet basic needs for food, clothing and shelter.
     T.A.C. means Texas Administrative Code.
     TDD means telecommunication device for the deaf. It is interchangeable with
the term Teletype machine or TTY.
     TDI means the Texas Department of Insurance.
     Temporary Assistance to Needy Families (TANF) means the federally funded
program that provides assistance to single parent families with children who
meet the categorical requirements for aid. This program was formerly known as
the Aid to Families with Dependent Children (AFDC) program.
     Texas Health Network (THN) is the name of the Medicaid primary care case
management program in Texas.

Page 13 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     Texas Health Steps (THSteps) is the name adopted by the State of Texas for
the federally mandated Early and Periodic Screening, Diagnosis and Treatment
(EPSDT) program. It includes the State’s Comprehensive Care Program extension to
EPSDT, which adds benefits to the federal EPSDT requirements contained in 42
U.S.C. §1396d(r), and defined and codified at 42 C.F.R. §§440.40 and 441.56-62.
HHSC’s rules are contained in 25 T.A.C., Chapter 33 (relating to Early and
Periodic Screening, Diagnosis and Treatment).
     Texas Medicaid Bulletin means the bi-monthly update to the Texas Medicaid
Provider Procedures Manual.
     Texas Medicaid Provider Procedures Manual means the policy and procedures
manual published by or on behalf of HHSC that contains policies and procedures
required of all health care providers who participate in the Texas Medicaid
program. The manual is published annually and is updated bimonthly by the Texas
Medicaid Bulletin.
     Texas Medicaid Service Delivery Guide means an attachment to the Texas
Medicaid Provider Procedures Manual.
     Third Party Liability (TPL) means the legal responsibility of another
individual or entity to pay for all or part of the services provided to Members
under the Contract (see 1 TAC §354.2301 et seq., relating to Third Party
Resources).
     Third Party Recovery (TPR) means the recovery of payments on behalf of a
Member by HHSC or the HMO from an individual or entity with the legal
responsibility to pay for the Covered Services.
     TP 40 means Type Program 40, which is a Medicaid program eligibility type
assigned to pregnant women under 185% of the federal poverty level (FPL).
     TP 45 means Type Program 45, which is a Medicaid program eligibility code
assigned to newborns (under 12 months of age) who are born to mothers who are
Medicaid eligible at the time of the child’s birth.
     Transition Phase includes all activities the HMO is required to perform
between the Contract Effective Date and the Operational Start Date for a Service
Area.
     Turnover Phase includes all activities the HMO is required to perform in
order to close out the Contract and/or transition Contract activities and
operations for a Service Area to HHSC or a subsequent contractor.
     Turnover Plan means the written plan developed by HMO, approved by HHSC, to
be employed during the Turnover Phase. The Turnover Plan describes HMO’s
policies and procedures that will assure:
     (1) The least disruption in the delivery of Health Care Services to those
Members who are enrolled with the HMO during the transition to a subsequent
health plan;
     (2) Cooperation with HHSC and the subsequent health plan in notifying
Members of the transition and of their option to select a new plan, as requested
and in the form required or approved by HHSC; and
     (3) Cooperation with HHSC and the subsequent health plan in transferring
information to the subsequent health plan, as requested and in the form required
or approved by HHSC.
     URAC /American Accreditation Health Care Commission means the independent
organization that accredits Utilization Review functions and offers a variety of
other accreditation and certification programs for health care organizations.
     Urgent Behavioral Health Situation means a behavioral health condition that
requires attention and assessment within twenty-four (24) hours but which does
not place the Member in immediate danger to himself or herself or others and the
Member is able to cooperate with treatment.
     Urgent Condition means a health condition including an Urgent Behavioral
Health Situation that is not an emergency but is severe or painful enough to
cause a prudent layperson, possessing the average knowledge of medicine, to
believe that his or her condition requires medical treatment evaluation or
treatment within twenty-four (24) hours by the Member’s PCP or PCP designee to
prevent serious deterioration of the Member’s condition or health.
     Utilization Review means the system for retrospective, concurrent, or
prospective review of the medical necessity and appropriateness of Health Care
Services provided, being provided, or proposed to be provided to a Member. The
term does not include elective requests for clarification of coverage.
     Value-added Services means additional services for coverage beyond those
specified in the RFP. Value-added Services must be actual health care services
or benefits rather than gifts, incentives, health assessments or educational
classes. Temporary phones, cell phones, additional transportation benefits, and
extra home health services may be Value-added Services, if approved by HHSC.
Best practice approaches to delivering Covered Services are not considered
Value-added Services.
     Waste means practices that are not cost-efficient.

Page 14 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

Article 3. General Terms & Conditions
     Section 3.01 Contract elements.
     (a) Contract documentation.
     The Contract between the Parties will consist of the HHSC Managed Care
Contract document and all attachments and amendments.
     (b) Order of documents.
     In the event of any conflict or contradiction between or among the contract
documents, the documents shall control in the following order of precedence:
     (1) The final executed HHSC Managed Care Contract document, and all
amendments thereto;
     (2) HHSC Managed Care Contract Attachment A — “HHSC’s Uniform Managed Care
Contract Terms and Conditions,” and all amendments thereto;
     (3) HHSC Managed Care Contract Attachment B — “Scope of Work/Performance
Measures,” and all attachments and amendments thereto;
     (4) The HHSC Uniform Managed Care Manual, and all attachments and
amendments thereto;
     (5) HHSC Managed Care Contract Attachment C-3 — “Agreed Modifications to
HMO’s Proposal;”
     (6) HHSC Managed Care Contract Attachment C-2, “HMO Supplemental
Responses,” and
     (7) HHSC Managed Care Contract Attachment C-1 — “HMO’s Proposal.”
     Section 3.02 Term of the Contract.
     The term of the Contract will begin on the Effective Date and will conclude
on the Expiration Date. The Parties may renew the Contract for an additional
period or periods, but the Contract Term may not exceed a total of eight
(8) years. All reserved contract extensions beyond the Expiration Date will be
subject to good faith negotiations between the Parties and mutual agreement to
the extension(s).
     Section 3.03 Funding.
     This Contract is expressly conditioned on the availability of state and
federal appropriated funds. HMO will have no right of action against HHSC in the
event that HHSC is unable to perform its obligations under this Contract as a
result of the suspension, termination, withdrawal, or failure of funding to HHSC
or lack of sufficient funding of HHSC for any activities or functions contained
within the scope of this Contract. If funds become unavailable, the provisions
of Article 12 (“Remedies and Disputes”) will apply. HHSC will use all reasonable
efforts to ensure that such funds are available, and will negotiate in good
faith with HMO to resolve any HMO claims for payment that represent accepted
Services or Deliverables that are pending at the time funds become unavailable.
HHSC shall make best efforts to provide reasonable written advance notice to HMO
upon learning that funding for this Contract may be unavailable.
     Section 3.04 Delegation of authority.
     Whenever, by any provision of this Contract, any right, power, or duty is
imposed or conferred on HHSC, the right, power, or duty so imposed or conferred
is possessed and exercised by the Commissioner unless any such right, power, or
duty is specifically delegated to the duly appointed agents or employees of
HHSC. The Commissioner will reduce any such delegation of authority to writing
and provide a copy to HMO on request.
     Section 3.05 No waiver of sovereign immunity.
     The Parties expressly agree that no provision of this Contract is in any
way intended to constitute a waiver by HHSC or the State of Texas of any
immunities from suit or from liability that HHSC or the State of Texas may have
by operation of law.
     Section 3.06 Force majeure.
     Neither Party will be liable for any failure or delay in performing its
obligations under the Contract if such failure or delay is due to any cause
beyond the reasonable control of such Party, including, but not limited to,
unusually severe weather, strikes, natural disasters, fire, civil disturbance,
epidemic, war, court order, or acts of God. The existence of such causes of
delay or failure will extend the period of performance in the exercise of
reasonable diligence until after the causes of delay or failure have been .
removed. Each Party must inform the other in writing with proof of receipt
within five (5) Business Days of the existence of a force majeure event or
otherwise waive this right as a defense.
     Section 3.07 Publicity.
     (a) HMO may use the name of HHSC, the State of Texas, any HHS Agency, and
the name of the HHSC HMO Program in any media release, public announcement, or
public disclosure relating to the Contract or its subject matter only if, at
least seven (7) calendar days prior to distributing the material, the HMO
submits the information to HHSC for review and comment. If HHSC has not
responded within seven (7) calendar days, the HMO may use the submitted
information. HHSC reserves the right to object to and require changes to the
publication if, at HHSC’s sole discretion, it determines that the publication
does not accurately reflect the terms of the Contract or the HMO’s performance
under the Contract. .
     (b) HMO will provide HHSC with one (1) electronic copy of any information
described in Subsection 3.07(a) prior to public release. HMO will

Page 15 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

provide additional copies, including hard copies, at the request of HHSC.
     (c) The requirements of Subsection 3.07(a) do not apply to:
     (1) proposals or reports submitted to HHSC, an administrative agency of the
State of Texas, or a governmental agency or unit of another state or the federal
government;
     (2) information concerning the Contract’s terms, subject matter, and
estimated value:
     (a) in any report to a governmental body to which the HMO is required by
law to report such information, or
     (b) that the HMO is otherwise required by law to disclose; and
     (3) Member Materials (the HMO must comply with the Uniform Managed Care
Manual’s provisions regarding the review and approval of Member Materials).
     Section 3.08 Assignment.

     (a) Assignment by HMO.
     HMO shall not assign all or any portion of its rights under or interests in
the Contract or delegate any of its duties without prior written consent of
HHSC. Any written request for assignment or delegation must be accompanied by
written acceptance of the assignment or delegation by the assignee or delegation
by the delegate. Except where otherwise agreed in writing by HHSC, assignment or
delegation will not release HMO from its obligations pursuant to the Contract.
An HHSC-approved Material Subcontract will not be considered to be an assignment
or delegation for purposes of this section.
     (b) Assignment by HHSC.
     HMO understands and agrees HHSC may in one or more transactions assign,
pledge, transfer, or hypothecate the Contract. This assignment will only be made
to another State agency or a non-State agency that is contracted to perform
agency support.
     (c) Assumption.
     Each party to whom a transfer is made (an “Assignee”) must assume all or
any part of HMO’S or HHSC’s interests in the Contract, the product, and any
documents executed with respect to the Contract, including, without limitation,
its obligation for all or any portion of the purchase payments, in whole or in
part.
     Section 3.09 Cooperation with other vendors and prospective vendors.
     HHSC may award supplemental contracts for work related to the Contract, or
any portion thereof. HMO will reasonably cooperate with such other vendors, and
will not commit or permit any act that may interfere with the performance of
work by any other vendor.
     Section 3.10 Renegotiation and reprocurement rights.
     (a) Renegotiation of Contract terms.
     Notwithstanding anything in the Contract to the contrary, HHSC may at any
time during the term of the Contract exercise the option to notify HMO that HHSC
has elected to renegotiate certain terms of the Contract. Upon HMO’s receipt of
any notice pursuant to this Section, HMO and HHSC will undertake good faith
negotiations of the subject terms of the Contract, and may execute an amendment
to the Contract in accordance with Article 8.
     (b) Reprocurement of the services or procurement of additional services.
     Notwithstanding anything in the Contract to the contrary, whether or not
HHSC has accepted or rejected HMO’s Services and/or Deliverables provided during
any period of the Contract, HHSC may at any time issue requests for proposals or
offers to other potential contractors for performance of any portion of the
Scope of Work covered by the Contract or Scope of Work similar or comparable to
the Scope of Work performed by HMO under the Contract.
     (c) Termination rights upon reprocurement.
     If HHSC elects to procure the Services or Deliverables or any portion of
the Services or Deliverables from another vendor in accordance with this
Section, HHSC will have the termination rights set forth in Article 12
(“Remedies and Disputes”).
     Section 3.11 RFP errors and omissions.
     HMO will not take advantage of any errors and/or omissions in the RFP or
the resulting Contract. HMO must promptly notify HHSC of any such errors and/or
omissions that are discovered.
     Section 3.12 Attorneys’ fees.
     In the event of any litigation, appeal, or other legal action to enforce
any provision of the Contract, HMO agrees to pay all reasonable expenses of such
action, including attorneys’ fees and costs, if HHSC is the prevailing Party.
     Section 3.13 Preferences under service contracts.
     HMO is required in performing the Contract to purchase products and
materials produced in the State of Texas when they are available at a price and
time comparable to products and materials produced outside the State.
     Section 3.14 Time of the essence.
     In consideration of the need to ensure uninterrupted and continuous HHSC
HMO Program performance, time is of the essence in the performance of the Scope
of Work under the Contract.

Page 16 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     Section 3.15 Notice
     (a) Any notice or other legal communication required or permitted to be
made or given by either Party pursuant to the Contract will be in writing and in
English, and will be deemed to have been given:
     (1) Three (3) Business Days after the date of mailing if sent by registered
or certified U.S. mail, postage prepaid, with return receipt requested;
     (2) When transmitted if sent by facsimile, provided a confirmation of
transmission is produced by the sending machine; or
     (3) When delivered if delivered personally or sent by express courier
service.
     (b) The notices described in this Section may not be sent by electronic
mail.
     (c) All notices must be sent to the Project Manager identified in the HHSC
Managed Care Contract document. In addition, legal notices must be sent to the
Legal Contact identified in the HHSC Managed Care Contract document.
     (d) Routine communications that are administrative in nature will be
provided in a manner agreed to by the Parties.
Article 4. Contract Administration & Management
     Section 4.01 Qualifications, retention and replacement of HMO employees.
     HMO agrees to maintain the organizational and administrative capacity and
capabilities to carry out all duties and responsibilities under this Contract.
The personnel HMO assigns to perform the duties and responsibilities under this
Contract will be properly trained and qualified for the functions they are to
perform. Notwithstanding transfer or turnover of personnel, HMO remains
obligated to perform all duties and responsibilities under this Contract without
degradation and in accordance with the terms of this Contract.
     Section 4.02 HMO’s Key Personnel.
     (a) Designation of Key Personnel.
     HMO must designate key management and technical personnel who will be
assigned to the Contract. For the purposes of this requirement, Key Personnel
are those with management responsibility or principal technical responsibility
for the following functional areas for each HMO Program included within the
scope of the Contract:
     (1) Member Services;
     (2) Management Information Systems;
     (3) Claims Processing,
     (4) Provider Network Development and Management;
     (5) Benefit Administration and Utilization and Care Management;
     (6) Quality Improvement;
     (7) Behavioral Health Services;
     (8) Financial Functions;
     (9) Reporting;
     (10) Executive Director(s) for applicable HHSC HMO Program(s) as defined in
Section 4.03 (“Executive Director”);
     (11) Medical Director(s) for applicable HHSC HMO Program(s) as defined in
Section 4.04 (“Medical Director”); and
     (13) STAR+PLUS Service Coordinators for STAR+PLUS HMOs as defined in
Section 4.04.1 (“STAR+PLUS Service Coordinator.”)
     (b) Support and Replacement of Key Personnel.
     The HMO must maintain, throughout the Contract Term, the ability to supply
its Key Personnel with the required resources necessary to meet Contract
requirements and comply with applicable law. The HMO must ensure project
continuity by timely replacement of Key Personnel, if necessary, with a
sufficient number of persons having the requisite skills, experience and other
qualifications. Regardless of specific personnel changes, the HMO must maintain
the overall level of expertise, experience, and skill reflected in the Key HMO
Personnel job descriptions and qualifications included in the HMO’s proposal.

     (c) Notification of replacement of Key Personnel.
     HMO must notify HHSC within fifteen (15) Business Days of any change in Key
Personnel. Hiring or replacement of Key Personnel must conform to all Contract
requirements. If HHSC determines that a satisfactory working relationship cannot
be established between certain Key Personnel and HHSC, it will notify the HMO in
writing. Upon receipt of HHSC’s notice, HHSC and HMO will attempt to resolve
HHSC’s concerns on a mutually agreeable basis.
     Section 4.03 Executive Director.
     (a) The HMO must employ a qualified individual to serve as the Executive
Director for its HHSC HMO Program(s). Such Executive Director must be employed
full-time by the HMO, be primarily dedicated to HHSC HMO Program(s), and must
hold a Senior Executive or Management position in the HMO’s organization, except
that the HMO may propose an alternate structure for the Executive Director
position, subject to HHSC’s prior review and written approval.
     (b) The Executive Director must be authorized and empowered to represent
the HMO regarding all matters pertaining to the Contract prior to such
representation. The Executive Director must act as

Page 17 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

liaison between the HMO and the HHSC and must have responsibilities that
include, but are not limited to, the following:
     (1) ensuring the HMO’s compliance with the terms of the Contract, including
securing and coordinating resources necessary for such compliance;
     (2) receiving and responding to all inquiries and requests made by HHSC
related to the Contract, in the time frames and formats specified by HHSC. Where
practicable, HHSC must consult with the HMO to establish time frames and formats
reasonably acceptable to the Parties;
     (3) attending and participating in regular HHSC HMO Executive Director
meetings or conference calls;
     (4) attending and participating in regular HHSC Regional Advisory
Committees (RACs) for managed care (the Executive Director may designate key
personnel to attend a RAC if the Executive Director is unable to attend);
     (5) making best efforts to promptly resolve any issues identified either by
the HMO or HHSC that may arise and are related to the Contract;
     (6) meeting with HHSC representative(s) on a periodic or as needed basis to
review the HMO’s performance and resolve issues, and
     (7) meeting with HHSC at the time and place requested by HHSC, if HHSC
determines that the HMO is not in compliance with the requirements of the
Contract.
     Section 4.04 Medical Director.
     (a) The HMO must have a qualified individual to serve as the Medical
Director for its HHSC HMO Program(s). The Medical Director must be currently
licensed in Texas under the Texas Medical Board as an M.D. or D.O. with no
restrictions or other licensure limitations. The Medical Director must comply
with the requirements of 28 T.A.C. §11.1606 and all applicable federal and state
statutes and regulations.
     (b) The Medical Director, or his or her physician designee meeting the same
Contract qualifications that apply to the Medical Director, must be available by
telephone 24 hours a day, seven days a week, for Utilization Review decisions.
The Medical Director, and his/her designee, must either possess expertise with
Behavioral Health Services, or ready access to such expertise to ensure timely
and appropriate medical decisions for Members, including after regular business
hours.
     (c) The Medical Director, or his or her physician designee meeting the same
Contract qualifications that apply to the Medical Director, must be authorized
and empowered to represent the HMO regarding clinical issues, Utilization Review
and quality of care inquiries. The Medical Director, or his or her physician
designee, must exercise independent medical judgment in all decisions relating
to medical necessity. The HMO must ensure that its decisions relating to medical
necessity are not adversely influenced by fiscal management decisions. HHSC may
conduct reviews of decisions relating to medical necessity upon reasonable
notice.
     Section 4.04.1 STAR+PLUS Service Coordinator
     (a) STAR+PLUS HMOs must employ as Service Coordinators persons experienced
in meeting the needs of people with disabilities, old and young, and vulnerable
populations who have Chronic or Complex Conditions. A Service Coordinator must
have an undergraduate and/or graduate degree in social work or a related field,
or be a Registered Nurse, Licensed Vocational Nurse, Advanced Nurse
Practitioner, or a Physician Assistant.
     b) The STAR+PLUS HMO must monitor the Service Coordinator’s workload and
performance to ensure that he or she is able to perform all necessary Service
Coordination functions for the STAR+PLUS Members in a timely manner.
     (c) The Service Coordinator must be responsible for working with the Member
or his or her representative, the PCP and other Providers to develop a seamless
package of care in which primary, Acute Care, and long-term care service needs
are met through a single, understandable, rational plan. Each Member’s Service
Plan must also be well coordinated with the Member’s family and community
support systems, including Independent Living Centers, Area Agencies on Aging
and Mental Retardation Authorities. The Service Plan should be agreed to and
signed by the Member or the Member’s representative to indicate agreement with
the plan. The plan should promote consumer direction and self-determination and
may include information for services outside the scope of Covered Services such
as how to access affordable, integrated housing. For dual eligible Members, the
STAR+PLUS HMO is responsible for meeting the Member’s Community Long- term Care
Service needs.
     (d) The STAR+PLUS HMO must empower its Service Coordinators to authorize
the provision and delivery of Covered Services, including Community Long-term
Care Covered Services.
     Section 4.05 Responsibility for HMO personnel and Subcontractors.
     (a) HMO’s employees and Subcontractors will not in any sense be considered
employees of HHSC or the State of Texas, but will be considered for all purposes
as the HMO’s employees or its Subcontractor’s employees, as applicable.
     (b) Except as expressly provided in this Contract, neither HMO nor any of
HMO’s employees or

Page 18 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

Subcontractors may act in any sense as agents or representatives of HHSC or the
State of Texas.
     (c) HMO agrees that anyone employed by HMO to fulfill the terms of the
Contract is an employee of HMO and remains under HMO’s sole direction and
control. HMO assumes sole and full responsibility for its acts and the acts of
its employees and Subcontractors.
     (d) HMO agrees that any claim on behalf of any person arising out of
employment or alleged employment by the HMO (including, but not limited to,
claims of discrimination against HMO, its officers, or its agents) is the sole
responsibility of HMO and not the responsibility of HHSC. HMO will indemnify and
hold harmless the State from any and all claims asserted against the State
arising out of such employment or alleged employment by the HMO. HMO understands
that any person who alleges a claim arising out of employment or alleged
employment by HMO will not be entitled to any compensation, rights, or benefits
from HHSC (including, but not limited to, tenure rights, medical and hospital
care, sick and annual/vacation leave, severance pay, or retirement benefits).
     (e) HMO agrees to be responsible for the following in respect to its
employees:
     (1) Damages incurred by HMO’s employees within the scope of their duties
under the Contract; and
     (2) Determination of the hours to be worked and the duties to be performed
by HMO’s employees.
     (f) HMO agrees and will inform its employees and Subcontractor(s) that
there is no right of subrogation, contribution, or indemnification against HHSC
for any duty owed to them by HMO pursuant to this Contract or any judgment
rendered against the HMO. HHSC’s liability to the HMO’s employees, agents and
Subcontractors, if any, will be governed by the Texas Tort Claims Act, as
amended or modified (TEx. Civ. PRACT. & REM. CODE §101.001et seq.).
     (g) HMO understands that HHSC does not assume liability for the actions of,
or judgments rendered against, the HMO, its employees, agents or Subcontractors.
HMO agrees that it has no right to indemnification or contribution from HHSC for
any such judgments rendered against HMO or its Subcontractors.
     Section 4.06 Cooperation with HHSC and state administrative agencies.
     (a) Cooperation with Other MCOs.
     HMO agrees to reasonably cooperate with and work with the other MCOs in the
HHSC HMO Programs, Subcontractors, and third-party representatives as requested
by HHSC. To the extent permitted by HHSC’s financial and personnel resources,
HHSC agrees to reasonably cooperate with HMO and to use its best efforts to
ensure that other HHSC contractors reasonably cooperate with the HMO.
     (b) Cooperation with state and federal administrative agencies.
     HMO must ensure that HMO personnel will cooperate with HHSC or other state
or federal administrative agency personnel at no charge to HHSC for purposes
relating to the administration of HHSC programs including, but not limited to
the following purposes:
     (1) The investigation and prosecution of fraud, abuse, and waste in the
HHSC programs;
     (2) Audit, inspection, or other investigative purposes; and
     (3) Testimony in judicial or quasi-judicial proceedings relating to the
Services and/or Deliverables under this Contract or other delivery of
information to HHSC or other agencies’ investigators or legal staff.
     Section 4.07 Conduct of HMO personnel.
     (a) While performing the Scope of Work, HMO’s personnel and Subcontractors
must:
     (1) Comply with applicable State rules and regulations and HHSC’s requests
regarding personal and professional conduct generally applicable to the service
locations; and
     (2) Otherwise conduct themselves in a businesslike and professional manner.
     (b) If HHSC determines in good faith that a particular employee or
Subcontractor is not conducting himself or herself in accordance with this
Contract, HHSC may provide HMO with notice and documentation concerning such
conduct. Upon receipt of such notice, HMO must promptly investigate the matter
and take appropriate action that may include:
     (1) Removing the employee from the project;
     (2) Providing HHSC with written notice of such removal; and
     (3) Replacing the employee with a similarly qualified individual acceptable
to HHSC.
     (c) Nothing in the Contract will prevent HMO, at the request of HHSC, from
replacing any personnel who are not adequately performing their assigned
responsibilities or who, in the reasonable opinion of HHSC’s Project Manager,
after consultation with HMO, are unable to work effectively with the members of
the HHSC’s staff. In such event, HMO will provide replacement personnel with
equal or greater skills and qualifications as soon as reasonably practicable.
Replacement of Key Personnel will be subject to HHSC review. The Parties will
work

Page 19 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

together in the event of any such replacement so as not to disrupt the overall
project schedule.
     (d) HMO agrees that anyone employed by HMO to fulfill the terms of the
Contract remains under HMO’s sole direction and control.
     (e) HMO shall have policies regarding disciplinary action for all employees
who have failed to comply with federal and/or state laws and the HMO’s standards
of conduct, policies and procedures, and Contract requirements. HMO shall have
policies regarding disciplinary action for all employees who have engaged in
illegal or unethical conduct.
     Section 4.08 Subcontractors.
     (a) HMO remains fully responsible for the obligations, services, and
functions performed by its Subcontractors to the same extent as if such
obligations, services, and functions were performed by HMO’s employees, and for
purposes of this Contract such work will be deemed work performed by HMO. HHSC
reserves the right to require the replacement of any Subcontractor found by HHSC
to be unacceptable and unable to meet the requirements of the Contract, and to
object to the selection of a Subcontractor.
     (b) HMO must:
     (1) actively monitor the quality of care and services, as well as the
quality of reporting data, provided under a Subcontract;
     (2) notify HHSC in writing at least 60 days prior to reprocurement of
services provided by any Material Subcontractor;
     (3) notify HHSC in writing within three (3) Business Days after making a
decision to terminate a Subcontract with a Material Subcontractor or upon
receiving notification from the Material Subcontractor of its intent to
terminate such Subcontract;
     (4) notify HHSC in writing within one (1) Business Day of making a decision
to enter into a Subcontract with a new Material Subcontractor, or a new
Subcontract for newly procured services of an existing Material Subcontractor;
and
     (5) provide HHSC with a copy of TDI filings of delegation agreements.
     (c) During the Contract Period, Readiness Reviews by HHSC or its designated
agent may occur if:
     (1) a new Material Subcontractor is employed by HMO;
     (2) an existing Material Subcontractor provides services in a new Service
Area;
     (3) an existing Material Subcontractor provides services for a new HMO
Program;
     (4) an existing Material Subcontractor changes locations or changes its MIS
and or operational functions;
     (5) an existing Material Subcontractor changes one or more of its MIS
subsystems, claims processing or operational functions; or
     (6) a Readiness Review is requested by HHSC.
The HMO must submit information required by HHSC for each proposed Material
Subcontractor as indicated in Attachment B-1, Section 7.
     (d) HMO must not disclose Confidential Information of HHSC or the State of
Texas to a Subcontractor unless and until such Subcontractor has agreed in
writing to protect the confidentiality of such Confidential Information in the
manner required of HMO under this Contract.
     (e)HMO must identify any Subcontractor that is a subsidiary or entity
formed after the Effective Date of the Contract, whether or not an Affiliate of
HMO, substantiate the proposed Subcontractor’s ability to perform the
subcontracted Services, and certify to HHSC that no loss of service will occur
as a result of the performance of such Subcontractor. The HMO will assume
responsibility for all contractual responsibilities whether or not the HMO
performs them. Further, HHSC considers the HMO to be the sole point of contact
with regard to contractual matters, including payment of any and all charges
resulting from the Contract.
     (f) Except as provided herein, all Subcontracts must be in writing and must
provide HHSC the right to examine the Subcontract and all Subcontractor records
relating to the Contract and the Subcontract. This requirement does not apply to
agreements with utility or mail service providers.
     (g) A Subcontract whereby HMO receives rebates, recoupments, discounts,
payments, or other consideration from a Subcontractor (including without
limitation Affiliates) pursuant to or related to the execution of this Contract
must be in writing and must provide HHSC the right to examine the Subcontract
and all records relating to such consideration.
     (h) All Subcontracts described in subsections (f) and (g) must show the
dollar amount, the percentage of money, or the value of any consideration that
HMO pays to or receives from the Subcontractor.
     (i) HMO must submit a copy of each Material Subcontract executed prior to
the Effective Date of the Contract to HHSC no later than thirty (30) days after
the Effective Date of the Contract. For Material Subcontracts executed after the
Effective Date of the Contract, HMO must submit a copy to HHSC no later than
five (5) Business Days after execution.

Page 20 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     (j) Network Provider Contracts must include the mandatory provisions
included in the HHSC Uniform Managed Care Manual.
     (k) HHSC reserves the right to reject any Subcontract or require changes to
any provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.
     Section 4.09 HHSC’s ability to contract with Subcontractors.
     The HMO may not limit or restrict, through a covenant not to compete,
employment contract or other contractual arrangement, HHSC’s ability to contract
with Subcontractors or former employees of the HMO.
     Section 4.10 HMO Agreements with Third Parties
     (a) If the HMO intends to report compensation paid to a third party
(including without limitation an Affiliate) as an Allowable Expense under this
Contract, and the compensation paid to the third party exceeds $100,000, or is
reasonably anticipated to exceed $100,000, in a State Fiscal Year, then the
HMO’s agreement with the third party must be in writing. The agreement must
provide HHSC the right to examine the agreement and all records relating to the
agreement.
     (b) All agreements whereby HMO receives rebates, recoupments, discounts,
payments, or other consideration from a third party (including without
limitation Affiliates) pursuant to or related to the execution of this Contract,
must be in writing and must provide HHSC the right to examine the agreement and
all records relating to such consideration. .
     (c) All agreements described in subsections (a) and (b) must show the
dollar amount, the percentage of money, or the value of any consideration that
HMO pays to or receives from the third party.
     (d) HMO must submit a copy of each third party agreement described in
subsections (a) and (b) to HHSC. If the third party agreement is entered into
prior to the Effective Date of the Contract, HMO must submit a copy no later
than thirty (30) days after the Effective Date of the Contract. If the third
party agreement is executed after the Effective Date of the Contract, HMO must
submit a copy no later than five (5) Business Days after execution. (e) For
third party agreements valued under $100,000 per State Fiscal Year that are
reported as Allowable Expenses, the HMO must maintain financial records and data
sufficient to verify the accuracy of such expenses in accordance with the
requirements of Article 9.
     (f) HHSC reserves the right to reject any third party agreement or require
changes to any provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.
     (g) This section shall not apply to Provider Contracts, or agreements with
utility or mail service providers.
Article 5. Member Eligibility & Enrollment Section 5.01 Eligibility
Determination
     The State or its designee will make eligibility determinations for each of
the HHSC HMO Programs.
     Section 5.02 Member Enrollment & Disenrollment.
     (a) The HHSC Administrative Services Contractor will enroll and disenroll
eligible individuals in the HMO Program. To enroll in an HMO, the Member’s
permanent residence must be located within the HMO’s Service Area. The HMO is
not allowed to induce or accept disenrollment from a Member. The HMO must refer
the Member to the HHSC Administrative Services Contractor.
     (b) HHSC makes no guarantees or representations to the HMO regarding the
number of eligible Members who will ultimately be enrolled into the HMO or the
length of time any such enrolling Members remain enrolled with the HMO beyond
the minimum mandatory enrollment periods established for each HHSC HMO Program.
     (c) The HHSC Administrative Services Contractor will electronically
transmit to the HMO new Member information and change information applicable to
active Members.
     (d) As described in the following Sections, depending on the HMO Program,
special conditions may also apply to enrollment and span of coverage for the
HMO.
     (e) HMO has a limited right to request a Member be disenrolled from HMO
without the Member’s consent. HHSC must approve any HMO request for
disenrollment of a Member for cause. HHSC may permit disenrollment of a Member
under the following circumstances:
(1) Member misuses or loans Member’s HMO membership card to another person to
obtain services.
(2) Member is disruptive, unruly, threatening or uncooperative to the extent
that Member’s membership seriously impairs HMO’s or Provider’s ability to
provide services to Member or to obtain new Members, and Member’s behavior is
not caused by a physical or behavioral health condition.
(3) Member steadfastly refuses to comply with managed care restrictions (e.g.,
repeatedly using emergency room in

Page 21 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

combination with refusing to allow HMO to treat the underlying medical
condition).
(4) HMO must take reasonable measures to correct Member behavior prior to
requesting disenrollment. Reasonable measures may include providing education
and counseling regarding the offensive acts or behaviors.
(5) For STAR+PLUS HMOs, under limited conditions, the HMO may request
disenrollment of members who are totally dependent on a ventilator or who have
been diagnosed with End Stage Renal Disease.
     (f) HHSC must notify the Member of HHSC’s decision to disenroll the Member
if all reasonable measures have failed to remedy the problem.
     (g) If the Member disagrees with the decision to disenroll the Member from
HMO, HHSC must notify the Member of the availability of the Complaint procedure
and, for Medicaid Members, HHSC’s Fair Hearing process.
     (h) HMO cannot request a disenrollment based on adverse change in the
member’s health status or utilization of services that are Medically Necessary
for treatment of a member’s condition.
     (i) Upon implementation of the Comprehensive Healthcare Program for Foster
Care, STAR and CHIP Members taken into conservatorship by the Department of
Family and Protective Services (DFPS) will be disenrolled effective the date of
conservatorship.
     Section 5.03 STAR enrollment for pregnant women and infants.
     (a) The HHSC Administrative Services Contractor will retroactively enroll
some pregnant Members in a Medicaid HMO based on their date of eligibility.
     (b) The HHSC Administrative Services Contractor will enroll newborns born
to Medicaid eligible mothers who are enrolled in a STAR HMO in the same HMO for
90 days following the date of birth, unless the mother requests a plan change as
a special exception. The Administrative Service Contractor will consider such
requests on a case-by-case basis. The HHSC Administrative Services Contractor
will retroactively, to date of birth, enroll newborns in the applicable STAR
HMO.
     Section 5.04 CHIP eligibility and enrollment.
     (a) Continuous coverage.
     A child who is CHIP-eligible will have six (6) months of continuous
coverage. Children enrolling in CHIP for the first time, or returning to CHIP
after disenrollment, will be subject to a waiting period before coverage
actually begins, except as provided in 1 T.A.C. §370.46. The waiting period for
a child is determined by the date on which he/she is found eligible for CHIP,
and extends for a duration of three months. If the child is found eligible for
CHIP on or before the 15th day of a month, then the waiting period begins on the
first day of that same month. If the child is found eligible on or after the
16th day of a month, then the waiting period begins on the first day of the next
month.
     (b) Pregnant Members and Infants.
     The HHSC Administrative Contractor will refer pregnant CHIP Members, with
the exception of Legal Permanent Residents and other legally qualified aliens
barred from Medicaid due to federal eligibility restrictions, to Medicaid for
eligibility determinations. Those CHIP Members who are determined to be Medicaid
Eligible will be disenrolled from HMO’s CHIP plan. Medicaid coverage will be
coordinated to begin after CHIP eligibility ends to avoid gaps in health care
coverage.
In the event the HMO remains unaware of a Member’s pregnancy until delivery, the
delivery will be covered by CHIP. Babies are automatically enrolled in the
mother’s CHIP health plan at birth with CHIP eligibility and re-enrollment
following the timeframe as that of the mother. The HHSC Administrative Services
Contractor will then set the Member’s eligibility expiration date at the later
of (1) the end of the second month following the month of the baby’s birth or
(2) the Member’s original eligibility expiration date.
     Section 5.04.1 CHIP Perinatal eligibility, enrollment, and disenrollment
     (1)The HHSC Administrative Contractor will electronically transmit to the
HMO new CHIP Perinate Member information based on the appropriate CHIP Perinate
or CHIP Perinate Newborn Rate Cell. There is no waiting period for CHIP
Perinatal Program Members.
     (2) CHIP Perinate Newborns are eligible for 12 months continuous
enrollment, beginning with the month of enrollment as a CHIP Perinate (month of
enrollment plus 11 months). A CHIP Perinate Newborn will maintain coverage in
his or her CHIP Perinatal health plan.
     (3) If only one CHIP Perinatal HMO operates in a Service Area, HHSC will
automatically enroll a prospective member in that CHIP Perinatal HMO. If
multiple CHIP Perinatal HMOs offer coverage in the Service Area, HHSC will send
an enrollment packet to the prospective Member’s household. If the household of
a prospective member does not make a selection within 15 calendar days, the HHSC
Administrative Services Contractor will notify the household that the
prospective member has been assigned to a CHIP Perinatal HMO (“Default
Enrollment”). When this occurs the household has 30 calendar days to select
another CHIP Perinatal HMO for the Member.

Page 22 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

      Responsible Office: HHSC Office of General Counsel (OGC)          
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions  
Version 1.4          

     HHSC’s Administrative Services Contractor will assign prospective members
to CHIP Perinatal HMOs in a Service Area in a rotational basis. Should HHSC
implement one or more administrative rules governing the Default Enrollment
processes, such administrative rules will take precedence over the Default
Enrollment process set forth herein.
     (4) When a member of a household enrolls in the CHIP Perinatal Program, all
traditional CHIP members in the household will be disenrolled from their current
health plans and prospectively enrolled in the CHIP Perinatal Program Member’s
health plan. All members of the household must remain in the same health plan
through the end of the CHIP Perinatal Program Member’s enrollment period.
Section 5.05 Span of Coverage
(a) Medicaid HMOs.
     (1) HHSC will conduct continuous open enrollment for Medicaid Eligibles and
the HMO must accept all persons who choose to enroll as Members in the HMO or
who are assigned as Members in the HMO by HHSC, without regard to the Member’s
health status or any other factor. Persons in a hospital on the enrollment date
will not be enrolled until they are discharged from the hospital.
     (2) Members who are disenrolled because they are temporarily ineligible for
Medicaid will be automatically re-enrolled into the same health plan, if
available. Temporary loss of eligibility is defined as a period of six months or
less.
     (3) A Member cannot change from one Medicaid MCO to another Medicaid MCO
during an inpatient hospital stay. The MCO responsible for the hospital charges
at the start of an Inpatient Stay remains responsible for hospital charges until
the time of discharge, or until such time that there is a loss of Medicaid
eligibility. Medicaid MCOs are responsible for professional charges during every
month for which the MCO receives a full capitation for a Member.
(b) CHIP HMOs.
     If a CHIP Member’s Effective Date of Coverage occurs while the CHIP Member
is confined in a hospital, HMO is responsible for the CHIP Member’s costs of
Covered Services beginning on the Effective Date of Coverage. If a CHIP Member
is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.
(c) CHIP Perinatal HMOs.
     If a CHIP Perinate’s Effective Date of Coverage occurs while the CHIP
Perinate is confined in a Hospital, HMO is responsible for the CHIP Perinate’s
costs of Covered Services beginning on the Effective Date of Coverage. If a CHIP
Perinate is disenrolled while the CHIP Perinate is confined in a Hospital, the
HMO’s responsibility for the CHIP Perinate’s costs of Covered Services
terminates on the Date of Disenrollment.
Section 5.06 Verification of Member Eligibility.
     Medicaid MCOs are prohibited from entering into an agreement to share
information regarding their Members with an external vendor that provides
verification of Medicaid recipients’ eligibility to Medicaid providers. All such
external vendors must contract with the State and obtain eligibility information
from the State.
     Section 5.07 Special Temporary STAR Default Process
     (a) STAR HMOs that did not contract with HHSC prior to the Effective Date
of the Contract to provide Medicaid Health Care Services will be assigned a
limited number of Medicaid-eligibles, who have not actively made a STAR HMO
choice, for a finite period. The number will vary by Service Area as set forth
below. To the extent possible, the special default assignment will be based on
each eligible’s prior history with a PCP and geographic proximity to a PCP.
     (b) For the Bexar, Dallas, El Paso, Harris, Tarrant, and Travis Service
Areas, the special default process will begin with the Operational Start Date
and conclude when the HMO has achieved an enrollment of 15,000 mandatory STAR
members, or at the end of six months, whichever comes first.
     (c) For the Lubbock Service Area, the special default process will begin
with the Operational Start Date and conclude when the HMO has achieved an
enrollment of 5,000 mandatory STAR members, or at the end of six months,
whichever comes first.
     (d) Special default periods may be extended for one or more Service Areas
if consistent with HHSC administrative rules.
     (e) This Section does not apply to the Nueces Service Area.
Article 6. Service Levels & Performance Measurement
     Section 6.01 Performance measurement.
     Satisfactory performance of this Contract will be measured by:
     (a) Adherence to this Contract, including all representations and
warranties;
     (b) Delivery of the Services and Deliverables described in Attachment B;
     (c) Results of audits performed by HHSC or its representatives in
accordance with Article 9 (“Audit and Financial Compliance”);

Page 23 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (d) Timeliness, completeness, and accuracy of required reports; and
     (e) Achievement of performance measures developed by HMO and HHSC and as
modified from time to time by written agreement during the term of this
Contract.
          Article 7. Governing Law & Regulations
     Section 7.01 Governing law and venue.
     This Contract is governed by the laws of the State of Texas and interpreted
in accordance with Texas law. Provided HMO first complies with the procedures
set forth in Section 12.13 (“Dispute Resolution,”) proper venue for claims
arising from this Contract will be in the State District Court of Travis County,
Texas.
     Section 7.02 HMO responsibility for compliance with laws and regulations.
     (a) HMO must comply, to the satisfaction of HHSC, with all provisions set
forth in this Contract, all applicable provisions of state and federal laws,
rules, regulations, federal waivers, policies and guidelines, and any
court-ordered consent decrees, settlement agreements, or other court orders that
govern the performance of the Scope of Work including, but not limited to:
     (1) Titles XIX and XXI of the Social Security Act;
     (2) Chapters 62 and 63, Texas Health and Safety Code;
     (3) Chapters 531 and 533, Texas Government Code; (4) 42 C.F.R. Parts 417
and 457, as applicable; (5) 45 C.F.R. Parts 74 and 92;
     (6) 48 C.F.R. Part 31, or OMB Circular A-122, based on whether the entity
is for-profit or nonprofit;
     (7) 1 T.A.C. Part 15, Chapters 361, 370, 391, and 392; and
     (8) all State and Federal tax laws, State and Federal employment laws,
State and Federal regulatory requirements, and licensing provisions.
     (b) The Parties acknowledge that the federal and/or state laws, rules,
regulations, policies, or guidelines, and court-ordered consent decrees,
settlement agreements, or other court orders that affect the performance of the
Scope of Work may change from time to time or be added, judicially interpreted,
or amended by competent authority. HMO acknowledges that the HMO Programs will
be subject to continuous change during the term of the Contract and, except as
provided in Section 8.02, HMO has provided for or will provide for adequate
resources, at no additional charge to HHSC, to reasonably accommodate such
changes. The Parties further acknowledge that HMO was selected, in part, because
of its expertise, experience, and knowledge concerning applicable Federal and/or
state laws, regulations, policies, or guidelines that affect the performance of
the Scope of Work. In keeping with HHSC’s reliance on this knowledge and
expertise, HMO is responsible for identifying the impact of changes in
applicable Federal or state legislative enactments and regulations that affect
the performance of the Scope of Work or the State’s use of the Services and
Deliverables. HMO must timely notify HHSC of such changes and must work with
HHSC to identify the impact of such changes on how the State uses the Services
and Deliverables.
     (c) HHSC will notify HMO of any changes in applicable law, regulation,
policy, or guidelines that HHSC becomes aware of in the ordinary course of its
business.
     (d) HMO is responsible for any fines, penalties, or disallowances imposed
on the State or HMO arising from any noncompliance with the laws and regulations
relating to the delivery of the Services or Deliverables by the HMO, its
Subcontractors or agents.
     (e) HMO is responsible for ensuring each of its employees, agents or
Subcontractors who provide Services under the Contract are properly licensed,
certified, and/or have proper permits to perform any activity related to the
Services.
     (f) HMO warrants that the Services and Deliverables will comply with all
applicable Federal, State, and County laws, regulations, codes, ordinances,
guidelines, and policies. HMO will indemnify HHSC from and against any losses,
liability, claims, damages, penalties, costs, fees, or expenses arising from or
in connection with HMO’s failure to comply with or violation of any such law,
regulation, code, ordinance, or policy.
     Section 7.03 TDI licensure/ANHC certification and solvency.
     (a) Licensure
     HMO must be either licensed by the TDI as an HMO or a certified ANHC in all
counties for the Service Areas included within the scope of the Contract.
     (b) Solvency
     HMO must maintain compliance with the Texas Insurance Code and rules
promulgated and administered by the TDI requiring a fiscally sound operation.
HMO must have a plan and take appropriate measures to ensure adequate provision
against the risk of insolvency as required by TDI. Such provision must be
adequate to provide for the following in the event of insolvency:
     (1) continuation of benefits, until the time of discharge, to Members who
are confined on the

Page 24 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

date of insolvency in a Hospital or other inpatient facility;
     (2) payment to unaffiliated health care providers and affiliated health
care providers whose agreements do not contain member “hold harmless” clauses
acceptable to TDI, and
     (3) continuation of benefits for the duration of the Contract period for
which HHSC has paid a Capitation Payment.
Provision against the risk of insolvency must be made by establishing adequate
reserves, insurance or other guarantees in full compliance with all financial
requirements of TDI.
     Section 7.04 Immigration Reform and Control Act of 1986.
     HMO shall comply with the requirements of the Immigration Reform and
Control Act of 1986 and the Immigration Act of 1990 (8 U.S.C. §1101, et seq.)
regarding employment verification and retention of verification forms for any
individual(s) hired on or after November 6, 1986, who will perform any labor or
services under this Contract.
     Section 7.05 Compliance with state and federal anti-discrimination laws.
     HMO shall comply with Title VI of the Civil Rights Act of 1964, Executive
Order 11246 (Public Law 88-352), Section 504 of the Rehabilitation Act of 1973
(Public Law 93-112), the Americans with Disabilities Act of 1990 (Public Law
101-336), and all amendments to each, and all requirements imposed by the
regulations issued pursuant to these Acts. In addition, HMO shall comply with
Title 40, Chapter 73 of the Texas Administrative Code, “Civil Rights,” to the
extent applicable to this Contract. These provide in part that no persons in the
United States must, on the grounds of race, color, national origin, sex, age,
disability, political beliefs, or religion, be excluded from participation in,
or denied, any aid, care, service or other benefits provided by Federal or State
funding, or otherwise be subjected to any discrimination.
     Section 7.06 Environmental protection laws.
     HMO shall comply with the applicable provisions of federal environmental
protection laws as described in this Section:
     (a) Pro-Children Act of 1994.
     HMO shall comply with the Pro-Children Act of 1994 (20 U.S.C. §6081 et
seq.), as applicable, regarding the provision of a smoke-free workplace and
promoting the non-use of all tobacco products.
     (b) National Environmental Policy Act of 1969.
     HMO shall comply with any applicable provisions relating to the institution
of environmental quality control measures contained in the National
Environmental Policy Act of 1969 (42 U.S.C. §4321 et seq.) and Executive Order
11514 (“Protection and Enhancement of Environmental Quality”).
     (c) Clean Air Act and Water Pollution Control Act regulations.
     HMO shall comply with any applicable provisions relating to required
notification of facilities violating the requirements of Executive Order 11738
(“Providing for Administration of the Clean Air Act and the Federal Water
Pollution Control Act with Respect to Federal Contracts, Grants, or Loans”).
     (d) State Clean Air Implementation Plan.
     HMO shall comply with any applicable provisions requiring conformity of
federal actions to State (Clean Air) Implementation Plans under §176(c) of the
Clean Air Act of 1955, as amended (42 U.S.C. §740 et seq.).
     (e) Safe Drinking Water Act of 1974.
     HMO shall comply with applicable provisions relating to the protection of
underground sources of drinking water under the Safe Drinking Water Act of 1974,
as amended (21 U.S.C. § 349; 42 U.S.C. §§ 300f to 300j-9).
     Section 7.07 HIPAA.
     HMO shall comply with applicable provisions of HIPAA. This includes, but is
not limited to, the requirement that the HMO’s MIS system comply with applicable
certificate of coverage and data specification and reporting requirements
promulgated pursuant to HIPAA. HMO must comply with HIPAA EDI requirements.
          Article 8. Amendments & Modifications Section 8.01 Mutual agreement.
     This Contract may be amended at any time by mutual agreement of the
Parties. The amendment must be in writing and signed by individuals with
authority to bind the Parties.
     Section 8.02 Changes in law or contract.
     If Federal or State laws, rules, regulations, policies or guidelines are
adopted, promulgated, judicially interpreted or changed, or if contracts are
entered or changed, the effect of which is to alter the ability of either Party
to fulfill its obligations under this Contract, the Parties will promptly
negotiate in good faith appropriate modifications or alterations to the Contract
and any schedule(s) or attachment(s) made a part of this Contract. Such
modifications or alterations must be in writing and signed by individuals with
authority to bind the parties, equitably adjust the terms and conditions of this
Contract, and must be limited to those provisions of this Contract affected by
the change.

     Section 8.03 Modifications as a remedy.
     This Contract may be modified under the terms of Article 12 ( “Remedies and
Disputes”).

Page 25 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     Section 8.04 Modifications upon renewal or extension of Contract.
     (a) If HHSC seeks modifications to the Contract as a condition of any
Contract extension, HHSC’s notice to HMO will specify those modifications to the
Scope of Work, the Contract pricing terms, or other Contract terms and
conditions.
     (b) HMO must respond to HHSC’s proposed modification within the timeframe
specified by HHSC, generally within thirty (30) days of receipt. Upon receipt of
HMO’s response to the proposed modifications, HHSC may enter into negotiations
with HMO to arrive at mutually agreeable Contract amendments. In the event that
HHSC determines that the Parties will be unable to reach agreement on mutually
satisfactory contract modifications, then HHSC will provide written notice to
HMO of its intent not to extend the Contract beyond the Contract Term then in
effect.
     Section 8.05 Modification of HHSC Uniform Managed Care Manual.
     (a) HHSC will provide HMO with at least thirty (30) days advance written
notice before implementing a substantive and material change in the HHSC Uniform
Managed Care Manual (a change that materially and substantively alters the HMO’s
ability to fulfill its obligations under the Contract). The Uniform Managed Care
Manual, and all modifications thereto made during the Contract Term, are
incorporated by reference into this Contract. HHSC will provide HMO with a
reasonable amount of time to comment on such changes, generally at least ten
(10) Business Days. HHSC is not required to provide advance written notice of
changes that are not material and substantive in nature, such as corrections of
clerical errors or policy clarifications.
     (b) The Parties agree to work in good faith to resolve disagreements
concerning material and substantive changes to the HHSC Uniform Managed Care
Manual. If the Parties are unable to resolve issues relating to material and
substantive changes, then either Party may terminate the agreement in accordance
with Article 12 (“Remedies and Disputes”).
     (c) Changes will be effective on the date specified in HHSC’s written
notice, which will not be earlier than the HMO’s response deadline, and such
changes will be incorporated into the HHSC Uniform Managed Care Manual. If the
HMO has raised an objection to a material and substantive change to the HHSC
Uniform Managed Care Manual and submitted a notice of termination in accordance
with Section 12.04(d), HHSC will not enforce the policy change during the period
of time between the receipt of the notice and the date of Contract termination.
     Section 8.06 CMS approval of Medicaid amendments
     The implementation of amendments, modifications, and changes to STAR and
STAR+PLUS HMO contracts is subject to the approval of the Centers for Medicare
and Medicaid Services (“CMS.”)
     Section 8.07 Required compliance with amendment and modification
procedures.
     No different or additional services, work, or products will be authorized
or performed except as authorized by this Article. No waiver of any term,
covenant, or condition of this Contract will be valid unless executed in
compliance with this Article. HMO will not be entitled to payment for any
services, work or products that are not authorized by a properly executed
Contract amendment or modification.
     Article 9. Audit & Financial Compliance Section 9.01 Financial record
retention and audit.
     HMO agrees to maintain, and require its Subcontractors to maintain,
supporting financial information and documents that are adequate to ensure that
payment is made and the Experience Rebate is calculated in accordance with
applicable Federal and State requirements, and are sufficient to ensure the
accuracy and validity of HMO invoices. Such documents, including all original
claims forms, will be maintained and retained by HMO or its Subcontractors for a
period of five (5) years after the Contract Expiration Date or until the
resolution of all litigation, claim, financial management review or audit
pertaining to this Contract, whichever is longer.
     Section 9.02 Access to records, books, and documents.
     (a) Upon reasonable notice, HMO must provide, and cause its Subcontractors
to provide, the officials and entities identified in this Section with prompt,
reasonable, and adequate access to any records, books, documents, and papers
that are related to the performance of the Scope of Work.
     (b) HMO and its Subcontractors must provide the access described in this
Section upon HHSC’s request. This request may be for, but is not limited to, the
following purposes:
     (1) Examination;
     (2) Audit;
     (3) Investigation;
     (4) Contract administration; or
     (5) The making of copies, excerpts, or transcripts.
     (c) The access required must be provided to the following officials and/or
entities:
     (1) The United States Department of Health and Human Services or its
designee;

Page 26 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (2) The Comptroller General of the United States or its designee;
     (3) HMO Program personnel from HHSC or its designee;
     (4) The Office of Inspector General;
     (5) Any independent verification and validation contractor or quality
assurance contractor acting on behalf of HHSC;
     (6) The Office of the State Auditor of Texas or its designee;
     (7) A State or Federal law enforcement agency;
     (8) A special or general investigating committee of the Texas Legislature
or its designee; and
     (9) Any other state or federal entity identified by HHSC, or any other
entity engaged by HHSC.
     (d) HMO agrees to provide the access described wherever HMO maintains such
books, records, and supporting documentation. HMO further agrees to provide such
access in reasonable comfort and to provide any furnishings, equipment, and
other conveniences deemed reasonably necessary to fulfill the purposes described
in this Section. HMO will require its Subcontractors to provide comparable
access and accommodations.
     Section 9.03 Audits of Services, Deliverables and inspections.
     (a) Upon reasonable notice from HHSC, HMO will provide, and will cause its
Subcontractors to provide, such auditors and inspectors as HHSC may from time to
time designate, with access to:
     (1) HMO service locations, facilities, or installations; and
     (2) HMO Software and Equipment.
     (b) The access described in this Section will be for the purpose of
examining, auditing, or investigating:
     (1) HMO’s capacity to bear the risk of potential financial losses;
     (2) the Services and Deliverables provided;
     (3) a determination of the amounts payable under this Contract;
     (4) detection of fraud, waste and/or abuse; or
     (5) other purposes HHSC deems necessary to perform its regulatory function
and/or enforce the provisions of this Contract.
     (c) HMO must provide, as part of the Scope of Work, any assistance that
such auditors and inspectors reasonably may require to complete such audits or
inspections.
     (d) If, as a result of an audit or review of payments made to the HMO, HHSC
discovers a payment error or overcharge, HHSC will notify the HMO of such error
or overcharge. HHSC will be entitled to recover such funds as an offset to
future payments to the HMO, or to collect such funds directly from the HMO. HMO
must return funds owed to HHSC within thirty (30) days after receiving notice of
the error or overcharge, or interest will accrue on the amount due. HHSC will
calculate interest at the Department of Treasury’s Median Rate (resulting from
the Treasury’s auction of 13-week bills) for the week in which liability is
assessed. In the event that an audit reveals that errors in reporting by the HMO
have resulted in errors in payments to the HMO or errors in the calculation of
the Experience Rebate, the HMO will indemnify HHSC for any losses resulting from
such errors, including the cost of audit.
     Section 9.04 SAO Audit
The HMO understands that acceptance of funds under this Contract acts as
acceptance of the authority of the State Auditor’s Office (“SAO”), or any
successor agency, to conduct an investigation in connection with those funds.
The HMO further agrees to cooperate fully with the SAO or its successor in the
conduct of the audit or investigation, including providing all records
requested. The HMO will ensure that this clause concerning the authority to
audit funds received indirectly by Subcontractors through HMO and the
requirement to cooperate is included in any Subcontract it awards, and in any
third party agreements described in Section 4.10 (a-b).
     Section 9.05 Response/compliance with audit or inspection findings.
     (a) HMO must take action to ensure its or a Subcontractor’s compliance with
or correction of any finding of noncompliance with any law, regulation, audit
requirement, or generally accepted accounting principle relating to the Services
and Deliverables or any other deficiency contained in any audit, review, or
inspection conducted under this Article. This action will include HMO’S delivery
to HHSC, for HHSC’S approval, a Corrective Action Plan that addresses
deficiencies identified in any audit(s), review(s), or inspection(s) within
thirty (30) calendar days of the close of the audit(s), review(s), or
inspection(s).
     (b) HMO must bear the expense of compliance with any finding of
noncompliance under this Section that is:
     (1) Required by Texas or Federal law, regulation, rule or other audit
requirement relating to HMO’s business;
     (2) Performed by HMO as part of the Services or Deliverables; or
     (3) Necessary due to HMO’s noncompliance with any law, regulation, rule or
audit requirement imposed on HMO.

Page 27 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (c) As part of the Scope of Work, HMO must provide to HHSC upon request a
copy of those portions of HMO’s and its Subcontractors’ internal audit reports
relating to the Services and Deliverables provided to HHSC under the Contract.
     Article 10. Terms & Conditions of Payment
     Section 10.01 Calculation of monthly Capitation Payment.
     (a) This is a Risk-based contract. For each applicable HMO Program, HHSC
will pay the HMO fixed monthly Capitation Payments based on the number of
eligible and enrolled Members. HHSC will calculate the monthly Capitation
Payments by multiplying the number of Members by each applicable Member Rate
Cell. In consideration of the Monthly Capitation Payment(s), the HMO agrees to
provide the Services and Deliverables described in this Contract.
     (b) HMO will be required to provide timely financial and statistical
information necessary in the Capitation Rate determination process. Encounter
Data provided by HMO must conform to all HHSC requirements. Encounter Data
containing non-compliant information, including, but not limited to, inaccurate
client or member identification numbers, inaccurate provider identification
numbers, or diagnosis or procedures codes insufficient to adequately describe
the diagnosis or medical procedure performed, will not be considered in the
HMO’s experience for rate-setting purposes.
     (c) Information or data, including complete and accurate Encounter Data, as
requested by HHSC for rate-setting purposes, must be provided to HHSC:
(1) within thirty (30) days of receipt of the letter from HHSC requesting the
information or data; and (2) no later than March 31st of each year.
     (d) The fixed monthly Capitation Rate consists of the following components:
     (1) an amount for Health Care Services performed during the month;
     (2) an amount for administering the program,
     (3) an amount for the HMO’s Risk margin, and
     (4) with respect to the Medicaid program, pass through funds for
high-volume providers.
Capitation Rates for each HMO Program may vary by Service Area and MCO. HHSC
will employ or retain qualified actuaries to perform data analysis and calculate
the Capitation Rates for each Rate Period.
     (e) HMO understands and expressly assumes the risks associated with the
performance of the duties and responsibilities under this Contract, including
the failure, termination or suspension of funding to HHSC, delays or denials of
required approvals, and cost overruns not reasonably attributable to HHSC.
     Section 10.02 Time and Manner of Payment.
     (a) During the Contract Term and beginning after the Operational Start
Date, HHSC will pay the monthly Capitation Payments by the 10th Business Day of
each month.
     (b) The HMO must accept Capitation Payments by direct deposit into the
HMO’s account.
     (c) HHSC may adjust the monthly Capitation Payment to the HMO in the case
of an overpayment to the HMO, for Experience Rebate amounts due and unpaid, and
if money damages are assessed in accordance with Article 12 (“Remedies and
Disputes”).
     (d) HHSC’s payment of monthly Capitation Payments is subject to
availability of federal and state appropriations. If appropriations are not
available to pay the full monthly Capitation Payment, HHSC may:
     (1) equitably adjust Capitation Payments for all participating Contractors,
and reduce scope of service requirements as appropriate in accordance with
Article 8, or
     (2) terminate the Contract in accordance with Article 12 (“Remedies and
Disputes”).
     Section 10.03 Certification of Capitation Rates.
     HHSC will employ or retain a qualified actuary to certify the actuarial
soundness of the Capitation Rates contained in this Contract. HHSC will also
employ or retain a qualified actuary to certify all revisions or modifications
to the Capitation Rates.
     Section 10.04 Modification of Capitation Rates.
     The Parties expressly understand and agree that the agreed Capitation Rates
are subject to modification in accordance with Article 8 (“Amendments and
Modifications,”) if changes in state or federal laws, rules, regulations or
policies affect the rates or the actuarial soundness of the rates. HHSC will
provide the HMO notice of a modification to the Capitation Rates 60 days prior
to the effective date of the change, unless HHSC determines that circumstances
warrant a shorter notice period. If the HMO does not accept the rate change,
either Party may terminate the Contract in accordance with Article 12 (“Remedies
and Disputes”).
     Section 10.05 STAR Capitation Structure.
     (a) STAR Rate Cells.
     STAR Capitation Rates are defined on a per Member per month basis by Rate
Cells and Service Areas. STAR Rate Cells are:
     (1) TANF adults;
     (2) TANF children over 12 months of age;
     (3) Expansion children over 12 months of age;

Page 28 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (4) Newborns less than or equal to 12 months of age;
     (5) TANF children less than or equal to 12 months of age;
     (6) Expansion children less than or equal to 12 months of age;
     (7) Federal mandate children; and
     (8) Pregnant women. (b) STAR
Capitation Rate development:
     (1) Capitation Rates for Rate Periods 1 and 2 for Service Areas with
historical STAR Program participation.
     For Service Areas where HHSC operated the STAR Program prior to the
Effective Date of this Contract, HHSC will develop base Capitation Rates by
analyzing historical STAR Encounter Data and financial data for the Service
Area. This analysis will apply to all MCOs in the Service Area, including MCOs
that have no historical STAR Program participation in the Service Area. The
analysis will include a review of historical enrollment and claims experience
information; any changes to Covered Services and covered populations; rate
changes specified by the Texas Legislature; and any other relevant information.
If the HMO participated in the STAR Program in the Service Area prior to the
Effective Date of this Contract, HHSC may modify the Service Area base
Capitation Rates using diagnosis-based risk adjusters to yield the final
Capitation Rates.
     (2) Capitation Rates for Rate Periods 1 and 2 for Service Areas with no
historical STAR Program participation.
     For Service Areas where HHSC has not operated the STAR Program prior to the
Effective Date of this Contract, HHSC will establish base Capitation Rates for
Rate Periods 1 and 2 by analyzing Fee-for-Service claims data for the Service
Area. This analysis will include a review of historical enrollment and claims
experience information; any changes to Covered Services and covered populations;
rate changes specified by the Texas Legislature; and any other relevant
information.
     (3) Capitation Rates for subsequent Rate Periods for Service Areas with no
historical STAR Program participation.
     For Service Areas where HHSC has not operated the STAR Program prior to the
Effective Date of this Contract, HHSC will establish base Capitation Rates for
the Rate Periods following Rate Period 2 by analyzing historical STAR Encounter
Data and financial data for the Service Area. This analysis will include a
review of historical enrollment and claims experience information; any changes
to Covered Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information.
     (c) Acuity adjustment.
     HHSC may evaluate and implement an acuity adjustment methodology, or
alternative reasonable methodology, that appropriately reimburses the HMO for
acuity and cost differences that deviate from that of the community average, if
HHSC in its sole discretion determines that such a methodology is reasonable and
appropriate. The community average is a uniform rate for all HMOs in a Service
Area, and is determined by combining all the experience for all HMOs in a
Service Area to get an average rate for the Service Area.
(d) Value-added Services will not be included in the rate-setting process.
     Section 10.05.1 STAR+PLUS Capitation Structure.
     (a) STAR+PLUS Rate Cells.
     STAR+PLUS Capitation Rates are defined on a per Member per month basis by
Rate Cells. STAR+PLUS Rate Cells are based on client category as follows:
(1) Medicaid Only Standard Rate
(2) Medicaid Only 1915 (c) Nursing Facility Waiver Rate
(3) Dual Eligible Standard Rate
(4) Dual Eligible 1915(c) Nursing Facility Waiver Rate
(5) Nursing Facility — Medicaid only
(6) Nursing Facility — Dual Eligible
     These Rate Cells are subject to change after Rate Period 2.
     (b) STAR+PLUS Capitation Rates
     For All Service Areas, HHSC will establish base Capitation Rates by Service
Area based on fee-for-service experience in the counties included in the Service
Area. For the base Capitation Rate in the Harris Service Area, the encounter
data from existing STAR+PLUS plans in Harris County will be blended with the
fee-for-service experience from the balance of counties in the Harris Service
Area. HHSC may adjust the base Capitation Rate by the HMO’s Case Mix Index to
yield the final Capitation Rates.
     HHSC reserves the right to trend forward these rates until sufficient
Encounter Data is available to base Capitation Rates on Encounter Data.
     Section 10.06 CHIP Capitation Rates Structure.
     (a) CHIP Rate Cells.
     CHIP Capitation Rates are defined on a per Member per month basis by the
Rate Cells applicable

Page 29 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

to a Service Area. CHIP Rate Cells are based on the Member’s age group as
follows:

  (1)   under age one (1);     (2)   ages one (1) through five (5);     (3)  
ages six (6) through fourteen (14); and     (4)   ages fifteen (15) through
eighteen (18).

     (b) CHIP Capitation Rate development:
     HHSC will establish base Capitation Rates by analyzing Encounter Data and
financial data for each Service Area. This analysis will include a review of
historical enrollment and claims experience information; any changes to Covered
Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information. HHSC may modify the Service
Area base Capitation Rate using diagnosis based risk adjusters to yield the
final Capitation Rates.
     (c) Acuity adjustment.
     HHSC may evaluate and implement an acuity adjustment methodology, or
alternative reasonable methodology, that appropriately reimburses the HMO for
acuity and cost differences that deviate from that of the community average, if
HHSC in its sole discretion determines that such a methodology is reasonable and
appropriate. The community average is a uniform rate for all HMOs in a Service
Area, and is determined by combining all the experience for all HMOs in a
Service Area to get an average rate for the Service Area.
     (d) Value-added Services will not be included in the rate-setting process.
     Section 10.06.1 CHIP Perinatal Program Capitation Structure.
     (a) CHIP Perinatal Program Rate Cells.
     CHIP Perinatal Capitation Rates are defined on a per Member per month basis
by the Rate Cells applicable to a Service Area. CHIP Perinatal Rate Cells are
based on the Member’s birth status and household income as follows:
(1) CHIP Perinate 100% — 185% of FPL;
(2) CHIP Perinate 186% — 200% of FPL;
(3) CHIP Perinate Newborn 100% — 185% of FPL; and
(4) CHIP Perinate Newborn 186% — 200% of FPL.
     (b) CHIP Perinatal Program Capitation Rate Development
     Until such time as adequate encounter data is available to set rates, CHIP
Perinatal Program capitation rates will be established based on experience from
comparable populations in the Medicaid Fee-for-Service and STAR programs. This
analysis will include: a review of historical enrollment and claims experience
information; changes to Covered Services and covered populations; rate changes
specified by the Texas Legislature; and any other relevant information. HHSC may
modify the Service Area based Capitation Rate using diagnosis-based risk
adjusters to yield the final Capitation Rates.
(c) Value-added Services will not be included in the rate-setting process.
     Section 10.07 HMO input during rate setting process.
     (1) In Service Areas with historical STAR or CHIP Program participation,
HMO must provide certified Encounter Data and financial data as prescribed in
HHSC’s Uniform Managed Care Manual. Such information may include, without
limitation: claims lag information by Rate Cell, capitation expenses, and stop
loss reinsurance expenses. HHSC may request clarification or for additional
financial information from the HMO. HHSC will notify the HMO of the deadline for
submitting a response, which will include a reasonable amount of time for
response.
     (2) HHSC will allow the HMO to review and comment on data used by HHSC to
determine base Capitation Rates. In Service Areas with no historical STAR
Program participation, this will include Fee-for-Service data for Rate Periods 1
and 2. HHSC will notify the HMO of deadline for submitting comments, which will
include a reasonable amount of time for response. HHSC will not consider
comments received after the deadline in its rate analysis.
     (3) During the rate setting process, HHSC will conduct at least two
(2) meetings with the HMO. HHSC may conduct the meetings in person, via
teleconference, or by another method deemed appropriate by HHSC. Prior to the
first meeting, HHSC will provide the HMO with proposed Capitation Rates. During
the first meeting, HHSC will describe the process used to generate the proposed
Capitation Rates, discuss major changes in the rate setting process, and receive
input from the HMO. HHSC will notify the HMO of the deadline for submitting
comments, which will include a reasonable amount of time to review and comment
on the proposed Capitation Rates and rate setting process. After reviewing such
comments, HHSC will conduct a second meeting to discuss the final Capitation
Rates and changes resulting from HMO comments, if any.
     Section 10.08 Adjustments to Capitation Payments.
     (a) Recoupment.
     HHSC may recoup a payment made to the HMO for a Member if:
     (1) the Member is enrolled into the HMO in error, and the HMO provided no
Covered Services to the

Page 30 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

Member during the month for which the payment was made;
     (2) the Member moves outside the United States, and the HMO has not
provided Covered Services to the Member during the month for which the payment
was made;
     (3) the Member dies before the first day of the month for which the payment
was made; or
     (4) a Medicaid Member’s eligibility status or program type is changed,
corrected as a result of error, or is retroactively adjusted.
     (b) Appeal of recoupment.
     The HMO may appeal the recoupment or adjustment of capitations in the above
circumstances using the HHSC dispute resolution process set forth in
Section 12.13, (“Dispute Resolution”).
     Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and
STAR HMOs.
     (a) The Delivery Supplemental Payment (DSP) is a function of the average
delivery cost in each Service Area. Delivery costs include facility and
professional charges.
     (b) CHIP and STAR HMOs will receive a Delivery Supplemental Payment
(DSP) from HHSC for each live or stillbirth by a Member. CHIP Perinatal HMOs
will receive a DSP from HHSC for each live or stillbirth by a mother of a CHIP
Perinatal Program Member in the 186% to 200% FPL (measured at the time of
enrollment in the CHIP Perinatal Program). CHIP Perinatal HMOs will not receive
a DSP from HHSC for a live or stillbirth by the mother of a CHIP Perinatal
Program Member in the 100%-185% FPL. For STAR, CHIP and CHIP Perinatal Program
HMOs, the one-time DSP payment is made in the amount identified in the HHSC
Managed Care Contract document regardless of whether there is a single birth or
there are multiple births at time of delivery. A delivery is the birth of a live
born infant, regardless of the duration of the pregnancy, or a stillborn (fetal
death) infant of twenty (20) weeks or more of gestation. A delivery does not
include a spontaneous or induced abortion, regardless of the duration of the
pregnancy.
     (c) HMO must submit a monthly DSP Report as described in Attachment B to
the HHSC Managed Care Contract document, (“Scope of Work/Performance Measures’)
in the format prescribed in HHSC’s Uniform Managed Care Manual.
     (d) HHSC will pay the Delivery Supplemental Payment within twenty
(20) Business Days after receipt of a complete and accurate report from the HMO.
     (e) The HMO will not be entitled to Delivery Supplemental Payments for
deliveries that are not reported to HHSC within 210 days after the date of
delivery, or within thirty (30) days from the date of discharge from the
hospital for the stay related to the delivery, whichever is later.
     (f) HMO must maintain complete claims and adjudication disposition
documentation, including paid and denied amounts for each delivery. The HMO must
submit the documentation to HHSC within five (5) Business Days after receiving a
request for such information from HHSC.
Section 10.10 Administrative Fee for SS/ Members
(a) Administrative Fee.
     STAR HMOs will receive a monthly fee for administering benefits to each SSI
Beneficiary who voluntarily enrolls in the HMO (a “Voluntary SSI Member”), in
the amount identified in the HHSC Managed Care Contract document. The HHSC will
pay for Health Care Services for such Voluntary SSI Members under the Medicaid
Fee-for-Services program. SSI Beneficiaries in all Service Areas except Nueces
may voluntarily participate in the STAR Program; however, HHSC reserves the
right to discontinue such voluntary participation.
     (b) Administrative services and functions.
          (1) HMO must perform the same administrative services and functions
for Voluntary SSI Members as are performed for other Members under this
contract. These administrative services and functions include, but are not
limited to:
(i) prior authorization of services;
(ii) all Member services functions, including linguistic services and Member
materials in alternative formats for the blind and disabled;
(iii) health education;
(iv) utilization management using HHSC Administrative Services Contractor
encounter data to provide service management and appropriate interventions;
(v) quality assessment and performance improvement activities;
(vi) coordination to link Voluntary SSI Members with applicable community
resources and Noncapitated services.
          (2) HMO must require Network Providers to submit claims for health and
health-related services to the HHSC Administrative Services Contractor for
claims adjudication and payment.
          (3) HMO must provide services to Voluntary SSI Members within the
HMO’s Network unless necessary services are unavailable within Network. HMO must
also allow referrals to Out-of-Network providers if necessary services are not
available within the HMO’s Network. Records must be forwarded to Member’s PCP
following a referral visit.

Page 31 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (c) Members who become eligible for SSI
     A Member’s SSI status is effective the date the State’s eligibility system
identifies the Member as Type Program 13 (TP13). On this effective date, the
Member becomes a voluntary STAR enrollee. The State is responsible for updating
the State’s eligibility system within 45 days of official notice of the Member’s
Federal SSI eligibility by the Social Security Administration (SSA).
     Section 10.11 STAR, CHIP, and CHIP Perinatal Experience Rebate
     (a) HMO’s duty to pay.
     At the end of each Rate Year beginning with Rate Year 1, the HMO must pay
an Experience Rebate for the STAR, CHIP, and CHIP Perinatal Programs to HHSC if
the HMO’s Net Income before Taxes is greater than 3% of the total Revenue for
the period. The Experience Rebate is calculated in accordance with the tiered
rebate method set forth below based on the consolidated Net Income before Taxes
for all of the HMO’s STAR, CHIP, and CHIP Perinatal Service Areas included
within the scope of the Contract, as measured by any positive amount on the
Financial-Statistical Report (FSR) as reviewed and confirmed by HHSC.
     (b) Graduated Experience Rebate Sharing Method.

                  Experience             as a % of Revenues   HMO Share     HHSC
Share  
3%
    100 %     0 %
> 3% and < 7%
    75 %     25 %
> 7% and < 10%
    50 %     50 %
> 10% and < 15%
    25 %     75 %
> 15%
    0 %     100 %

HHSC and the HMO will share the Net Income before Taxes for the STAR, CHIP, and
CHIP Perinatal Programs as follows, unless HHSC provides the HMO an Experience
Rebate Reward in accordance with Section 6 of Attachment B-1 to the HHSC Managed
Care Contract document and HHSC’s Uniform Managed Care Manual:
     (1) The HMO will retain all Net Income before Taxes that is equal to or
less than 3% of the total Revenues received by the HMO.
     (2) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 3% but less than or equal to 7% of the total Revenues received with
75% to the HMO and 25% to HHSC.
     (3) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 7% but less than or equal to 10% of the total Revenues received
with 50% to the HMO and 50% to HHSC.
     (4) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 10% but less than or equal to 15% of the total Revenues received
with 25% to the HMO and 75% to HHSC.
     (5) HHSC will be paid the entire portion of the Net Income before Taxes
that exceeds 15% of the total Revenues.
     (c) Net income before taxes.
     The HMO must compute the Net Income before Taxes in accordance with the
HHSC Uniform Managed Care Manual’s “Cost Principles for Administrative Expenses”
and “FSR Instructions for Completion” and applicable federal regulations. The
Net Income before Taxes will be confirmed by HHSC or its agent for the Rate Year
relating to all revenues and expenses incurred pursuant to the Contract. HHSC
reserves the right to modify the “Cost Principles for Administrative Expenses”
and “FSR Instructions for Completion” found in HHSC’s Uniform Managed Care
Manual in accordance with Section 8.05.
     (d) Carry forward of prior Rate Year losses.
     Losses incurred by a STAR, CHIP, or CHIP Perinatal HMO for one Rate Year
may be carried forward to the next Rate Year, and applied as an offset against a
STAR, CHIP, or CHIP Perinatal Experience Rebate. Prior losses may be carried
forward for only one Rate Year for this purpose. If the HMO offsets a loss
against another STAR, CHIP, or CHIP Perinatal Service Area, only that portion of
the loss that was not used as an offset may be carried forward to the next Rate
Year. Losses incurred by a STAR, CHIP, CHIP Perinatal HMO cannot be offset
against the STAR+PLUS Program.
     (e) Settlements for payment.
          (1) There will be two settlements for HMO payment(s) of the State
share of the Experience Rebate for the STAR, CHIP, and CHIP Perinatal Programs.
The first settlement shall equal 100% of the State share of the Experience
Rebate as derived from the FSR, and shall be paid on the same day the 90-day FSR
Report is submitted to HHSC, accompanied by an actuarial opinion certifying the
reserve.
          (2) The second settlement shall be an adjustment to the first
settlement and shall be paid by the HMO to HHSC on the same day that the 334-day
FSR is submitted to HHSC if the adjustment is a payment from the HMO to HHSC.
          (3) HHSC or its agent may audit or review the FSRs. If HHSC determines
that corrections to the FSRs are required, based on an HHSC audit/review or
other documentation acceptable to HHSC, to determine an adjustment to the amount
of the second settlement, then final adjustment shall be made within

Page 32 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

three years from the date that the HMO submits the 334-day FSR.
     (4) HHSC may offset any Experience Rebates owed to the State from future
Capitation Payments, or collect such sums directly from the HMO. HHSC must
receive the first and second settlements by the specified due dates for the
first and second FSRs respectively or HMO will incur interest on the amounts due
at the current prime interest rate as set forth below. HHSC may adjust the
Experience Rebate if HHSC determines the HMO has paid amounts for goods or
services that are not reasonable, necessary, and allowable in accordance with
the HHSC Uniform Managed Care Manual’s “Cost Principles for Administrative
Expenses” and “FSR Instructions for Completion” and applicable federal
regulations. HHSC has final authority in auditing and determining the amount of
the Experience Rebate.
     (f) Interest on Experience Rebate.
     Interest on any Experience Rebate owed to HHSC shall be charged beginning
thirty (30) days after the date that the first and second settlements are due.
In addition, if any adjusted amount is owed to HHSC at the final settlement
date, then interest will be charged on the adjusted amount owed beginning thirty
(30) days after the second settlement date to the date of the final settlement
payment. HHSC will calculate interest at the Department of Treasury’s Median
Rate (resulting from the Treasury’s auction of 13-week bills) for the week in
which the liability is assessed.
     Section 10.11.1 STAR+PLUS Experience Rebate
     (a) HMO’s duty to pay.
     At the end of each Rate Year beginning with Rate Year 1, the HMO must pay
an Experience Rebate to HHSC for the STAR+PLUS Program if the HMO produces a
positive Net Income in STAR+PLUS. The STAR+PLUS Experience Rebate is calculated
in accordance with the tiered rebate method set forth below based on the
consolidated Net Income before Taxes for all of the HMO’s STAR+PLUS Service
Areas included within the scope of the Contract, as measured by any positive
amount on the Financial-Statistical Report (FSR) as reviewed and confirmed by
HHSC.
     (b) Graduated STAR+PLUS Experience Rebate Sharing Method.

                  Experience Rebate             as a % of Revenues   HMO Share  
  HHSC Share  
< 3%
    50 %     50 %
> 3%
    75 %     25 %

     HHSC and the HMO will share the Net Income before Taxes for the STAR+PLUS
Program as follows, unless HHSC provides the HMO an Experience Rebate Reward in
accordance with Section 6 of Attachment B-1 to the HHSC Managed Care Contract
document and HHSC’s Uniform Managed Care Manual:
          (1) HHSC and the STAR+PLUS HMO will share that portion of the Net
Income before Taxes that is equal to or less than 3% of the total STAR+PLUS
Revenues received with 50% to the HMO and 50% to HHSC.
          (2) HHSC and the STAR+PLUS HMO will share that portion of the Net
Income before Taxes that is over 3% of the total STAR+PLUS Revenues received
with 75% to the HMO and 25% to HHSC.
     (c) Net income before taxes.
     The HMO must compute the Net Income before Taxes in accordance with the
HHSC Uniform Managed Care Manual’s “Cost Principles for Administrative Expenses”
and “FSR Instructions for Completion” and applicable federal regulations. The
Net Income before Taxes will be confirmed by HHSC or its agent for the Rate Year
relating to all revenues and expenses incurred pursuant to the Contract. HHSC
reserves the right to modify the “Cost Principles for Administrative Expenses”
and “FSR Instructions for Completion” found in HHSC’s Uniform Managed Care
Manual in accordance with Section 8.05.
     (d) Carry forward of prior Rate Year losses.
     Losses incurred by a STAR+PLUS HMO for one Rate Year may be carried forward
to the next Rate Year, and applied as an offset against a STAR+PLUS Experience
Rebate. Prior losses may be carried forward for only one Rate Year for this
purpose. If the HMO offsets a loss against another STAR+PLUS Service Area, only
that portion of the loss that was not used as an offset may be carried forward
to the next Rate Year. Losses incurred by a STAR+PLUS HMO cannot be offset
against the STAR or CHIP Programs.
     (e) Settlements for payment.
          (1) There will be two settlements for HMO payment(s) of the State
share of the Experience Rebate for the STAR+PLUS. The first settlement shall
equal 100% of the State share of the Experience Rebate as derived from the FSR,
and shall be paid on the same day the 90-day FSR Report is submitted to HHSC,
accompanied by an actuarial opinion certifying the reserve.
          (2) The second settlement shall be an adjustment to the first
settlement and shall be paid by the HMO to HHSC on the same day that the 334-day
FSR is submitted to HHSC if the adjustment is a payment from the HMO to HHSC.
          (3) HHSC or its agent may audit or review the FSRs. If HHSC determines
that corrections to the FSRs are required, based on an HHSC audit/review or
other documentation acceptable to HHSC, to determine an adjustment to the amount
of the second

Page 33 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

settlement, then final adjustment shall be made within three years from the date
that the HMO submits the 334-day FSR.
     (4) HHSC may offset any Experience Rebates owed to the State from future
STAR+PLUS Capitation Payments, or collect such sums directly from the HMO. HHSC
must receive the first and second settlements by the specified due dates for the
first and second FSRs respectively or HMO will incur interest on the amounts due
at the current prime interest rate as set forth below.
     (f) Interest on Experience Rebate.
     Interest on any Experience Rebate owed to HHSC shall be charged beginning
thirty (30) days after the date that the first and second settlements are due.
In addition, if any adjusted amount is owed to HHSC at the final settlement
date, then interest will be charged on the adjusted amount owed beginning thirty
(30) days after the second settlement date to the date of the final settlement
payment. HHSC will calculate interest at the Department of Treasury’s Median
Rate (resulting from the Treasury’s auction of 13-week bills) for the week in
which the liability is assessed.
     Section 10.12 Payment by Members.
     (a) Medicaid HMOs
     Medicaid HMOs and their Network Providers are prohibited from billing or
collecting any amount from a Member for Health Care Services covered by this
Contract. HMO must inform Members of costs for non-covered services, and must
require its Network Providers to:
     (1) inform Members of costs for non-covered services prior to rendering
such services; and
     (2) obtain a signed Private Pay form from such Members.
     (b) CHIP HMOs.
     Families that meet the enrollment period cost share limit requirement must
report it to the HHSC Administrative Services Contractor. The HHSC
Administrative Service Contractor notifies the HMO that a family’s cost share
limit has been reached. Upon notification from the HHSC Administrative Services
Contractor that a family has reached its cost-sharing limit for the term of
coverage, the HMO will generate and mail to the CHIP Member a new Member ID card
within five days, showing that the CHIP Member’s cost-sharing obligation for
that term of coverage has been met. No cost-sharing may be collected from these
CHIP Members for the balance of their term of coverage.
     Providers are responsible for collecting all CHIP Member co-payments at the
time of service. Co-payments that families must pay vary according to their
income level. No co-payments apply, at any income level, to well-child or
well-baby visits or immunizations. Except for costs associated with unauthorized
non-emergency services provided to a Member by Out-of-Network providers and for
non-covered services, the co-payments outlined in the CHIP Cost Sharing table in
the HHSC Uniform Managed Care Manual are the only amounts that a provider may
collect from a CHIP-eligible family.
     Federal law prohibits charging cost-sharing or deductibles to CHIP Members
of Native Americans or Alaskan Natives. The HHSC Administrative Services
Contractor will notify the HMO of CHIP Members who are not subject to
cost-sharing requirements. The HMO is responsible for educating Providers
regarding the cost-sharing waiver for this population.
     An HMO’s monthly Capitation Payment will not be reduced for a family’s
failure to make its CHIP premium payment. There is no relationship between the
per Member/per month amount owed to the HMO for coverage provided during a month
and the family’s payment of its CHIP premium obligation for that month.
     (c) CHIP Perinatal HMOs
     Cost-sharing does not apply to CHIP Perinatal Program Members. The
exemption from cost-sharing applies through the end of the original 12-month
enrollment period.
     Section 10.13 Restriction on assignment of fees.
     During the term of the Contract, HMO may not, directly or indirectly,
assign to any third party any beneficial or legal interest of the HMO in or to
any payments to be made by HHSC pursuant to this Contract. This restriction does
not apply to fees paid to Subcontractors.
     Section 10.14 Liability for taxes.
     HHSC is not responsible in any way for the payment of any Federal, state or
local taxes related to or incurred in connection with the HMO’s performance of
this Contract. HMO must pay and discharge any and all such taxes, including any
penalties and interest. In addition, HHSC is exempt from Federal excise taxes,
and will not pay any personal property taxes or income taxes levied on HMO or
any taxes levied on employee wages.
     Section 10.15 Liability for employment-related charges and benefits.
     HMO will perform work under this Contract as an independent contractor and
not as agent or representative of HHSC. HMO is solely and exclusively liable for
payment of all employment-related charges incurred in connection with the
performance of this Contract, including but not limited to salaries, benefits,
employment taxes, workers compensation benefits, unemployment insurance and
benefits, and other insurance or fringe benefits for Staff.

Page 34 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     Section 10.16 No additional consideration.
     (a) HMO will not be entitled to nor receive from HHSC any additional
consideration, compensation, salary, wages, charges, fees, costs, or any other
type of remuneration for Services and Deliverables provided under the Contract,
except by properly authorized and executed Contract amendments.
     (b) No other charges for tasks, functions, or activities that are
incidental or ancillary to the delivery of the Services and Deliverables will be
sought from HHSC or any other state agency, nor will the failure of HHSC or any
other party to pay for such incidental or ancillary services entitle the HMO to
withhold Services and Deliverables due under the Agreement.
     (c) HMO will not be entitled by virtue of the Contract to consideration in
the form of overtime, health insurance benefits, retirement benefits, disability
retirement benefits, sick leave, vacation time, paid holidays, or other paid
leaves of absence of any type or kind whatsoever.
     Section 10.17 Federal Disallowance
     If the federal government recoups money from the state for expenses and/or
costs that are deemed unallowable by the federal government, the state has the
right to, in turn, recoup payments made to the HMOs for these same expenses
and/or costs, even if they had not been previously disallowed by the state and
were incurred by the HMO, and any such expenses and/or costs would then be
deemed unallowable by the state. If the state retroactively recoups money from
the HMOs due to a federal disallowance, the state will recoup the entire amount
paid to the HMO for the federally disallowed expenses and/or costs, not just the
federal portion.
Article 11. Disclosure & Confidentiality of Information
     Section 11.01 Confidentiality.
     (a) HMO and all Subcontractors, consultants, or agents under the Contract
must treat all information that is obtained through performance of the Services
under the Contract, including, but not limited to, information relating to
applicants or recipients of HHSC Programs as Confidential Information to the
extent that confidential treatment is provided under law and regulations.
     (b) HMO is responsible for understanding the degree to which information
obtained through performance of this Contract is confidential under State and
Federal law, regulations, or administrative rules.
     (c) HMO and all Subcontractors, consultants, or agents under the Contract
may not use any information obtained through performance of this Contract in any
manner except as is necessary for the proper discharge of obligations and
securing of rights under the Contract.
     (d) HMO must have a system in effect to protect all records and all other
documents deemed confidential under this Contract maintained in connection with
the activities funded under the Contract. Any disclosure or transfer of
Confidential Information by HMO, including information required by HHSC, will be
in accordance with applicable law. If the HMO receives a request for information
deemed confidential under this Contract, the HMO will immediately notify HHSC of
such request, and will make reasonable efforts to protect the information from
public disclosure.
     (e) In addition to the requirements expressly stated in this Section, HMO
must comply with any policy, rule, or reasonable requirement of HHSC that
relates to the safeguarding or disclosure of information relating to Members,
HMO’S operations, or HMO’s performance of the Contract.
     (f) In the event of the expiration of the Contract or termination of the
Contract for any reason, all Confidential Information disclosed to and all
copies thereof made by the HMOI shall be returned to HHSC or, at HHSC’s option,
erased or destroyed. HMO shall provide HHSC certificates evidencing such
destruction.
     (g) The obligations in this Section shall not restrict any disclosure by
the HMO pursuant to any applicable law, or by order of any court or government
agency, provided that the HMO shall give prompt notice to HHSC of such order.
     (h) With the exception of confidential Member information, Confidential
Information shall not be afforded the protection of the Contract if such data
was:
     (1) Already known to the receiving Party without restrictions at the time
of its disclosure by the furnishing Party;
     (2) Independently developed by the receiving Party without reference to the
furnishing Party’s Confidential Information;
     (3) Rightfully obtained by the other Party without restriction from a third
party after its disclosure by the furnishing Party;
     (4) Publicly available other than through the fault or negligence of the
other Party; or
     (5) Lawfully released without restriction to anyone.
     Section 11.02 Disclosure of HHSC’s Confidential Information.
     (a) HMO will immediately report to HHSC any and all unauthorized
disclosures or uses of HHSC’s Confidential Information of which it or its
Subcontractor(s), consultant(s), or agent(s) is aware or has knowledge. HMO
acknowledges that any

Page 35 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

publication or disclosure of HHSC’s Confidential Information to others may cause
immediate and irreparable harm to HHSC and may constitute a violation of State
or federal laws. If HMO, its Subcontractor(s), consultant(s), or agent(s) should
publish or disclose such Confidential Information to others without
authorization, HHSC will immediately be entitled to injunctive relief or any
other remedies to which it is entitled under law or equity. HHSC will have the
right to recover from HMO all damages and liabilities caused by or arising from
HMO’s, its Subcontractors’, consultants’, or agents’ failure to protect HHSC’s
Confidential Information. HMO will defend with counsel approved by HHSC,
indemnify and hold harmless HHSC from all damages, costs, liabilities, and
expenses (including without limitation reasonable attorneys’ fees and costs)
caused by or arising from HMO’s or its Subcontractors’, consultants’ or agents’
failure to protect HHSC’s Confidential Information. HHSC will not unreasonably
withhold approval of counsel selected by the HMO.
     (b) HMO will require its Subcontractor(s), consultant(s), and agent(s) to
comply with the terms of this provision.
     Section 11.03 Member Records
     (a) HMO must comply with the requirements of state and federal laws,
including the HIPAA requirements set forth in Section 7.07, regarding the
transfer of Member Records.
     (b) If at any time during the Contract Term this Contract is terminated,
HHSC may require the transfer of Member Records, upon written notice to HMO, to
another entity, as consistent with federal and state laws and applicable
releases.
     (c) The term “Member Record” for this Section means only those
administrative, enrollment, case management and other such records maintained by
HMO and is not intended to include patient records maintained by participating
Network Providers.
     Section 11.04 Requests for public information.
     (a) HHSC agrees that it will promptly notify HMO of a request for
disclosure of information filed in accordance with the Texas Public Information
Act, Chapter 552 of the Texas Government Code, that consists of the HMO’S
confidential information, including without limitation, information or data to
which HMO has a proprietary or commercial interest. HHSC will deliver a copy of
the request for public information to HMO.
     (b) With respect to any information that is the subject of a request for
disclosure, HMO is required to demonstrate to the Texas Office of Attorney
General the specific reasons why the requested information is confidential or
otherwise excepted from required public disclosure under law. HMO will provide
HHSC with copies of all such communications.
     (c) To the extent authorized under the Texas Public Information Act, HHSC
agrees to safeguard from disclosure information received from HMO that the HMO
believes to be confidential information. HMO must clearly mark such information
as confidential information or provide written notice to HHSC that it considers
the information confidential.
     Section 11.05 Privileged Work Product.
     (a) HMO acknowledges that HHSC asserts that privileged work product may be
prepared in anticipation of litigation and that HMO is performing the Services
with respect to privileged work product as an agent of HHSC, and that all
matters related thereto are protected from disclosure by the Texas Rules of
Civil Procedure, Texas Rules of Evidence, Federal Rules of Civil Procedure, or
Federal Rules of Evidence.
     (b) HHSC will notify HMO of any privileged work product to which HMO has or
may have access. After the HMO is notified or otherwise becomes aware that such
documents, data, database, or communications are privileged work product, only
HMO personnel, for whom such access is necessary for the purposes of providing
the Services, may have access to privileged work product.
     (c) If HMO receives notice of any judicial or other proceeding seeking to
obtain access to HHSC’s privileged work product, HMO will:

  (1)   Immediately notify HHSC; and     (2)   Use all reasonable efforts to
resist providing such access.

     (d) If HMO resists disclosure of HHSC’s privileged work product in
accordance with this Section, HHSC will, to the extent authorized under Civil
Practices and Remedies Code or other applicable State law, have the right and
duty to:

  (1)   represent HMO in such resistance;     (2)   to retain counsel to
represent HMO; or     (3)   to reimburse HMO for reasonable attorneys’ fees and
expenses incurred in resisting such access.

     (e) If a court of competent jurisdiction orders HMO to produce documents,
disclose data, or otherwise breach the confidentiality obligations imposed in
the Contract, or otherwise with respect to maintaining the confidentiality,
proprietary nature, and secrecy of privileged work product, HMO will not be
liable for breach of such obligation.
     Section 11.06 Unauthorized acts.
     Each Party agrees to:
     (1) Notify the other Party promptly of any unauthorized possession, use, or
knowledge, or attempt thereof, by any person or entity that may become known to
it, of any HHSC Confidential

Page 36 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

Information or any information identified by the HMO as confidential or
proprietary;
     (2) Promptly furnish to the other Party full details of the unauthorized
possession, use, or knowledge, or attempt thereof, and use reasonable efforts to
assist the other Party in investigating or preventing the reoccurrence of any
unauthorized possession, use, or knowledge, or attempt thereof, of Confidential
Information;
     (3) Cooperate with the other Party in any litigation and investigation
against third Parties deemed necessary by such Party to protect its proprietary
rights; and
     (4) Promptly prevent a reoccurrence of any such unauthorized possession,
use, or knowledge such information.
     Section 11.07 Legal action.
Neither party may commence any legal action or proceeding in respect to any
unauthorized
     possession, use, or knowledge, or attempt thereof by any person or entity
of HHSC’s Confidential Information or information identified by the HMO as
confidential or proprietary, which action or proceeding identifies the other
Party such information without such Party’s consent.
          Article 12. Remedies & Disputes
     Section 12.01 Understanding and expectations.
     The remedies described in this Section are directed to HMO’s timely and
responsive performance of the Services and production of Deliverables, and the
creation of a flexible and responsive relationship between the Parties. The HMO
is expected to meet or exceed all HHSC objectives and standards, as set forth in
the Contract. All areas of responsibility and all Contract requirements will be
subject to performance evaluation by HHSC. Performance reviews may be conducted
at the discretion of HHSC at any time and may relate to any responsibility
and/or requirement. Any and all responsibilities and/or requirements not
fulfilled may be subject to remedies set forth in the Contract.
     Section 12.02 Tailored remedies.
     (a) Understanding of the Parties.
     HMO agrees and understands that HHSC may pursue tailored contractual
remedies for noncompliance with the Contract. At any time and at its discretion,
HHSC may impose or pursue one or more remedies for each item of noncompliance
and will determine remedies on a case-by-case basis. HHSC’s pursuit or
non-pursuit of a tailored remedy does not constitute a waiver of any other
remedy that HHSC may have at law or equity.
     (b) Notice and opportunity to cure for non-material breach.
     (1) HHSC will notify HMO in writing of specific areas of HMO performance
that fail to meet performance expectations, standards, or schedules set forth in
the Contract, but that, in the determination of HHSC, do not result in a
material deficiency or delay in the implementation or operation of the Services.
     (2) HMO will, within five (5) Business Days (or another date approved by
HHSC) of receipt of written notice of a non-material deficiency, provide the
HHSC Project Manager a written response that:
     (A) Explains the reasons for the deficiency, HMO’s plan to address or cure
the deficiency, and the date and time by which the deficiency will be cured; or
     (B) If HMO disagrees with HHSC’s findings, its reasons for disagreeing with
HHSC’s findings.
     (3) HMO’s proposed cure of a non-material deficiency is subject to the
approval of HHSC. HMO’s repeated commission of non-material deficiencies or
repeated failure to resolve any such deficiencies may be regarded by HHSC as a
material deficiency and entitle HHSC to pursue any other remedy provided in the
Contract or any other appropriate remedy HHSC may have at law or equity.
     (c) Corrective action plan.
     (1) At its option, HHSC may require HMO to submit to HHSC a written plan
(the “Corrective Action Plan”) to correct or resolve a material breach of this
Contract, as determined by HHSC.
     (2) The Corrective Action Plan must provide:
     (A) A detailed explanation of the reasons for the cited deficiency;
     (B) HMO’s assessment or diagnosis of the cause; and
     (C) A specific proposal to cure or resolve the deficiency.
     (3) The Corrective Action Plan must be submitted by the deadline set forth
in HHSC’s request for a Corrective Action Plan. The Corrective Action Plan is
subject to approval by HHSC, which will not unreasonably be withheld.
     (4) HHSC will notify HMO in writing of HHSC’s final disposition of HHSC’s
concerns. If HHSC accepts HMO’s proposed Corrective Action Plan, HHSC may:
     (A) Condition such approval on completion of tasks in the order or priority
that HHSC may reasonably prescribe;
     (B) Disapprove portions of HMO’s proposed Corrective Action Plan; or

Page 37 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (C) Require additional or different corrective action(s).
     Notwithstanding the submission and acceptance of a Corrective Action Plan,
HMO remains responsible for achieving all written performance criteria.
     (5) HHSC’s acceptance of a Corrective Action Plan under this Section will
not:
     (A) Excuse HMO’s prior substandard performance;
     (B) Relieve HMO of its duty to comply with performance standards; or
     (C) Prohibit HHSC from assessing additional tailored remedies or pursuing
other appropriate remedies for continued substandard performance.
(d) Administrative remedies.
     (1) At its discretion, HHSC may impose one or more of the following
remedies for each item of material noncompliance and will determine the scope
and severity of the remedy on a case-by-case basis:
     (A) Assess liquidated damages in accordance with Attachment B-5 to the HHSC
Managed Care Contract, “Liquidated Damages Matrix;”
     (B) Conduct accelerated monitoring of the HMO. Accelerated monitoring
includes more frequent or more extensive monitoring by HHSC or its agent;
     (C) Require additional, more detailed, financial and/or programmatic
reports to be submitted by HMO;
     (D) Decline to renew or extend the Contract;
     (E) Appoint temporary management;
     (F) Initiate disenrollment of a Member or Members;
     (G) Suspend enrollment of Members;
     (H) Withhold or recoup payment to HMO;
     (I) Require forfeiture of all or part of the HMO’s bond; or
     (J) Terminate the Contract in accordance with Section 12.03, (“Termination
by HHSC”).
     (2) For purposes of the Contract, an item of material noncompliance means a
specific action of HMO that:
     (A) Violates a material provision of the Contract;
     (B) Fails to meet an agreed measure of performance; or
     (C) Represents a failure of HMO to be reasonably responsive to a reasonable
request of HHSC relating to the Services for information, assistance, or support
within the timeframe specified by HHSC.
     (3) HHSC will provide notice to HMO of the imposition of an administrative
remedy in accordance with this Section, with the exception of accelerated
monitoring, which may be unannounced. HHSC may require HMO to file a written
response in accordance with this Section.
     (4) The Parties agree that a State or Federal statute, rule, regulation, or
Federal guideline will prevail over the provisions of this Section unless the
statute, rule, regulation, or guidelines can be read together with this Section
to give effect to both.
(e) Damages.
     (1) HHSC will be entitled to actual and consequential damages resulting
from the HMO’S failure to comply with any of the terms of the Contract. In some
cases, the actual damage to HHSC or State of Texas as a result of HMO’S failure
to meet any aspect of the responsibilities of the Contract and/or to meet
specific performance standards set forth in the Contract are difficult or
impossible to determine with precise accuracy. Therefore, liquidated damages
will be assessed in writing against and paid by the HMO in accordance with and
for failure to meet any aspect of the responsibilities of the Contract and/or to
meet the specific performance standards identified by the HHSC in Attachment B-5
to the HHSC Managed Care Contract, “Deliverables/Liquidated Damages Matrix.”
Liquidated damages will be assessed if HHSC determines such failure is the fault
of the HMO (including the HMO’S Subcontractors and/or consultants) and is not
materially caused or contributed to by HHSC or its agents. If at any time, HHSC
determines the HMO has not met any aspect of the responsibilities of the
Contract and/or the specific performance standards due to mitigating
circumstances, HHSC reserves the right to waive all or part of the liquidated
damages. All such waivers must be in writing, contain the reasons for the
waiver, and be signed by the appropriate executive of HHSC.
     (2) The liquidated damages prescribed in this Section are not intended to
be in the nature of a penalty, but are intended to be reasonable estimates of
HHSC’s projected financial loss and damage resulting from the HMO’s
nonperformance, including financial loss as a result of project delays.
Accordingly, in the event HMO fails to perform in accordance with the Contract,
HHSC may assess liquidated damages as provided in this Section.
     (3) If HMO fails to perform any of the Services described in the Contract,
HHSC may assess liquidated damages for each occurrence of a liquidated damages
event, to the extent consistent

Page 38 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

with HHSC’s tailored approach to remedies and Texas law.
     (4) HHSC may elect to collect liquidated damages:
     (A) Through direct assessment and demand for payment delivered to HMO; or
     (B) By deduction of amounts assessed as liquidated damages as set-off
against payments then due to HMO or that become due at any time after assessment
of the liquidated damages. HHSC will make deductions until the full amount
payable by the HMO is received by HHSC.
(f) Equitable Remedies
     (1) HMO acknowledges that, if HMO breaches (or attempts or threatens to
breach) its material obligation under this Contract, HHSC may be irreparably
harmed. In such a circumstance, HHSC may proceed directly to court to pursue
equitable remedies.
     (2) If a court of competent jurisdiction finds that HMO breached (or
attempted or threatened to breach) any such obligations, HMO agrees that without
any additional findings of irreparable injury or other conditions to injunctive
relief, it will not oppose the entry of an appropriate order compelling
performance by HMO and restraining it from any further breaches (or attempted or
threatened breaches).
(g) Suspension of Contract
     (1) HHSC may suspend performance of all or any part of the Contract if:
     (A) HHSC determines that HMO has committed a material breach of the
Contract;
     (B) HHSC has reason to believe that HMO has committed, assisted in the
commission of Fraud, Abuse, Waste, malfeasance, misfeasance, or nonfeasance by
any party concerning the Contract;
     (C) HHSC determines that the HMO knew, or should have known of, Fraud,
Abuse, Waste, malfeasance, or nonfeasance by any party concerning the Contract,
and the HMO failed to take appropriate action; or
     (D) HHSC determines that suspension of the Contract in whole or in part is
in the best interests of the State of Texas or the HHSC Programs.
     (2) HHSC will notify HMO in writing of its intention to suspend the
Contract in whole or in part. Such notice will:
     (A) Be delivered in writing to HMO;
     (B) Include a concise description of the facts or matter leading to HHSC’s
decision; and
     (C) Unless HHSC is suspending the contract for convenience, request a
Corrective Action Plan from HMO or describe actions that HMO may take to avoid
the contemplated suspension of the Contract.
Section 12.03 Termination by HHSC.
     This Contract will terminate upon the Expiration Date. In addition, prior
to completion of the Contract Term, all or a part of this Contract may be
terminated for any of the following reasons:
(a) Termination in the best interest of HHSC.
     HHSC may terminate the Contract without cause at any time when, in its sole
discretion, HHSC determines that termination is in the best interests of the
State of Texas. HHSC will provide reasonable advance written notice of the
termination, as it deems appropriate under the circumstances. The termination
will be effective on the date specified in HHSC’s notice of termination.
(b) Termination for cause.
     HHSC reserves the right to terminate this Contract, in whole or in part,
upon the following conditions:
     (1) Assignment for the benefit of creditors, appointment of receiver, or
inability to pay debts.
     HHSC may terminate this Contract at any time if HMO:
     (A) Makes an assignment for the benefit of its creditors;
     (B) Admits in writing its inability to pay its debts generally as they
become due; or
     (C) Consents to the appointment of a receiver, trustee, or liquidator of
HMO or of all or any part of its property.
     (2) Failure to adhere to laws, rules, ordinances, or orders.
     HHSC may terminate this Contract if a court of competent jurisdiction finds
HMO failed to adhere to any laws, ordinances, rules, regulations or orders of
any public authority having jurisdiction and such violation prevents or
substantially impairs performance of HMO’s duties under this Contract. HHSC will
provide at least thirty (30) days advance written notice of such termination.
     (3) Breach of confidentiality.
     HHSC may terminate this Contract at any time if HMO breaches
confidentiality laws with respect to the Services and Deliverables provided
under this Contract.
     (4) Failure to maintain adequate personnel or resources.

Page 39 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     HHSC may terminate this Contract if, after providing notice and an
opportunity to correct, HHSC determines that HMO has failed to supply personnel
or resources and such failure results in HMO’s inability to fulfill its duties
under this Contract. HHSC will provide at least thirty (30) days advance written
notice of such termination.
(5) Termination for gifts and gratuities.
     (A) HHSC may terminate this Contract at any time following the
determination by a competent judicial or quasi-judicial authority and HMO’s
exhaustion of all legal remedies that HMO, its employees, agents or
representatives have either offered or given any thing of value to an officer or
employee of HHSC or the State of Texas in violation of state law.
     (B) HMO must include a similar provision in each of its Subcontracts and
shall enforce this provision against a Subcontractor who has offered or given
any thing of value to any of the persons or entities described in this Section,
whether or not the offer or gift was in HMO’s behalf.
     (C) Termination of a Subcontract by HMO pursuant to this provision will not
be a cause for termination of the Contract unless:
     (1) HMO fails to replace such terminated Subcontractor within a reasonable
time; and
     (2) Such failure constitutes cause, as described in this Subsection
12.03(b).
     (D) For purposes of this Section, a “thing of value” means any item of
tangible or intangible property that has a monetary value of more than $50.00
and includes, but is not limited to, cash, food, lodging, entertainment, and
charitable contributions. The term does not include contributions to holders of
public office or candidates for public office that are paid and reported in
accordance with State and/or Federal law.
(6) Termination for non-appropriation of funds.
     Notwithstanding any other provision of this Contract, if funds for the
continued fulfillment of this Contract by HHSC are at any time not forthcoming
or are insufficient, through failure of any entity to appropriate funds or
otherwise, then HHSC will have the right to terminate this Contract at no
additional cost and with no penalty whatsoever by giving prior written notice
documenting the lack of funding. HHSC will provide at least thirty (30) days
advance written notice of such termination. HHSC will use reasonable efforts to
ensure appropriated funds are available.
(7) Judgment and execution.
     (A) HHSC may terminate the Contract at any time if judgment for the payment
of money in excess of $500,000.00 that is not covered by insurance, is rendered
by any court or governmental body against HMO, and HMO does not:
     (1) Discharge the judgment or provide for its discharge in accordance with
the terms of the judgment;
     (2) Procure a stay of execution of the judgment within thirty (30) days
from the date of entry thereof; or
     (3) Perfect an appeal of such judgment and cause the execution of such
judgment to be stayed during the appeal, providing such financial reserves as
may be required under generally accepted accounting principles.
     (B) If a writ or warrant of attachment or any similar process is issued by
any court against all or any material portion of the property of HMO, and such
writ or warrant of attachment or any similar process is not released or bonded
within thirty (30) days after its entry, HHSC may terminate the Contract in
accordance with this Section.
(8) Termination for insolvency.
     (A) HHSC may terminate the Contract at any time if HMO:
     (1) Files for bankruptcy;
     (2) Becomes or is declared insolvent, or is the subject of any proceedings
related to its liquidation, insolvency, or the appointment of a receiver or
similar officer for it;
     (3) Makes an assignment for the benefit of all or substantially all of its
creditors; or
     (4) Enters into an Contract for the composition, extension, or readjustment
of substantially all of its obligations.
     (B) HMO agrees to pay for all reasonable expenses of HHSC including the
cost of counsel, incident to:
     (1) The enforcement of payment of all obligations of the HMO by any action
or participation in, or in connection with a case or proceeding under Chapters
7, 11, or 13 of the United States Bankruptcy Code, or any successor statute;
     (2) A case or proceeding involving a receiver or other similar officer duly
appointed to handle the HMO’s business; or

Page 40 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (3) A case or proceeding in a State court initiated by HHSC when previous
collection attempts have been unsuccessful.
(9) Termination for HMO’S material breach of the Contract.
HHSC will have the right to terminate the Contract in whole or in part if HHSC
determines, at its sole discretion, that HMO has materially breached the
Contract. HHSC will provide at least thirty (30) days advance written notice of
such termination.
     Section 12.04 Termination by HMO.
     (a) Failure to pay.
     HMO may terminate this Contract if HHSC fails to pay the HMO undisputed
charges when due as required under this Contract. Retaining premium, recoupment,
sanctions, or penalties that are allowed under this Contract or that result from
the HMO’s failure to perform or the HMO’s default under the terms of this
Contract is not cause for termination. Termination for failure to pay does not
release HHSC from the obligation to pay undisputed charges for services provided
prior to the termination date.
     If HHSC fails to pay undisputed charges when due, then the HMO may submit a
notice of intent to terminate for failure to pay in accordance with the
requirements of Subsection 12.04(d). If HHSC pays all undisputed amounts then
due within thirty (30)-days after receiving the notice of intent to terminate,
the HMO cannot proceed with termination of the Contract under this Article.
     (b) Change to HHSC Uniform Managed Care Manual.
     HMO may terminate this agreement if the Parties are unable to resolve a
dispute concerning a material and substantive change to the HHSC Uniform Managed
Care Manual (a change that materially and substantively alters the HMO’s ability
to fulfill its obligations under the Contract). HMO must submit a notice of
intent to terminate due to a material and substantive change in the HHSC Uniform
Managed Care Manual no later than thirty (30) days after the effective date of
the policy change. HHSC will not enforce the policy change during the period of
time between the receipt of the notice of intent to terminate and the effective
date of termination.
     (c) Change to Capitation Rate.
     If HHSC proposes a modification to the Capitation Rate that is unacceptable
to the HMO, the HMO may terminate the Contract. HMO must submit a written notice
of intent to terminate due to a change in the Capitation Rate no later than
thirty (30) days after HHSC’s notice of the proposed change. HHSC will not
enforce the rate change during the period of time between the receipt of the
notice of intent to terminate and the effective date of termination.
     (d) Notice of intent to terminate.
     In order to terminate the Contract pursuant to this Section, HMO must give
HHSC at least ninety (90) days written notice of intent to terminate. The
termination date will be calculated as the last day of the month following
ninety (90) days from the date the notice of intent to terminate is received by
HHSC.
     Section 12.05 Termination by mutual agreement.
     This Contract may be terminated by mutual written agreement of the Parties.
     Section 12.06 Effective date of termination.
     Except as otherwise provided in this Contract, termination will be
effective as of the date specified in the notice of termination.
     Section 12.07 Extension of termination effective date.
     The Parties may extend the effective date of termination one or more times
by mutual written agreement.
     Section 12.08 Payment and other provisions at Contract termination.
     (a) In the event of termination pursuant to this Article, HHSC will pay the
Capitation Payment for Services and Deliverables rendered through the effective
date of termination. All pertinent provisions of the Contract will form the
basis of settlement.
     (b) HMO must provide HHSC all reasonable access to records, facilities, and
documentation as is required to efficiently and expeditiously close out the
Services and Deliverables provided under this Contract.
     (c) HMO must prepare a Turnover Plan, which is acceptable to and approved
by HHSC. The Turnover Plan will be implemented during the time period between
receipt of notice and the termination date.
     Section 12.09 Modification of Contract in the event of remedies.
     HHSC may propose a modification of this Contract in response to the
imposition of a remedy under this Article. Any modifications under this Section
must be reasonable, limited to the matters causing the exercise of a remedy, in
writing, and executed in accordance with Article 8. HMO must negotiate such
proposed modifications in good faith.
     Section 12.10 Turnover assistance.
     Upon receipt of notice of termination of the Contract by HHSC, HMO will
provide any turnover assistance reasonably necessary to enable HHSC or its
designee to effectively close out the Contract and move the work to another
vendor or to perform the work itself.

Page 41 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     Section 12.11 Rights upon termination or expiration of Contract.
     In the event that the Contract is terminated for any reason, or upon its
expiration, HHSC will, at HHSC’s discretion, retain ownership of any and all
associated work products, Deliverables and/or documentation in whatever form
that they exist.
     Section 12.12 HMO responsibility for associated costs.
     If HHSC terminates the Contract for Cause, the HMO will be responsible to
HHSC for all reasonable costs incurred by HHSC, the State of Texas, or any of
its administrative agencies to replace the HMO. These costs include, but are not
limited to, the costs of procuring a substitute vendor and the cost of any claim
or litigation that is reasonably attributable to HMO’s failure to perform any
Service in accordance with the terms of the Contract
     Section 12.13 Dispute resolution.
     (a) General agreement of the Parties.
     The Parties mutually agree that the interests of fairness, efficiency, and
good business practices are best served when the Parties employ all reasonable
and informal means to resolve any dispute under this Contract. The Parties
express their mutual commitment to using all reasonable and informal means of
resolving disputes prior to invoking a remedy provided elsewhere in this
Section.
     (b) Duty to negotiate in good faith.
     Any dispute that in the judgment of any Party to this Contract may
materially or substantially affect the performance of any Party will be reduced
to writing and delivered to the other Party. The Parties must then negotiate in
good faith and use every reasonable effort to resolve such dispute and the
Parties shall not resort to any formal proceedings unless they have reasonably
determined that a negotiated resolution is not possible. The resolution of any
dispute disposed of by Contract between the Parties shall be reduced to writing
and delivered to all Parties within ten (10) Business Days.
     (c) Claims for breach of Contract.
     (1) General requirement. HMO’s claim for breach of this Contract will be
resolved in accordance with the dispute resolution process established by HHSC
in accordance with Chapter 2260, Texas Government Code.
     (2) Negotiation of claims. The Parties expressly agree that the HMO’s claim
for breach of this Contract that the Parties cannot resolve in the ordinary
course of business or through the use of all reasonable and informal means will
be submitted to the negotiation process provided in Chapter 2260, Subchapter B,
Texas Government Code.
     (A) To initiate the process, HMO must submit written notice to HHSC that
specifically states that HMO invokes the provisions of Chapter 2260, Subchapter
B, Texas Government Code. The notice must comply with the requirements of Title
1, Chapter 392, Subchapter B of the Texas Administrative Code.
     (B) The Parties expressly agree that the HMO’s compliance with
Chapter 2260, Subchapter B, Texas Government Code, will be a condition precedent
to the filing of a contested case proceeding under Chapter 2260, Subchapter C,
of the Texas Government Code.
     (3) Contested case proceedings. The contested case process provided in
Chapter 2260, Subchapter C, Texas Government Code, will be HMO’s sole and
exclusive process for seeking a remedy for any and all alleged breaches of
contract by HHSC if the Parties are unable to resolve their disputes under
Subsection (c)(2) of this Section.
     The Parties expressly agree that compliance with the contested case process
provided in Chapter 2260, Subchapter C, Texas Government Code, will be a
condition precedent to seeking consent to sue from the Texas Legislature under
Chapter 107, Civil Practices & Remedies Code. Neither the execution of this
Contract by HHSC nor any other conduct of any representative of HHSC relating to
this Contract shall be considered a waiver of HHSC’s sovereign immunity to suit.
     (4) HHSC rules. The submission, processing and resolution of HMO’s claim is
governed by the rules adopted by HHSC pursuant to Chapter 2260, Texas Government
Code, found at Title 1, Chapter 392, Subchapter B of the Texas Administrative
Code.
     (5) HMO’s duty to perform. Neither the occurrence of an event constituting
an alleged breach of contract nor the pending status of any claim for breach of
contract is grounds for the suspension of performance, in whole or in part, by
HMO of any duty or obligation with respect to the performance of this Contract.
Any changes to the Contract as a result of a dispute resolution will be
implemented in accordance with Article 8 (“Amendments and Modifications”).
     Section 12.14 Liability of HMO.
     (a) HMO bears all risk of loss or damage to HHSC or the State due to:
     (1) Defects in Services or Deliverables;
     (2) Unfitness or obsolescence of Services or Deliverables; or
     (3) The negligence or intentional misconduct of HMO or its employees,
agents, Subcontractors, or representatives.
     (b) HMO must, at the HMO’s own expense, defend with counsel approved by
HHSC, indemnify, and hold harmless HHSC and State employees, officers,
directors, contractors and agents from and

Page 42 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

against any losses, liabilities, damages, penalties, costs, fees, including
without limitation reasonable attorneys’ fees, and expenses from any claim or
action for property damage, bodily injury or death, to the extent caused by or
arising from the negligence or intentional misconduct of the HMO and its
employees, officers, agents, or Subcontractors. HHSC will not unreasonably
withhold approval of counsel selected by HMO.
     (c) HMO will not be liable to HHSC for any loss, damages or liabilities
attributable to or arising from the failure of HHSC or any state agency to
perform a service or activity in connection with this Contract.
          Article 13. Assurances & Certifications
     Section 13.01 Proposal certifications.
     HMO acknowledges its continuing obligation to comply with the requirements
of the following certifications contained in its Proposal, and will immediately
notify HHSC of any changes in circumstances affecting these certifications:

  (1)   Federal lobbying;     (2)   Debarment and suspension;     (3)   Child
support; and     (4)   Nondisclosure statement.

     Section 13.02 Conflicts of interest.
     (a) Representation.
     HMO agrees to comply with applicable state and federal laws, rules, and
regulations regarding conflicts of interest in the performance of its duties
under this Contract. HMO warrants that it has no interest and will not acquire
any direct or indirect interest that would conflict in any manner or degree with
its performance under this Contract.
     (b) General duty regarding conflicts of interest.
     HMO will establish safeguards to prohibit employees from using their
positions for a purpose that constitutes or presents the appearance of personal
or organizational conflict of interest, or personal gain. HMO will operate with
complete independence and objectivity without actual, potential or apparent
conflict of interest with respect to the activities conducted under this
Contract with the State of Texas.
     Section 13.03 Organizational conflicts of interest. (a) Definition.
     An organizational conflict of interest is a set of facts or circumstances,
a relationship, or other situation under which a HMO, or a Subcontractor has
past, present, or currently planned personal or financial activities or
interests that either directly or indirectly:
     (1) Impairs or diminishes the HMO’s, or Subcontractor’s ability to render
impartial or objective assistance or advice to HHSC; or
     (2) Provides the HMO or Subcontractor an unfair competitive advantage in
future HHSC procurements (excluding the award of this Contract).
     (b) Warranty.
     Except as otherwise disclosed and approved by HHSC prior to the Effective
Date of the Contract, HMO warrants that, as of the Effective Date and to the
best of its knowledge and belief, there are no relevant facts or circumstances
that could give rise to an organizational conflict of interest affecting this
Contract. HMO affirms that it has neither given, nor intends to give, at any
time hereafter, any economic opportunity, future employment, gift, loan,
gratuity, special discount, trip, favor, or service to a public servant or any
employee or representative of same, at any time during the procurement process
or in connection with the procurement process except as allowed under relevant
state and federal law.
     (c) Continuing duty to disclose.
     (1) HMO agrees that, if after the Effective Date, HMO discovers or is made
aware of an organizational conflict of interest, HMO will immediately and fully
disclose such interest in writing to the HHSC project manager. In addition, HMO
must promptly disclose any relationship that might be perceived or represented
as a conflict after its discovery by HMO or by HHSC as a potential conflict.
HHSC reserves the right to make a final determination regarding the existence of
conflicts of interest, and HMO agrees to abide by HHSC’s decision.
     (2) The disclosure will include a description of the action(s) that HMO has
taken or proposes to take to avoid or mitigate such conflicts.
     (d) Remedy.
     If HHSC determines that an organizational conflict of interest exists, HHSC
may, at its discretion, terminate the Contract pursuant to Subsection
12.03(b)(9). If HHSC determines that HMO was aware of an organizational conflict
of interest before the award of this Contract and did not disclose the conflict
to the contracting officer, such nondisclosure will be considered a material
breach of the Contract. Furthermore, such breach may be submitted to the Office
of the Attorney General, Texas Ethics Commission, or appropriate State or
Federal law enforcement officials for further action.
     (e) Flow down obligation.
     HMO must include the provisions of this Section in all Subcontracts for
work to be performed similar to the service provided by HMO, and the terms

Page 43 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

“Contract,” “HMO,” and “project manager” modified appropriately to preserve the
State’s rights.
     Section 13.04 HHSC personnel recruitment prohibition.
     HMO has not retained or promised to retain any person or company, or
utilized or promised to utilize a consultant that participated in HHSC’s
development of specific criteria of the RFP or who participated in the selection
of the HMO for this Contract.
     Unless authorized in writing by HHSC, HMO will not recruit or employ any
HHSC professional or technical personnel who have worked on projects relating to
the subject matter of this Contract, or who have had any influence on decisions
affecting the subject matter of this Contract, for two (2) years following the
completion of this Contract.
     Section 13.05 Anti-kickback provision.
     HMO certifies that it will comply with the Anti-Kickback Act of 1986, 41
U.S.C. §51-58 and Federal Acquisition Regulation 52.203-7, to the extent
applicable.
     Section 13.06 Debt or back taxes owed to State of Texas.
     In accordance with Section 403.055 of the Texas Government Code, HMO agrees
that any payments due to HMO under the Contract will be first applied toward any
debt and/or back taxes HMO owes State of Texas. HMO further agrees that payments
will be so applied until such debts and back taxes are paid in full.
     Section 13.07 Certification regarding status of license, certificate, or
permit.
     Article IX, Section 163 of the General Appropriations Act for the 1998/1999
state fiscal biennium prohibits an agency that receives an appropriation under
either Article II or V of the General Appropriations Act from awarding a
contract with the owner, operator, or administrator of a facility that has had a
license, certificate, or permit revoked by another Article II or V agency. HMO
certifies it is not ineligible for an award under this provision.
     Section 13.08 Outstanding debts and judgments.
     HMO certifies that it is not presently indebted to the State of Texas, and
that HMO is not subject to an outstanding judgment in a suit by State of Texas
against HMO for collection of the balance. For purposes of this Section, an
indebtedness is any amount sum of money that is due and owing to the State of
Texas and is not currently under dispute. A false statement regarding HMO’s
status will be treated as a material breach of this Contract and may be grounds
for termination at the option of HHSC.
          Article 14. Representations & Warranties
     Section 14.01 Authorization.
     (a) The execution, delivery and performance of this Contract has been duly
authorized by HMO and no additional approval, authorization or consent of any
governmental or regulatory agency is required to be obtained in order for HMO to
enter into this Contract and perform its obligations under this Contract.
     (b) HMO has obtained all licenses, certifications, permits, and
authorizations necessary to perform the Services under this Contract and
currently is in good standing with all regulatory agencies that regulate any or
all aspects of HMO’s performance of this Contract. HMO will maintain all
required certifications, licenses, permits, and authorizations during the term
of this Contract.
     Section 14.02 Ability to perform.
     HMO warrants that it has the financial resources to fund the capital
expenditures required under the Contract without advances by HHSC or assignment
of any payments by HHSC to a financing source.
     Section 14.03 Minimum Net Worth.
     The HMO has, and will maintain throughout the life of this Contract,
minimum net worth to the greater of (a) $1,500,000; (b) an amount equal to the
sum of twenty-five dollars ($25) times the number of all enrollees including
Members; or (c) an amount that complies with standards adopted by TDI. Minimum
net worth means the excess total admitted assets over total liabilities,
excluding liability for subordinated debt issued in compliance with Chapter 843
of the Texas Insurance Code.
     Section 14.04 Insurer solvency.
     (a) The HMO must be and remain in full compliance with all applicable state
and federal solvency requirements for basic-service health maintenance
organizations, including but not limited to, all reserve requirements, net worth
standards, debt-to-equity ratios, or other debt limitations. In the event the
HMO fails to maintain such compliance, HHSC, without limiting any other rights
it may have by law or under the Contract, may terminate the Contract.
     (b) If the HMO becomes aware of any impending changes to its financial or
business structure that could adversely impact its compliance with the
requirements of the Contract or its ability to pay its debts as they come due,
the HMO must notify HHSC immediately in writing.
     (c) The HMO must have a plan and take appropriate measures to ensure
adequate provision against the risk of insolvency as required by TDI. Such
provision must be adequate to provide for the following in the event of
insolvency:

Page 44 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

     (1) continuation of Covered Services, until the time of discharge, to
Members who are confined on the date of insolvency in a hospital or other
inpatient facility;
     (2) payments to unaffiliated health care providers and affiliated
healthcare providers whose Contracts do not contain Member “hold harmless”
clauses acceptable to the TDI;
     (3) continuation of Covered Services for the duration of the Contract
Period for which a capitation has been paid for a Member;
     (4) provision against the risk of insolvency must be made by establishing
adequate reserves, insurance or other guarantees in full compliance with all
financial requirements of TDI and the Contract.
     Should TDI determine that there is an immediate risk of insolvency or the
HMO is unable to provide Covered Services to its Members, HHSC, without limiting
any other rights it may have by law, or under the Contract, may terminate the
Contract.
     Section 14.05 Workmanship and performance.
     (a) All Services and Deliverables provided under this Contract will be
provided in a manner consistent with the standards of quality and integrity as
outlined in the Contract.
     (b) All Services and Deliverables must meet or exceed the required levels
of performance specified in or pursuant to this Contract.
     (c) HMO will perform the Services and provide the Deliverables in a
workmanlike manner, in accordance with best practices and high professional
standards used in well-managed operations performing services similar to the
services described in this Contract.
     Section 14.06 Warranty of deliverables.
     HMO warrants that Deliverables developed and delivered under this Contract
will meet in all material respects the specifications as described in the
Contract during the period following its acceptance by HHSC, through the term of
the Contract, including any subsequently negotiated by HMO and HHSC. HMO will
promptly repair or replace any such Deliverables not in compliance with this
warranty at no charge to HHSC.
     Section 14.07 Compliance with Contract.
     HMO will not take any action substantially or materially inconsistent with
any of the terms and conditions set forth in this Contract without the express
written approval of HHSC.
     Section 14.08 Technology Access
     (a) HMO expressly acknowledges that State funds may not be expended in
connection with the purchase of an automated information system unless that
system meets certain statutory requirements relating to accessibility by persons
with visual impairments. Accordingly, HMO represents and warrants to HHSC that
this technology is capable, either by virtue of features included within the
technology or because it is readily adaptable by use with other technology, of:
     (1) Providing equivalent access for effective use by both visual and
non-visual means;
     (2) Presenting information, including prompts used for interactive
communications, in formats intended for non-visual use; and
     (3) Being integrated into networks for obtaining, retrieving, and
disseminating information used by individuals who are not blind or visually
impaired.
     (b) For purposes of this Section, the phrase “equivalent access” means a
substantially similar ability to communicate with or make use of the technology,
either directly by features incorporated within the technology or by other
reasonable means such as assistive devices or services that would constitute
reasonable accommodations under the Americans with Disabilities Act or similar
State or Federal laws. Examples of methods by which equivalent access may be
provided include, but are not limited to, keyboard alternatives to mouse
commands and other means of navigating graphical displays, and customizable
display appearance.
     (c) In addition, all technological solutions offered by the HMO must comply
with the requirements of Texas Government Code §531.0162. This includes, but is
not limited to providing technological solutions that meet federal accessibility
standards for persons with disabilities, as applicable.
          Article 15. Intellectual Property
     Section 15.01 Infringement and misappropriation.
     (a) HMO warrants that all Deliverables provided by HMO will not infringe or
misappropriate any right of, and will be free of any claim of, any third person
or entity based on copyright, patent, trade secret, or other intellectual
property rights.
     (b) HMO will, at its expense, defend with counsel approved by HHSC,
indemnify, and hold harmless HHSC, its employees, officers, directors,
contractors, and agents from and against any losses, liabilities, damages,
penalties, costs, fees, including without limitation reasonable attorneys’ fees
and expenses, from any claim or action against HHSC that is based on a claim of
breach of the warranty set forth in the preceding paragraph. HHSC will promptly
notify HMO in writing of the claim, provide HMO a copy of all information
received by HHSC with respect to the claim, and cooperate with HMO in defending
or settling the claim. HHSC will not unreasonably

Page 45 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

withhold, delay or condition approval of counsel selected by the HMO.
     (c) In case the Deliverables, or any one or part thereof, is in such action
held to constitute an infringement or misappropriation, or the use thereof is
enjoined or restricted or if a proceeding appears to HMO to be likely to be
brought, HMO will, at its own expense, either:
     (1) Procure for HHSC the right to continue using the Deliverables; or
     (2) Modify or replace the Deliverables to comply with the Specifications
and to not violate any intellectual property rights.
     If neither of the alternatives set forth in (1) or (2) above are available
to the HMO on commercially reasonable terms, HMO may require that HHSC return
the allegedly infringing Deliverable(s) in which case HMO will refund all
amounts paid for all such Deliverables.
     Section 15.02 Exceptions.
     HMO is not responsible for any claimed breaches of the warranties set forth
in Section 15.01 to the extent caused by:
     (a) Modifications made to the item in question by anyone other than HMO or
its Subcontractors, or modifications made by HHSC or its contractors working at
HMO’s direction or in accordance with the specifications; or
     (b) The combination, operation, or use of the item with other items if HMO
did not supply or approve for use with the item; or
     (c) HHSC’s failure to use any new or corrected versions of the item made
available by HMO.
     Section 15.03 Ownership and Licenses
     (a) Definitions.
For purposes of this Section 15.03, the following terms have the meanings set
forth below:
     (1) “Custom Software" means any software developed by the HMO: for HHSC; in
connection with the Contract; and with funds received from HHSC. The term does
not include HMO Proprietary Software or Third Party Software.
     (2) “HMO Proprietary Software" means software: (i) developed by the HMO
prior to the Effective Date of the Contract, or (ii) software developed by the
HMO after the Effective Date of the Contract that is not developed: for HHSC; in
connection with the Contract; and with funds received from HHSC.
     (3) “Third Party Software" means software that is: developed for general
commercial use; available to the public; or not developed for HHSC. Third Party
Software includes without limitation: commercial off-the-shelf software;
operating system software; and application software, tools, and utilities.
     (b) Deliverables.
     The Parties agree that any Deliverable, including without limitation the
Custom Software, will be the exclusive property of HHSC.
     (c) Ownership rights.
     (1) HHSC will own all right, title, and interest in and to its Confidential
Information and the Deliverables provided by the HMO, including without
limitation the Custom Software and associated documentation. For purposes of
this Section 15.03, the Deliverables will not include HMO Proprietary Software
or Third Party Software. HMO will take all actions necessary and transfer
ownership of the Deliverables to HHSC, including, without limitation, the Custom
Software and associated documentation prior to Contract termination.
     (2) HMO will furnish such Deliverables, upon request of HHSC, in accordance
with applicable State law. All Deliverables, in whole and in part, will be
deemed works made for hire of HHSC for all purposes of copyright law, and
copyright will belong solely to HHSC. To the extent that any such Deliverable
does not qualify as a work for hire under applicable law, and to the extent that
the Deliverable includes materials subject to copyright, patent, trade secret,
or other proprietary right protection, HMO agrees to assign, and hereby assigns,
all right, title, and interest in and to Deliverables, including without
limitation all copyrights, inventions, patents, trade secrets, and other
proprietary rights therein (including renewals thereof) to HHSC.
     (3) HMO will, at the expense of HHSC, assist HHSC or its nominees to obtain
copyrights, trademarks, or patents for all such Deliverables in the United
States and any other countries. HMO agrees to execute all papers and to give all
facts known to it necessary to secure United States or foreign country
copyrights and patents, and to transfer or cause to transfer to HHSC all the
right, title, and interest in and to such Deliverables. HMO also agrees not to
assert any moral rights under applicable copyright law with regard to such
Deliverables.
     (d) License Rights
     HHSC will have a royalty-free and non-exclusive license to access the HMO
Proprietary Software and associated documentation during the term of the
Contract. HHSC will also have ownership and unlimited rights to use, disclose,
duplicate, or publish all information and data developed, derived, documented,
or furnished by HMO under or resulting from the Contract. Such data will include
all results, technical information, and materials developed for and/or obtained
by HHSC from HMO in the performance of the Services hereunder, including but not
limited to all reports, surveys, plans, charts, recordings (video and/or sound),
pictures, drawings, analyses, graphic representations, computer

Page 46 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

printouts, notes and memoranda, and documents whether finished or unfinished,
which result from or are prepared in connection with the Services performed as a
result of the Contract.
(e) Proprietary Notices
     HMO will reproduce and include HHSC’s copyright and other proprietary
notices and product identifications provided by HMO on such copies, in whole or
in part, or on any form of the Deliverables.
(f) State and Federal Governments
     In accordance with 45 C.F.R. §95.617, all appropriate State and Federal
agencies will have a royalty-free, nonexclusive, and irrevocable license to
reproduce, publish, translate, or otherwise use, and to authorize others to use
for Federal Government purposes all materials, the Custom Software and
modifications thereof, and associated documentation designed, developed, or
installed with federal financial participation under the Contract, including but
not limited to those materials covered by copyright, all software source and
object code, instructions, files, and documentation.
Article 16. Liability
Section 16.01 Property damage.
     (a) HMO will protect HHSC’s real and personal property from damage arising
from HMO’s, its agent’s, employees’ and Subcontractors’ performance of the
Contract, and HMO will be responsible for any loss, destruction, or damage to
HHSC’s property that results from or is caused by HMO’s, its agents’, employees’
or Subcontractors’ negligent or wrongful acts or omissions. Upon the loss of,
destruction of, or damage to any property of HHSC, HMO will notify the HHSC
Project Manager thereof and, subject to direction from the Project Manager or
her or his designee, will take all reasonable steps to protect that property
from further damage.
     (b) HMO agrees to observe and encourage its employees and agents to observe
safety measures and proper operating procedures at HHSC sites at all times.
     (c) HMO will distribute a policy statement to all of its employees and
agents that directs the employee or agent to promptly report to HHSC or to HMO
any special defect or unsafe condition encountered while on HHSC premises. HMO
will promptly report to HHSC any special defect or an unsafe condition it
encounters or otherwise learns about.
Section 16.02 Risk of Loss.
     During the period Deliverables are in transit and in possession of HMO, its
carriers or HHSC prior to being accepted by HHSC, HMO will bear the risk of loss
or damage thereto, unless such loss or damage is caused by the negligence or
intentional misconduct of HHSC. After HHSC accepts a Deliverable, the risk of
loss or damage to the Deliverable will be borne by HHSC, except loss or damage
attributable to the negligence or intentional misconduct of HMO’s agents,
employees or Subcontractors.
Section 16.03 Limitation of HHSC’s Liability.
     HHSC WILL NOT BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHER
LEGAL THEORY. THIS WILL APPLY REGARDLESS OF THE CAUSE OF ACTION AND EVEN IF HHSC
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
     HHSC’S LIABILITY TO HMO UNDER THE CONTRACT WILL NOT EXCEED THE TOTAL
CHARGES TO BE PAID BY HHSC TO HMO UNDER THE CONTRACT, INCLUDING CHANGE ORDER
PRICES AGREED TO BY THE PARTIES OR OTHERWISE ADJUDICATED.
     HMO’s remedies are governed by the provisions in Article 12.
Article 17. Insurance & Bonding
Section 17.01 Insurance Coverage.
(a) Required Coverage
     (1) Statutory and General Coverage.
     HMO will maintain, at HMO’s own expense, during the Term of the Contract
and until final acceptance of all Services and Deliverables, the following
insurance coverage. HMO will provide HHSC with proof of the following insurance
coverage on or before the Contract Effective Date:
     (A) Standard Worker’s Compensation Insurance coverage;
     (B) Automobile Liability;
     (C) Comprehensive Liability Insurance including Bodily Injury coverage of
$100,000.00 per each occurrence and Property Damage Coverage of $25,000.00 per
each occurrence; and
     (D) General Liability Insurance of at least $1,000,000.00 per occurrence
and $5,000,000.00 in the aggregate.
     If HMO’s current Comprehensive General Liability insurance coverage does
not meet the above stated requirements, HMO will obtain excess liability
insurance to compensate for the difference in the coverage amounts.
     (2) Professional Liability Coverage.
     (A) HMO must maintain at its own expense, or cause its Network Providers to
maintain, during the Term of the Contract and until final acceptance of all
Services and

Page 47 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)

     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

Deliverables, Professional Liability Insurance for each Network Provider of
$100,000.00 per occurrence and $300,000.00 in the aggregate, or the limits
required by the hospital at which the Network Provider has admitting privileges.
HMO must provide proof of such coverage upon request to HHSC.
     (B) HMO must maintain at its own expense, during the Term of the Contract
and until final acceptance of all Services and Deliverables, an Umbrella
Professional Liability Insurance Policy for the greater of $3,000,000.00 or an
amount (rounded to the nearest $100,000.00) that represents the number of
Members enrolled in the HMO in the first month of the applicable State Fiscal
Year multiplied by $150.00, not to exceed $10,000,000.00. HMO will provide HHSC
with proof of this insurance coverage on or before the Contract Effective Date.
     (3) Any exceptions to the insurance requirements of this Contract must be
approved in writing by HHSC. HMO and Network Providers who qualify as either
state or federal units of government are exempt from the liability insurance
requirements of this Contract and are not required to obtain exemptions from
these provisions. State and federal units of government are required to comply
with, and are subject to, the provision of the Texas and Federal Tort Claims
Act.
     (4) HMO is responsible for any and all deductibles stated in the policies.
Insurance will be maintained at all times during the performance of the
Contract. Insurance coverage will be issued by insurance companies authorized by
applicable law to conduct business in the State of Texas, and! with the
exception of Standard Workers’ Compensation Insurance, must name HHSC as an
additional insured, whether performed by HMO or by Subcontractors.
     (5) The policies will have an extended reporting period of two years. When
policies are renewed or replaced, the policy retroactive date must coincide
with, or precede, the Contract Effective Date.
(b) Proof of Insurance Coverage
     (1) HMO will furnish the HHSC Project Manager original Certificates of
Insurance evidencing the required coverage to be in force on the date of award,
and renewal certificates of insurance, or such similar evidence, if the
coverages have an expiration or renewal date occurring during the term of the
Contract. HMO will submit original evidence of insurance prior to the Effective
Date of the Contract. The failure of HHSC to obtain such evidence from HMO
before permitting HMO to commence work will not be deemed to be a waiver by HHSC
and HMO will remain under continuing obligation to maintain and provide proof of
the insurance coverage.
     (2) The insurance specified above will be carried until all services
required to be performed under the terms of the Contract are satisfactorily
completed. Failure to carry or keep such insurance in force will constitute a
violation of the Contract.
     (3) The insurance will provide for thirty (30) calendar days prior written
notice to be given to HHSC in the event coverage is substantially changed,
canceled, or non-renewed. HMO must submit a new coverage binder to HHSC to
ensure no break in coverage.
     (4) HMO will require all Subcontractors operating in Texas to carry
Worker’s Compensation coverage in the amounts required by Texas law. HMO will
also require Subcontractors to carry Comprehensive Liability Insurance including
Bodily Injury coverage or $100,000.00 per occurrence and Property Damage
Coverage of $25,000.00 per occurrence. HMO may provide the coverage for any or
all Subcontractors, and, if so, the evidence of insurance submitted will so
stipulate.
     (5) The Parties expressly understand and agree that any insurance coverages
and limits furnished by HMO will in no way expand or limit HMO’s liabilities and
responsibilities specified within the Contract documents or by applicable law.
     (6) HMO expressly understands and agrees that any insurance maintained by
HHSC will apply in excess of and not contribute to insurance provided by HMO
under the Contract.
     (7) If HMO, or its Subcontractor(s), desire additional coverage, higher
limits of liability, or other modifications for its own protection, HMO and each
of its Subcontractors will be responsible for the acquisition and cost of such
additional protection.
Section 17.02 Performance Bond.
     Beginning on the Operational Start Date of the Contract, and each year
thereafter, the HMO must obtain a performance bond with a one (1) year term. The
performance bond must continue to be in effect for one (1) year following the
expiration of the one (1) year term. HMO must obtain and maintain the annual
performance bonds in the form prescribed by HHSC and approved by TDI, naming
HHSC as Obligee, securing HMO’s faithful performance of the terms and conditions
of this Contract. The annual performance bonds must comply with Chapter 843 of
the Texas Insurance Code and 28 T.A.C. §11.1805. The annual performance bond(s)
must be issued in the amount of $100,000.00 for each applicable HMO Program
within each Service Area that the HMO covers under this

Page 48 of 49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
     
Subject: Attachment A — HHSC Uniform Managed Care Contract Terms & Conditions
  Version 1.4

Contract. All performance bonds must be issued by a surety licensed by TDI, and
specify cash payment as the sole remedy. HMO must deliver the initial
performance bond to HHSC prior to the Operational Start Date of the Contract,
and each renewal performance bond prior to the first day of the State Fiscal
Year.
Section 17.03 TDI Fidelity Bond
     The HMO will secure and maintain throughout the life of the Contract a
fidelity bond in compliance with Chapter 843 of the Texas Insurance Code and 28
T.A.C. §11.1805. The HMO must promptly provide HHSC with copies of the bond and
any amendments or renewals thereto.

Page 49 of 49



--------------------------------------------------------------------------------



 



Part 1: Parties to the Contract
This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Amerigroup Texas. Inc., (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 1200 East Copeland Road. Suite 200, Arlington, Texas
76011. HHSC and HMO may be referred to in this Amendment individually as a
“Party” and collectively as the “Parties.”
The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00002 (the “Contract”) as set forth herein. The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.
This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”

         
Part 2: Effective-Date of Amendment
  Part 3: Contract Expiration Date   Part 4: Operational Start Date:
 
       
September 1, 2006
  August 31, 2008   STAR and CHIP HMOs: September 1, 2006
 
       
 
      STAR+PLUS HMOs: January 1, 2007
 
       
 
      CHIP Perinatal HMOs: January 1, 2007

Part 5: Project Managers

     
HHSC:
  HMO:
Pamela Coleman
  Aileen McCormick
Director of Medicaid/CHIP Health Plan Operations
  Amerigroup Texas, Inc.
11209 Metric Boulevard, Building H
  6700 West Loop South, Suite 200
Austin, Texas 78758
  Bellaire, Texas 77401
Phone: 512-491-1302
  Phone: 713-218-5101
Fax: 512-491-1966
  Fax: 713-218-8692
 
   
 
  E-mail: amccorm@amerigroupcorp.com

Part 6: Deliver Legal Notices to:

     
HHSC:
  HMO:
General Counsel
  Amerigroup Texas, Inc.
4900 North Lamar Boulevard, 4th Floor
  6700 West Loop South, Suite 200
Austin, Texas 78751
  Bellaire, Texas 77401
Fax: 512-424-6586
  Fax: 713-218-8692

 



--------------------------------------------------------------------------------



 



Responsible Office: HHSC Office of General Counsel (OGC)
Subject: HHSC Managed Care Contract
Part 7: HMO Programs and Service Areas:
Mediciad STAR HMO Program
This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply). All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.

                 
Service Areas:
  o   Bexar   o   Lubbock
 
               
 
  þ   Dallas   þ   Nueces
 
  o   El Paso   þ   Tarrant
 
  þ   Harris   o   Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.
Medicaid STAR+PLUS HMO Program

                 
Service Areas:
  þ   Bexar   o   Nueces
 
               
 
  þ   Harris   þ   Travis

See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.
CHIP HMO Program

                 
Core Service Areas:
  o   Bexar   þ   Nueces
 
               
 
  þ   Dallas   þ   Tarrant
 
               
 
  o   El Paso   o   Travis
 
               
 
  þ   Harris   o   Webb
 
               
 
  o   Lubbock        
 
               
Optional Service Areas:
  o   Bexar   o   Lubbock
 
               
 
  o   El Paso   o   Nueces
 
               
 
  o   Harris   o   Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.

Page 2 of 10



--------------------------------------------------------------------------------



 



(SEAL) [w26714w2671403.gif]
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-D

X CHIP Perinatal Program

                 
Service Areas:
  o   Bexar   o   Nueces
 
               
 
  o   Dallas   þ   Tarrant
 
               
 
  o   El Paso   o   Travis
 
               
 
  o   Harris   o   Webb
 
  o   Lubbock        
 
               
 
  o   Bexar   o   Lubbock
 
               
 
  o   El Paso   o   Nueces
 
               
 
  o   Harris   o   Travis

 



--------------------------------------------------------------------------------



 



See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service Areas.
Part 8: Payment
*********REDACTED**********
Part 9: Contract Attachments
Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:
A: HHSC Uniform Managed Care Contract Terms & Conditions — Version 1.3 is
replaced with Version 1.4
B: Scope of Work/Performance Measures
     B-1: HHSC RFP 529-04-272, Sections 6-9 — Version 1.3 is replaced with
Version 1.4
     B-2: Covered Services — Version 1.3 is replaced with Version 1.4
     B-2.1 STAR+PLUS Covered Services — Version 1.3 is replaced with Version 1.4
B-2.2 CHIP Perinatal Program Covered Services - Added by Version 1.3
     B-3: Value-added Services — Version 1.3 is replaced with Version 1.4
     B-3.1 STAR+PLUS Value-added Services — Version 1.3 is replaced with Version
1.4
     B-3.2 CHIP Perinatal Program Value-added Services — Added by Version 1.3
     B-4: Performance Improvement Goals — Version 1.3 is replaced with Version
1.4
     B-4.1 SFY 2008 Performance Improvement Goals- Version 1.3 is replaced with
Version 1.4
     B-5: Deliverables/Liquidated Damages Matrix — Version 1.3 is replaced with
Version 1.4
     B-6: Map of Counties with HMO Program Service Areas
     B-6.1 STAR+PLUS Service Areas
     B-6.2 CHIP Perinatal Program Service Areas
C: HMO’s Proposal and Related Documents
     C-1: HMO’s Proposal
     C-2: HMO Supplemental Responses
     C-3: Agreed Modifications to HMO’s Proposal

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-D

Part 10: Signatures:
The Parties have executed this Contract Amendment in their capacities as stated
below with authority to bind their organizations on the dates set forth by their
signatures. By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.


     
Amerigroup Texas, Inc.
   
Texas Health and Human Services Commission
   
 
   
Charles E. Bell, M.D.
  By: Aileen McCormick
 
   
Deputy Executive Commissioner for Health Services
  Title: President and CEO
Date: 9/18/06
  Date: 8/28/06

Page 10 of 10



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

DOCUMENT HISTORY LOG

                      DOCUMENT   EFFECTIVE     STATUS’   REVISION2   DATE  
DESCRIPTION3
Baseline
  n/a           Initial version Attachment B-1, Section 6
 
               
Revision
  1.1       June 30, 2006   Revised version of the Attachment B-1, Section 6,
that includes provisions applicable to MCOs participating in the STAR+PLUS
Program.
 
               
 
              Section 6.3.2.1, Experience Rebate Reward, is modified to delete
references to the selected performance indicators and the Quality Challenge
Pool.
 
               
 
              Section 6.3.2.2, Performance-Based Capitation Rate, is modified to
include STAR+PLUS and to add Additional STAR+PLUS Performance Indicators.
Section 6.3.2.3, Quality Challenge Award, is modified to include STAR+PLUS.
Section 6.3.2.5, STAR+PLUS Hospital Inpatient Performance Based Capitation Rate:
Hospital Inpatient Stay Cost Incentives and Disincentives, is added.
 
               
 
              Section 6.3.2.5.1, STAR+PLUS Hospital Inpatient Disincentive —
Administrative Fee at Risk, is added.
 
               
 
              Section 6.3.2.5.2, STAR+PLUS Hospital Inpatient Incentive — Shared
Savings Award, is added.
 
               
Revision
  1.2       September 1, 2006   Revised version of the Attachment B-1,
Section 6, that includes provisions applicable to MCOs participating in the STAR
and CHIP Programs.
 
               
 
              Section 6.3.2.2, Performance-Based Capitation Rate, modifies the
standard performance indicator for the Behavioral Health Hotline to change the
maximum abandonment rate from 5% to 7% (except in the Dallas Core Service Area).
 
               
 
              Section 6.3.2.3, Quality Challenge Award, is modified to reflect
the new start date for the Quality Challenge Award, which will not be
implemented until State Fiscal

6-1



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

                      DOCUMENT   EFFECTIVE     STATUS’   REVISION2   DATE  
DESCRIPTION3
 
              Year 2008.
 
               
Revision
    1.3     September 1, 2006   Revised version of the Attachment B-1,
Section 6, that includes provisions applicable to MCOs participating in the CHIP
Perinatal Program.
 
               
 
              Section 6.3.2.1 modified to clarify that the Experience Rebate
Reward incentive may apply to the CHIP Perinatal Program at a later date.
 
               
 
              Section 6.3.2.2 modified to clarify that the Performance-based
Capitation Rate will not apply for the CHIP Perinatal Program in SFY 2007.
 
               
Revision
    1.4     September 1, 2006   Contract amendment did not revise Attachment B-1
Section 6 — Premium Payment, Incentives, and Disincentives

 

    Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision-e.g., “1.2” refers to the
first version of the document and the second revision.       Brief description
of the changes to the document made in the revision.

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

6. Premium Payment, Incentives, and Disincentives
This section documents how the Capitation Rates are developed and describes
performance incentives and disincentives related to HHSC’s value-based
purchasing approach. For further information, HMOs should refer to the HHSC
Uniform Managed Care Contract Terms and Conditions.
Under the HMO Contracts, health care coverage for Members will be provided on a
fully insured basis. The HMO must provide the Services and Deliverables,
including Covered Services to enrolled Members in order for monthly Capitation
Payments to be paid by HHSC. Attachment B-1, Section 8 includes the HMO’s
financial responsibilities regarding out-of-network Emergency Services and
Medically Necessary Covered Services not available through Network Providers.
6.1 Capitation Rate Development
Refer to Attachment A, HHSC Uniform Managed Care Contract Terms & Conditions,
Article 10, “Terms & Conditions of Payment,” for information concerning
Capitation Rate development.
6.2 Financial Payment Structure and Provisions
HHSC will pay the HMO monthly Capitation Payments based on the number of
eligible and enrolled Members. HHSC will calculate the monthly Capitation
Payments by multiplying the number of Member Months times the applicable monthly
Capitation Rate by Member Rate Cell. The HMO must provide the Services and
Deliverables, including Covered Services to Members, described in the Contract
for monthly Capitation Payments to be paid by HHSC.
The HMO must understand and expressly assume the risks associated with the
performance of the duties and responsibilities under the Contract, including the
failure, termination, or suspension of funding to HHSC, delays or denials of
required approvals, cost of claims incorrectly paid by the HMO, and cost
overruns not reasonably attributable to HHSC. The HMO must further agree that no
other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the HMO to withhold
Services or Deliverables due under the Contract.

6-3



--------------------------------------------------------------------------------



 



6.2.1 Capitation Payments
The HMO must refer to the HHSC Uniform Managed Care Contract Terms & Conditions
for information and Contract requirements on the:

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

  1)   Time and Manner of Payment,     2)   Adjustments to Capitation Payments,
    3)   Delivery Supplemental Payment, and     4)   Experience Rebate.

6.3 Performance Incentives and Disincentives
HHSC introduces several financial and non-financial performance incentives and
disincentives through this Contract. These incentives and disincentives are
subject to change by HHSC over the course of the Contract Period. The
methodologies required to implement these strategies will be refined by HHSC
after collaboration with contracting HMOs through a new incentives workgroup to
be established by HHSC.
6.3.1 Non-financial Incentives
6.3.1.1 Performance Profiling
HHSC intends to distribute information on key performance indicators to HMOs on
a regular basis, identifying an HMO’s performance, and comparing that
performance to other HMOs, and HHSC standards and/or external Benchmarks. HHSC
will recognize HMOs that attain superior performance and/or improvement by
publicizing their achievements. For example, HHSC may post information
concerning exceptional performance on its website, where it will be available to
both stakeholders and members of the public.
6.3.1.2 Auto-assignment Methodology for Medicaid HMOs
HHSC may also revise its auto-assignment methodology during the Contract Period
for new Medicaid Members who do not select an HMO (Default Members). The new
assignment methodology would reward those HMOs that demonstrate superior
performance and/or improvement on one or more key dimensions of performance. In
establishing the assignment methodology, HHSC will employ a subset of the
performance indicators contained within the Performance Indicator Dashboard. At
present, HHSC intends to recognize those HMOs that exceed the minimum geographic
access standards defined within Attachment B-1, Section 8 and the Performance
Indicator Dashboard. HHSC may also use its assessment of HMO performance on
annual quality improvement goals (described in Attachment B-1, Section 8) in
developing the assignment methodology. The methodology would disproportionately
assign Default Members to the HMO(s) in a given Service Area that performed
comparably favorably on the selected performance indicators.
HHSC anticipates that it will not implement a performance-based auto-assignment
algorithm before September 1, 2007. HHSC will invite HMO comments on potential
approaches prior to implementation of the new performance-based auto-assignment
algorithm.

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

6.3.2 Financial Incentives and Disincentives
6.3.2.1 Experience Rebate Reward
HHSC historically has required HMOs to provide HHSC with an Experience Rebate
(see the Uniform Managed Care Contract Terms and Conditions, Article 10.11) when
there has been an aggregate excess of Revenues over Allowable Expenses. During
the Contract Period, should the HMO experience an aggregate excess of Revenues
over Allowable Expenses across STAR and CHIP HMO Programs and Service Areas,
HHSC will allow the HMO to retain that portion of the aggregate excess of
Revenues over Allowable Expenses that is equal to or less than 3.5% of the total
Revenue for the period should the HMO demonstrate superior performance on
selected performance indicators. The retention of 3.5% of revenue exceeds the
retention of 3.0% of revenue that would otherwise be afforded to a HMO without
demonstrated superior performance on these performance indicators relative to
other HMOs. HHSC will develop the methodology for determining the level of
performance necessary for an HMO to retain the additional 0.5% of revenue after
consultation with HMOs. The finalized methodology will be added to the Uniform
Managed Care Manual.
HHSC will calculate the Experience Rebate Reward after it has calculated the
HMO’s at-risk Capitation Rate payment, as described below in Section 6.3.2.2.
HHSC will calculate whether a HMO is eligible for the Experience Rebate Reward
prior to the 90-day Financial Statistical Report (FSR) filing.
HHSC anticipates that it will not implement the incentive for Rate Period 1 of
the Contract. HHSC will invite HMO comments on potential approaches prior to
implementation of the new performance-based Experience Rebate Reward. HHSC may
also implement this incentive option for the STAR+PLUS and CHIP Perinatal
programs in the future.
6.3.2.2 Performance-Based Capitation Rate
Beginning in State Fiscal Year 2007 of the Contract, HHSC will place each STAR
and CHIP HMO at risk for 1% of the Capitation Rate(s). Beginning in State Fiscal
Year 2008 of the Contract, HHSC will also place each STAR+PLUS HMO at risk for
1% of the Capitation Rate(s). HHSC retains the right to vary the percentage of
the Capitation Rate placed at risk in a given Rate Period. HHSC will not place
CHIP Perinatal HMOs at risk for 1% of the Capitation Rate(s) in State Fiscal
Year 2007, but reserves this right in subsequent State Fiscal Years.
As noted in Section 6.2, HHSC will pay the HMO monthly Capitation Payments based
on the number of eligible and enrolled Members. HHSC will calculate the monthly
Capitation Payments by multiplying the number of Member months times the
applicable monthly Capitation Rate by Member rate cell. At the end of each Rate
Period, HHSC will evaluate if the HMO has demonstrated that it has fully met the
performance expectations for which the HMO is at risk. Should the HMO fall short
on some or all of the performance expectations, HHSC will adjust a future
monthly Capitation Payment by an appropriate portion of the 1% at-risk amount.
HMOs will be able to earn variable percentages up to 100% of the 1% at-risk
Capitation Rate. HHSC’s objective is that all HMOs achieve performance levels
that enable them to receive the full at-risk amount.

6-5



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

HHSC will determine the extent to which the HMO has met the performance
expectations by assessing the HMO’s performance for each applicable HMO Program
relative to performance targets for the rate period. HHSC will conduct separate
accounting for each HMO Program’s at-risk Capitation Rate amount.
HHSC will identify no more than 10 performance indicators for each HMO Program.
Some of the performance indicators will be standard across the HMO Programs
while others may apply to only one of the HMO Programs.
HHSC’s performance indicators may include some or all of the following measures.
The specific performance indicators, periods of data collection, and associated
points are detailed in the HHSC Uniform Managed Care Manual. The minimum
percentage targets identified in this section were developed based, in part, on
the HHSC HMO Program objective of ensuring access to care and quality of care,
past performance of the HHSC HMOs, and performance of Medicaid and CHIP HMOs
nationally on HEDIS and CARPS measures of plan performance. The Performance
Indicator Dashboard includes a more detailed explanation.
Standard Performance Indicators:

  1.   98% of Clean Claims are properly Adjudicated within 30 calendar days.    
2.   The Member Services Hotline abandonment rate does not exceed 7%.     3.  
The Behavioral Health Hotline abandonment rate does not exceed 7%.‘     4.   The
Provider Services Hotline abandonment rate does not exceed 7%.

Additional STAR Performance Indicators

  1.   90% of child Members have access to at least one child-appropriate PCP
with an Open Panel within 30 miles travel distance.     2.   90% of adult
Members have access to at least one adult-appropriate PCP with an Open Panel
within 30 miles travel distance.     3.   36% of age-qualified child Members
receive six or more well-child visits (in the first 15 months of life.     4.  
56% of age-qualified child Members receive at least one well-child visit in the
3rd, 4th, 5th, or 6th year of life.     5.   72% of pregnant women Members
receive a prenatal care visit in the first trimester or within 42 days of
enrollment.

Additional CHIP Performance Indicators

    1.   90% of child Members have access to at least one child-appropriate PCP
with an Open Panel within 30 miles travel distance.     2.   90% of child
Members have access to at least one otolaryngologist (ENT) within 75 miles
travel distance.

 

‘ Will not apply in the Dallas Core Service Area. Points will be allocated
proportionately over the remaining standard performance indicators.

6-6



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

  3.   56% of age-qualified child Members receive at least one well-child visit
in the 3rd, 4th, 5th, or 6th year of life     4.   38% of adolescents receive an
annual well visit.

Additional STAR+PLUS Performance Indicators

  1.   57% of adult Members report no problem with delays in getting approval
from the HMO     2.   90% of adult Members have access to at least one
adult-appropriate PCP with an Open Panel within 30 miles travel distance     3.
  62% of adult Members report no problem in getting a referral to a Specialty
Physician     4.   47% of adult Members report no problem getting needed Special
Therapy (physical therapy, occupational therapy, and speech therapy) from the
HMO     5.   57% of adult Members report no problem getting needed Behavioral
Health Services from the HMO

Failure to timely provide HHSC with necessary data related to the calculation of
the performance indicators will result in HHSC’s assignment of a zero percent
performance rate for each related performance indicator.
Should Member survey-based indicators yield response rates deemed by HHSC to be
too low to yield credible data, HHSC will reapportion points across the
remaining measures.
Actual plan rates will be rounded to the nearest whole number. HHSC will
calculate performance assessment for the at-risk portion of the capitation
payments by summing all earned points and converting them to a percentage. For
example, an HMO that earns 92 points will earn 92% of the at-risk Capitation
Rate. HHSC will apply the premium assessment of 8% of the at-risk Capitation
Rate as a reduction to the monthly Capitation Payment ninety days after the end
of the contract period.
HMOs will report actual Capitation Payments received on the Financial
Statistical Report (FSR). Actual Capitation Payments received include all of the
at-risk Capitation Payment paid to the HMO. Any performance assessment based on
performance for a contract period will appear on the second final (334-day) FSR
for that contract period.
HHSC will evaluate the performance-based Capitation Rate methodology annually in
consultation with HMOs. HHSC may then modify the methodology it deems necessary
and appropriate to motivate, recognize, and reward HMOs for performance. The
methodologies for Rate Periods 1 and 2 will be included in the HHSC Uniform
Managed Care Manual.
6.3.2.3 Quality Challenge Award
Data collection for the Quality Challenge Award will begin on September 1, 2006;
however, the Quality Challenge Award will not be implemented until State Fiscal
Year 2008. Should one or more HMOs be unable to earn the full amount of the
performance-based at-risk portion of the Capitation Rate, HHSC will reallocate
the funds through the HMO Program’s Quality Challenge Award. HHSC will use these
funds to reward HMOs that demonstrate superior clinical quality. HHSC will
determine the number of HMOs that will receive Quality Challenge Award funds
annually based on the amount of the funds to be reallocated. Separate Quality
Challenge Award

6-7



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

payments will be made for each of the HMO programs. As with the
performance-based Capitation Rate, each HMO will be evaluated separately for
each HMO Program. HHSC intends to evaluate HMO performance annually on some
combination of the following performance indicators in order to determine which
HMOs demonstrate superior clinical quality. In no event will a distribution from
the Quality Challenge Award, plus any other incentive payments made in
accordance with the HMO Contract, when combined with the Capitation Rate
payments, exceed 105% of the Capitation Rate payments to an HMO.
Information about the data collection period to be used for each indicator is
found in the HHSC Uniform Managed Care Manual.
6.3.2.4 Remedies and Liquidated Damages
All areas of responsibility and all requirements in the Contract will be subject
to performance evaluation by HHSC. Any and all responsibilities or requirements
not fulfilled may have remedies and HHSC will assess either actual or liquidated
damages. Refer to Attachment A, HHSC Uniform Managed Care Contract Terms and
Conditions and Attachment B-5 for performance standards that carry liquidated
damage values.
6.3.2.5 STAR+PLUS Hospital Inpatient Performance-Based Capitation Rate: Hospital
Inpatient Stay Cost Incentives & Disincentives
Effective as of the STAR+PLUS Operational Start Date, HHSC will place at-risk a
portion of the HMO’s Medicaid-Only Capitation Rate. Settlements for Inpatient
Stay costs will be calculated by the State after the end of each State Fiscal
Year (SFY) using three (3) months of completed Hospital paid data for the
preliminary settlement and 11 months of completed data for the final settlement.
The SFY 2006 Fee-for-Service (FFS) Inpatient Hospital per-member-per-month
(PMPM) rate will be projected for Rate Period 1 (January 1, 2007-August 31,
2007) for the first settlement. Adjustments for the projection will include
trending and risk adjustment. The base and final inpatient hospital PMPM rate
will be calculated separately for each HMO, Service Area, and Rate Cell. Hams
County is excluded from the Harris Service Area calculations.
6.3.2.5.1 STAR+PLUS Hospital Inpatient Disincentive — Administrative Fee at Risk
HHSC has assumed that STAR+PLUS HMOs will achieve a 22% reduction in projected
FFS Hospital Inpatient Stay costs, for the Medicaid-Only population, through the
implementation of the STAR+PLUS model. HMOs achieving savings beyond 22% will be
eligible for the STAR+PLUS Shared Savings Award described in Section 6.3.25.2.
The HMO will be at-risk for savings less than 22%.
The maximum risk to the HMO will be equal to 50% of the difference between 15%
Hospital inpatient savings and 22% Hospital inpatient savings. The disincentive
for savings above 15%, but still less than 22% will be equal to 50% of the
difference between the level of achieved savings and 22%. HHSC retains the right
to vary the disincentive percentage in a given Rate Period by Contract
amendment.

6-8



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 6
  Version 1.4

6.3.2.5.2 STAR+PLUS Hospital Inpatient Incentive — Shared Savings Award
HMOs that exceed the 22% reduction in Inpatient Stay costs incurred by STAR+PLUS
Members specified in Section 6.3.2.5.1 will be eligible to obtain a 20% share of
the savings achieved beyond the 22% target. HHSC will determine the extent to
which the HMO has met and exceeded the performance expectation in the manner
described within Section 6.3.2.5. Should HHSC determine that the HMO exceeded
the 22% target, HHSC will adjust a future monthly Capitation Payment upward by
20% of the calculated savings. This shared savings award is limited to 5% of the
HMO‘s capitation in accordance with Federal Balance Budget Act requirements and
is calculated off of total of STAR+PLUS Capitation Payment. An HMO will be
subject to contractual remedies and determined ineligible for the award, if a
HHSC audit reveals that the HMO has inappropriately averted Medically Necessary
Inpatient Stay admissions and potentially endangered Member safety.

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7
  Version 1.4

DOCUMENT HISTORY LOG

                      DOCUMENT   EFFECTIVE     STATUS’   REVISION   DATE  
DESCRIPTION3
Baseline
  n/a           Initial version Attachment B-1, Section 7
 
               
Revision
  1.1       June 30, 2006   Revised version of the Attachment B-1, Section 7,
that includes provisions applicable to MCOs participating in the STAR+PLUS
Program.

Sections 7.1 to 7.3 modified to include STAR+PLUS.
 
               
Revision
  1.2       September 1, 2006   Revised version of the Attachment B-1,
Section 7, that includes provisions applicable to MCOs participating in the STAR
and CHIP Programs.

Section 7.3.1.7, Operations Readiness, changes reference from “Operational Date”
to “Effective Date.”
 
               
Revision
  1.3       September 1, 2006   Revised version of the Attachment B-1,
Section 7, that includes provisions applicable to MCOs participating in the CHIP
Perinatal Program.

Sections 7.2, 7.3, and 7.3.1.2 through 7.3.1.7 modified to include the CHIP
Perinatal Program.
 
               
Revision
  1.4       September 1, 2006   Contract amendment did not revise Attachment B-1
Section 7 — Transition Phase Requirements
 
               

 

    Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and       “Cancellation” for withdrawn
versions   2   Revisions should be numbered in accordance according to the
version of the issuance and sequential numbering of the revision-e.g., “1.2”
refers to the first version of the document and the second revision.   3   Brief
description of the changes to the document made in the revision.

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

7. Transition Phase Requirements
7.1 Introduction
This Section presents the scope of work for the Transition Phase of the
Contract, which includes those activities that must take place between the time
of Contract award and the Operational Start Date.
The Transition Phase will include a Readiness Review of each HMO, which must be
completed successfully prior to a HMO‘s Operational Start Date for each
applicable HMO Program. HHSC may, at its discretion, postpone the Operational
Start Date of the Contract for any such HMO that fails to satisfy all Transition
Phase requirements.
If for any reason, a HMO does not fully meet the Readiness Review prior to the
Operational Start Date, and HHSC has not approved a delay in the Operational
Start Date or approved a delay in the HMO’s compliance with the applicable
Readiness Review requirement, then HHSC shall impose remedies and either actual
or liquidated damages. If the HMO is a current HMO Contractor, HHSC may also
freeze enrollment into the HMO’s plan for any of its HMO Programs. Refer to the
HHSC Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Liquidated Damages Matrix (Attachment B-5) for additional information.
7.2 Transition Phase Scope for HMOs
STAR, STAR+PLUS and CHIP HMOs must meet the Readiness Review requirements
established by HHSC no later than 90 days prior to the Operational Start Date
for each applicable HMO Program. CHIP Perinatal HMOS must meet the Readiness
Review requirements established by HHSC not later than 60 days prior to the
Operational Start Date for the CHIP Perinatal Program. HMO agrees to provide all
materials required to complete the readiness review by the dates established by
HHSC and its Contracted Readiness Review Vendor.
7.3 Transition Phase Schedule and Tasks
The Transition Phase will begin after both Parties sign the Contract. The start
date for the STAR and CHIP Transition Phase is November 15, 2005. The start date
for the STAR+PLUS Transition Phase is June 30, 2006. The start date for the CHIP
Perinate Transition Phase is September 1, 2006.
The Transition Phase must be completed no later than the agreed upon Operational
Start Date(s) for each HMO Program and Service Area. The HMO may be subject to
liquidated damages for failure to meet the agreed upon Operational Start Date
(see Attachment B-5).

7-2



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

7.3.1 Transition Phase Tasks
The HMO has overall responsibility for the timely and successful completion of
each of the Transition Phase tasks. The HMO is responsible for clearly
specifying and requesting information needed from HHSC, other HHSC contractors,
and Providers in a manner that does not delay the schedule or work to be
performed.
7.3.1.1 Contract Start-Up and Planning
HHSC and the HMO will work together during the initial Contract start-up phase
to:

  •   define project management and reporting standards;     •   establish
communication protocols between HHSC and the HMO;     •   establish contacts
with other HHSC contractors;     •   establish a schedule for key activities and
milestones; and     •   clarify expectations for the content and format of
Contract Deliverables.

The HMO will be responsible for developing a written work plan, referred to as
the Transition/Implementation Plan, which will be used to monitor progress
throughout the Transition Phase. An updated and detailed Transition
/Implementation Plan will be due to HHSC.
     7.3.1.2 Administration and Key HMO Personnel
No later than the Effective Date of the Contract, the HMO must designate and
identify Key HMO Personnel that meet the requirements in HHSC Uniform Managed
Care Contract Terms & Conditions, Article 4. The HMO will supply HHSC with
resumes of each Key HMO Personnel as well as organizational information that has
changed relative to the HMO’s Proposal, such as updated job descriptions and
updated organizational charts, (including updated Management Information System
(MIS) job descriptions and an updated MIS staff organizational chart), if
applicable. If the HMO is using a Material Subcontractor(s), the HMO must also
provide the organizational chart for such Material Subcontractor(s).
No later than the Contract execution date, STAR+PLUS HMOs must update the
information above and provide any additional information as it relates to the
STAR+PLUS Program.
No later than the Contract execution date, CHIP Perinatal HMOs must update the
information above and provide any additional information as it relates to the
CHIP Perinatal Program.
     7.3.1.3 Financial Readiness Review
In order to complete a Financial Readiness Review, HHSC will require that HMOs
update information submitted in their proposals. Note: STAR+PLUS and/or CHIP
Perinatal HMOs who have already submitted proposal updates for HHSC’s review for
STAR and/or CHIP, must either verify that the information has not changed and
that it applies to STAR+PLUS and/or the CHIP

7-3



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

Perinatal Program or provide updated information for STAR+PLUS by July 10, 2006
and for the CHIP Perinatal Program by September 1, 2006. This information will
include the following:
Contractor Identification and Information

1.   The Contractor’s legal name, trade name, or any other name under which the
Contractor does business, if any.

2.   The address and telephone number of the Contractor’s headquarters office.

3.   A copy of its current Texas Department of Insurance Certificate of
Authority to provide HMO or ANHC services in the applicable Service Area(s). The
Certificate of Authority must include all counties in the Service Area(s) for
which the Contractor is proposing to serve HMO Members.

4.   Indicate with a “Yes-HMO”, “Yes-ANHC” or “No” in the applicable cell(s) of
the Column B of the following chart whether the Contractor is currently
certified by TDI as an HMO or ANHC in all counties in each of the CSAs in which
the Contractor proposes to participate in one or more of the HHSC HMO Programs.
If the Contractor is not proposing to serve a CSA for a particular HMO Program,
the Contractor should leave the applicable cells in the table empty.

Table 2: TDI Certificate of Authority in Proposed HMO Program CSAs

                  Column A   Column B     Column C   Core Service          
Counties/Partial Counties withouta   Area (CSA)   TDI Certificate of Authority  
  TDI Certificate of Authority  
Bexar
               
Dallas
               
El Paso
               
Hams
               
Lubbock
               
Nueces
               
Tarrant
               
Travis
               
Webb
               

    If the Contractor is not currently certified by TDI as an HMO or ANHC in any
one or more counties in a proposed CSA, the Contractor must identify such entire
counties in Column C for each CSA. For each county listed in Column C, the
Contractor must document that it applied to TDI for such certification of
authority prior to the submission of a Proposal for this RFP. The Contractor
shall indicate the date that it applied for such certification and the status of
its application to get TDI certification in the relevant counties in this
section of its submission to HHSC.   5.   For Contractors serving any CHIP and
CHIP Perinatal OSAs, indicate with a “Yes-HMO”, “Yes-ANHC” or “No” in the
applicable cell(s) of the Column C of the following chart whether the Contractor
is currently certified by TDI as an HMO or ANHC in the entire county in the OSA.
If the Contractor is not proposing to serve an OSA, the Contractor should leave
the applicable cells in the table empty.

7-4



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

Table 3: TDI Certificate of Authority in Proposed HMO Program OSAs

                  CHIP Program   Column A   Column B     Column C   Core Service
Area             (CSA)   Affiliated CHIP OSA     TDI Certificate of Authority  
Bexar
               
El Paso
               
Harris
               
Lubbock
               
Nueces
               
Travis
               

                  CHIP Perinatal Program   Column A   Column B     Column C  
Core Service Area             (CSA)   Affiliated CHIP OSA     TDI Certificate of
Authority  
Bexar
               
El Paso
               
Harris
               
Lubbock
               
Nueces
               
Travis
               

    For each county listed in Column C, the Contractor must document that it
applied to TDI for such certification of authority prior to the submission of a
Proposal for this RFP. The Contractor shall indicate the date that it applied
for such certification and the status of its application to get TDI
certification in the relevant counties in this section of its submission to
HHSC.   6.   If the Contractor proposes to participate in STAR or STAR+PLUS and
seeks to be considered as an organization meeting the requirements of Section
§533.004(a) or (e) of the Texas Government Code, describe how the Contractor
meets the requirements of §§533.004(a)(1), (a)(2), (a)(3), or (e) for each
proposed Service Areas.   7.   The type of ownership (proprietary, partnership,
corporation).   8.   The type of incorporation (for profit, not-for-profit, or
non-profit) and whether the Contractor is publicly or privately owned.   9.   If
the Contractor is an Affiliate or Subsidiary, identify the parent organization.
  10.   If any change of ownership of the Contractor’s company is anticipated
during the 12 months following the Proposal due date, the Contractor must
describe the circumstances of such change and indicate when the change is likely
to occur.   11.   The name and address of any sponsoring corporation or others
who provide financial support to the Contractor and type of support, e.g.,
guarantees, letters of credit, etc. Indicate if there are maximum limits of the
additional financial support.   12.   The name and address of any health
professional that has at least a five percent financial interest in the
Contractor and the type of financial interest.   13.   The names of officers and
directors.

7-5



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

14.   The state in which the Contractor is incorporated and the state(s) in
which the Contractor is licensed to do business as an HMO. The Contractor must
also indicate the state where it is commercially domiciled, if applicable.   15.
  The Contractor’s federal taxpayer identification number.   16.   The
Contractor’s Texas Provider Identifier (TPI) number if the Contractor is
Medicaid-enrolled in Texas.   17.   Whether the Contractor had a contract
terminated or not renewed for non-performance or poor performance within the
past five years. In such instance, the Contractor must describe the issues and
the parties involved, and provide the address and telephone number of the
principal terminating party. The Contractor must also describe any corrective
action taken to prevent any future occurrence of the problem leading to the
termination.   18.   A current Certificate of Good Standing issued by the Texas
Comptroller of Public Accounts, or an explanation for why this form is not
applicable to the Contractor.   19.   Whether the Contractor has ever sought, or
is currently seeking, National Committee for Quality Assurance (NCQA) or
American Accreditation HealthCare Commission (URAC) accreditation status, and if
it has or is, indicate:

  •   its current NCQA or URAC accreditation status;     •   if NCQA or URAC
accredited, its accreditation term effective dates; and     •   if not
accredited, a statement describing whether and when NCQA or URAC accreditation
status was ever denied the Contractor.

Material Subcontractor Information
A Material Subcontractor means any entity retained by the HMO to provide all or
part of the HMO Administrative Services where the value of the subcontracted HMO
Administrative Service(s) exceeds $100,000 per fiscal year. HMO Administrative
Services are those services or functions other than the direct delivery of
Covered Services necessary to manage the delivery of and payment for Covered
Services. HMO Administrative Services include but are not limited to Network,
utilization, clinical and/or quality management, service authorization, claims
processing, Management Information System (MIS) operation and reporting. The
term Material Subcontractor does not include Providers in the HMO’s Provider
Network.
Contractors must submit the following for each proposed Material Subcontractor,
if any:

1.   A signed letter of commitment from each Material Subcontractor that states
the Material Subcontractor’s willingness to enter into a Subcontractor agreement
with the Contractor and a statement of work for activities to be subcontracted.
Letters of Commitment must be provided on the Material Subcontractor’s official
company letterhead and signed by an official with the authority to bind the
company for the subcontracted work. The Letter of Commitment must state, if
applicable, the company’s certified HUB status.   2.   The Material
Subcontractor’s legal name, trade name, or any other name under which the
Material Subcontractor does business, if any.   3.   The address and telephone
number of the Material Subcontractor’s headquarters office.
4. The type of ownership (e.g., proprietary, partnership, corporation).   5.  
The type of incorporation (i.e., for profit, not-for-profit, or non-profit) and
whether the Material Subcontractor is publicly or privately owned.   6.   If a
Subsidiary or Affiliate, the identification of the parent organization.

7-6



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

7.   The name and address of any sponsoring corporation or others who provide
financial support to the Material Subcontractor and type of support, e.g.,
guarantees, letters of credit, etc. Indicate if there are maximum limits of the
additional financial support.   8.   The name and address of any health
professional that has at least a five percent (5%) financial interest in the
Material Subcontractor and the type of financial interest.   9.   The state in
which the Material Subcontractor is incorporated, commercially domiciled, and
the state(s) in which the organization is licensed to do business.   10.   The
Material Subcontractor’s Texas Provider Identifier if Medicaid-enrolled in
Texas.
11. The Material Subcontractor’s federal taxpayer identification number.   12.  
Whether the Material Subcontractor had a contract terminated or not renewed for
non-performance or poor performance within the past five years. In such
instance, the Contractor must describe the issues and the parties involved, and
provide the address and telephone number of the principal terminating party. The
Contractor must also describe any corrective action taken to prevent any future
occurrence of the problem leading to the termination.   13.   Whether the
Material Subcontractor has ever sought, or is currently seeking, National
Committee for Quality Assurance (NCQA) or American Accreditation HealthCare
Commission (URAC) accreditation or certification status, and if it has or is,
indicate:

  •   its current NCQA or URAC accreditation or certification status;     •   if
NCQA or URAC accredited or certified, its accreditation or certification term
effective dates; and     •   if not accredited, a statement describing whether
and when NCQA or URAC accreditation status was ever denied the Material
Subcontractor.

Organizational Overview

  1.   Submit an organizational chart (labeled Chart A), showing the corporate
structure and lines of responsibility and authority in the administration of the
Bidder’s business as a health plan.     2.   Submit an organizational chart
(labeled Chart B) showing the Texas organizational structure and how it relates
to the proposed Service Area(s), including staffing and functions performed at
the local level. If Chart A represents the entire organizational structure,
label the submission as Charts A and B.     3.   Submit an organizational chart
(labeled Chart C) showing the Management Information System (MIS) staff
organizational structure and how it relates to the proposed Service Area(s)
including staffing and functions performed at the local level.     4.   If the
Bidder is proposing to use a Material Subcontractor(s), the Bidder shall include
an organizational chart demonstrating how the Material Subcontractor(s) will be
managed within the Bidder’s Texas organizational structure, including the
primary individuals at the Bidder’s organization and at each Material
Subcontractor organization responsible for overseeing such Material Subcontract.
This information may be included in Chart B, or in a separate organizational
chart(s).     5.   Submit a brief narrative explaining the organizational charts
submitted, and highlighting the key functional responsibilities and reporting
requirements of each organizational unit relating to the Bidder’s proposed
management of the HMO Program(s), including its management of any proposed
Material Subcontractors.

7-7



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

Other Information

  1.   Briefly describe any regulatory action, sanctions, and/or fines imposed
by any federal or Texas regulatory entity or a regulatory entity in another
state within the last 3 years, including a description of any letters of
deficiencies, corrective actions, findings of non-compliance, and/or sanctions.
Please indicate which of these actions or fines, if any, were related to
Medicaid or CHIP programs. HHSC may, at its option, contact these clients or
regulatory agencies and any other individual or organization whether or not
identified by the Contractor.     2.   No later than ten (10) days after the
Contract Effective Date, submit documentation that demonstrates that the HMO has
secured the required insurance and bonds in accordance with TDI requirements and
Attachment B-1, Section 8.     3.   Submit annual audited financial statement
for fiscal years 2004 and 2005 (2005 to be submitted no later than six months
after the close of the fiscal year).     4.   Submit an Affiliate Report
containing a list of all Affiliates and for HHSC’s prior review and approval, a
schedule of all transactions with Affiliates that, under the provisions of the
Contract, will be allowable as expenses in the FSR Report for services provided
to the HMO by the Affiliate. Those should include financial terms, a detailed
description of the services to be provided, and an estimated amount that will be
incurred by the HMO for such services during the Contract Period.

7.3.1.4 System Testing and Transfer of Data
The HMO must have hardware, software, network and communications systems with
the capability and capacity to handle and operate all MIS systems and subsystems
identified in Attachment B-1, Section 8.1.18. For example, the HMO‘s MIS system
must comply with the Health Insurance Portability and Accountability Act of 1996
(HIPAA) as indicated in Section 8.1.18.4.
During this Readiness Review task, the HMO will accept into its system any and
all necessary data files and information available from HHSC or its contractors.
The HMO will install and test all hardware, software, and telecommunications
required to support the Contract. The HMO will define and test modifications to
the HMO’s system(s) required to support the business functions of the Contract.
The HMO will produce data extracts and receive all electronic data transfers and
transmissions. STAR and CHIP HMOs must be able to demonstrate the ability to
produce an EQRO (currently, Institute for Child Health Policy (ICHP)) encounter
file by April 1, 2006, and the 837-encounter file by August 1, 2006. STAR+PLUS
HMOs must be able to demonstrate the ability to produce the STAR+PLUS encounter
file by the STAR+PLUS Operational Start Date and the 837-encounter file by
September 1, 2007. CHIP Perinatal HMOs who have already demonstrated the ability
to produce an EQRO encounter file and 837-encounter file for the CHIP Program
are not required to produce separate files for the CHIP Perinatal Program.
If any errors or deficiencies are evident, the HMO will develop resolution
procedures to address problems identified. The HMO will provide HHSC, or a
designated vendor, with test data files for systems and interface testing for
all external interfaces. This includes testing of the required

7-8



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

telephone lines for Providers and Members and any necessary connections to the
HHSC Administrative Services Contractor and the External Quality Review
Organization. The HHSC Administrative Services Contractor will provide
enrollment test files to new HMOs that do not have previous HHSC enrollment
files. The HMO will demonstrate its system capabilities and adherence to
Contract specifications during readiness review.
7.3.1.5 System Readiness Review
The HMO must assure that systems services are not disrupted or interrupted
during the Operations Phase of the Contract. The HMO must coordinate with HHSC
and other contractors to ensure the business and systems continuity for the
processing of all health care claims and data as required under this contract.
The HMO must submit to HHSC, descriptions of interface and data and process flow
for each key business processes described in Section 8.1.18.3, System-wide
Functions.
The HMO must clearly define and document the policies and procedures that will
be followed to support day-to-day systems activities. The HMO must develop, and
submit for State review and approval, the following information by December 14,
2005 for STAR and CHIP, by July 31, 2006 for STAR+PLUS:

  1.   Joint Interface Plan.     2.   Disaster Recovery Plan     3.   Business
Continuity Plan     4.   Risk Management Plan, and     5.   Systems Quality
Assurance Plan.

Separate plans are not required for CHIP Perinatal HMOs.
7.3.1.6 Demonstration and Assessment of System Readiness
The HMO must provide documentation on systems and facility security and provide
evidence or demonstrate that it is compliant with HIPAA. The HMO shall also
provide HHSC with a summary of all recent external audit reports, including
findings and corrective actions, relating to the HMO’s proposed systems,
including any SAS70 audits that have been conducted in the past three years. The
HMO shall promptly make additional information on the detail of such system
audits available to HHSC upon request.
In addition, HHSC will provide to the HMO a test plan that will outline the
activities that need to be performed by the HMO prior to the Operational Start
Date of the Contract. The HMO must be prepared to assure and demonstrate system
readiness. The HMO must execute system readiness test cycles to include all
external data interfaces, including those with Material Subcontractors.
HHSC, or its agents, may independently test whether the HMO’s MIS has the
capacity to administer the STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO
business, as applicable to the HMO. This Readiness Review of a HMO’s MIS may
include a desk review and/or an

7-9



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

onsite review. HHSC may request from the HMO additional documentation to support
the provision of STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services, as
applicable to the HMO. Based in part on the HMO’s assurances of systems
readiness, information contained in the Proposal, additional documentation
submitted by the HMO, and any review conducted by HHSC or its agents, HHSC will
assess the HMO’s understanding of its responsibilities and the HMO’s capability
to assume the MIS functions required under the Contract.
The HMO is required to provide a Corrective Action Plan in response to any
Readiness Review deficiency no later than ten (10) calendar days after
notification of any such deficiency by HHSC. If the HMO documents to HHSC’s
satisfaction that the deficiency has been corrected within ten (10) calendar
days of such deficiency notification by HHSC, no Corrective Action Plan is
required.
7.3.1.7 Operations Readiness
The HMO must clearly define and document the policies and procedures that will
be followed to support day-to-day business activities related to the provision
of STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services, including
coordination with contractors. The HMO will be responsible for developing and
documenting its approach to quality assurance.
Readiness Review. Includes all plans to be implemented in one or more Service
Areas on the anticipated Operational Start Date. At a minimum, the HMO shall,
for each HMO Program:

  1.   Develop new, or revise existing, operations procedures and associated
documentation to support the HMO‘s proposed approach to conducting operations
activities in compliance with the contracted scope of work.     2.   Submit to
HHSC, a listing of all contracted and credentialed Providers, in a HHSC approved
format including a description of additional contracting and credentialing
activities scheduled to be completed before the Operational Start Date.     3.  
Prepare and implement a Member Services staff training curriculum and a Provider
training curriculum.     4.   Prepare a Coordination Plan documenting how the
HMO will coordinate its business activities with those activities performed by
HHSC contractors and the HMO’s Material Subcontractors, if any. The Coordination
Plan will include identification of coordinated activities and protocols for the
Transition Phase.     5.   Develop and submit to HHSC the draft Member Handbook,
draft Provider Manual, draft Provider Directory, and draft Member Identification
Card for HHSC’s review and approval. The materials must at a minimum meet the
requirements specified in Section 8.1.5 and include the Critical Elements to be
defined in the HHSC Uniform Managed Care Manual.     6.   Develop and submit to
HHSC the HMO’s proposed Member complaint and appeals processes for Medicaid,
CHIP, and CHIP Perinatal as applicable to the HMO’s Program participation.    
7.   Provide sufficient copies of the final Provider Directory to the HHSC
Administrative Services Contractor in sufficient time to meet the enrollment
schedule.

7-10



--------------------------------------------------------------------------------



 



Contractual Document (CD)

Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

  8.   Demonstrate toll-free telephone systems and reporting capabilities for
the Member Services Hotline, the Behavioral Health Hotline, and the Provider
Services Hotline.     9.   Submit a written Fraud and Abuse Compliance Plan to
HHSC for approval no later than 30 days after the Contract Effective Date. See
Section 8.1.19, Fraud and Abuse, for the requirements of the plan, including new
requirements for special investigation units. As part of the Fraud and Abuse
Compliance Plan, the HMO shall:

  •   designate executive and essential personnel to attend mandatory training
in fraud and abuse detection, prevention and reporting. Executive and essential
fraud and abuse personnel means HMO staff persons who supervise staff in the
following areas: data collection, provider enrollment or disenrollment,
encounter data, claims processing, utilization review, appeals or grievances,
quality assurance and marketing, and who are directly involved in the
decision-making and administration of the fraud and abuse detection program
within the HMO. The training will be conducted by the Office of Inspector
General, Health and Human Services Commission, and will be provided free of
charge. The HMO must schedule and complete training no later than 90 days after
the Effective Date.     •   designate an officer or director within the
organization responsible for carrying out the provisions of the Fraud and Abuse
Compliance Plan.     •   The HMO is held to the same requirements and must
ensure that, if this function is subcontracted to another entity, the
subcontractor also meets all the requirements in this section and the Fraud and
Abuse section as stated in Attachment B-1, Section 8.     •   Note: STAR+PLUS
HMOs who have already submitted and received HHSC’s approval for their Fraud and
Abuse Compliance Plans must submit acknowledgement that the HMO’s approved Fraud
and Abuse Compliance Plan also applies to the STAR+PLUS program, or submit a
revised Fraud and Abuse Compliance Plan for HHSC’s approval, with an explanation
of changes to be made to incorporate the STAR+PLUS program into the plan, by
July 10, 2006.     •   CHIP Perinatal HMOs who have already submitted and
received HHSC’s approval for their Fraud and Abuse Compliance Plans must submit
acknowledgement that the HMO’s approved Fraud and Abuse Compliance Plan also
applies to the CHIP Perinatal Program, or submit a revised Fraud and Abuse
Compliance Plan for HHSC’s approval, with an explanation of changes to be made
to incorporate the CHIP Perinatal program into the plan, by September 15, 2006.
    •   Complete hiring and training of STAR+PLUS Service Coordination staff, no
later than 45 days prior to the STAR+PLUS Operational Start Date.

During the Readiness Review, HHSC may request from the HMO certain operating
procedures and updates to documentation to support the provision of STAR,
STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services. HHSC will assess the HMO’s
understanding of its responsibilities and the HMO’s capability to assume the
functions required under the Contract, based in part on the HMO’s assurances of
operational readiness, information contained in the Proposal, and in Transition
Phase documentation submitted by the HMO.

7-11



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 7   Version 1.4

The HMO is required to promptly provide a Corrective Action Plan and/or Risk
Mitigation Plan as requested by HHSC in response to Operational Readiness Review
deficiencies identified by the HMO or by HHSC or its agent. The HMO must
promptly alert HHSC of deficiencies, and must correct a deficiency or provide a
Corrective Action Plan and/or Risk Mitigation Plan no later than ten (10)
calendar days after HHSC’s notification of deficiencies. If the Contractor
documents to HHSC’s satisfaction that the deficiency has been corrected within
ten (10) calendar days of such deficiency notification by HHSC, no Corrective
Action Plan is required.
7.3.1.8 Assurance of System and Operational Readiness
In addition to successfully providing the Deliverables described in
Section 7.3.1, the HMO must assure HHSC that all processes, MIS systems, and
staffed functions are ready and able to successfully assume responsibilities for
operations prior to the Operational Start Date. In particular, the HMO must
assure that Key HMO Personnel, Member Services staff, Provider Services staff,
and MIS staff are hired and trained, MIS systems and interfaces are in place and
functioning properly, communications procedures are in place, Provider Manuals
have been distributed, and that Provider training sessions have occurred
according to the schedule approved by HHSC.
7.3.1.9 Post-Transition
The HMO will work with HHSC, Providers, and Members to promptly identify and
resolve problems identified after the Operational Start Date and to communicate
to HHSC, Providers, and Members, as applicable, the steps the HMO is taking to
resolve the problems.
If a HMO makes assurances to HHSC of its readiness to meet Contract
requirements, including MIS and operational requirements, but fails to satisfy
requirements set forth in this Section, or as otherwise required pursuant to the
Contract, HHSC may, at its discretion do any of the following in accordance with
the severity of the non-compliance and the potential impact on Members and
Providers:

  1.   freeze enrollment into the HMO’s plan for the affected HMO Program(s) and
Service Area(s);     2.   freeze enrollment into the HMO’s plan for all HMO
Programs or for all Service Areas of an affected HMO Program;     3.   impose
contractual remedies, including liquidated damages; or     4.   pursue other
equitable, injunctive, or regulatory relief.

 



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 -HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

DOCUMENT HISTORY LOG

                  DOCUMENT   EFFECTIVE     STATUS’   REVISION   DATE  
DESCRIPTION3
Baseline
  n/a       Initial version Attachment B-1, Section 8
 
           
Revision
  1.1   June 30, 2006   Revised version of the Attachment B-1, Section 8, that
includes provisions applicable to MCOs participating in the STAR+PLUS Program.
 
           
 
          Section 8.1.1.1, Performance Evaluation, is modified to include
STAR+PLUS Performance Improvement Goals.
 
           
 
          Section 8.1.2, Covered Services, is modified to include Functionally
Necessary Community Long- term Care Services for STAR+PLUS.
 
           
 
          Section 8.1.2.1 Value-Added Services, is modified to add language
allowing for the HMO to distinguish between the Dual Eligible and non- Dual
Eligible populations.
 
           
 
          Section 8.1.2.2 Case-by-Case Added Services, is modified to clarify
for STAR+Plus members it is based on functionality.
 
           
 
          Section 8.1.3, Access to Care, is modified to include STAR+PLUS
Functional Necessity and 1915(c) Nursing Facility Waiver clarifications.
 
           
 
          Section 8.1.4, Provider Network, is modified to include STAR+PLUS.
 
           
 
          Section 8.1.4.2, Primary Care Providers, is modified to include
STAR+PLUS
 
           
 
          Section 8.1.4.8, Provider Reimbursement, is modified to include
Functionally Necessary Long- term care services for STAR+PLUS.
 
           
 
          Section 8.1.7.7, Provider Profiling, is modified to include STAR+PLUS.
 
           
 
          Sections 8.1.12 and 8.1.12.2, Services for People with Special Health
Care Needs, are modified to include STAR+PLUS.
 
           
 
          Section 8.1.13, Service Management for Certain Populations, is
modified to include STAR+PLUS.

8-1



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

                  DOCUMENT   EFFECTIVE     STATUS’   REVISION   DATE  
DESCRIPTION3
 
          Section 8.1.14, Disease Management, is modified to include STAR+PLUS.
 
           
 
          Section 8.2, Additional Medicaid HMO Scope of Work, is modified to
include STAR+PLUS.
 
           
 
          Section 8.3, Additional STAR+PLUS Scope of Work, is added.
 
           
Revision
  1.2   September 1, 2006   Revised version of Attachment B-1, Section 8, that
includes provisions applicable to MCOs participating in the STAR and CHIP
Programs.
 
           
 
          Section 8.1.1.1, Performance Evaluation, is modified to clarify that
the HMOs goals are Service Area and Program specific; when the percentages for
Goals 1 and 2 are to be negotiated; and when Goal 3 is to be negotiated.
 
           
 
          Section 8.1.2.1, Value-Added Services, is modified to add language
allowing for the addition of two Value-added Services during the Transition
Phase of the Contract and to clarify the effective dates for Value Added
Services for the Transition Phase and the Operation Phase of the Contract.
 
           
 
          Section 8.1.3.2, Access to Network Providers, is modified to delete
references to Open Panels.
 
           
 
          Section 8.1.4, Provider Network, is modified to clarify that
“Out-of-Network reimbursement arrangements” with certain providers must be in
writing.
 
           
 
          Section 8.1.5.1, Member Materials, is modified to clarify the date
that the member ID card and the member handbook are to be sent to members.
 
           
 
          Section 8.1.5.6, Member Hotline, is modified to clarify the hotline
performance requirements.
 
           
 
          Section 8.1.17.2, Financial Reporting Requirements, is modified to
clarify that the Bonus Incentive Plan refers to the Employee Bonus Incentive
Plan. It has also been modified to clarify the reports and deliverable due dates
and to change the name of the Claims Summary

8-2



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

                  DOCUMENT   EFFECTIVE     STATUS’   REVISION   DATE  
DESCRIPTION3
 
          Lag Report and clarify that the report format has been moved to the
Uniform Managed Care Manual.
 
           
 
          Section 8.1.18.5, Claims Processing Requirements, is modified to
revise the claims processing requirements and move many of the specifics to the
Uniform Managed Care Manual.
 
           
 
          Section 8.1.20, Reporting Requirements, is modified to clarify the
reports and deliverable due dates.
 
           
 
          Section 8.1.20.2, Reports, is modified to delete the Claims Data
Specifications Report, amend the All Claims Summary Report, and add two new
provider-related reports to the contract.
 
           
 
          Section 8.2.2.10, Cooperation with Immunization Registry, is added to
comply with legislation, SB 1188 sec. 6(e)(1), 79th Legislature, Regular
Session, 2005.
 
           
 
          Section 8.2.2.11, Case Management for Children and Pregnant Women, is
added.
 
           
 
          Section 8.2.5.1, Provider Complaints, is modified to include the
30-day resolution requirement.
 
           
 
          Section 8.2.10.2, Non-Reimbursed Arrangements with Local Public Health
Entities, is modified to update the requirements and delete the requirement for
an MOU.
 
           
 
          Section 8.2.11, Coordination with Other State Health and Human
Services (HHS) Programs, is modified to update the requirements and delete the
requirement for an MOU.
 
           
 
          Section 8.4.2, CHIP Provider Complaint and Appeals, is modified to
include the 30-day resolution requirement.
 
           
Revision
  1.3   September 1, 2006   Revised version of Attachment B-1, Section 8, that
includes provisions applicable to MCOs participating in the CHIP Perinatal
Program. Section 8.1.1.1, Performance Evaluation, is modified to clarify that
HHSC will negotiate and implement Performance Improvement Goals for

8-3



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

                  DOCUMENT   EFFECTIVE     STATUS'   REVISION2   DATE  
DESCRIPTION3
 
          the first full State Fiscal Year following the CHIP Perinatal
Operational Start Date
 
           
 
          Section 8.1.2, Covered Services is amended to: (a) clarify that Fee
For Service will pay the Hospital costs for CHIP Perinate Newborns; (b) add a
reference to new Attachment B-2.2 concerning covered services; (c) add CHIP
Perinate references where appropriate.
 
           
 
          Section 8.1.2.2 Case-by-Case Added Services, is modified to clarify
that this does not apply to the CHIP Perinatal Program.
 
           
 
          Section 8.1.3, Access to Care, is amended to include emergency
services limitations.
 
           
 
          Section 8.1.3.2, Access to Network Providers, is amended to include
the Provider access standards for the CHIP Perinatal Program.
 
           
 
          Section 8.1.4.2 Primary Care Providers, is modified to clarify the
development of the PCP networks between the CHIP Perinates and the CHIP Perinate
Newborns.
 
           
 
          Section 8.1.4.6 Provider Manual, Materials and Training, modified to
include the CHIP Perinatal Program
 
           
 
          Section 8.1.4.9 Termination of Provider Contracts modified to include
the CHIP Perinatal Program.
 
           
 
          Section 8.1.5.2 Member Identification (ID) Card, modified to include
the CHIP Perinatal Program.
 
           
 
          Section 8.1.5.3 Member Handbook, modified to include the CHIP
Perinatal Program.
 
           
 
          Section 8.1.5.4 Provider Directory, modified to include the CHIP
Perinatal Program.
 
           
 
          Section 8.1.5.6 Member Hotline, modified to include the CHIP Perinatal
Program.
 
           
 
          Section 8.1.5.7 Member Education, modified to include the CHIP
Perinatal Program.
 
           
 
          Section 8.1.5.9 Member Complaint and Appeal Process, modified to
include the CHIP Perinatal Program.
 
           
 
          Section 8.1.7.7, Provider Profiling, is modified to include the CHIP
Perinatal Program.
 
           
 
          Section 8.1.12, Services for People with Special Health Care Needs,
modified to clarify between

8-4



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

                  DOCUMENT   EFFECTIVE     STATUS’   REVISION   DATE  
DESCRIPTION3
 
          CHIP Perinatal Program and CHIP Perinatal Newborn.
 
           
 
          Section 8.1.13, Service Management for Certain Populations, modified
to clarify the CHIP Perinatal Program.
 
           
 
          Section 8.1.15, Behavioral Health (BH) Network and Services, modified
to clarify between CHIP Perinatal and Perinate members.
 
           
 
          Section 8.1.17.2, Financial Reporting Requirements, modified to
include the CHIP Perinatal Program.
 
           
 
          Section 8.1.18.3, System-wide Functions, modified to include the CHIP
Perinatal Program.
 
           
 
          Section 8.1.18.5, Claims Processing Requirements, modified to include
the CHIP Perinatal Program.
 
           
 
          Section 8.1.19, Fraud and Abuse, modified to include the CHIP
Perinatal Program
 
           
 
          Section 8.1.20.2, Provider Termination Report and Provider Network
Capacity Report, is modified to include the CHIP Perinatal Program.
 
           
 
          Section 8.5, Additional Scope of Work for CHIP Perinatal Program HMOs,
is added to Attachment B-1.
 
           
Revision
  1.4   September   Contract amendment did not revise Attachment 01, 2006 B-1
Section 8-Operations Phase Requirements

 

    Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision- e.g., “1.2” refers to the
first version of the document and the second revision. Brief description of the
changes to the document made in the revision.

8-5



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

8. OPERATIONS PHASE REQUIREMENTS
This Section is designed to provide HMOs with sufficient information to
understand the HMOs’ responsibilities. This Section describes scope of work
requirements for the Operations Phase of the Contract.
Section 8.1 includes the general scope of work that applies to the STAR,
STAR+PLUS, CHIP, and CHIP Perinatal HMO Programs.
Section 8.2 includes the additional Medicaid scope of work that applies only to
the STAR and STAR+PLUS HMOs.
Section 8.3 includes the additional scope of work that applies only to STAR+PLUS
HMOs.
Section 8.4 includes the additional scope of work that applies only to CHIP
HMOs.
Section 8.5 includes the additional scope of work that applies only to CHIP
Perinatal HMOs.
The Section does not include detailed information on the STAR, STAR+PLUS, CHIP,
and CHIP Perinatal HMO Program requirements, such as the time frame and format
for all reporting requirements. HHSC has included this information in the
Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Uniform Managed Care Manual. HHSC reserves the right to modify these documents
as it deems necessary using the procedures set forth in the Uniform Managed Care
Contract Terms and Conditions.
8.1 General Scope of Work
In each HMO Program Service Area, HHSC will select HMOs for each HMO Program to
provide health care services to Members. The HMO must be licensed by the Texas
Department of Insurance (TDI) as an HMO or an ANHC in all zip codes in the
respective Service Area(s).
Coverage for benefits will be available to enrolled Members effective on the
Operational Start Date. The Operational Start Date is September 1, 2006 for STAR
and CHIP HMOs, and January 1, 2007 for STAR+PLUS and CHIP Perinatal HMOs.
8.1.1 Administration and Contract Management
The HMO must comply, to the satisfaction of HHSC, with (1) all provisions set
forth in this Contract, and (2) all applicable provisions of state and federal
laws, rules, regulations, and waivers.

8-6



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

8.1.1.1 Performance Evaluation
The HMO must identify and propose to HHSC, in writing, no later than May 1st of
each State Fiscal Year (SFY) after the Operational Start Date, annual HMO
Performance Improvement Goals for the next fiscal year, as well as measures and
time frames for demonstrating that such goals are being met. Performance
Improvement Goals must be based on HHSC priorities and identified opportunities
for improvement (see Attachment B-4, Performance Improvement Goals). The Parties
will negotiate such Performance Improvement Goals, the measures that will be
used to assess goal achievement, and the time frames for completion, which will
be incorporated into the Contract. If HHSC and the HMO cannot agree on the
Performance Improvement Goals, measures, or time frames, HHSC will set the
goals, measures, or time frames.
For State Fiscal Year 2007, HHSC has established three overarching goals for
each Program. These overarching goals are as follows:
     Goal 1 (STAR and CHIP) Improve Access to Primary Care Services for Members
Goal 2
     (STAR and CHIP) Improve Access to Behavioral Health Services for Members,
Goal 3 (STAR Only) Improve Access to Clinically Appropriate Alternatives to
Emergency Room Services Outside of Regular Office Hours (CHIP Only) Improve
Current Member Understanding About the CHIP Benefit Renewal Processes
Note: The HMO is required to propose customized sub-goals specific to the HMO’s
Service Areas and Programs for all overarching goals. The sub-goals must be
approved by HHSC as part of the negotiation process.
The specific percentages of expected achievement for each sub-goal will be
negotiated by HHSC and the HMO before the Operational Start Date.
For STAR+PLUS HMOs, HHSC will negotiate and implement Performance Improvement
Goals for the first full fiscal year following the STAR+PLUS Operational Start
Date. One standard STAR+PLUS goal will relate to Consumer-Directed Services.
STAR+PLUS improvement goals for SFY2008 will be included in Attachment B-4.1.
For CHIP Perinatal HMOs, HHSC will negotiate and implement Performance
Improvement Goals for the first full State Fiscal Year following the CHIP
Perinatal Operational Start Date.
The HMO must participate in semi-annual Contract Status Meetings (CSMs) with
HHSC for the primary purpose of reviewing progress toward the achievement of
annual Performance Improvement Goals and Contract requirements. HHSC may request
additional CSMs, as it deems necessary to address areas of noncompliance. HHSC
will provide the HMO with reasonable advance notice of additional CSMs,
generally at least five (5) business days.

8-7



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

The HMO must provide to HHSC, no later than 14 business days prior to each
semi-annual CSM, one electronic copy of a written update, detailing and
documenting the HMO’s progress toward meeting the annual Performance Improvement
Goals or other areas of noncompliance.
HHSC will track HMO performance on Performance Improvement Goals. It will also
track other key facets of HMO performance through the use of a Performance
Indicator Dashboard (see HHSC’s Uniform Managed Care Manual). HHSC will compile
the Performance Indicator Dashboard based on HMO submissions, data from the
External Quality Review Organization (EQRO), and other data available to HHSC.
HHSC will share the Performance Indicator Dashboard with the HMO on a quarterly
basis.

8.1.2 Covered Services
The HMO is responsible for authorizing, arranging, coordinating, and providing
Covered Services in accordance with the requirements of the Contract. The HMO
must provide Medically Necessary Covered Services to all Members beginning on
the Member’s date of enrollment regardless of pre-existing conditions, prior
diagnosis and/or receipt of any prior health care services. STAR+PLUS HMOs must
also provide Functionally Necessary Community Long-term Care Services to all
Members beginning on the Member’s date of enrollment regardless of pre-existing
conditions, prior diagnosis and/or receipt of any prior health care services.
The HMO must not impose any pre-existing condition limitations or exclusions or
require Evidence of Insurability to provide coverage to any Member.
The HMO must provide full coverage for Medically Necessary Covered Services to
all Members and, for STAR+PLUS Members, Functionally Necessary Community
Long-term Care Services, without regard to the Member’s:

  1.   previous coverage, if any, or the reason for termination of such
coverage;     2.   health status;     3.   confinement in a health care
facility; or     4.   for any other reason.

Please Note:
(STAR HMOs): A Member cannot change from one STAR HMO to another STAR HMO during
an inpatient hospital stay. The STAR HMO responsible for the hospital charges
for STAR Members at the start of an Inpatient Stay remains responsible for
hospital charges until the time of discharge or until such time that there is a
loss of Medicaid eligibility. STAR HMOs are responsible for professional charges
during every month for which the HMO receives a full capitation for a Member.
(STAR+PLUS HMOs): A Member cannot change from one STAR+PLUS HMO to another
STAR+PLUS HMO during an inpatient hospital stay. The STAR+PLUS HMO is
responsible for authorization and management of the inpatient hospital stay
until the time of discharge, or until such time that there is a loss of Medicaid
eligibility. STAR+PLUS HMOs are responsible for professional charges during
every month for which the HMO receives a full capitation for a Member.

8-8



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

A Member cannot change from one STAR+PLUS HMO to another STAR+PLUS HMO during a
nursing facility stay.
(CHIP HMOs): If a CHIP Member’s Effective Date of Coverage occurs while the CHIP
Member is confined in a hospital, HMO is responsible for the CHIP Member’s costs
of Covered Services beginning on the Effective Date of Coverage. If a CHIP
Member is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.
(CHIP Perinatal HMOs): If a CHIP Perinate’s Effective Date of Coverage occurs
while the CHIP Perinate is confined in a Hospital, HMO is responsible for the
CHIP Perinate’s costs of Covered Services beginning on the Effective Date of
Coverage. If a CHIP Perinate is disenrolled while the CHIP Perinate is confined
in a Hospital, HMO‘s responsibility for the CHIP Perinate’s costs of Covered
Services terminates on the Date of Disenrollment.
The HMO must not practice discriminatory selection, or encourage segregation
among the total group of eligible Members by excluding, seeking to exclude, or
otherwise discriminating against any group or class of individuals.
Covered Services for all Medicaid HMO Members are listed in Attachments B-2 and
B-2.1 of the Contract. As noted in Attachments B-2 and B-2.1, all Medicaid HMOs
must provide Covered Services described in the most recent Texas Medicaid
Provider Procedures Manual (Provider Procedures Manual), the THSteps Manual (a
supplement to the Provider Procedures Manual), and in all Texas Medicaid
Bulletins, which update the Provider Procedures Manual except for those services
identified in Section 8.2.2.8 as non-capitated services. A description of CHIP
Covered Services and exclusions is provided in Attachment B-2 of the Contract. A
description of CHIP Perinatal Program Covered Services and exclusions is
provided in Attachment B-2.2 of the Contract. Covered Services are subject to
change due to changes in federal and state law, changes in Medicaid, CHIP or
CHIP Perinatal Program policy, and changes in medical practice, clinical
protocols, or technology.
8.1.2.1 Value-added Services
HMOs may propose additional services for coverage. These are referred to as
“Value-added Services.” Value-added Services must be actual health care services
or benefits rather than gifts, incentives, educational classes or health
assessments. Temporary phones, cell phones, additional transportation benefits,
and extra home health services may be Value-added Services, if approved by HHSC.
Best practice approaches to delivering Covered Services are not considered
Value-added Services.
If offered, Value-added Services must be offered to all mandatory STAR, and CHIP
and CHIP Perinatal HMO Members within the applicable HMO Program and Service
Area. For STAR+PLUS Acute Care services, the HMO may distinguish between the
Dual Eligible and non-Dual Eligible populations. Value-added Services do not
need to be consistent across more than one HMO Program or across more than one
Service Area. Value-added Services that are approved by HHSC during the
contracting process will be included in the Contract’s scope of services.

8-9



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

The HMO must provide Value-added Services at no additional cost to HHSC. The HMO
must not pass on the cost of the Value-added Services to Providers. The HMO must
specify the conditions and parameters regarding the delivery of the Value-added
Services in the HMO’s Marketing Materials and Member Handbook, and must clearly
describe any limitations or conditions specific to the Value-added Services.
Transition Phase. During the Transition Phase, HHSC will offer a one-time
opportunity for the HMO to propose two additional Value-added Services to its
list of current, approved Value-added Services. (See Attachment B-3, Value-Added
Services). HHSC will establish the requirements and the timeframes for
submitting the two additional proposed Value-added Services.
During this HHSC-designated opportunity, the HMO may propose either to add new
Value-added Services or to enhance its current, approved Value-added Services.
The HMO may propose two additional Value-added Services per HMO Program, and the
services do not have to be the same for each HMO Program. HHSC will review the
proposed additional services and, if appropriate, will approve the additional
Value-added Services, which will be effective on the Operational Start Date. The
HMO’s Contract will be amended to reflect the additional, approved Value-added
Services.
The HMO does not have to add Value-added Services during the HHSC-designated
opportunity, but this will be the only time during the Transition Phase for the
HMO to add Value-added Services. At no time during the Transition Phase will the
HMO be allowed to delete, limit or restrict any of its current, approved
Value-added Services.
Operations Phase. During the Operations Phase, Value-added Services can be added
or removed only by written amendment of the Contract one time per fiscal year to
be effective September 1 of the fiscal year, except when services are amended by
HHSC during the fiscal year. This will allow HHSC to coordinate with annual
revisions to HHSC’s HMO Comparison Charts for Members. A HMO’s request to add or
delete a Value-added Service must be submitted to HHSC by May 1 of each year to
be effective September 1 for the following contract period. (For STAR and CHIP,
see Attachment B-3, Value-Added Services. For STAR+PLUS, see Attachment B-3.1,
STAR+PLUS Value-Added Services. For CHIP Perinatal, see Attachment B-3.2, CHIP
Perinatal Value-Added Services.)
A HMO’s request to add a Value-added Service must:

  a.   Define and describe the proposed Value-added Service;     b.   Specify
the Service Areas and HMO Programs for the proposed Value-added Service;     c.
  Identify the category or group of mandatory Members eligible to receive the
Value-added Service if it is a type of service that is not appropriate for all
mandatory Members;     d.   Note any limits or restrictions that apply to the
Value-added Service; e. Identify the Providers responsible for providing the
Value-added Service; f. Describe how the HMO will identify the Value-added
Service in administrative (Encounter) data;     g.   Propose how and when the
HMO will notify Providers and mandatory Members about the availability of such
Value-added Service;

8-10



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

  h.   Describe how a Member may obtain or access the Value-added Service; and  
  i.   Include a statement that the HMO will provide such Value-added Service
for at least 12 months from the September 1 effective date.

A HMO cannot include a Value-added Service in any material distributed to
mandatory Members or prospective mandatory Members until the Parties have
amended the Contract to include that Value-added Service. If a Value-added
Service is deleted by amendment, the HMO must notify each mandatory Member that
the service is no longer available through the HMO. The HMO must also revise all
materials distributed to prospective mandatory Members to reflect the change in
Value-added Services.
8.1.2.2 Case-by-Case Added Services
Except as provided below, the HMO may offer additional benefits that are outside
the scope of services to individual Members on a case-by-case basis, based on
Medical Necessity, cost-effectiveness, the wishes of the Member/Member’s family,
the potential for improved health status of the Member, and for STAR+PLUS
Members based on functional necessity.
Section 8.1.2.2, Case-by-Case Added Services, does not apply to the CHIP
Perinatal Program.
8.1.3 Access to Care
All Covered Services must be available to Members on a timely basis in
accordance with medically appropriate guidelines, and consistent with generally
accepted practice parameters, requirements in this Contract. The HMO must comply
with the access requirements as established by the Texas Department of Insurance
(TDI) for all HMOs doing business in Texas, except as otherwise required by this
Contract. Medicaid HMOs must be responsive to the possibility of increased
Members due to the phase-out of the PCCM model in Service Areas where adequate
HMO coverage exists.
The HMO must provide coverage for Emergency Services to Members 24 hours a day
and 7 days a week, without regard to prior authorization or the Emergency
Service provider’s contractual relationship with the HMO. The HMO’s policy and
procedures, Covered Services, claims adjudication methodology, and reimbursement
performance for Emergency Services must comply with all applicable state and
federal laws and regulations, whether the provider is in-network or
Out-of-Network. A HMO is not responsible for payment for unauthorized
non-emergency services provided to a Member by Out-of-Network providers.
The HMO must also have an emergency and crisis Behavioral Health Services
Hotline available 24 hours a day, 7 days a week, toll-free throughout the
Service Area. The Behavioral Health Services Hotline must meet the requirements
described in Section 8.1.15. For Medicaid Members, a HMO must provide coverage
for Emergency Services in compliance with 42 C.F.R. §438.114, and as described
in more detail in Section 8.2.2.1. The HMO may arrange Emergency Services and
crisis Behavioral Health Services through mobile crisis teams.
For CHIP Members, Emergency Services, including emergency Behavioral Health
Services, must be provided in accordance with the Texas Insurance Code and TDI
regulations.

8-11



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

For the CHIP Perinatal Program, refer to Attachment B-2.2 for description of
emergency services for CHIP Perinates and CHIP Perinate Newborns.
For the STAR, STAR+PLUS, and CHIP Programs, and for CHIP Perinate Newborns, HMO
must require, and make best efforts to ensure, that PCPs are accessible to
Members 24 hours a day, 7 days a week and that its Network Primary Care
Providers (PCPs) have after-hours telephone availability that is consistent
with, Section 8.1.4. CHIP Perinatal HMOs are not required to establish PCP
Networks for CHIP Perinates.
The HMO must provide that if Medically Necessary Covered Services are not
available through Network physicians or other Providers, the HMO must, upon the
request of a Network physician or other Provider, within the time appropriate to
the circumstances relating to the delivery of the services and the condition of
the patient, but in no event to exceed five business days after receipt of
reasonably requested documentation, allow a referral to a non-network physician
or provider. The HMO must fully reimburse the non-network provider in accordance
with the Out-of-Network methodology for Medicaid as defined by HHSC, and for
CHIP, at the usual and customary rate defined by TDI in 28 T.A.C.
Section 11.506.
The Member will not be responsible for any payment for Medically Necessary
Covered Services, including Functionally Necessary Covered Services, other than:
(1) HHSC-specified co-payments for CHIP Members, where applicable; and
(2) STAR+PLUS Members who qualify for 1915(c) Nursing Facility Waiver services
and enter a 24-hour setting will be required to pay the provider of care room
and board costs and any income in excess of the personal needs allowance, as
established by HHSC. If the HMO provides Members who do not qualify for the
1915(c) Nursing Facility Waiver services in a 24-hour setting as an alternative
to nursing facility or hospitalization, the Member will be required to pay the
provider of care room and board costs and any income in excess of the personal
needs allowance, as established by HHSC.
8.1.3.1 Waiting Times for Appointments
Through its Provider Network composition and management, the HMO must ensure
that appointments for the following types of Covered Services are provided
within the time frames specified below. In all cases below, “day” is defined as
a calendar day.

  1.   Emergency Services must be provided upon Member presentation at the
service delivery site, including at non-network and out-of-area facilities;    
2.   Urgent care, including urgent specialty care, must be provided within 24
hours of request.     3.   Routine primary care must be provided within 14 days
of request;     4.   Initial outpatient behavioral health visits must be
provided within 14 days of request;     5.   Routine specialty care referrals
must be provided within 30 days of request;     6.   Pre-natal care must be
provided within 14 days of request, except for high-risk pregnancies or new
Members in the third trimester, for whom an appointment must be offered within
five days, or immediately, if an emergency exists;     7.   Preventive health
services for adults must be offered to a Member within 90 days of request; and

8-12



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

  8.   Preventive health services for children, including well-child check-ups
should be offered to Members in accordance with the American Academy of
Pediatrics (AAP) periodicity schedule. Please note that for Medicaid Members,
HMOs should use the THSteps Program modifications to the AAP periodicity
schedule. For newly enrolled Members under age 21, overdue or upcoming
well-child checkups, including THSteps medical checkups, should be offered as
soon as practicable, but in no case later than 14 days of enrollment for
newborns, and no later than 60 days of enrollment for all other eligible child
Members.

8.1.3.2 Access to Network Providers
The HMO’s Network shall have within its Network, PCPs in sufficient numbers, and
with sufficient capacity, to provide timely access to regular and preventive
pediatric care and THSteps services to all child Members in accordance with the
waiting times for appointments in Section 8.13.1.
PCP Access: At a minimum, the HMO must ensure that all Members have access to an
age-appropriate PCP in the Provider Network with an Open Panel within 30 miles
of the Member’s residence. For the purposes of assessing compliance with this
requirement, an internist who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21, and a
pediatrician is not considered an age-appropriate choice for a Member age 21 and
over. Note: This provision does not apply to CHIP Perinates, but it does apply
to CHIP Perinate Newborns.
OB/GYN Access and CHIP Perinatal Program Provider Access: STAR, STAR+PLUS and
CHIP Program Network: at a minimum, STAR, STAR+PLUS and CHIP HMOs must ensure
that all female Members have access to an OB/GYN in the Provider Network within
75 miles of the Member’s residence. (If the OB/GYN is acting as the Member’s
PCP, the HMO must follow the access requirements for the PCP.) The HMO must
allow female Members to select an OB/GYN within its Provider Network. A female
Member who selects an OB/GYN must be allowed direct access to the OB/GYN’s
health care services without a referral from the Member’s PCP or a prior
authorization. A pregnant Member with 12 weeks or less remaining before the
expected delivery date must be allowed to remain under the Member’s current
OB/GYN care though the Member’s post-partum checkup, even if the OB/GYN provider
is, or becomes, Out-of-Network.
CHIP Perinatal Program Network: at a minimum, CHIP Perinatal HMOs must ensure
that CHIP Perinates have access to a Provider of perinate services within 75
miles of the Member’s residence if the Member resides in an urban area and
within 125 miles of the Member’s residence if the Member resides in a rural
area.
Outpatient Behavioral Health Service Provider Access: At a minimum, the HMO must
ensure that all Members except CHIP Perinates have access to an outpatient
Behavioral Health Service Provider in the Network within 75 miles of the
Member’s residence. Outpatient Behavioral Health Service Providers must include
Masters and Doctorate-level trained practitioners practicing independently or at
community mental health centers, other clinics or at outpatient hospital
departments. A Qualified Mental Health Provider (QMHP), as defined and
credentialed by the Texas Department of State Health Services standards (T.A.C.
Title 25, Part I, Chapter 412), is an acceptable outpatient behavioral health
provider as long as the QMHP is working

8-13



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-I — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

under the authority of an MHMR entity and is supervised by a licensed mental
health professional or physician.
Other Specialist Physician Access: At a minimum, the HMO must ensure that all
Members except CHIP Perinates have access to a Network specialist physician
within 75 miles of the Member’s residence for common medical specialties. For
adult Members, common medical specialties shall include general surgery,
cardiology, orthopedics, urology, and ophthalmology. For child Members, common
medical specialties shall include orthopedics and otolaryngology.
Hospital Access: The HMO must ensure that all Members have access to an Acute
Care hospital in the Provider Network within 30 miles of the Member’s residence.
All other Covered Services, except for services provided in the Member’s
residence: At a minimum, the HMO must ensure that all Members have access to at
least one Network Provider for each of the remaining Covered Services described
in Attachment B-2, within 75 miles of the Member’s residence. This access
requirement includes, but is not limited to, specialists, specialty hospitals,
psychiatric hospitals, diagnostic and therapeutic services, and single or
limited service health care physicians or Providers, as applicable to the HMO
Program.
The HMO is not precluded from making arrangements with physicians or providers
outside the HMO’s Service Area for Members to receive a higher level of skill or
specialty than the level available within the Service Area, including but not
limited to, treatment of cancer, bums, and cardiac diseases. HHSC may consider
exceptions to the above access-related requirements when an HMO has established,
through utilization data provided to HHSC, that a normal pattern for securing
health care services within an area does not meet these standards, or when an
HMO is providing care of a higher skill level or specialty than the level which
is available within the Service Area such as, but not limited to, treatment of
cancer, burns, and cardiac diseases.
8.1.3.3 Monitoring Access
The HMO is required to systematically and regularly verify that Covered Services
furnished by Network Providers are available and accessible to Members in
compliance with the standards described in Sections 8.1.3.1 and 8.1.3.2, and for
Covered Services furnished by PCPs, the standards described in Section 8.1.4.2.
The HMO must enforce access and other Network standards required by the Contract
and take appropriate action with Providers whose performance is determined by
the HMO to be out of compliance.
8.1.4 Provider Network
The HMO must enter into written contracts with properly credentialed Providers
as described in this Section. The Provider contracts must comply with the
Uniform Managed Care Manual’s requirements.
The HMO must maintain a Provider Network sufficient to provide all Members with
access to the full range of Covered Services required under the Contract. The
HMO must ensure its Providers

8-14



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

and subcontractors meet all current and future state and federal eligibility
criteria, reporting requirements, and any other applicable rules and/or
regulations related to the Contract.
The Provider Network must be responsive to the linguistic, cultural, and other
unique needs of any minority, elderly, or disabled individuals, or other special
population in the Service Areas and HMO Programs served by the HMO, including
the capacity to communicate with Members in languages other than English, when
necessary, as well as with those who are deaf or hearing impaired.
The HMO must seek to obtain the participation in its Provider Network of
qualified providers currently serving the Medicaid and CHIP Members in the HMO‘s
proposed Service Area(s).
NOTE: The following Provider descriptions do not require STAR+PLUS HMOs to
contract with Hospital providers for Inpatient Stay services. STAR+PLUS HMOs are
required, however, to contract with Hospitals for Outpatient Hospital Services.
All Providers: All Providers must be licensed in the State of Texas to provide
the Covered Services for which the HMO is contracting with the Provider, and not
be under sanction or exclusion from the Medicaid program. All Acute Care
Providers serving Medicaid Members must be enrolled as Medicaid providers and
have a Texas Provider Identification Number (TPIN). Long-term Care Providers are
not required to have a TPIN but must have a LTC Provider number. Providers must
also have a National Provider Identifier (NPI) in accordance with the timelines
established in 45 C.F.R. Part 162, Subpart D (for most Providers, the NPI must
be in place by May 23, 2007.)
Inpatient hospital and medical services: The HMO must ensure that Acute Care
hospitals and specialty hospitals are available and accessible 24 hours per day,
seven days per week, within the HMO’s Network to provide Covered Services to
Members throughout the Service Area.
Children’s Hospitals/hospitals with specialized pediatric services: The HMO must
ensure Members access to hospitals designated as Children’s Hospitals by
Medicare and hospitals with specialized pediatric services, such as teaching
hospitals and hospitals with designated children’s wings, so that these services
are available and accessible 24 hours per day, seven days per week, to provide
Covered Services to Members throughout the Service Area. The HMO must make
Out-of-Network reimbursement arrangements with a designated Children’s Hospital
and/or hospital with specialized pediatric services in proximity to the Member’s
residence, and such arrangements must be in writing, if the HMO does not include
such hospitals in its Provider Network. Provider Directories, Member materials,
and Marketing materials must clearly distinguish between hospitals designated as
Children’s Hospitals and hospitals that have designated children’s units.
Trauma: The HMO must ensure Members access to Texas Department of State Health
Services (TDSHS) designated Level I and Level II trauma centers within the State
or hospitals meeting the equivalent level of trauma care in the HMO’s Service
Area, or in close proximity to such Service Area. The HMO must make
Out-of-Network reimbursement arrangements with the DSHS-designated Level I and
Level II trauma centers or hospitals meeting equivalent levels of trauma care,
and such arrangements must be in writing, if the HMO does not include such a
trauma center in its Provider Network.

8-15



--------------------------------------------------------------------------------



 



Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)     Subject: Attachment B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Transplant centers: The HMO must ensure Member access to HHSC-designated
transplant centers or centers meeting equivalent levels of care. A list of
HHSC-designated transplant centers can be found in the Procurement Library in
Attachment H. The HMO must make Out-of-Network reimbursement arrangements with a
designated transplant center or center meeting equivalent levels of care in
proximity to the Member’s residence, and such arrangements must be in writing,
if the HMO does not include such a center in its Provider Network.
Hemophilia centers: The HMO must ensure Member access to hemophilia centers
supported by the Centers for Disease Control (CDC). A list of these hemophilia
centers can be found at http://www.cdc.gov/ncbddd/hbd/htc_list.htm. The HMO must
make Out-of-Network reimbursement arrangements with a CDC-supported hemophilia
center, and such arrangements must be in writing, if the HMO does not include
such a center in its Provider Network.
Physician services: The HMO must ensure that Primary Care Providers are
available and accessible 24 hours per day, seven days per week, within the
Provider Network. The HMO must contract with a sufficient number of
participating physicians and specialists within each Service Area to comply with
the access requirements throughout Section 8.1.3 and meet the needs of Members
for all Covered Services.
The HMO must ensure that an adequate number of participating physicians have
admitting privileges at one or more participating Acute Care hospitals in the
Provider Network to ensure that necessary admissions are made. In no case may
there be less than one in-network PCP with admitting privileges available and
accessible 24 hours per day, seven days per week for each Acute Care hospital in
the Provider Network.
The HMO must ensure that an adequate number of participating specialty
physicians have admitting privileges at one or more participating hospitals in
the HMO’s Provider Network to ensure necessary admissions are made. The HMO
shall require that all physicians who admit to hospitals maintain hospital
access for their patients through appropriate call coverage.
Laboratory services: The HMO must ensure that in-network reference laboratory
services must be of sufficient size and scope to meet the non-emergency and
emergency needs of the enrolled population and the access requirements in
Section 8.1.3. Reference laboratory specimen procurement services must
facilitate the provision of clinical diagnostic services for physicians,
Providers and Members through the use of convenient reference satellite labs in
each Service Area, strategically located specimen collection areas in each
Service Area, and the use of a courier system under the management of the
reference lab. For Medicaid Members, THSteps requires that laboratory specimens
obtained as part of a THSteps medical checkup visit must be sent to the TDSHS
Laboratory.
Diagnostic imaging: The HMO must ensure that diagnostic imaging services are
available and accessible to all Members in each Service Area in accordance with
the access standards in Section 8.1.3. The HMO must ensure that diagnostic
imaging procedures that require the injection or ingestion of radiopaque
chemicals are performed only under the direction of physicians qualified to
perform those procedures.
Home health services: The HMO must have a contract(s) with a home health
Provider so that all Members living within the HMO’s Service Area will have
access to at least one such Provider for

8-16



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

home health Covered Services. (These services are provided as part of the Acute
Care Covered Services, not the Community Long-term Care Services.)
Community Long-term Care services: STAR+PLUS HMOs must have contracts with
Community Long-term Care service Providers, so that all Members living within
the Contractor’s Service Area will have access to Medically Necessary and
Functionally Necessary Covered Services.
8.1.4.1 Provider Contract Requirements
The HMO is prohibited from requiring a provider or provider group to enter into
an exclusive contracting arrangement with the HMO as a condition for
participation in its Provider Network.
The HMO’s contract with health care Providers must be in writing, must be in
compliance with applicable federal and state laws and regulations, and must
include minimum requirements specified in the Uniform Managed Care Contract
Terms and Conditions (Attachment A) and HHSC’s Uniform Managed Care Manual.
The HMO must submit model Provider contracts to HHSC for review during Readiness
Review. HHSC retains the right to reject or require changes to any model
Provider contract that does not comply with HMO Program requirements or the
HHSC-HMO Contract.
8.1.4.2 Primary Care Providers
The HMO’s PCP Network may include Providers from any of the following practice
areas: General Practice; Family Practice; Internal Medicine; Pediatrics;
Obstetrics/Gynecology (OB/GYN); Certified Nurse Midwives (CNM) and Physician
Assistants (PAs) practicing under the supervision of a physician; Federally
Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs), and similar
community clinics; and specialist physicians who are willing to provide a
Medical Home to selected Members with special needs and conditions.
Section 533.005(a)(13), Government Code, requires the HMO to use Pediatric and
Family Advanced Practice Nurses practicing under the supervision of a physician
as PCPs in its Provider Network for STAR and STAR+PLUS.
CHIP Perinatal HMOs are not required to develop PCP Networks for CHIP Perinates.
CHIP Perinatal HMOs may use the same PCP Network for CHIP Members and CHIP
Perinatal Newborns.
An internist or other Provider who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21. An internist
or other Provider who provides primary care to adults and children may be a PCP
for children if:

  1.   the Provider assumes all HMO PCP responsibilities for such Members in a
specific age group under age 21,     2.   the Provider has a history of
practicing as a PCP for the specified age group as evidenced by the Provider’s
primary care practice including an established patient population under age 20
and within the specified age range, and

8-17



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

  3.   the Provider has admitting privileges to a local hospital that includes
admissions to pediatric units.

A pediatrician is not considered an age-appropriate choice for a Member age 21
and over.
The PCP for a Member with disabilities, Special Health Care Needs, or Chronic or
Complex Conditions may be a specialist physician who agrees to provide PCP
services to the Member. The specialty physician must agree to perform all PCP
duties required in the Contract and PCP duties must be within the scope of the
specialist’s license. Any interested person may initiate the request through the
HMO for a specialist to serve as a PCP for a Member with disabilities, Special
Health Care Needs, or Chronic or Complex Conditions. The HMO shall handle such
requests in accordance with 28 T.A.C. Part 1, Chapter 11, Subchapter J.
PCPs who provide Covered Services for STAR, CHIP, and CHIP Perinatal Newborns
must either have admitting privileges at a Hospital that is part of the HMO’s
Provider Network or make referral arrangements with a Provider who has admitting
privileges to a Network Hospital. STAR+PLUS PCPs must either have admitting
privileges at a Medicaid Hospital or make referral arrangements with a Provider
who has admitting privileges to a Medicaid Hospital.
The HMO must require, through contract provisions, that PCPs are accessible to
Members 24 hours a day, 7 days a week. The HMO is encouraged to include in its
Network sites that offer primary care services during evening and weekend hours.
The following are acceptable and unacceptable telephone arrangements for
contacting PCPs after their normal business hours.
Acceptable after-hours coverage:

  1.   The office telephone is answered after-hours by an answering service,
which meets language requirements of the Major Population Groups and which can
contact the PCP or another designated medical practitioner. All calls answered
by an answering service must be returned within 30 minutes;     2.   The office
telephone is answered after normal business hours by a recording in the language
of each of the Major Population Groups served, directing the patient to call
another number to reach the PCP or another provider designated by the PCP.
Someone must be available to answer the designated provider’s telephone. Another
recording is not acceptable; and     3.   The office telephone is transferred
after office hours to another location where someone will answer the telephone
and be able to contact the PCP or another designated medical practitioner, who
can return the call within 30 minutes.

Unacceptable after-hours coverage:

  1.   The office telephone is only answered during office hours;     2.   The
office telephone is answered after-hours by a recording that tells patients to
leave a message;     3.   The office telephone is answered after-hours by a
recording that directs patients to go to an Emergency Room for any services
needed; and     4.   Returning after-hours calls outside of 30 minutes.

8-18



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

The HMO must require PCPs, through contract provisions or Provider Manual, to
provide children under the age of 21 with preventive services in accordance with
the AAP recommendations for CHIP Members and CHIP Perinate Newborns, and the
THSteps periodicity schedule published in the THSteps Manual for Medicaid
Members. The HMO must require PCPs, through contract provisions or Provider
Manual, to provide adults with preventive services in accordance with the U.S.
Preventive Services Task Force requirements. The HMO must make best efforts to
ensure that PCPs follow these periodicity requirements for children and adult
Members. Best efforts must include, but not be limited to, Provider education,
Provider profiling, monitoring, and feedback activities.
The HMO must require PCPs, through contract provisions or Provider Manual, to
assess the medical needs of Members for referral to specialty care providers and
provide referrals as needed. PCPs must coordinate Members’ care with specialty
care providers after referral. The HMO must make best efforts to ensure that
PCPs assess Member needs for referrals and make such referrals. Best efforts
must include, but not be limited to, Provider education activities and review of
Provider referral patterns.
8.1.4.3 PCP Notification
The HMO must furnish each PCP with a current list of enrolled Members enrolled
or assigned to that Provider no later than five (5) working days after the HMO
receives the Enrollment File from the HHSC Administrative Services Contractor
each month. The HMO may offer and provide such enrollment information in
alternative formats, such as through access to a secure Internet site, when such
format is acceptable to the PCP.
8.1.4.4 Provider Credentialing and Re-credentialing
The HMO must review, approve and periodically recertify the credentials of all
participating physician Providers and all other licensed Providers who
participate in the HMO’s Provider Network. The HMO may subcontract with another
entity to which it delegates such credentialing activities if such delegated
credentialing is maintained in accordance with the National Committee for
Quality Assurance (NCQA) delegated credentialing requirements and any comparable
requirements defined by HHSC.
At a minimum, the scope and structure of a HMO’s credentialing and
re-credentialing processes must be consistent with recognized HMO industry
standards such as those provided by NCQA and relevant state and federal
regulations including 28 T.A.C. §11.1902, relating to credentialing of providers
in HMOs, and as an additional requirement for Medicaid HMOs, 42 C.F.R.
§438.214(b). The initial credentialing process, including application,
verification of information, and a site visit (if applicable), must be completed
before the effective date of the initial contract with the physician or
Provider. The re-credentialing process must occur at least every three years.
The re-credentialing process must take into consideration Provider performance
data including, but not be limited to, Member Complaints and Appeals, quality of
care, and utilization management.

8-19



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

8.1.4.5 Board Certification Status
The HMO must maintain a policy with respect to Board Certification for PCPs and
specialty physicians that encourage participation of board certified PCPs and
specialty physicians in the Provider Network. The HMO must make information on
the percentage of Board-certified PCPs in the Provider Network and the
percentage of Board-certified specialty physicians, by specialty, available to
HHSC upon request.
8.1.4.6 Provider Manual, Materials and Training
The HMO must prepare and issue a Provider Manual(s), including any necessary
specialty manuals (e.g., behavioral health) to all existing Network Providers.
For newly contracted Providers, the HMO must issue copies of the Provider
Manual(s) within five (5) working days from inclusion of the Provider into the
Network. The Provider Manual must contain sections relating to special
requirements of the HMO Program(s) and the enrolled populations in compliance
with the requirements of this Contract.
HHSC or its designee must approve the Provider Manual, and any substantive
revisions to the Provider Manual, prior to publication and distribution to
Providers. The Provider Manual must contain the critical elements defined in the
Uniform Managed Care Manual. HHSC’s initial review of the Provider Manual is
part of the Operational Readiness Review described in Attachment B-1, Section 7.
The HMO must provide training to all Providers and their staff regarding the
requirements of the Contract and special needs of Members. The HMO’s Medicaid,
CHIP and/or CHIP Perinatal Program training must be completed within 30 days of
placing a newly contracted Provider on active status. The HMO must provide
on-going training to new and existing Providers as required by the HMO or HHSC
to comply with the Contract. The HMO must maintain and make available upon
request enrollment or attendance rosters dated and signed by each attendee or
other written evidence of training of each Provider and their staff.
The HMO must establish ongoing Provider training that includes, but is not
limited to, the following issues:

  1.   Covered Services and the Provider’s responsibilities for providing and/or
coordinating such services. Special emphasis must be placed on areas that vary
from commercial coverage rules (e.g., Early Intervention services, therapies and
DME/Medical Supplies); and for Medicaid, making referrals and coordination with
Non-capitated Services;     2.   Relevant requirements of the Contract;     3.  
The HMO’s quality assurance and performance improvement program and the
Provider’s role in such a program; and     4.   The HMO‘s policies and
procedures, especially regarding in-network and Out-of-Network referrals.

Provider Materials produced by the HMO, relating to Medicaid Managed Care, the
CHIP Program, and/or the CHIP Perinatal Program must be in compliance with State
and Federal laws and requirements of the HHSC Uniform Managed Care Contract
Terms and Conditions. HMO must make available any provider materials to HHSC
upon request.

8-20



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

8.1.4.7 Provider Hotline
The HMO must operate a toll-free telephone line for Provider inquiries from 8
a.m. to 5 p.m. local time for the Service Area, Monday through Friday, except
for State-approved holidays. The Provider Hotline must be staffed with personnel
who are knowledgeable about Covered Services and each applicable HMO Program,
and for Medicaid, about Non-capitated Services.
The HMO must ensure that after regular business hours the line is answered by an
automated system with the capability to provide callers with operating hours
information and instructions on how to verify enrollment for a Member with an
Urgent Condition or an Emergency Medical Condition. The HMO must have a process
in place to handle after-hours inquiries from Providers seeking to verify
enrollment for a Member with an Urgent Condition or an Emergency Medical
Condition, provided, however, that the HMO and its Providers must not require
such verification prior to providing Emergency Services.
The HMO must ensure that the Provider Hotline meets the following minimum
performance requirements for all HMO Programs and Service Areas:

  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system is used;     2.   no more than one percent of incoming calls receive a
busy signal;     3.   the average hold time is 2 minutes or less; and     4.  
the call abandonment rate is 7% or less.

The HMO must conduct ongoing call quality assurance to ensure these standards
are met. The Provider Hotline may serve multiple HMO Programs if Hotline staff
is knowledgeable about all of the HMO’s Programs. The Provider Hotline may serve
multiple Service Areas if the Hotline staff is knowledgeable about all such
Service Areas, including the Provider Network in such Service Areas.
The HMO must monitor its performance regarding Provider Hotline standards and
submit performance reports summarizing call center performance for the Hotline
as indicated in Section 8.1.20. If the HMO subcontracts with a Behavioral Health
Organization (BHO) that is responsible for Provider Hotline functions related to
Behavioral Health Services, the BHO’s Provider Hotline must meet the
requirements in Section 8.1.4.7.
8.1.4.8 Provider Reimbursement
The HMO must make payment for all Medically Necessary Covered Services provided
to all Members for whom the HMO is paid a capitation. A STAR+PLUS HMO must also
make payment for all Functionally Necessary Covered Services provided to all
Members for whom the HMO is paid a capitation. The HMO must ensure that claims
payment is timely and accurate as described in Section 8.1.18.5. The HMO must
require tax identification numbers from all participating Providers. The HMO is
required to do back-up withholding from all payments to Providers who fail to
give tax identification numbers or who give incorrect numbers.

8-21



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

8.1.4.9 Termination of Provider Contracts
Unless prohibited or limited by applicable law, at least 15 days prior to the
effective date of the HMO’s termination of contract of any participating
Provider the HMO must notify the HHSC Administrative Services Contractor and
notify affected current Members in writing. Affected Members include all Members
in a PCP’s panel and all Members who have been receiving ongoing care from the
terminated Provider, where ongoing care is defined as two or more visits for
home-based or office-based care in the past 12 months.
For the CHIP and CHIP Perinatal Programs, the HMO‘s process for terminating
Provider contracts must comply with the Texas Insurance Code and TDI
regulations.
8.1.5 Member Services
The HMO must maintain a Member Services Department to assist Members and
Members’ family members or guardians in obtaining Covered Services for Members.
The HMO must maintain employment standards and requirements (e.g., education,
training, and experience) for Member Services Department staff and provide a
sufficient number of staff for the Member Services Department to meet the
requirements of this Section, including Member Hotline response times, and
Linguistic Access capabilities, see 8.1.5.6 Member Hotline Requirements.
8.1.5.1 Member Materials
The HMO must design, print and distribute Member identification (ID) cards and a
Member Handbook to Members. Within five business days following the receipt of
an Enrollment File from the HHSC Administrative Services Contractor, the HMO
must mail a Member’s ID card and Member Handbook to the Case Head or Account
Name for each new Member. When the Case Head or Account Name is on behalf of two
or more new Members, the HMO is only required to send one Member Handbook. The
HMO is responsible for mailing materials only to those Members for whom valid
address data are contained in the Enrollment File.
The HMO must design, print and distribute a Provider Directory to the HHSC
Administrative Services Contractor as described in Section 8.1.5.4.
Member materials must be at or below a 6th grade reading level as measured by
the appropriate score on the Flesch reading ease test. Member materials must be
available in English, Spanish, and the languages of other Major Population
Groups making up 10% or more of the managed care eligible population in the
HMO’s Service Area, as specified by HHSC. HHSC will provide the HMO with
reasonable notice when the enrolled population reaches 10% within the HMO’s
Service Area. All Member materials must be available in a format accessible to
the visually impaired, which may include large print, Braille, and audiotapes.
The HMO must submit member materials to HHSC for approval prior to use or
mailing. HHSC will identify any required changes to the Member materials within
15 business days. If HHSC has not responded to the Contractor by the fifteenth
day, the Contractor may proceed to use the submitted materials. HHSC reserves
the right to require discontinuation of any Member materials that violate the
terms of the Uniform Managed Care Terms and Conditions, including but not

8-22



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

limited to “Marketing Policies and Procedures” as described in the Uniform
Managed Care Manual.
8.1.5.2 Member Identification (ID) Card
All Member ID cards must, at a minimum, include the following information:

  1.   the Member’s name;     2.   the Member’s Medicaid, CHIP or CHIP Perinatal
Program number;     3.   the effective date of the PCP assignment (excluding
CHIP Perinates);     4.   the PCP’s name, address (optional for all products),
and telephone number (excluding CHIP Perinates);     5.   the name of the HMO;  
  6.   the 24-hour, seven (7) day a week toll-free Member services telephone
number and BH Hotline number operated by the HMO; and     7.   any other
critical elements identified in the Uniform Managed Care Manual.

The HMO must reissue the Member ID card if a Member reports a lost card, there
is a Member name change, if the Member requests a new PCP, or for any other
reason that results in a change to the information disclosed on the ID card.
CHIP Perinatal HMOs must issue Member ID cards to both CHIP Perinates and CHIP
Perinate Newborns.
8.1.5.3 Member Handbook
HHSC must approve the Member Handbook, and any substantive revisions, prior to
publication and distribution. As described in Attachment B-1, Section 7, the HMO
must develop and submit to HHSC the draft Member Handbook for approval during
the Readiness Review and must submit a final Member Handbook incorporating
changes required by HHSC prior to the Operational Start Date.
The Member Handbook for each applicable HMO Program must, at a minimum, meet the
Member materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. CHIP Perinatal
HMOs must issue Member Handbooks to both CHIP Perinates and CHIP Perinate
Newborns. The Member Handbook for CHIP Perinate Newborns may be the same as that
used for CHIP.
The HMO must produce a revised Member Handbook, or an insert informing Members
of changes to Covered Services upon HHSC notification and at least 30 days prior
to the effective date of such change in Covered Services. In addition to
modifying the Member materials for new Members, the HMO must notify all existing
Members of the Covered Services change during the time frame specified in this
subsection.
8.1.5.4 Provider Directory
The Provider Directory for each applicable HMO Program, and any substantive
revisions, must be approved by HHSC prior to publication and distribution. The
HMO is responsible for

8-23



--------------------------------------------------------------------------------



 



Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)     Subject: Attachment
B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8   Version 1.4

submitting draft Provider directory updates to HHSC for prior review and
approval if changes other than PCP information or clerical corrections are
incorporated into the Provider Directory.
As described in Attachment B-1, Section 7, during the Readiness Review, the HMO
must develop and submit to HHSC the draft Provider Directory template for
approval and must submit a final Provider Directory incorporating changes
required by HHSC prior to the Operational Start Date. Such draft and final
Provider Directories must be submitted according to the deadlines established in
Attachment B-1, Section 7.
The Provider Directory for each applicable HMO Program must, at a minimum, meet
the Member Materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. The Provider
Directory must include only Network Providers credentialed by the HMO in
accordance with Section 8.1.4.4. If the HMO contracts with limited Provider
Networks, the Provider Directory must comply with the requirements of 28 T.A.C.
§ 11.1600(b)(11), relating to the disclosure and notice of limited Provider
Networks.
CHIP Perinatal HMOs must develop Provider Directories for both CHIP Perinates
and CHIP Perinate Newborns. The Provider Directory for CHIP Perinate Newborns
may be the same as that used for the CHIP Program.
The HMO must update the Provider Directory on a quarterly basis. The HMO must
make such update available to existing Members on request, and must provide such
update to the HHSC Administrative Services Contractor at the beginning of each
state fiscal quarter. HHSC will consult with the HMOs and the HHSC
Administrative Services Contractors to discuss methods for reducing the HMO’s
administrative costs of producing new Provider Directories, including
considering submission of new Provider Directories on a semi-annual rather than
a quarterly basis if a HMO has not made major changes in its Provider Network,
as determined by HHSC. HHSC will establish weight limits for the Provider
Directories. Weight limits may vary by Service Area. HHSC will require HMOs that
exceed the weight limits to compensate HHSC for postage fees in excess of the
weight limits.
The HMO must send the most recent Provider Directory, including any updates, to
Members upon request. The HMO must, at least annually, include written and
verbal offers of such Provider Directory in its Member outreach and education
materials.
8.1.5.5 Internet Website
The HMO must develop and maintain, consistent with HHSC standards and
Section 843.2015 of the Texas Insurance Code and other applicable state laws, a
website to provide general information about the HMO’s Program(s), its Provider
Network, its customer services, and its Complaints and Appeals process. The HMO
may develop a page within its existing website to meet the requirements of this
section. The HMO must maintain a Provider Directory for its HMO Program(s) on
the HMO’s website with designation of open versus closed panels. The HMO’s
website must comply with the Marketing Policies and Procedures for each
applicable HHSC HMO Program.
The website‘s HMO Program content must be:

8-24



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  1.   Written in Major Population Group languages (which under this contract
include only English and Spanish);     2.   Culturally appropriate;     3.  
Written for understanding at the 6th grade reading level; and     4.   Be geared
to the health needs of the enrolled HMO Program population.

To minimize download and “wait times,” the website must avoid tools or
techniques that require significant memory or disk resources or require special
intervention on the customer side to install plug-ins or additional software.
Use of proprietary items that would require a specific browser are not allowed.
HHSC strongly encourages the use of tools that take advantage of efficient data
access methods and reduce the load on the server or bandwidth.
8.1.5.6 Member Hotline
The HMO must operate a toll-free hotline that Members can call 24 hours a day,
seven (7) days a week. The Member Hotline must be staffed with personnel who are
knowledgeable about its HMO Program(s) and Covered Services, between the hours
of 8:00 a.m. to 5:00 p.m. local time for the Service Area, Monday through
Friday, excluding state-approved holidays.
The HMO must ensure that after hours, on weekends, and on holidays the Member
Services Hotline is answered by an automated system with the capability to
provide callers with operating hours and instructions on what to do in cases of
emergency. All recordings must be in English and in Spanish. A voice mailbox
must be available after hours for callers to leave messages. The HMO’s Member
Services representatives must return member calls received by the automated
system on the next working day.
If the Member Hotline does not have a voice-activated menu system, the HMO must
have a menu system that will accommodate Members who cannot access the system
through other physical means, such as pushing a button.
The HMO must ensure that its Member Service representatives treat all callers
with dignity and respect the callers’ need for privacy. At a minimum, the HMO’s
Member Service representatives must be:

  1.   Knowledgeable about Covered Services;     2.   Able to answer
non-technical questions pertaining to the role of the PCP, as applicable;     3.
  Able to answer non-clinical questions pertaining to referrals or the process
for receiving authorization for procedures or services;     4.   Able to give
information about Providers in a particular area;     5.   Knowledgeable about
Fraud, Abuse, and Waste and the requirements to report any conduct that, if
substantiated, may constitute Fraud, Abuse, or Waste in the HMO Program;     6.
  Trained regarding Cultural Competency;     7.   Trained regarding the process
used to confirm the status of persons with Special Health Care Needs;     8.  
For Medicaid members, able to answer non-clinical questions pertaining to
accessing Non-capitated Services; and

8-25



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  9.   For CHIP Members, able to give correct cost-sharing information relating
to premiums, co-pays or deductibles, as applicable. (Cost-sharing does not apply
to CHIP Perinates or CHIP Perinate Newborns.)

Hotline services must meet Cultural Competency requirements and must
appropriately handle calls from non-English speaking (and particularly,
Spanish-speaking) callers, as well as calls from individuals who are deaf or
hard-of-hearing. To meet these requirements, the HMO must employ bilingual
Spanish-speaking Member Services representatives and must secure the services of
other contractors as necessary to meet these requirements.
The HMO must process all incoming Member correspondence and telephone inquiries
in a timely and responsive manner. The HMO cannot impose maximum call duration
limits but must allow calls to be of sufficient length to ensure adequate
information is provided to the Member. The HMO must ensure that the toll-free
Member Hotline meets the following minimum performance requirements for all HMO
Programs and Service Areas:

  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system;     2.   no more than one percent (1%) of incoming calls receive a busy
signal;     3.   at least 80% of calls must be answered by toll-free line staff
within 30 seconds measured from the time the call is placed in queue after
selecting an option; and     4.   the call abandonment rate is 7% or less.

The HMO must conduct ongoing quality assurance to ensure these standards are
met.
The Member Services Hotline may serve multiple HMO Programs if Hotline staff is
knowledgeable about all of the HMO’s Medicaid and/or CHIP Programs. The Member
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Provider Network in
each Service Area.
The HMO must monitor its performance regarding HHSC Member Hotline standards and
submit performance reports summarizing call center performance for the Member
Hotline as indicated in Section 8.1.20 and the Uniform Managed Care Manual.
8.1.5.7 Member Education
The HMO must, at a minimum, develop and implement health education initiatives
that educate Members about:

  1.   How the HMO system operates, including the role of the PCP;     2.  
Covered Services, limitations and any Value-added Services offered by the HMO;  
  3.   The value of screening and preventive care, and     4.   How to obtain
Covered Services, including:

  a.   Emergency Services;     b.   Accessing OB/GYN and specialty care;     c.
  Behavioral Health Services;     d.   Disease Management programs;

8-26



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  e.   Service Coordination, treatment for pregnant women, Members with Special
Health Care Needs, including Children with Special Health Care Needs; and other
special populations;     f.   Early Childhood Intervention (ECI) Services;    
g.   Screening and preventive services, including well-child care (THSteps
medical checkups for Medicaid Members);     h.   For CHIP Members, Member
co-payments     i.   Suicide prevention; and     J.   Identification and health
education related to Obesity.

The HMO must provide a range of health promotion and wellness information and
activities for Members in formats that meet the needs of all Members. The HMO
must propose, implement, and assess innovative Member education strategies for
wellness care and immunization, as well as general health promotion and
prevention. The HMO must conduct wellness promotion programs to improve the
health status of its Members. The HMO may cooperatively conduct health education
classes for all enrolled Members with one or more HMOs also contracting with
HHSC in the Service Area. The HMO must work with its Providers to integrate
health education, wellness and prevention training into the care of each Member.
The HMO also must provide condition and disease-specific information and
educational materials to Members, including information on its Service
Management and Disease Management programs described in Section 8.1.13 and
Section 8.1. Condition- and disease-specific information must be oriented to
various groups within the managed care eligible population, such as children,
the elderly, persons with disabilities and non-English speaking Members, as
appropriate to the HMO’s Medicaid, CHIP and/or CHIP Perinatal Program(s).
8.1.5.8 Cultural Competency Plan
The HMO must have a comprehensive written Cultural Competency Plan describing
how the HMO will ensure culturally competent services, and provide Linguistic
Access and Disability-related Access. The Cultural Competency Plan must describe
how the individuals and systems within the HMO will effectively provide services
to people of all cultures, races, ethnic backgrounds, and religions as well as
those with disabilities in a manner that recognizes, values, affirms, and
respects the worth of the individuals and protects and preserves the dignity of
each. The HMO must submit the Cultural Competency Plan to HHSC for Readiness
Review. Modifications and amendments to the plan must be submitted to HHSC no
later than 30 days prior to implementation. The Plan must also be made available
to the HMO’s Network of Providers.
8.1.5.9 Member Complaint and Appeal Process
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Complaints regarding its services, processes, procedures,
and staff The HMO must ensure that Member Complaints are resolved within 30
calendar days after receipt. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Complaints are not resolved
within 30 days of receipt of the Complaint by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix.

8-27



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Appeals regarding the denial or limited authorization of a
requested service, including the type or level of service and the denial, in
whole or in part, of payment for service. Within this process, the HMO must
respond fully and completely to each Appeal and establish a tracking mechanism
to document the status and final disposition of each Appeal.
The HMO must ensure that Member Appeals are resolved within 30 calendar days,
unless the HMO can document that the Member requested an extension or the HMO
shows there is a need for additional information and the delay is in the
Member’s interest. The HMO is subject to liquidated damages if at least
98 percent of Member Appeals are not resolved within 30 days of receipt of the
Appeal by the HMO. Please see the Uniform Managed Care Contract Terms &
Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix.
Medicaid HMOs must follow the Member Complaint and Appeal Process described in
Section 8.2.6. CHIP and CHIP Perinatal HMOs must comply with the CHIP Complaint
and Appeal Process described in Sections 8.4.2 and 8.5.2, respectively.
8.1.6 Marketing and Prohibited Practices
The HMO and its Subcontractors must adhere to the Marketing Policies and
Procedures as set forth by HHSC in the Contract, and the HHSC Uniform Managed
Care Manual.
8.1.7 Quality Assessment and Performance Improvement
The HMO must provide for the delivery of quality care with the primary goal of
improving the health status of Members and, where the Member’s condition is not
amenable to improvement, maintain the Member’s current health status by
implementing measures to prevent any further decline in condition or
deterioration of health status. The HMO must work in collaboration with
Providers to actively improve the quality of care provided to Members,
consistent with the Quality Improvement Goals and all other requirements of the
Contract. The HMO must provide mechanisms for Members and Providers to offer
input into the HMO’s quality improvement activities.
8.1.7.1 QAPI Program Overview
The HMO must develop, maintain, and operate a quality assessment and performance
improvement (QAPI) Program consistent with the Contract, and TDI requirements,
including 28 T.A.C. §11.1901(a)(5) and §11.1902. Medicaid HMOs must also meet
the requirements of 42 C.F.R. §438.240.
The HMO must have on file with HHSC an approved plan describing its QAPI
Program, including how the HMO will accomplish the activities required by this
section. The HMO must submit a QAPI Program Annual Summary in a format and
timeframe specified by HHSC or its designee. The HMO must keep participating
physicians and other Network Providers informed about the QAPI Program and
related activities. The HMO must include in Provider contracts a requirement
securing cooperation with the QAPI.

8-28



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must approach all clinical and non-clinical aspects of quality
assessment and performance improvement based on principles of Continuous Quality
Improvement (CQI)/Total Quality Management (TQM) and must:

  1.   Evaluate performance using objective quality indicators;     2.   Foster
data-driven decision-making;     3.   Recognize that opportunities for
improvement are unlimited;     4.   Solicit Member and Provider input on
performance and QAPI activities;     5.   Support continuous ongoing measurement
of clinical and non-clinical effectiveness and Member satisfaction;     6.  
Support programmatic improvements of clinical and non-clinical processes based
on findings from on-going measurements; and     7.   Support re-measurement of
effectiveness and Member satisfaction, and continued development and
implementation of improvement interventions as appropriate.

8.1.7.2 QAPI Program Structure
The HMO must maintain a well-defined QAPI structure that includes a planned
systematic approach to improving clinical and non-clinical processes and
outcomes. The HMO must designate a senior executive responsible for the QAPI
Program and the Medical Director must have substantial involvement in QAPI
Program activities. At a minimum, the HMO must ensure that the QAPI Program
structure:

  1.   Is organization-wide, with clear lines of accountability within the
organization;     2.   Includes a set of functions, roles, and responsibilities
for the oversight of QAPI activities that are clearly defined and assigned to
appropriate individuals, including physicians, other clinicians, and
non-clinicians;     3.   Includes annual objectives and/or goals for planned
projects or activities including clinical and non-clinical programs or
initiatives and measurement activities; and     4.   Evaluates the effectiveness
of clinical and non-clinical initiatives.

8.1.7.3 Clinical Indicators
The HMO must engage in the collection of clinical indicator data. The HMO must
use such clinical indicator data in the development, assessment, and
modification of its QAPI Program.
8.1.7.4 QAPI Program Subcontracting
If the HMO subcontracts any of the essential functions or reporting requirements
contained within the QAPI Program to another entity, the HMO must maintain a
file of the subcontractors. The file must be available for review by HHSC or its
designee upon request.
8.1.7.5 Behavioral Health Integration into QAPI Program
If the HMO provides Behavioral Health Services within the Covered Services as
defined in Attachments B-2, B-2.1, and B-2.2, it must integrate behavioral
health into its QAPI Program and include a systematic and on-going process for
monitoring, evaluating, and improving the

8-29



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

quality and appropriateness of Behavioral Health Services provided to Members.
The HMO must collect data, and monitor and evaluate for improvements to physical
health outcomes resulting from behavioral health integration into the Member’s
overall care.
8.1.7.6 Clinical Practice Guidelines
The HMO must adopt not less than two evidence-based clinical practice guidelines
for each applicable HMO Program. Such practice guidelines must be based on valid
and reliable clinical evidence, consider the needs of the HMO’s Members, be
adopted in consultation with contracting health care professionals, and be
reviewed and updated periodically, as appropriate. The HMO must develop practice
guidelines based on the health needs and opportunities for improvement
identified as part of the QAPI Program.
The HMO may coordinate the development of clinical practice guidelines with
other HHSC HMOs to avoid providers in a Service Area receiving conflicting
practice guidelines from different HMOs.
The HMO must disseminate the practice guidelines to all affected Providers and,
upon request, to Members and potential Members.
The HMO must take steps to encourage adoption of the guidelines, and to measure
compliance with the guidelines, until such point that 90% or more of the
Providers are consistently in compliance, based on HMO measurement findings. The
HMO must employ substantive Provider motivational incentive strategies, such as
financial and non-financial incentives, to improve Provider compliance with
clinical practice guidelines. The HMO’s decisions regarding utilization
management, Member education, coverage of services, and other areas included in
the practice guidelines must be consistent with the HMO’s clinical practice
guidelines.
8.1.7.7 Provider Profiling
The HMO must conduct PCP and other Provider profiling activities at least
annually. As part of its QAPI Program, the HMO must describe the methodology it
uses to identify which and how many Providers to profile and to identify
measures to use for profiling such Providers.
Provider profiling activities must include, but not be limited to:

  1.   Developing PCP and Provider-specific reports that include a
multi-dimensional assessment of a PCP or Provider’s performance using clinical,
administrative, and Member satisfaction indicators of care that are accurate,
measurable, and relevant to the enrolled population;     2.   Establishing PCP,
Provider, group, Service Area or regional Benchmarks for areas profiled, where
applicable, including STAR, STAR+PLUS, CHIP and CHIP Perinatal Program-specific
Benchmarks, where appropriate; and     3.   Providing feedback to individual
PCPs and Providers regarding the results of their performance and the overall
performance of the Provider Network.

8-30



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.7.8 Network Management The
HMO must:

  1.   Use the results of its Provider profiling activities to identify areas of
improvement for individual PCPs and Providers, and/or groups of Providers;    
2.   Establish Provider-specific quality improvement goals for priority areas in
which a Provider or Providers do not meet established HMO standards or
improvement goals;     3.   Develop and implement incentives, which may include
financial and non-financial incentives, to motivate Providers to improve
performance on profiled measures; and     4.   At least annually, measure and
report to HHSC on the Provider Network and individual Providers’ progress, or
lack of progress, towards such improvement goals.

8.1.7.9 Collaboration with the EQRO
The HMO will collaborate with HHSC’s external quality review organization
(EQRO) to develop studies, surveys, or other analytical approaches that will be
carried out by the EQRO. The purpose of the studies, surveys, or other
analytical approaches is to assess the quality of care and service provided to
Members and to identify opportunities for HMO improvement. To facilitate this
process, the HMO will supply claims data to the EQRO in a format identified by
HHSC in consultation with HMOs, and will supply medical records for focused
clinical reviews conducted by the EQRO. The HMO must also work collaboratively
with HHSC and the EQRO to annually measure selected HEDIS measures that require
chart reviews. During the first year of operations, HHSC anticipates that the
selected measures will include, at a minimum, well-child visits and
immunizations, appropriate use of asthma medications, measures related to
Members with diabetes, and control of high blood pressure.
8.1.8 Utilization Management
The HMO must have a written utilization management (UM) program description,
which includes, at a minimum:

  1.   Procedures to evaluate the need for Medically Necessary Covered Services;
    2.   The clinical review criteria used, the information sources, the process
used to review and approve the provision of Covered Services;     3.   The
method for periodically reviewing and amending the UM clinical review criteria;
and     4.   The staff position functionally responsible for the day-to-day
management of the UM function.

The HMO must make best efforts to obtain all necessary information, including
pertinent clinical information, and consult with the treating physician as
appropriate in making UM determinations.
The HMO must issue coverage determinations, including adverse determinations,
according to the following timelines:

8-31



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  •   Within three (3) business days after receipt of the request for
authorization of services;     •   Within one (1) business day for concurrent
hospitalization decisions; and     •   Within one (1) hour for
post-stabilization or life-threatening conditions, except that for Emergency
Medical Conditions and Emergency Behavioral Health Conditions, the HMO must not
require prior authorization.

The HMO‘s UM Program must include written policies and procedures to ensure:

  1.   Consistent application of review criteria that are compatible with
Members’ needs and situations;     2.   Determinations to deny or limit services
are made by physicians under the direction of the Medical Director;     3.  
Appropriate personnel are available to respond to utilization review inquiries
8:00 a.m. to 5:00 p.m., Monday through Friday, with a telephone system capable
of accepting utilization review inquiries after normal business hours. The HMO
must respond to calls within one business day;     4.   Confidentiality of
clinical information; and     5.   Quality is not adversely impacted by
financial and reimbursement-related processes and decisions.

For HMOs with preauthorization or concurrent review programs, qualified medical
professionals must supervise preauthorization and concurrent review decisions.
The HMO UM Program must include polices and procedures to:

  1.   Routinely assess the effectiveness and the efficiency of the UM Program;
    2.   Evaluate the appropriate use of medical technologies, including medical
procedures, drugs and devices;     3.   target areas of suspected inappropriate
service utilization;     4.   Detect over- and under-utilization;     5.  
Routinely generate Provider profiles regarding utilization patterns and
compliance with utilization review criteria and policies;     6.   Compare
Member and Provider utilization with norms for comparable individuals;     7.  
Routinely monitor inpatient admissions, emergency room use, ancillary, and
out-of-area services;     8.   Ensure that when Members are receiving Behavioral
Health Services from the local mental health authority that the HMO is using the
same UM guidelines as those prescribed for use by Local Mental Health
Authorities by MHMR which are published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMC1in
Guide. html and     9.   Refer suspected cases of provider or Member Fraud,
Abuse, or Waste to the Office of Inspector General (OIG) as required by
Section 8.1.19.

8-32



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.9 Early Childhood Intervention (ECI)
The HMO must ensure that Network Providers are educated regarding their
responsibility under federal laws (e.g., 20 U.S.C. §1435 (a)(5); 34 C.F.R.
§303.321(d)) to identify and refer any Member age three (3) or under suspected
of having a developmental disability or delay, or who is at risk of delay, to
the designated ECI program for screening and assessment within two (2) working
days from the day the Provider identifies the Member. The HMO must use written
educational materials developed or approved by the Department of Assistive and
Rehabilitative Services — Division for Early Childhood Intervention Services for
these “child find” activities. Eligibility for ECI services will be determined
by the local ECI program using the criteria contained in 40 T.A.C. §108.25.
The HMO must contract with qualified ECI Providers to provide ECI services to
Members under age three who have been determined eligible for ECI services. The
HMO must permit Members to self refer to local ECI Service Providers without
requiring a referral from the Member’s PCP. The HMO’s policies and procedures,
including its Provider Manual, must include written policies and procedures for
allowing such self-referral to ECI providers.
The HMO must coordinate and cooperate with local ECI programs in the development
and implementation of the Individual Family Service Plan (IFSP), including
on-going case management and other non-capitated services required by the
Member‘s IFSP. The IFSP is an agreement developed by the interdisciplinary team
that consists of the ECI Case Manager/Service Coordinator, the Member/family,
and other professionals who participated in the Member’s evaluation or are
providing direct services to the Member, and may include the Member’s Primary
Care Physician (PCP) with parental consent. The IFSP identifies the Member‘s
present level of development based on assessment, describes the services to be
provided to the child to meet the needs of the child and the family, and
identifies the person or persons responsible for each service required by the
plan. The IFSP shall be transmitted by the ECI Provider to the HMO and the PCP
with parental consent to enhance coordination of the plan of care. The IFSP may
be included in the Member’s medical record.
Cooperation with the ECI program includes covering medical diagnostic procedures
and providing medical records required to perform developmental assessments and
developing the IFSP within the 45-day timeline established in federal rule (34
C.F.R. §303.342(a)). The HMO must require compliance with these requirements
through Provider contract provisions. The HMO must not withhold authorization
for the provision of such medical diagnostic procedures. The HMO must promptly
provide to the ECI program, relevant medical records available to the HMO.
The interdisciplinary team will determine Medical Necessity for health and
Behavioral Health Services as approved by the Member’s PCP. The HMO must
require, through contract provisions, that all Medically Necessary health and
Behavioral Health Services contained in the Member’s IFSP are provided to the
Member in the amount, duration, scope and service setting established by the
IFSP. The HMO must allow services to be provided by a non-network provider if a
Network Provider is not available to provide the services in the amount,
duration, scope and service setting as required by the IFSP. The HMO cannot
modify the plan of care or alter the amount, duration, scope, or service setting
required by the Member‘s IFSP. The HMO cannot create unnecessary barriers for
the Member to obtain IFSP services, including requiring prior

8-33



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

authorization for the ECI assessment or establishing insufficient authorization
periods for prior authorized services.
8.1.10 Special Supplemental Nutrition Program for Women, Infants, and Children
(WIC) — Specific Requirements
The HMO must, by contract, require its Providers to coordinate with the Special
Supplemental Nutrition Program for Women, Infants, and Children (WIC) to provide
medical information necessary for WIC eligibility determinations, such as
height, weight, hematocrit or hemoglobin. The HMO must make referrals to WIC for
Members potentially eligible for WIC. The HMO may use the nutrition education
provided by WIC to satisfy certain health education requirements of the
Contract.
8.1.11 Coordination with Texas Department of Family and Protective Services
The HMO must cooperate and coordinate with the Texas Department of Family and
Protective Services (TDFPS) (formerly the Department of Protective and
Regulatory Services) for the care of a child who is receiving services from or
has been placed in the conservatorship of TDFPS.
The HMO must comply with all provisions related to Covered Services, including
Behavioral Health Services, in the following documents:

  •   A court order (Order) entered by a Court of Continuing Jurisdiction
placing a child under the protective custody of TDFPS.     •   A TDFPS Service
Plan entered by a Court of Continuing Jurisdiction placing a child under the
protective custody of TDFPS.     •   A TDFPS Service Plan voluntarily entered
into by the parents or person having legal custody of a Member and TDFPS.

The HMO cannot deny, reduce, or controvert the Medical Necessity of any health
or Behavioral Health Services included in an Order. The HMO may participate in
the preparation of the medical and behavioral care plan prior to TDFPS
submitting the health care plan to the Court. Any modification or termination of
court-ordered services must be presented and approved by the court having
jurisdiction over the matter.
A Member or the parent or guardian whose rights are subject to an Order or
Service Plan cannot use the HMO’s Complaint or Appeal processes, or the HHSC
Fair Hearing process to Appeal the necessity of the Covered Services.
The HMO must include information in its Provider Manuals and training materials
regarding:

  1.   Providing medical records to TDFPS;     2.   Scheduling medical and
Behavioral Health Services appointments within 14 days unless requested earlier
by TDFPS; and     3.   Recognition of abuse and neglect, and appropriate
referral to TDFPS.

8-34



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must continue to provide all Covered Services to a Member receiving
services from, or in the protective custody of, TDFPS until the Member has been
disenrolled from the HMO due to loss of Medicaid managed care eligibility or
placed into foster care.
8.1.12 Services for People with Special Health Care Needs
This section applies to STAR, STAR+PLUS, CHIP HMOs. It applies to CHIP Perinatal
HMOs with respect to their Perinate Newborn Members only.
8.1.12.1 Identification
The HMO must develop and maintain a system and procedures for identifying
Members with Special Health Care Needs (MSHCN), including people with
disabilities or chronic or complex medical and behavioral health conditions and
Children with Special Health Care Needs (CSHCN)‘.
The HMO must contact Members pre-screened by the HHSC Administrative Services
Contractor as MSHCN to determine whether they meet the HMO’s MSHCN assessment
criteria, and to determine whether the Member requires special services
described in this section. The HMO must provide information to the HHSC
Administrative Services Contractor that identifies Members who the HMO has
assessed to be MSHCN, including any Members pre-screened by the HHSC
Administrative Services Contractor and confirmed by the HMO as a MSHCN. The
information must be provided, in a format and on a timeline to be specified by
HHSC in the Uniform Managed Care Manual, and updated with newly identified MSHCN
by the 10th day of each month. In the event that a MSHCN changes HMOs, the HMO
must provide the receiving contractor information concerning the results of the
HMO’s identification and assessment of that Member’s needs, to prevent
duplication of those activities.
8.1.12.2 Access to Care and Service Management
Once identified, the HMO must have effective systems to ensure the provision of
Covered Services to meet the special preventive, primary Acute Care, and
specialty health care needs appropriate for treatment of the individual Member‘s
condition(s). All STAR+PLUS Members are considered to be MSHCN.
The HMO must provide access to identified PCPs and specialty care Providers with
experience serving MSHCN. Such Providers must be board-qualified or
board-eligible in their specialty. The HMO may request exceptions from HHSC for
approval of traditional providers who are not board-qualified or board-eligible
but who otherwise meet the HMO’s credentialing requirements.
 

CSHCN is a term often used to refer to a services program for children with
special health care needs administered by DSHS, and described in 25 TAC, Part 1,
Section 38.1. Although children served through this program may also be served
by Medicaid or CHIP, the reference to “CSHCN” in this Contract does not refer to
children served through this program.

8-35



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

For services to CSHCN, the HMO must have Network PCPs and specialty care
Providers that have demonstrated experience with CSHCN in pediatric specialty
centers such as children’s hospitals, teaching hospitals, and tertiary care
centers.
The HMO is responsible for working with MSHCN, their families and legal
guardians if applicable, and their health care providers to develop a seamless
package of care in which primary, Acute Care, and specialty service needs are
met through a Service Plan that is understandable to the Member, or, when
applicable, the Member’s legal guardian.
The HMO is responsible for providing Service Management to develop a Service
Plan and ensure MSHCN, including CSHCN, have access to treatment by a
multidisciplinary team when the Member‘s PCP determines the treatment is
Medically Necessary, or to avoid separate and fragmented evaluations and service
plans. The team must include both physician and non-physician providers
determined to be necessary by the Member’s PCP for the comprehensive treatment
of the Member. The team must:

  1.   Participate in hospital discharge planning;     2.   Participate in
pre-admission hospital planning for non-emergency hospitalizations;     3.  
Develop specialty care and support service recommendations to be incorporated
into the Service Plan; and     4.   Provide information to the Member, or when
applicable, the Member’s legal guardian concerning the specialty care
recommendations.

MSHCN, their families, or their health providers may request Service Management
from the HMO. The HMO must make an assessment of whether Service Management is
needed and furnish Service Management when appropriate. The HMO may also
recommend to a MSHCN, or to a CSHCN’s family, that Service Management be
furnished if the HMO determines that Service Management would benefit the
Member.
The HMO must provide information and education in its Member Handbook and
Provider Manual about the care and treatment available in the HMO’s plan for
Members with Special Health Care Needs, including the availability of Service
Management.
The HMO must have a mechanism in place to allow Members with Special Health Care
Needs to have direct access to a specialist as appropriate for the Member’s
condition and identified needs, such as a standing referral to a specialty
physician. The HMO must also provide MSHCN with access to non-primary care
physician specialists as PCPs, as required by 28 T.A.C. § 11.900 and Section
8.1.
The HMO must implement a systematic process to coordinate Non-capitated
Services, and enlist the involvement of community organizations that may not be
providing Covered Services but are otherwise important to the health and
wellbeing of Members. The HMO also must make a best effort to establish
relationships with State and local programs and community organizations, such as
those listed below, in order to make referrals for MSHCN and other Members who
need community services:

  •   Community Resource Coordination Groups (CRCGs);

  •   Early Childhood Intervention (ECI) Program;

8-36



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  •   Local school districts (Special Education);     •   Texas Department of
Transportation’s Medical Transportation Program (MTP);     •   Texas Department
of Assistive and Rehabilitative Services (DARS) Blind Children’s Vocational
Discovery and Development Program;     •   Texas Department of State Health
(DSHS) services, including community mental health programs, the Title V
Maternal and Child Health and Children with Special Health Care Needs
(CSHCN) Programs, and the Program for Amplification of Children of Texas (PACT);
    •   Other state and local agencies and programs such as food stamps, and the
Women, Infants, and Children’s (WIC) Program;     •   Civic and religious
organizations and consumer and advocacy groups, such as United Cerebral Palsy,
which also work on behalf of the MSHCN population.

8.1.13 Service Management for Certain Populations
The HMO must have service management programs and procedures for the following
populations, as applicable to the HMO‘s Medicaid and/or CHIP Program(s) (See
CHIP Perinatal Program Covered Services, Attachment B-2.2, for the applicability
of these services to the CHIP Perinatal Program):

1.   High-cost catastrophic cases;   2.   Women with high-risk pregnancies (STAR
and STAR+PLUS Programs only); and   3.   Individuals with mental illness and
co-occurring substance abuse.

8.1.14 Disease Management (DM)
The HMO must provide, or arrange to have provided to Members, comprehensive
disease management services consistent with state statutes and regulations. Such
DM services must be part of person-based approach to DM and holistically address
the needs of persons with multiple chronic conditions. The HMO must develop and
implement DM services that relate to chronic conditions that are prevalent in
HMO Program Members. In the first year of operations, STAR, STAR+PLUS and CHIP
HMOs must have DM Programs that address Members with chronic conditions to be
identified by HHSC and included within the Uniform Managed Care Manual. HHSC
will not identify the Members with chronic conditions. The HMO must implement
policies and procedures to ensure that Members that require DM services are
identified and enrolled in a program to provide such DM services. The HMO must
develop and maintain screening and evaluation procedures for the early
detection, prevention, treatment, or referral of participants at risk for or
diagnosed with chronic conditions identified by HHSC and included within the
Uniform Managed Care Manual. The HMO must ensure that all Members identified for
DM are enrolled into a DM Program with the opportunity to opt out of these
services within 30 days while still maintaining access to all other Covered
Services.
The DM Program(s) must include:

1.   Patient self-management education;   2.   Provider education;

8-37



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

3.   Evidence-based models and minimum standards of care;   4.   Standardized
protocols and participation criteria;   5.   Physician-directed or
physician-supervised care;   6.   Implementation of interventions that address
the continuum of care;   7.   Mechanisms to modify or change interventions that
are not proven effective; and   8.   Mechanisms to monitor the impact of the DM
Program over time, including both the clinical and the financial impact.

The HMO must maintain a system to track and monitor all DM participants for
clinical, utilization, and cost measures.
The HMO must provide designated staff to implement and maintain DM Programs and
to assist participating Members in accessing DM services. The HMO must educate
Members and Providers about the HMO’s DM Programs and activities. Additional
requirements related to the HMO‘s Disease Management Programs and activities are
found in the HHSC Uniform Managed Care Manual.
8.1.14.1 DM Services and Participating Providers
At a minimum, the HMO must:

1.   Implement a system for Providers to request specific DM interventions;   2.
  Give Providers information, including differences between recommended
prevention and treatment and actual care received by Members enrolled in a DM
Program, and information concerning such Members’ adherence to a service plan;
and   3.   For Members enrolled in a DM Program, provide reports on changes in a
Member’s health status to their PCP.

8.1.14.2 HMO DM Evaluation
HHSC or its EQRO will evaluate the HMO’s DM Program.
8.1.15 Behavioral Health (BH) Network and Services
The requirements in this sub-section pertain to all HMOs except: (1) the STAR
HMOs in the Dallas CSA, whose Members receive Behavioral Health Services through
the NorthSTAR Program, and (2) the CHIP Perinatal Program HMOs with respect to
their Perinate Members.
The HMO must provide, or arrange to have provided, to Members all Medically
Necessary Behavioral Health (BH) Services as described in Attachments B-2,
B-2.1, and B-2.2. All BH Services must be provided in conformance with the
access standards included in Section 8.1.3. For Medicaid HMOs, BH Services are
described in more detail in the Texas Medicaid Provider Procedures Manual and
the Texas Medicaid Bulletins. When assessing Members for BH Services, the HMO
and its Network Behavioral Health Service Providers must use the DSM-IV
multi-axial classification. HHSC may require use of other assessment
instrument/outcome measures in addition to the DSM-IV. Providers must document
DSM-IV and assessment/outcome information in the Member’s medical record.

8-38



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.15.1 BH Provider Network
The HMO must maintain a Behavioral Health Services Provider Network that
includes psychiatrists, psychologists, and other Behavioral Health Service
Providers. The Provider Network must include Behavioral Health Service Providers
with experience serving special populations among the HMO Program(s)’ enrolled
population, including, as applicable, children and adolescents, persons with
disabilities, the elderly, and cultural or linguistic minorities, to ensure
accessibility and availability of qualified Providers to all Members in the
Service Area.
8.1.15.2 Member Education and Self-referral for Behavioral Health Services
The HMO must maintain a Member education process to help Members know where and
how to obtain Behavioral Health Services.
The HMO must permit Members to self refer to any in-network Behavioral Health
Services Provider without a referral from the Member’s PCP. The HMOs’ policies
and procedures, including its Provider Manual, must include written policies and
procedures for allowing such self- referral to BH services.
The HMO must permit Members to participate in the selection of the appropriate
behavioral health individual practitioner(s) who will serve them and must
provide the Member with information on accessible in-network Providers with
relevant experience.
8.1.15.3 Behavioral Health Services Hotline
This Section includes Hotline functions pertaining to Members. Requirements for
Provider Hotlines are found in Section 8.1.4.7. The HMO must have an emergency
and crisis Behavioral Health Services Hotline staffed by trained personnel 24
hours a day, 7 days a week, toll-free throughout the Service Area. Crisis
hotline staff must include or have access to qualified Behavioral Health
Services professionals to assess behavioral health emergencies. Emergency and
crisis Behavioral Health Services may be arranged through mobile crisis teams.
It is not acceptable for an emergency intake line to be answered by an answering
machine.
The HMO must operate a toll-free hotline as described in Section 8.1.5.6 to
handle Behavioral Health-related calls. The HMO may operate one hotline to
handle emergency and crisis calls and routine Member calls. The HMO cannot
impose maximum call duration limits and must allow calls to be of sufficient
length to ensure adequate information is provided to the Member. Hotline
services must meet Cultural Competency requirements and provide linguistic
access to all Members, including the interpretive services required for
effective communication.
The Behavioral Health Services Hotline may serve multiple HMO Programs Hotline
staff is knowledgeable about all of the HMO Programs. The Behavioral Health
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Behavioral Health
Provider Network in each Service Area. The HMO must ensure that the toll-free
Behavioral Health Services Hotline meets the following minimum performance
requirements for all HMO Programs and Service Areas:

8-39



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system;     2.   No incoming calls receive a busy signal;     3.   At least 80%
of calls must be answered by toll-free line staff within 30 seconds measured
from the time the call is placed in queue after selecting an option; and     4.
  The call abandonment rate is 7% or less.

The HMO must conduct on-going quality assurance to ensure these standards are
met.
The HMO must monitor the HMO’s performance against the Behavioral Health
Services Hotline standards and submit performance reports summarizing call
center performance as indicated in Section 8.1.20 and the Uniform Managed Care
Manual. 8.1.15.4 Coordination between the BH Provider and the PCP
The HMO must require, through contract provisions, that PCPs have screening and
evaluation procedures for the detection and treatment of, or referral for, any
known or suspected behavioral health problems and disorders. PCPs may provide
any clinically appropriate Behavioral Health Services within the scope of their
practice.
The HMO must provide training to network PCPs on how to screen for and identify
behavioral health disorders, the HMO’s referral process for Behavioral Health
Services and clinical coordination requirements for such services. The HMO must
include training on coordination and quality of care such as behavioral health
screening techniques for PCPs and new models of behavioral health interventions.
The HMO shall develop and disseminate policies regarding clinical coordination
between Behavioral Health Service Providers and PCPs. The HMO must require that
Behavioral Health Service Providers refer Members with known or suspected and
untreated physical health problems or disorders to their PCP for examination and
treatment, with the Member’s or the Member‘s legal guardian‘s consent.
Behavioral Health Providers may only provide physical health care services if
they are licensed to do so. This requirement must be specified in all Provider
Manuals.
The HMO must require that behavioral health Providers send initial and quarterly
(or more frequently if clinically indicated) summary reports of a Members’
behavioral health status to the PCP, with the Member’s or the Member’s legal
guardian’s consent. This requirement must be specified in all Provider Manuals.
8.1.15.5 Follow-up after Hospitalization for Behavioral Health Services
The HMO must require, through Provider contract provisions, that all Members
receiving inpatient psychiatric services are scheduled for outpatient follow-up
and/or continuing treatment prior to discharge. The outpatient treatment must
occur within seven (7) days from the date of discharge. The HMO must ensure that
Behavioral Health Service Providers contact Members who have missed appointments
within 24 hours to reschedule appointments.

8-40



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.15.6 Chemical Dependency
The HMO must comply with 28 T.A.C. §3.8001 et seq., regarding utilization review
for Chemical Dependency Treatment. Chemical Dependency Treatment must conform to
the standards set forth in 28 T.A.C. Part 1, Chapter 3, Subchapter HH.
8.1.15.7 Court-Ordered Services
“Court-Ordered Commitment” means a commitment of a Member to a psychiatric
facility for treatment that is ordered by a court of law pursuant to the Texas
Health and Safety Code, Title VII, Subtitle C.
The HMO must provide inpatient psychiatric services to Members under the age of
21, up to the annual limit, who have been ordered to receive the services by a
court of competent jurisdiction under the provisions of Chapters 573 and 574 of
the Texas Health and Safety Code, relating to Court-Ordered Commitments to
psychiatric facilities. The HMO is not obligated to cover placements as a
condition of probation, authorized by the Texas Family Code.
The HMO cannot deny, reduce or controvert the Medical Necessity of inpatient
psychiatric services provided pursuant to a Court-ordered Commitment for Members
under age 21. Any modification or termination of services must be presented to
the court with jurisdiction over the matter for determination.
A Member who has been ordered to receive treatment under the provisions of
Chapter 573 or 574 of the Texas Health and Safety Code can only Appeal the
commitment through the court system.
8.1.15.8 Local Mental Health Authority (LMHA)
The HMO must coordinate with the Local Mental Health Authority (LMHA) and state
psychiatric facility regarding admission and discharge planning, treatment
objectives and projected length of stay for Members committed by a court of law
to the state psychiatric facility.
Medicaid HMOs are required to comply with additional Behavioral Health Services
requirements relating to coordination with the LMHA and care for special
populations. These Medicaid HMO requirements are described in Section 8.2.8.
8.1.16 Financial Requirements for Covered Services
The HMO must pay for or reimburse Providers for all Medically Necessary Covered
Services provided to all Members. The HMO is not liable for cost incurred in
connection with health care rendered prior to the date of the Member’s Effective
Date of Coverage in that HMO. A Member may receive collateral health benefits
under a different type of insurance such as workers compensation or personal
injury protection under an automobile policy. If a Member is entitled to
coverage for specific services payable under another insurance plan and the HMO
paid for such Covered Services, the HMO may obtain reimbursement from the
responsible insurance entity not to exceed 100% of the value of Covered Services
paid.

8-41



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.17 Accounting and Financial Reporting Requirements
The HMO’s accounting records and supporting information related to all aspects
of the Contract must be accumulated in accordance with Generally Accepted
Accounting Principles (GAAP) and the cost principles contained in the Cost
Principles Document in the Uniform Managed Care Manual. The State will not
recognize or pay services that cannot be properly substantiated by the HMO and
verified by HHSC.
The HMO must:

  1.   Maintain accounting records for each applicable HMO Program separate and
apart from other corporate accounting records;     2.   Maintain records for all
claims payments, refunds and adjustment payments to providers, capitation
payments, interest income and payments for administrative services or functions
and must maintain separate records for medical and administrative fees, charges,
and payments;     3.   Maintain an accounting system that provides an audit
trail containing sufficient financial documentation to allow for the
reconciliation of billings, reports, and financial statements with all general
ledger accounts; and     4.   Within 60 days after Contract execution, submit an
accounting policy manual that includes all proposed policies and procedures the
HMO will follow during the duration of the Contract. Substantive modifications
to the accounting policy manual must be approved by HHSC.

The HMO agrees to pay for all reasonable costs incurred by HHSC to perform an
examination, review or audit of the HMO’s books pertaining to the Contract.

8.1.17.1   General Access to Accounting Records

The HMO must provide authorized representatives of the Texas and federal
government full access to all financial and accounting records related to the
performance of the Contract. The HMO must:

  1.   Cooperate with the State and federal governments in their evaluation,
inspection, audit, and/or review of accounting records and any necessary
supporting information;     2.   Permit authorized representatives of the State
and federal governments full access, during normal business hours, to the
accounting records that the State and the Federal government determine are
relevant to the Contract. Such access is guaranteed at all times during the
performance and retention period of the Contract, and will include both
announced and unannounced inspections, on-site audits, and the review, analysis,
and reproduction of reports produced by the HMO;     3.   Make copies of any
accounting records or supporting documentation relevant to the Contract
available to HHSC or its agents within ten (10) business days of receiving a
written request from HHSC for specified records or information. If such
documentation is not made available as requested, the HMO agrees to reimburse
HHSC for all costs, including, but not limited to, transportation, lodging, and
subsistence for all State and

8-42



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

      federal representatives, or their agents, to carry out their inspection,
audit, review, analysis, and reproduction functions at the location(s) of such
accounting records; and     4.   Pay any and all additional costs incurred by
the State and federal government that are the result of the HMO’s failure to
provide the requested accounting records or financial information within ten
(10) business days of receiving a written request from the State or federal
government.

8.1.17.2 Financial Reporting Requirements
HHSC will require the HMO to provide financial reports by HMO Program and by
Service Area to support Contract monitoring as well as State and Federal
reporting requirements. HHSC will consult with HMOs regarding the format and
frequency of such reporting. All financial information and reports that are not
Member-specific are property of HHSC and will be public record. Any deliverable
or report in Section 8.1.17.2 without a specified due date is due quarterly on
the last day of the month. Where the due date states 30 days, the HMO is to
provide the deliverable by the last day of the month following the end of the
reporting period. Where the due date states 45 days, the HMO is to provide the
deliverable by the 15th day of the second month following the end of the
reporting period.
CHIP Perinatal Program data must be reported, and the data will be integrated
into existing CHIP Program financial reports. Except for the Financial
Statistical Report, no separate CHIP Perinatal Program reports are required. For
all other CHIP financial reports, where appropriate, HHSC will designate
specific attributes within the CHIP Program financial reports that the CHIP
Perinatal HMOs must complete to allow HHSC to extract financial data particular
to the CHIP Perinatal Program.
HHSC’s Uniform Managed Care Manual will govern the timing, format and content
for the following reports.
Audited Financial Statement -The HMO must provide the annual audited financial
statement, for each year covered under the Contract, no later than June 30. The
HMO must provide the most recent annual financial statements, as required by the
Texas Department of Insurance for each year covered under the Contract, no later
than March 1.
Affiliate Report — The HMO must submit an Affiliate Report to HHSC if this
information has changed since the last report submission. The report must
contain the following:

  1.   A list of all Affiliates, and     2.   For HHSC’s prior review and
approval, a schedule of all transactions with Affiliates that, under the
provisions of the Contract, will be allowable as expenses in the FSR Report for
services provided to the HMO by the Affiliate. Those should include financial
terms, a detailed description of the services to be provided, and an estimated
amount that will be incurred by the HMO for such services during the Contract
Period.

Employee Bonus and/or Incentive Payment Plan — If a HMO intends to include
Employee Bonus or Incentive Payments as allowable administrative expenses, the
HMO must furnish a written Employee Bonus and/or Incentive Payments Plan to HHSC
so it may determine whether such payments are allowable administrative expenses
in accordance with Cost Principles

8-43



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Document in the Uniform Managed Care Manual. The written plan must include a
description of the HMO’s criteria for establishing bonus and/or incentive
payments, the methodology to calculate bonus and/or incentive payments, and the
timing of bonus and/or incentive payments. The Bonus and/or Incentive Payment
Plan and description must be submitted to HHSC for approval no later than
30 days after the Effective Date of the Contract and any Contract renewal. If
the HMO substantively revises the Employee Bonus and/or Incentive Payment Plan,
the HMO must submit the revised plan to HHSC for prior review and approval.
Claims Lag Report — The HMO must submit Claims Lag Report as a Contract
year-to-date report. The report must be submitted quarterly by the last day of
the month following the reporting period. The report must be submitted to HHSC
in a format specified by HHSC. The report format is contained in the Uniform
Managed Care Manual Chapter 5, Section 5.6.2. The report must disclose the
amount of incurred claims each month and the amount paid each month by
categories of service, such as inpatient facility, out-patient facility,
professional and other services, if applicable. The report must include total
claims incurred and paid by month.
DSP Report — The HMO must submit a monthly Delivery Supplemental Payment
(DSP) Report that includes the data elements specified by HHSC in the format
specified by HHSC. HHSC will consult with contracted HMOs prior to revising the
DSP Report data elements and requirements. The DSP Report must include only
unduplicated deliveries and only deliveries for which the HMO has made a
payment, to either a hospital or other provider.
Form CMS-1513 — The HMO must file an original Form CMS-1513 prior to beginning
operations regarding the HMO’s control, ownership, or affiliations. An updated
Form CMS-1513 must also be filed no later than 30 days after any change in
control, ownership, or affiliations.
FSR Reports — The HMO must file quarterly and annual Financial-Statistical
Reports (FSR) in the format and timeframe specified by HHSC. HHSC will include
FSR format and directions in the Uniform Managed Care Manual. The HMO must
incorporate financial and statistical data of delegated networks (e.g., IPAs,
ANHCs, Limited Provider Networks), if any, in its FSR Reports. Administrative
expenses reported in the FSRs must be reported in accordance with the Cost
Principles Document in the Uniform Managed Care Manual. Quarterly FSR reports
are due no later than 30 days after the end of the quarter and must provide
information for the current quarter and year-to-date information through the
current quarter. The first annual FSR report must reflect expenses incurred
through the 90th day after the end of the fiscal year. The first annual report
must be filed on or before the 120th day after the end of each fiscal year and
accompanied by an actuarial opinion by a qualified actuary who is in good
standing with the American Academy of Actuaries. Subsequent annual reports must
reflect data completed through the 334th day after the end of each fiscal year
and must be filed on or before the 365th day following the end of each fiscal
year.
CHIP Perinatal HMOs are required to submit separate FSRs for the CHIP Perinatal
Program following the instructions outlined above and in the Uniform Managed
Care Manual.
Out-of-Network Utilization Reports — The HMO must file quarterly Out-of Network
Utilization Reports in the format and timeframe specified by HHSC. HHSC will
include the report format and directions in the Uniform Managed Care Manual.
Quarterly reports are due 30 days after the end of each quarter.

8-44



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

HUB Reports — Upon contract award, the HMO must attend a post award meeting in
Austin, Texas, at a time specified by HHSC, to discuss the development and
submission of a Client Services HUB Subcontracting Plan for inclusion and the
HMO’s good faith efforts to notify HUBs of subcontracting opportunities. The HMO
must maintain its HUB Subcontracting Plan and submit monthly reports documenting
the HMO’s Historically Underutilized Business (HUB) program efforts and
accomplishments to the HHSC HUB Office. The report must include a narrative
description of the HMO‘s program efforts and a financial report reflecting
payments made to HUBs. HMOs must use the formats included in HHSC’s Uniform
Managed Care Manual for the HUB monthly reports. The HMO must comply with HHSC’s
standard Client Services HUB Subcontracting Plan requirements for all
subcontractors.
IBNR Plan — The HMO must furnish a written IBNR Plan to manage
incurred-but-not-reported (IBNR) expenses, and a description of the method of
insuring against insolvency, including information on all existing or proposed
insurance policies. The Plan must include the methodology for estimating IBNR.
The plan and description must be submitted to HHSC no later than 60 days after
the Effective Date of the Contract. Substantive changes to a HMO’s IBNR plan and
description must be submitted to HHSC no later than 30 days before the HMO
implements changes to the IBNR plan.
Medicaid Disproportionate Share Hospital (DSH) Reports — Medicaid HMOs must file
preliminary and final Medicaid DSH reports, required by HHSC to identify and
reimburse hospitals that qualify for Medicaid DSH funds. The preliminary and
final DSH reports must include the data elements and be submitted in the form
and format specified by HHSC in the Uniform Managed Care Manual. The preliminary
DSH reports are due on or before June 1 of the year following the state fiscal
reporting year. The final DSH reports are due no later than July 15 of the year
following the state fiscal reporting year. This reporting requirement does not
apply to CHIP or CHIP Perinatal Program HMOs. For STAR+PLUS, HMOs will include
only outpatient services in the DSH report.
TDI Examination Report — The HMO must furnish a copy of any TDI Examination
Report, including the financial, market conduct, target exam, quality of care
components, and corrective action plans and responses, no later than 10 days
after receipt of the final report from TDI.
TDI Filings — The HMO must submit annual figures for controlled risk-based
capital, as well as its quarterly financial statements, both as required by TDI.
Registration Statement (also known as the “Form B”) — If the HMO is a part of an
insurance holding company system, the HMO must submit to HHSC a complete
registration statement, also known as Form B, and all amendments to this form,
and any other information filed by such insurer with the insurance regulatory
authority of its domiciliary jurisdiction.
Section 1318 Financial Disclosure Report — The HMO must file an original CMS
Public Health Service (PHS) Section 1318 Financial Disclosure Report prior to
the start of Operations and an updated CMS PHS Section 1318 Financial Disclosure
Report no later than 30 days after the end of each Contract Year and no later
than 30 days after entering into, renewing, or terminating a relationship with
an affiliated party.

8-45



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Third Party Recovery (TPR) Reports — The HMO must file TPR Reports in accordance
with the format developed by HHSC in the Uniform Managed Care Manual. HHSC will
require the HMO to submit TPR reports no more often than quarterly. TRP reports
must include total dollars recovered from third party payers for each HMO
Program for services to the HMO’s Members, and the total dollars recovered
through coordination of benefits, subrogation, and worker’s compensation. For
CHIP HMOs, the TPR Reports only apply if the HMO chooses to engage in TPR
activities.
8.1.18 Management Information System Requirements
The HMO must maintain a Management Information System (MIS) that supports all
functions of the HMO’s processes and procedures for the flow and use of HMO
data. The HMO must have hardware, software, and a network and communications
system with the capability and capacity to handle and operate all MIS subsystems
for the following operational and administrative areas:
Enrollment/Eligibility Subsystem;
Provider Subsystem;
Encounter/Claims Processing Subsystem;
Financial Subsystem;
Utilization/Quality Improvement Subsystem;
Reporting Subsystem;
Interface Subsystem; and
TPR Subsystem, as applicable to each HMO Program.
The MIS must enable the HMO to meet the Contract requirements, including all
applicable state and federal laws, rules, and regulations. The MIS must have the
capacity and capability to capture and utilize various data elements required
for HMO administration.
HHSC will provide the HMO with pharmacy data on the HMO’s Members on a weekly
basis through the HHSC Vendor Drug Program, or should these services be
outsourced, through the Pharmacy Benefit Manager. HHSC will provide a sample
format of pharmacy data to contract awardees.
The HMO must have a system that can be adapted to changes in Business
Practices/Policies within the timeframes negotiated by the Parties. The HMO is
expected to cover the cost of such systems modifications over the life of the
Contract. The HMO is required to participate in the HHSC Systems Work Group.
The HMO must provide HHSC prior written notice of major systems changes,
generally within 90 days, and implementations, including any changes relating to
Material Subcontractors, in accordance with the requirements of this Contract
and the Uniform Managed Care Terms and Conditions.
The HMO must provide HHSC any updates to the HMO’s organizational chart relating
to MIS and the description of MIS responsibilities at least 30 days prior to the
effective date of the

8-46



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

change. The HMO must provide HHSC official points of contact for MIS issues on
an on-going basis.
HHSC, or its agent, may conduct a Systems Readiness Review to validate the HMO’s
ability to meet the MIS requirements as described in Attachment B-1, Section 7.
The System Readiness Review may include a desk review and/or an onsite review
and must be conducted for the following events:

  1.   A new plan is brought into the HMO Program;     2.   An existing plan
begins business in a new Service Area;     3.   An existing plan changes
location;     4.   An existing plan changes its processing system, including
changes in Material Subcontractors performing MIS or claims processing
functions; and     5.   An existing plan in one or two HHSC HMO Programs is
initiating a Contract to participate in any additional HMO Programs.

If for any reason, a HMO does not fully meet the MIS requirements, then the HMO
must, upon request by HHSC, either correct such deficiency or submit to HHSC a
Corrective Action Plan and Risk Mitigation Plan to address such deficiency as
requested by HHSC. Immediately upon identifying a deficiency, HHSC may impose
remedies and either actual or liquidated damages according to the severity of
the deficiency. HHSC may also freeze enrollment into the HMO’s plan for any of
its HMO Programs until such deficiency is corrected. Refer to the Uniform
Managed Care Terms and Conditions and Attachment B-5 for additional information.
8.1.18.1 Encounter Data
The HMO must provide complete Encounter Data for all Covered Services, including
Value-added Services. Encounter Data must follow the format, and data elements
as described in the HIPAA-compliant 837 format. HHSC will specify the method of
transmission, and the submission schedule, in the Uniform Managed Care Manual.
The HMO must submit monthly Encounter Data transmissions, and include all
Encounter Data and Encounter Data adjustments processed by the HMO. Encounter
Data quality validation must incorporate assessment standards developed jointly
by the HMO and HHSC. The HMO must make original records available for inspection
by HHSC for validation purposes. Encounter Data that do not meet quality
standards must be corrected and returned within a time period specified by HHSC.
In addition to providing Encounter Data in the 837 format described above, HMOs
must submit an Encounter Data file to HHSC’s EQRO, in the format provided in the
Uniform Managed Care Manual. This additional submission requirement is
time-limited and may not be required for the entire term of the Contract.
For reporting Encounters and fee-for-service claims to HHSC, the HMO must use
the procedure codes, diagnosis codes, and other codes as directed by HHSC. Any
exceptions will be considered on a code-by-code basis after HHSC receives
written notice from the HMO requesting an exception. The HMO must also use the
provider numbers as directed by HHSC for both Encounter and fee-for-service
claims submissions, as applicable.

8-47



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.18.2 HMO Deliverables related to MIS Requirements
At the beginning of each state fiscal year, the HMO must submit for HHSC’s
review and approval any modifications to the following documents:

1.   Joint Interface Plan;   2.   Disaster Recovery Plan;   3.   Business
Continuity Plan;   4.   Risk Management Plan; and   5.   Systems Quality
Assurance Plan.

The HMO must submit such modifications to HHSC according to the format and
schedule identified the HHSC Uniform Managed Care Manual.
8.1.18.3 System-wide Functions
The HMO’s MIS system must include key business processing functions and/or
features, which must apply across all subsystems as follows:

  1.   Process electronic data transmission or media to add, delete or modify
membership records with accurate begin and end dates;     2.   Track Covered
Services received by Members through the system, and accurately and fully
maintain those Covered Services as HIPAA-compliant Encounter transactions;    
3.   Transmit or transfer Encounter Data transactions on electronic media in the
HIPAA format to the contractor designated by HHSC to receive the Encounter Data;
    4.   Maintain a history of changes and adjustments and audit trails for
current and retroactive data;     5.   Maintain procedures and processes for
accumulating, archiving, and restoring data in the event of a system or
subsystem failure;     6.   Employ industry standard medical billing taxonomies
(procedure codes, diagnosis codes) to describe services delivered and Encounter
transactions produced;     7.   Accommodate the coordination of benefits;     8.
  Produce standard Explanation of Benefits (EOBs);     9.   Pay financial
transactions to Providers in compliance with federal and state laws, rules and
regulations;     10.   Ensure that all financial transactions are auditable
according to GAAP guidelines.     11.   Relate and extract data elements to
produce report formats (provided within the Uniform Managed Care Manual) or
otherwise required by HHSC;     12.   Ensure that written process and procedures
manuals document and describe all manual and automated system procedures and
processes for the MIS;     13.   Maintain and cross-reference all Member-related
information with the most current Medicaid, CHIP or CHIP Perinatal Program
Provider number; and     14.   Ensure that the MIS is able to integrate pharmacy
data from HHSC’s Drug Vendor file (available through the Virtual Private Network
(VPN)) into the HMO’s Member data.

8-48



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.1.18.4 Health Insurance Portability and Accountability Act (HIPAA) Compliance
The HMO’s MIS system must comply with applicable certificate of coverage and
data specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified. The HMO must comply with HIPAA EDI
requirements. HMO’s enrollment files must be in the 834 HIPAA-compliant format.
Eligibility inquiries must be in the 270/271 format and all claims and
remittance transactions in the 837/835 format.
The HMO must provide its Members with a privacy notice as required by HIPAA. The
HMO must provide HHSC with a copy of its privacy notice for filing.
8.1.18.5 Claims Processing Requirements
The HMO must process and adjudicate all provider claims for Medically Necessary
Covered Services that are filed within the time frames specified in the Uniform
Managed Care Manual. The HMO is subject to remedies, including liquidated
damages and interest, if the HMO does not process and adjudicate claims within
the timeframes listed in the Uniform Managed Care Manual.
The HMO must administer an effective, accurate, and efficient claims payment
process in compliance with federal laws and regulations, applicable state laws
and rules, the Contract, and the Uniform Managed Care Manual. In addition, a
Medicaid HMO must be able to accept and process provider claims in compliance
with the Medicaid Provider Procedures Manual and The Texas Medicaid Bulletin.
The HMO must maintain an automated claims processing system that registers the
date a claim is received by the MCO, the detail of each claim transaction (or
action) at the time the transaction occurs, and has the capability to report
each claim transaction by date and type to include interest payments. The claims
system must maintain information at the claim and line detail level. The claims
system must maintain adequate audit trails and report accurate claims
performance measures to HHSC.
The HMO’s claims system must maintain online and archived files. The HMO must
keep online automated claims payment history for the most current 18 months. The
HMO must retain other financial information and records, including all original
claims forms, for the time period established in Attachment A, Section 9.01. All
claims data must be easily sorted and produced in formats as requested by HHSC.
The HMO must offer its Providers/Subcontractors the option of submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims. EDI processing must
be offered as an alternative to the filing of paper claims. Electronic claims
must use HIPAA-compliant electronic formats.
The HMO may deny a claim submitted by a provider for failure to file in a timely
manner as provided for in the Uniform Managed Care Manual. The HMO must not pay
any claim submitted by a provider excluded or suspended from the Medicare,
Medicaid, CHIP or CHIP Perinatal programs for Fraud, Abuse, or Waste. The HMO
must not pay any claim submitted by

8-49



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

a Provider that is on payment hold under the authority of HHSC or its authorized
agent(s), or who has pending accounts receivable with HHSC.
The HMO is subject to the requirements related to coordination of benefits for
secondary payors in the Texas Insurance Code Section 843.349 (e) and (f).
The HMO must notify HHSC of major claim system changes in writing no later than
90 days prior to implementation. The HMO must provide an implementation plan and
schedule of proposed changes. HHSC reserves the right to require a desk or
on-site readiness review of the changes.
The HMO must inform all Network Providers about the information required to
submit a claim at least 30 days prior to the Operational Start Date and as a
provision within the HMO/Provider contract. The HMO must make available to
Providers claims coding and processing guidelines for the applicable provider
type. Providers must receive 90 days notice prior to the HMO’s implementation of
changes to claims guidelines.
8.1.19 Fraud and Abuse
A HMO is subject to all state and federal laws and regulations relating to
Fraud, Abuse, and Waste in health care and the Medicaid and CHIP programs. The
HMO must cooperate and assist HHSC and any state or federal agency charged with
the duty of identifying, investigating, sanctioning or prosecuting suspected
Fraud, Abuse or Waste. The HMO must provide originals and/or copies of all
records and information requested and allow access to premises and provide
records to the Inspector General for the Texas Health and Human Services System,
HHSC or its authorized agent(s), the Centers for Medicare and Medicaid Services
(CMS), the U.S. Department of Health and Human Services (DHHS), Federal Bureau
of Investigation, TDI, or other units of state government. The HMO must provide
all copies of records free of charge.
The HMO must submit a written Fraud and Abuse compliance plan to the Office of
Inspector General at HHSC for approval (See Attachment B-1, Section 7 for
requirements regarding timeframes for submitting the original plan.) The plan
must ensure that all officers, directors, managers and employees know and
understand the provisions of the HMO’s Fraud and Abuse compliance plan. The plan
must include the name, address, telephone number, electronic mail address, and
fax number of the individual(s) responsible for carrying out the plan.
The written Fraud and Abuse compliance plan must:

  1.   Contain procedures designed to prevent and detect potential or suspected
Abuse, Fraud and Waste in the administration and delivery of services under the
Contract;     2.   Contain a description of the HMO’s procedures for educating
and training personnel to prevent Fraud, Abuse, or Waste;     3.   Include
provisions for the confidential reporting of plan violations to the designated
person within the HMO’s organization and ensure that the identity of an
individual reporting violations is protected from retaliation;

8-50



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  4.   Include provisions for maintaining the confidentiality of any patient
information relevant to an investigation of Fraud, Abuse, or Waste;     5.  
Provide for the investigation and follow-up of any allegations of Fraud, Abuse,
or Waste and contain specific and detailed internal procedures for officers,
directors, managers and employees for detecting, reporting, and investigating
Fraud and Abuse compliance plan violations;     6.   Require that confirmed
violations be reported to the Office of Inspector General (OIG); and     7.  
Require any confirmed violations or confirmed or suspected Fraud, Abuse, or
Waste under state or federal law be reported to 01G.

If the HMO contracts for the investigation of allegations of Fraud, Abuse, or
Waste and other types of program abuse by Members or Providers, the plan must
include a copy of the subcontract; the names, addresses, telephone numbers,
electronic mail addresses, and fax numbers of the principals of the
subcontracted entity; and a description of the qualifications of the
subcontracted entity. Such subcontractors must be held to the requirements
stated in this Section.
The HMO must designate executive and essential personnel to attend mandatory
training in Fraud and Abuse detection, prevention and reporting. Designated
executive and essential personnel means the HMO staff persons who supervise
staff in the following areas: data collection, provider enrollment or
disenrollment, encounter data, claims processing, utilization review, appeals or
grievances, quality assurance and marketing, and who are directly involved in
the decision-making and administration of the Fraud and Abuse detection program
within the HMO. The training will be conducted by the OIG free of charge. The
HMO must schedule and complete training no later than 90 days after the
Effective Date of the Contract. If the HMO updates or modifies its written Fraud
and Abuse compliance plan, the HMO must train its executive and essential
personnel on these updates or modifications no later than 90 days after the
effective date of the updates or modifications.
The HMO must designate an officer or director in its organization with
responsibility and authority to carry out the provisions of the Fraud and Abuse
compliance plan. A HMO’s failure to report potential or suspected Fraud or Abuse
may result in sanctions, cancellation of the Contract, and/or exclusion from
participation in the Medicaid, CHIP or CHIP Perinatal HMO Programs. The HMO must
allow the OIG, HHSC, its agents, or other governmental units to conduct private
interviews of the HMO’s personnel, subcontractors and their personnel,
witnesses, and Members with regard to a confirmed violation. The HMO’s personnel
and it subcontractors must reasonably cooperate, to the satisfaction of HHSC, by
being available in person for interviews, consultation, grand jury proceedings,
pre-trial conferences, hearings, trials and in any other process, including
investigations, at the HMO’s and subcontractors’ own expense.
8.1.20 Reporting Requirements
The HMO must provide and must require its subcontractors to provide:

  1.   All information required under the Contract, including but not limited
to, the reporting requirements or other information related to the performance
of its responsibilities hereunder as reasonably requested by the HHSC; and

8-51



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  2.   Any information in its possession sufficient to permit HHSC to comply
with the Federal Balanced Budget Act of 1997 or other Federal or state laws,
rules, and regulations. All information must be provided in accordance with the
timelines, definitions, formats and instructions as specified by HHSC. Where
practicable, HHSC may consult with HMOs to establish time frames and formats
reasonably acceptable to both parties.

Any deliverable or report in Section 8.1.20 without a specified due date is due
quarterly on the last day of the month following the end of the reporting
period. Where the due date states 30 days, the HMO is to provide the deliverable
by the last day of the month following the end of the reporting period. Where
the due date states 45 days, the HMO is to provide the deliverable by the 15th
day of the second month following the end of the reporting period.
The HMO’s Chief Executive and Chief Financial Officers, or persons in equivalent
positions, must certify that financial data, Encounter Data and other
measurement data has been reviewed by the HMO and is true and accurate to the
best of their knowledge after reasonable inquiry.
8.1.20.1 HEDIS and Other Statistical Performance Measures
The HMO must provide to HHSC or its designee all information necessary to
analyze the HMO’s provision of quality care to Members using measures to be
determined by HHSC in consultation with the HMO. Such measures must be
consistent with HEDIS or other externally based measures or measurement sets,
and involve collection of information beyond that present in Encounter Data. The
Performance Indicator Dashboard, found in the Uniform Managed Care Manual
provides additional information on the role of the HMO and the EQRO in the
collection and calculation of HEDIS, CARPS, and other performance measures.
8.1.20.2 Reports
The HMO must provide the following reports, in addition to the Financial Reports
described in Section 8.1.17 and those reporting requirements listed elsewhere in
the Contract. The HHSC Uniform Managed Care Manual will include a list of all
required reports, and a description of the format, content, file layout and
submission deadlines for each report.
For the following reports, CHIP Perinatal Program data will be integrated into
existing CHIP Program reports. Generally, no separate CHIP Perinatal Program
reports are required. Where appropriate, HHSC will designate specific attributes
within the CHIP Program reports that the CHIP Perinatal HMOs must complete to
allow HHSC to extract data particular to the CHIP Perinatal Program.
Claims Summary Report — The HMO must submit quarterly Claims Summary Reports to
HHSC by HMO Program, Service Area and claims processing subcontractor by the
30th day following the end of the reporting period unless otherwise specified.
The format for the Claims Summary Report is contained in Chapter 5,
Section 5.6.1 of the Uniform Managed Care Manual.
QAPI Program Annual Summary Report — The HMO must submit a QAPI Program Annual
Summary in a format and timeframe as specified in the Uniform Managed Care
Manual.

8-52



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Fraudulent Practices Report — Utilizing the HHSC-Office of Inspector General
(OIG) fraud referral form, the HMO’s assigned officer or director must report
and refer all possible acts of waste, abuse or fraud to the HHSC-OIG within 30
working days of receiving the reports of possible acts of waste, abuse or fraud
from the HMO’s Special Investigative Unit (SIU). The report and referral must
include: an investigative report identifying the allegation,
statutes/regulations violated or considered, and the results of the
investigation; copies of program rules and regulations violated for the time
period in question; the estimated overpayment identified; a summary of the
interviews conducted; the encounter data submitted by the provider for the time
period in question; and all supporting documentation obtained as the result of
the investigation. This requirement applies to all reports of possible acts of
waste, abuse and fraud.
Additional reports required by the Office of the Inspector General relating to
waste, abuse or fraud are listed in the HHSC Uniform Managed Care Manual.
Provider Termination Report: (CHIP (including integrated CHIP Perinatal Program
data) & STAR)
MCO must submit a quarterly report that identifies any providers who cease to
participate in MCO’s provider network, either voluntarily or involuntarily. The
report must be submitted to HHSC in the format specified by HHSC, no later than
30 days after the end of the reporting period.
PCP Network & Capacity Report: (CHIP only (including integrated CHIP Perinatal
Program data))
For the CHIP Program, MCO must submit a quarterly report listing all
unduplicated PCPs in the MCO‘s Provider Network. For the CHIP Perinatal Program,
the Perinatal Newborns are assigned PCPs that are part of the CHIP PCP Network.
The report must be submitted to HHSC in the format specified by HHSC, no later
than 30 days after the end of the reporting quarter.
Summary Report of Member Complaints and Appeals — The HMO must submit quarterly
Member Complaints and Appeals reports. The HMO must include in its reports
Complaints and Appeals submitted to its subcontracted risk groups (e.g., IPAs)
and any other subcontractor that provides Member services. The HMO must submit
the Complaint and Appeals reports electronically on or before 45 days following
the end of the state fiscal quarter, using the format specified by HHSC in the
HHSC Uniform Managed Care Manual, Chapter 5.5.
HHSC may direct the CHIP Perinatal HMOs to provide segregated Member Complaints
and Appeals reports on an as-needed basis.
Summary Report of Provider Complaints — The HMO must submit Provider complaints
reports on a quarterly basis. The HMO must include in its reports complaints
submitted by providers to its subcontracted risk groups (e.g., IPAs) and any
other subcontractor that provides Provider services. The complaint reports must
be submitted electronically on or before 45 days following the end of the state
fiscal quarter, using the format specified by HHSC in the HHSC Uniform Managed
Care Manual, Chapter 5.5.
HHSC may direct the CHIP Perinatal HMOs to provide segregated Provider
Complaints and Appeals reports on an as-needed basis.

8-53



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Hotline Reports — The HMO must submit, on a quarterly basis, a status report for
the Member Hotline, the Behavioral Health Services Hotline, and the Provider
Hotline in comparison with the performance standards set out in
Sections 8.1.5.6, 8.1.14.3, and 8.1.4.7. The HMO shall submit such reports using
a format to be prescribed by HHSC in consultation with the HMOs.
If the HMO is not meeting a hotline performance standard, HHSC may require the
HMO to submit monthly hotline performance reports and implement corrective
actions until the hotline performance standards are met. If a HMO has a single
hotline serving multiple Service Areas, multiple HMO Programs, or multiple
hotline functions, (i.e. Member, Provider, Behavioral Health Services hotlines),
HHSC may request on an annual basis that the HMO submit certain hotline response
information by HMO Program, by Service Area, and by hotline function, as
applicable to the HMO. HHSC may also request this type of hotline information if
a HMO is not meeting a hotline performance standard.
The HMO must follow all applicable Joint Interface Plans (JIPs) and all required
file submissions for HHSC‘s Administrative Services Contractor, External Quality
Review Organization (EQRO) and HHSC Medicaid Claims Administrator. The JIPs can
be accessed through the Uniform Managed Care Manual.
8.2 Additional Medicaid HMO Scope of Work
The following provisions apply to any HMO participating in the STAR or STAR+PLUS
HMO Program.
8.2.1 Continuity of Care and Out-of-Network Providers
The HMO must ensure that the care of newly enrolled Members is not disrupted or
interrupted. The HMO must take special care to provide continuity in the care of
newly enrolled Members whose health or behavioral health condition has been
treated by specialty care providers or whose health could be placed in jeopardy
if Medically Necessary Covered Services are disrupted or interrupted.
The HMO must allow pregnant Members with 12 weeks or less remaining before the
expected delivery date to remain under the care of the Member’s current OB/GYN
through the Member’s postpartum checkup, even if the provider is Out-of-Network.
If a Member wants to change her OB/GYN to one who is in the Network, she must be
allowed to do so if the Provider to whom she wishes to transfer agrees to accept
her in the last trimester of pregnancy.
The HMO must pay a Member‘s existing Out-of-Network providers for Medically
Necessary Covered Services until the Member’s records, clinical information and
care can be transferred to a Network Provider, or until such time as the Member
is no longer enrolled in that HMO, whichever is shorter. Payment to
Out-of-Network providers must be made within the time period required for
Network Providers. The HMO must comply with out-of-network provider
reimbursement rules as adopted by HHSC.

8-54



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

This Article does not extend the obligation of the HMO to reimburse the Member’s
existing Out-of-Network providers for on-going care for:

  1.   More than 90 days after a Member enrolls in the HMO’s Program, or     2.
  For more than nine (9) months in the case of a Member who, at the time of
enrollment in the HMO, has been diagnosed with and receiving treatment for a
terminal illness and remains enrolled in the HMO.

The HMO’s obligation to reimburse the Member’s existing Out-of-Network provider
for services provided to a pregnant Member with 12 weeks or less remaining
before the expected delivery date extends through delivery of the child,
immediate postpartum care, and the follow-up checkup within the first six weeks
of delivery.
The HMO must provide or pay Out-of-Network providers who provide Medically
Necessary Covered Services to Members who move out of the Service Area through
the end of the period for which capitation has been paid for the Member.
The HMO must provide Members with timely and adequate access to Out-of-Network
services for as long as those services are necessary and covered benefits not
available within the network, in accordance with 42 C.F.R. §438.206(b)(4). The
HMO will not be obligated to provide a Member with access to Out-of-Network
services if such services become available from a Network Provider.
The HMO must ensure that each Member has access to a second opinion regarding
the use of any Medically Necessary Covered Service. A Member must be allowed
access to a second opinion from a Network Provider or Out-of-Network provider if
a Network Provider is not available, at no cost to the Member, in accordance
with 42 C.F.R. §438.206(b)(3).
8.2.2 Provisions Related to Covered Services for Medicaid Members
8.2.2.1 Emergency Services
HMO policy and procedures, Covered Services, claims adjudication methodology,
and reimbursement performance for Emergency Services must comply with all
applicable state and federal laws, rules, and regulations including 42 C.F.R.
§438.114, whether the provider is in-network or Out-of-Network. HMO policies and
procedures must be consistent with the prudent layperson definition of an
Emergency Medical Condition and the claims adjudication processes required under
the Contract and 42 C.F.R. §438.114.
The HMO must pay for the professional, facility, and ancillary services that are
Medically Necessary to perform the medical screening examination and
stabilization of a Member presenting with an Emergency Medical Condition or an
Emergency Behavioral Health Condition to the hospital emergency department, 24
hours a day, 7 days a week, rendered by either the HMO’s Network or
Out-of-Network providers.
The HMO cannot require prior authorization as a condition for payment for an
Emergency Medical Condition, an Emergency Behavioral Health Condition, or labor
and delivery. The HMO

8-55



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

cannot limit what constitutes an Emergency Medical Condition on the basis of
lists of diagnoses or symptoms. The HMO cannot refuse to cover Emergency
Services based on the emergency room provider, hospital, or fiscal agent not
notifying the Member’s PCP or the HMO of the Member’s screening and treatment
within 10 calendar days of presentation for Emergency Services. The HMO may not
hold the Member who has an Emergency Medical Condition liable for payment of
subsequent screening and treatment needed to diagnose the specific condition or
stabilize the patient. The HMO must accept the emergency physician or provider’s
determination of when the Member is sufficiently stabilized for transfer or
discharge.
A medical screening examination needed to diagnose an Emergency Medical
Condition must be provided in a hospital based emergency department that meets
the requirements of the Emergency Medical Treatment and Active Labor Act
(EMTALA) (42 C.F.R. §§489.20, 489.24 and 438.114(b)&(c)). The HMO must pay for
the emergency medical screening examination, as required by 42 U.S.C. §1395dd.
The HMO must reimburse for both the physician’s services and the hospital’s
Emergency Services, including the emergency room and its ancillary services.
When the medical screening examination determines that an Emergency Medical
Condition exists, the HMO must pay for Emergency Services performed to stabilize
the Member. The emergency physician must document these services in the Member’s
medical record. The HMO must reimburse for both the physician’s and hospital’s
emergency stabilization services including the emergency room and its ancillary
services.
The HMO must cover and pay for Post-Stabilization Care Services in the amount,
duration, and scope necessary to comply with 42 C.F.R. §438.114(b)&(e) and 42
C.F.R. §422.113(c)(iii). The HMO is financially responsible for
post-stabilization care services obtained within or outside the Network that are
not pre-approved by a Provider or other HMO representative, but administered to
maintain, improve, or resolve the Member’s stabilized condition if:

  1.   The HMO does not respond to a request for pre-approval within 1 hour;    
2.   The HMO cannot be contacted; or     3.   The HMO representative and the
treating physician cannot reach an agreement concerning the Member’s care and a
Network physician is not available for consultation. In this situation, the HMO
must give the treating physician the opportunity to consult with a Network
physician and the treating physician may continue with care of the patient until
an HMO physician is reached. The HMO’s financial responsibility ends as follows:
the HMO physician with privileges at the treating hospital assumes
responsibility for the Member’s care; the HMO physician assumes responsibility
for the Member’s care through transfer; the HMO representative and the treating
physician reach an agreement concerning the Member’s care; or the Member is
discharged.

8.2.2.2 Family Planning — Specific Requirements
The HMO must require, through Provider contract provisions, that Members
requesting contraceptive services or family planning services are also provided
counseling and education about the family planning and family planning services
available to Members. The HMO must develop outreach programs to increase
community support for family planning and encourage Members to use available
family planning services.

8-56



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must ensure that Members have the right to choose any Medicaid
participating family planning provider, whether the provider chosen by the
Member is in or outside the Provider Network. The HMO must provide Members
access to information about available providers of family planning services and
the Member’s right to choose any Medicaid family planning provider. The HMO must
provide access to confidential family planning services.
The HMO must provide, at minimum, the full scope of services available under the
Texas Medicaid program for family planning services. The HMO will reimburse
family planning agencies the Medicaid fee-for service amounts for family
planning services, including Medically Necessary medications, contraceptives,
and supplies not covered by the Vendor Drug Program and will reimburse
Out-of-Network family planning providers in accordance with HHSC’s
administrative rules.
The HMO must provide medically approved methods of contraception to Members,
provided that the methods of contraception are Covered Services. Contraceptive
methods must be accompanied by verbal and written instructions on their correct
use. The HMO must establish mechanisms to ensure all medically approved methods
of contraception are made available to the Member, either directly or by
referral to a subcontractor.
The HMO must develop, implement, monitor, and maintain standards, policies and
procedures for providing information regarding family planning to Providers and
Members, specifically regarding State and federal laws governing Member
confidentiality (including minors). Providers and family planning agencies
cannot require parental consent for minors to receive family planning services.
The HMO must require, through contractual provisions, that subcontractors have
mechanisms in place to ensure Member’s (including minor’s) confidentiality for
family planning services.
8.2.2.3 Texas Health Steps (EPSDT)
The HMO must develop effective methods to ensure that children under the age of
21 receive THSteps services when due and according to the recommendations
established by the AAP and the THSteps periodicity schedule for children. The
HMO must arrange for THSteps services for all eligible Members except when a
Member knowingly and voluntarily declines or refuses services after receiving
sufficient information to make an informed decision.
HMO must have mechanisms in place to ensure that all newly enrolled newborns
receive an appointment for a THSteps checkup within 14 days of enrollment and
all other eligible child Members receive a THSteps checkup within 60 days of
enrollment, if one is due according to the AAP periodicity schedule.
The HMO must ensure that Members are provided information and educational
materials about the services available through the THSteps Program, and how and
when they may obtain the services. The information should tell the Member how
they can obtain dental benefits, transportation services through the Texas
Department of Transportation’s Medical Transportation Program, and advocacy
assistance from the HMO.

8-57



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must provide appropriate training to all Network Providers and Provider
staff in the Providers’ area of practice regarding the scope of benefits
available and the THSteps Program. Training must include:

  1.   THSteps benefits,     2.   The periodicity schedule for THSteps medical
checkups and immunizations,     3.   The required elements of THSteps medical
checkups,     4.   Providing or arranging for all required lab screening tests
(including lead screening), and Comprehensive Care Program (CCP) services
available under the THSteps program to Members under age 21 years.

HMO must also educate and train Providers regarding the requirements imposed on
HHSC and contracting HMOs under the Consent Decree entered in Frew v. Hawkins,
et. al., Civil Action No. 3:93CV65, in the United States District Court for the
Eastern District of Texas, Paris Division. Providers should be educated and
trained to treat each THSteps visit as an opportunity for a comprehensive
assessment of the Member.
The HMO must provide outreach to Members to ensure they receive prompt services
and are effectively informed about available THSteps services. Each month, the
HMO must retrieve from the HHSC Administrative Services Contractor Bulletin
Board System a list of Members who are due and overdue THSteps services. Using
these lists and its own internally generated list, the HMO will contact such
Members to obtain the service as soon as possible. The HMO outreach staff must
coordinate with DSHS THSteps outreach staff to ensure that Members have access
to the Medical Transportation Program, and that any coordination with other
agencies is maintained.
The HMO must cooperate and coordinate with the State, outreach programs and
THSteps regional program staff and agents to ensure prompt delivery of services
to children of migrant farm workers and other migrant populations who may
transition into and out of the HMO’s Program more rapidly and/or unpredictably
than the general population.
The HMO must have mechanisms in place to ensure that all newborn Members have an
initial newborn checkup before discharge from the hospital and again within two
weeks from the time of birth. The HMO must require Providers to send all THSteps
newborn screens to the DSHS Bureau of Laboratories or a DSHS certified
laboratory. Providers must include detailed identifying information for all
screened newborn Members and the Member’s mother to allow DSHS to link the
screens performed at the hospital with screens performed at the two-week
follow-up.
All laboratory specimens collected as a required component of a THSteps checkup
(see Medicaid Provider Procedures Manual for age-specific requirements) must be
submitted to the DSHS Laboratory for analysis. The HMO must educate Providers
about THSteps Program requirements for submitting laboratory tests to the DSHS
Bureau of Laboratories.
The HMO must make an effort to coordinate and cooperate with existing community
and school-based health and education programs that offer services to
school-aged children in a location that is both familiar and convenient to the
Members. The HMO must make a good faith effort to comply with Head Start’s
requirement that Members participating in Head Start receive their THSteps
checkup no later than 45 days after enrolling into either program.

8-58



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must educate Providers on the Immunization Standard Requirements set
forth in Chapter 161, Health and Safety Code; the standards in the ACIP
Immunization Schedule; the AAP Periodicity Schedule for CHIP Members; and the
DSHS Periodicity Schedule for Medicaid Members. The HMO shall educate Providers
that Medicaid Members under age 21 must be immunized during the THSteps checkup
according to the DSHS routine immunization schedule. The HMO shall also educate
Providers that the screening provider is responsible for administration of the
immunization and should not refer children to Local Health Departments to
receive immunizations.
The HMO must educate Providers about, and require Providers to comply with, the
requirements of Chapter 161, Health and Safety Code, relating to the Texas
Immunization Registry (ImmTrac), to include parental consent on the Vaccine
Information Statement.
The HMO must require all THSteps Providers to submit claims for services paid
(either on a capitated or fee-for service basis) on the HCFA 1500 claim form and
use the HIPAA compliant code set required by HHSC.
Encounter Data will be validated by chart review of a random sample of THSteps
eligible enrollees against monthly Encounter Data reported by the HMO. HHSC or
its designee will conduct chart reviews to validate that all screens are
performed when due and as reported, and that reported data is accurate and
timely. Substantial deviation between reported and charted Encounter Data could
result in the HMO and/or Network Providers being investigated for potential
Fraud, Abuse, or Waste without notice to the HMO or the Provider.
8.2.2.4 Perinatal Services
The HMO’s perinatal health care services must ensure appropriate care is
provided to women and infant Members of the HMO from the preconception period
through the infant’s first year of life. The HMO’s perinatal health care system
must comply with the requirements of the Texas Health and Safety Code,
Chapter 32 (the Maternal and Infant Health Improvement Act) and administrative
rules codified at 25 T.A.C. Chapter 37, Subchapter M.
The HMO must have a perinatal health care system in place that, at a minimum,
provides the following services:

  1.   Pregnancy planning and perinatal health promotion and education for
reproductive- age women;     2.   Perinatal risk assessment of non-pregnant
women, pregnant and postpartum women, and infants up to one year of age;     3.
  Access to appropriate levels of care based on risk assessment, including
emergency care;     4.   Transfer and care of pregnant women, newborns, and
infants to tertiary care facilities when necessary;     5.   Availability and
accessibility of OB/GYNs, anesthesiologists, and neonatologists capable of
dealing with complicated perinatal problems; and     6.   Availability and
accessibility of appropriate outpatient and inpatient facilities capable of
dealing with complicated perinatal problems.

8-59



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must have a process to expedite scheduling a prenatal appointment for an
obstetrical exam for a TP40 Member no later than two weeks after receiving the
daily Enrollment File verifying the Member’s enrollment into the HMO.
The HMO must have procedures in place to contact and assist a
pregnant/delivering Member in selecting a PCP for her baby either before the
birth or as soon as the baby is born.
The HMO must provide inpatient care and professional services relating to labor
and delivery for its pregnant/delivering Members, and neonatal care for its
newborn Members at the time of delivery and for up to 48 hours following an
uncomplicated vaginal delivery and 96 hours following an uncomplicated Caesarian
delivery.
The HMO must Adjudicate provider claims for services provided to a newborn
Member in accordance with HHSC‘s claims processing requirements using the proxy
ID number or State-issued Medicaid ID number. The HMO cannot deny claims based
on a provider’s non-use of State-issued Medicaid ID number for a newborn Member.
The HMO must accept provider claims for newborn services based on mother’s name
and/or Medicaid ID number with accommodations for multiple births, as specified
by the HMO.
The HMO must notify providers involved in the care of pregnant/delivering women
and newborns (including Out-of-Network providers and hospitals) of the HMO’s
prior authorization requirements. The HMO cannot require a prior authorization
for services provided to a pregnant/delivering Member or newborn Member for a
medical condition that requires Emergency Services, regardless of when the
emergency condition arises.
8.2.2.5 Sexually Transmitted Diseases (STDs) and Human Immunodeficiency Virus
(HIV)
The HMO must provide STD services that include STD/HIV prevention, screening,
counseling, diagnosis, and treatment. The HMO is responsible for implementing
procedures to ensure that Members have prompt access to appropriate services for
STDs, including HIV. The HMO must allow Members access to STD services and HIV
diagnosis services without prior authorization or referral by a PCP.
The HMO must comply with Texas Family Code Section 32.003, relating to consent
to treatment by a child. The HMO must provide all Covered Services required to
form the basis for a diagnosis by the Provider as well as the STD/HIV treatment
plan.
The HMO must make education available to Providers and Members on the
prevention, detection and effective treatment of STDs, including HIV.
The HMO must require Providers to report all confirmed cases of STDs, including
HIV, to the local or regional health authority according to 25 T.A.C. §§97.131 —
97.134, using the required forms and procedures for reporting STDs. The HMO must
coordinate with the HHSC regional health authority to ensure that Members with
confirmed cases of syphilis, chancroid, gonorrhea, chlamydia and HIV receive
risk reduction and partner elicitation/notification counseling.

8-60



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must have established procedures to make Member records available to
public health agencies with authority to conduct disease investigation, receive
confidential Member information, and provide follow up activities.
The HMO must require that Providers have procedures in place to protect the
confidentiality of Members provided STD/HIV services. These procedures must
include, but are not limited to, the manner in which medical records are to be
safeguarded, how employees are to protect medical information, and under what
conditions information can be shared. The HMO must inform and require its
Providers who provide STD/HIV services to comply with all state laws relating to
communicable disease reporting requirements. The HMO must implement policies and
procedures to monitor Provider compliance with confidentiality requirements.
The HMO must have policies and procedures in place regarding obtaining informed
consent and counseling Members provided STD/HIV services.
8.2.2.6 Tuberculosis (TB)
The HMO must provide Members and Providers with education on the prevention,
detection and effective treatment of tuberculosis (TB). The HMO must establish
mechanisms to ensure all procedures required to screen at-risk Members and to
form the basis for a diagnosis and proper prophylaxis and management of TB are
available to all Members, except services referenced in Section 8.2.2.8 as
Non-Capitated Services. The HMO must develop policies and procedures to ensure
that Members who may be or are at risk for exposure to TB are screened for TB.
An at-risk Member means a person who is susceptible to TB because of the
association with certain risk factors, behaviors, drug resistance, or
environmental conditions. The HMO must consult with the local TB control program
to ensure that all services and treatments are in compliance with the guidelines
recommended by the American Thoracic Society (ATS), the Centers for Disease
Control and Prevention (CDC), and DSHS policies and standards.
The HMO must implement policies and procedures requiring Providers to report all
confirmed or suspected cases of TB to the local TB control program within one
working day of identification, using the most recent DSHS forms and procedures
for reporting TB. The HMO must provide access to Member medical records to DSHS
and the local TB control program for all confirmed and suspected TB cases upon
request.
The HMO must coordinate with the local TB control program to ensure that all
Members with confirmed or suspected TB have a contact investigation and receive
Directly Observed Therapy (DOT). The HMO must require, through contract
provisions, that Providers report to DSHS or the local TB control program any
Member who is non-compliant, drug resistant, or who is or may be posing a public
health threat. The HMO must cooperate with the local TB control program in
enforcing the control measures and quarantine procedures contained in Chapter 81
of the Texas Health and Safety Code.
The HMO must have a mechanism for coordinating a post-discharge plan for
follow-up DOT with the local TB program. The HMO must coordinate with the DSHS
South Texas Hospital and Texas Center for Infectious Disease for voluntary and
court-ordered admission, discharge plans, treatment objectives and projected
length of stay for Members with multi-drug resistant TB.

8-61



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.2.2.7 Objection to Provide Certain Services
In accordance with 42 C.F.R. §438.102, the HMO may file an objection to
providing, reimbursing for, or providing coverage of, a counseling or referral
service for a Covered Service based on moral or religious grounds. The HMO must
work with HHSC to develop a work plan to complete the necessary tasks and
determine an appropriate date for implementation of the requested changes to the
requirements related to Covered Services. The work plan will include timeframes
for completing the necessary Contract and waiver amendments, adjustments to
Capitation Rates, identification of the HMO and enrollment materials needing
revision, and notifications to Members.
In order to meet the requirements of this section, the HMO must notify HHSC of
grounds for and provide detail concerning its moral or religious objections and
the specific services covered under the objection, no less than 120 days prior
to the proposed effective date of the policy change.
8.2.2.8 Medicaid Non-capitated Services
The following Texas Medicaid programs and services have been excluded from HMO
Covered Services. Medicaid Members are eligible to receive these Non-capitated
Services on a Fee-for-Service basis from Texas Medicaid providers. HMOs should
refer to relevant chapters in the Provider Procedures Manual and the Texas
Medicaid Bulletins for more information.

  1.   THSteps dental (including orthodontia);     2.   Early Childhood
Intervention (ECI) case management/service coordination;     3.   DSHS targeted
case management;     4.   DSHS mental health rehabilitation;     5.   DSHS case
management for Children and Pregnant Women;     6.   Texas School Health and
Related Services (SHARS);     7.   Department of Assistive and Rehabilitative
Services Blind Children’s Vocational Discovery and Development Program;     8.  
Tuberculosis services provided by DSHS-approved providers (directly observed
therapy and contact investigation);     9.   Vendor Drug Program (out-of-office
drugs);     10.   Texas Department of Transportation Medical Transportation;    
11.   DADS hospice services (all Members are disenrolled from their health plan
upon enrollment into hospice except STAR+PLUS members receiving 1915(c) Nursing
Facility Waiver services that are not covered by the Hospice Program);     12.  
Audiology services and hearing aids for children (under age 21) (hearing
screening services are provided through the THSteps Program and are capitated)
through PACT (Program for Amplification for Children of Texas).     13.   For
STAR+PLUS, Inpatient Stays are Non-capitated Services.

8.2.2.9 Referrals for Non-capitated Services
Although Medicaid HMOs are not responsible for paying or reimbursing for
Non-capitated Services, HMOs are responsible for educating Members about the
availability of Non-capitated Services, and for providing appropriate referrals
for Members to obtain or access these services.

8-62



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO is responsible for informing Providers that bills for all Non-capitated
Services must be submitted to HHSC’s Claims Administrator for reimbursement.
8.2.2.10 Cooperation with Immunization Registry
The HMO must work with HHSC and health care providers to improve the
immunization rate of Medicaid clients and the reporting of immunization
information for inclusion in the Texas Immunization Registry, called “ImmTrac.”
8.2.2.11 Case Management for Children and Pregnant Women
The HMO must educate Members and Providers on the services available through
Case Management for Children and Pregnant Women (CPW) as described on the
program’s website at http://www.dshs.state.tx.us/caseman/default.shtm. An HMO
may provide information about CPW’s website and basic information about CPW
services in order to meet this requirement. CPW information and materials must
be included in the HMO’s Provider Manual, Member Handbook and Provider
orientations. The information and materials must also inform Providers that the
disclosure of medical records or information between Providers, HMO’s and CPW
case managers does not require a medical release form from the Member.
The HMO must coordinate services with CPW regarding a Member’s health care needs
that are identified by CPW and referred to the HMO. Upon receipt of a referral
or assessment from a CPW case manager, the HMO’s designated staff are required
to review the assessment and determine, based on the HMO’s policies, the
appropriate level of health care and services. The HMO’s staff must also
coordinate with the Member’s family, Member’s Primary Care Provider (PCP), in
and Out-of-Network Providers, agencies, and the HMO’s utilization management
staff to ensure that the health care and services identified are properly
referred, authorized, scheduled and provided within a timely manner.
The HMO must ensure that access to medically necessary health care needed by the
Member is available within the standards established by HHSC for respective
care. HMOs are not required to arrange or provide for any covered or non-covered
services identified in the CPW assessment. The decision whether to authorize
these services is made by the HMO. Within five (5) business days of identifying
any non-covered health care services or other services that the Member may need,
the HMO’s staff must report to the CPW case manager which items/services will
not be performed by the HMO. Additionally, within ten (10) business days after
all of the authorized services have been provided, the HMO’s staff must
follow-up with CPW case manager to report the provision of services. The HMO’s
staff must ensure that all services provided to a Member by an HMO Provider are
reported to the Member’s PCP.
The CPW program requires its contracted case managers to coordinate with the HMO
and the HMO’s PCPs. The HMO should report problems regarding CPW referrals,
assessments or coordination activities to HHSC for follow-up with CPW program
staff.

8-63



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.2.3 Medicaid Significant Traditional Providers
In the first three (3) years of a Medicaid HMO Program operating in a Service
Area, the HMO must seek participation in its Network from all Medicaid
Significant Traditional Providers (STPs) defined by HHSC in the applicable
Service Area for the applicable HMO Program. For STAR HMOs, the Medicaid STP
requirements only apply in the Nueces Service Area. For STAR+PLUS HMOs, the
Medicaid STP requirements apply to all Service Areas, except Harris County
within the Harris Service Area.
Medicaid STPs are defined as PCPs and, for STAR+PLUS, Community-based Long Term
Care providers in a county, that, when listed by provider type by county in
descending order by unduplicated number of clients, served the top 80% of
unduplicated clients. Hospitals receiving Disproportionate Share Hospital
(DSH) funds are also considered STPs in the Service Area in which they are
located. Note that STAR+PLUS HMOs are not required to contract with Hospitals
for Inpatient Stays, but are required to contract with Hospitals for Outpatient
Hospital Services. The HHSC website includes a list of Medicaid STPs by Service
Area.
Because the STP lists were produced in FY2005, HHSC has developed an updated
list for Long Term Care Providers. The list will be provided to HMOs and posted
on HHSC’s website.
The STP requirement will be in place for three years after the program has been
implemented. During that time, providers who believe they meet the STP
requirements may contact HHSC request HHSC‘s consideration for STP status.
STAR+PLUS HMOs will be notified when Providers are added to the list of STPs for
a Service Area.
The HMO must give STPs the opportunity to participate in its Network for at
least three (3) years commencing on the implementation date of Medicaid managed
care in the Service Area. However, the STP provider must:

  1.   Agree to accept the HMO‘s Provider reimbursement rate for the provider
type; and     2.   Meet the standard credentialing requirements of the HMO,
provided that lack of board certification or accreditation by the Joint
Commission on Accreditation of Health Care Organizations (JCAHO) is not the sole
grounds for exclusion from the Provider Network.

8.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
The HMO must make reasonable efforts to include FQHCs and RHCs (freestanding and
hospital-based) in its Provider Network. The HMO must reimburse FQHCs and RHCs
for health care services provided outside of regular business hours, as defined
by HHSC in rules, including weekend days or holidays, at a rate that is equal to
the allowable rate for those services as determined under Section 32.028, Human
Resources Code, if the Member does not have a referral from their PCP. FQHCs or
RHCs will receive a cost settlement from HHSC and must agree to accept initial
payments from the HMO in an amount that is equal to or greater than the HMO‘s
payment terms for other Providers providing the same or similar services.
The HMO must submit monthly FQHC and RHC encounter and payment reports to all
contracted FQHCs and RHCs, and FQHCs and RHCs with which there have been
encounters, not later than

8-64



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

21 days from the end of the month for which the report is submitted. The format
will be developed by HHSC and provided in the Uniform Managed Care Manual. The
FQHC and RHC must validate the encounter and payment information contained in
the report(s). The HMO and the FQHC/RHC must both sign the report(s) after each
party agrees that it accurately reflects encounters and payments for the month
reported. The HMO must submit the signed FQHC and RHC encounter and payment
reports to HHSC not later than 45 days from the end of the reported month.
8.2.5 Provider Complaints and Appeals
8.2.5.1 Provider Complaints
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider complaints. Within this process, the HMO must
respond fully and completely to each complaint and establish a tracking
mechanism to document the status and final disposition of each Provider
complaint. The HMO must resolve Provider Complaints within 30 days from the date
the Complaint is received.
8.2.5.2 Appeal of Provider Claims
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider appeals related to claims payment. Within this
process, the Provider must respond fully and completely to each Medicaid
Provider’s claims payment appeal and establish a tracking mechanism to document
the status and final disposition of each Medicaid Provider’s claims payment
appeal.
Medicaid HMOs must contract with physicians who are not Network Providers to
resolve claims disputes related to denial on the basis of medical necessity that
remain unresolved subsequent to a Provider appeal. The determination of the
physician resolving the dispute must be binding on the HMO and the Provider. The
physician resolving the dispute must hold the same specialty or a related
specialty as the appealing Provider. HHSC reserves the right to amend this
process to include an independent review process established by HHSC for final
determination on these disputes.
8.2.6 Member Rights and Responsibilities
In accordance with 42 C.F.R. §438.100, all Medicaid HMOs must maintain written
policies and procedures for informing Members of their rights and
responsibilities, and must notify their Members of their right to request a copy
of these rights and responsibilities. The Member Handbook must include
notification of Member rights and responsibilities.
8.2.7 Medicaid Member Complaint and Appeal System
The HMO must develop, implement, and maintain a Member Complaint and Appeal
system that complies with the requirements in applicable federal and state laws
and regulations, including 42

8-65



--------------------------------------------------------------------------------



 



Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

C.F.R. §431.200, 42 C.F.R. Part 438, Subpart F, “Grievance System,” and the
provisions of 1 T.A.C. Chapter 357 relating to Medicaid managed care
organizations.
The Complaint and Appeal system must include a Complaint process, an Appeal
process, and access to HHSC’s Fair Hearing System. The procedures must be the
same for all Members and must be reviewed and approved in writing by HHSC or its
designee. Modifications and amendments to the Member Complaint and Appeal system
must be submitted for HHSC’s approval at least 30 days prior to the
implementation.
8.2.7.1 Member Complaint Process
The HMO must have written policies and procedures for receiving, tracking,
responding to, reviewing, reporting and resolving Complaints by Members or their
authorized representatives. For purposes of this Section 8.2.7, an "authorized
representative" is any person or entity acting on behalf of the Member and with
the Member’s written consent. A Provider may be an authorized representative.
The HMO must resolve Complaints within 30 days from the date the Complaint is
received. The HMO is subject to remedies, including liquidated damages, if at
least 98 percent of Member Complaints are not resolved within 30 days of receipt
of the Complaint by the HMO. Please see the Uniform Managed Care Contract Terms
& Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix. The
Complaint procedure must be the same for all Members under the Contract. The
Member or Member’s authorized representative may file a Complaint either orally
or in writing. The HMO must also inform Members how to file a Complaint directly
with HHSC, once the Member has exhausted the HMO’s complaint process.
The HMO must designate an officer of the HMO who has primary responsibility for
ensuring that Complaints are resolved in compliance with written policy and
within the required timeframe. For purposes of Section 8.2.7.2, an “officer” of
the HMO means a president, vice president, secretary, treasurer, or chairperson
of the board for a corporation, the sole proprietor, the managing general
partner of a partnership, or a person having similar executive authority in the
organization.
The HMO must have a routine process to detect patterns of Complaints.
Management, supervisory, and quality improvement staff must be involved in
developing policy and procedure improvements to address the Complaints.
The HMO’s Complaint procedures must be provided to Members in writing and
through oral interpretive services. A written description of the HMO’s Complaint
procedures must be available in prevalent non-English languages for Major
Population Groups identified by HHSC, at no more than a 6th grade reading level.
The HMO must include a written description of the Complaint process in the
Member Handbook. The HMO must maintain and publish in the Member Handbook, at
least one local and one toll-free telephone number with
TeleTypewriter/Telecommunications Device for the Deaf (TTY/TDD) and interpreter
capabilities for making Complaints.

8-66



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO‘s process must require that every Complaint received in person, by
telephone, or in writing must be acknowledged and recorded in a written record
and logged with the following details:
1. Date;
2. Identification of the individual filing the Complaint;
3. Identification of the individual recording the Complaint;
4. Nature of the Complaint;
5. Disposition of the Complaint (i.e., how the HMO resolved the Complaint);
6. Corrective action required; and
7. Date resolved.
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making a Complaint.
If the Member makes a request for disenrollment, the HMO must give the Member
information on the disenrollment process and direct the Member to the HHSC
Administrative Services Contractor. If the request for disenrollment includes a
Complaint by the Member, the Complaint will be processed separately from the
disenrollment request, through the Complaint process.
The HMO will cooperate with the HHSC’s Administrative Services Contractor and
HHSC or its designee to resolve all Member Complaints. Such cooperation may
include, but is not limited to, providing information or assistance to internal
Complaint committees.
The HMO must provide designated Member Advocates to assist Members in
understanding and using the HMO’s Complaint system as described in
Section 8.2.7.9. The HMO’s Member Advocates must assist Members in writing or
filing a Complaint and monitoring the Complaint through the HMO’s Complaint
process until the issue is resolved.
8.2.7.2 Medicaid Standard Member Appeal Process
The HMO must develop, implement and maintain an Appeal procedure that complies
with state and federal laws and regulations, including 42 C.F.R.§ 431.200 and 42
C.F.R. Part 438, Subpart F, “Grievance System." An Appeal is a disagreement with
an HMO Action as defined in HHSC’s Uniform Contract Terms and Conditions. The
Appeal procedure must be the same for all Members. When a Member or his or her
authorized representative expresses orally or in writing any dissatisfaction or
disagreement with an Action, the HMO must regard the expression of
dissatisfaction as a request to Appeal an Action.
A Member must file a request for an Appeal with the HMO within 30 days from
receipt of the notice of the Action. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Appeals are not resolved
within 30 days of receipt of the Appeal by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix. To ensure continuation of currently
authorized services, however, the Member must file the Appeal on or before the
later of 10 days following the HMO’s mailing of the notice of the Action, or the
intended effective date of the proposed Action. The HMO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved in
compliance with written policy and within the 30-day time limit.

8-67



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The provisions of Article 21.58A, Texas Insurance Code, (to be recodified as
Texas Insurance Code, Title 14, Chapter 4201), relating to a Member‘s right to
Appeal an Adverse Determination made by the HMO or a utilization review agent to
an independent review organization, do not apply to a Medicaid recipient.
Article 21.58A is pre-empted by federal Fair Hearings requirements.
The HMO must have policies and procedures in place outlining the Medical
Director’s role in an Appeal of an Action. The Medical Director must have a
significant role in monitoring, investigating and hearing Appeals. In accordance
with 42 C.F.R.§ 438.406, the HMO‘s policies and procedures must require that
individuals who make decisions on Appeals are not involved in any previous level
of review or decision-making, and are health care professionals who have the
appropriate clinical expertise in treating the Member’s condition or disease.
The HMO must provide designated Member Advocates, as described in
Section 8.2.7.9, to assist Members in understanding and using the Appeal
process. The HMO’s Member Advocates must assist Members in writing or filing an
Appeal and monitoring the Appeal through the HMO‘s Appeal process until the
issue is resolved.
The HMO must have a routine process to detect patterns of Appeals. Management,
supervisory, and quality improvement staff must be involved in developing policy
and procedure improvements to address the Appeals.
The HMO’s Appeal procedures must be provided to Members in writing and through
oral interpretive services. A written description of the Appeal procedures must
be available in prevalent non-English languages identified by HHSC, at no more
than a 6th grade reading level. The HMO must include a written description of
the Appeals process in the Member Handbook. The HMO must maintain and publish in
the Member Handbook at least one local and one toll-free telephone number with
TTY/TDD and interpreter capabilities for requesting an Appeal of an Action.
The HMO’s process must require that every oral Appeal received must be confirmed
by a written, signed Appeal by the Member or his or her representative, unless
the Member or his or her representative requests an expedited resolution. All
Appeals must be recorded in a written record and logged with the following
details:
1) Date notice is sent;
2) Effective date of the Action;
3) Date the Member or his or her representative requested the Appeal;
4) Date the Appeal was followed up in writing;
5) Identification of the individual filing;
6) Nature of the Appeal; and
7) Disposition of the Appeal, and notice of disposition to Member.
The HMO must send a letter to the Member within five (5) business days
acknowledging receipt of the Appeal request. Except for the resolution of an
Expedited Appeal as provided in Section 8.2.7.3, the HMO must complete the
entire standard Appeal process within 30 calendar days after receipt of the
initial written or oral request for Appeal. The timeframe for a standard Appeal
may be extended up to 14 calendar days if the Member or his or her
representative requests an

8-68



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

extension; or the HMO shows that there is a need for additional information and
how the delay is in the Member’s interest. If the timeframe is extended, the HMO
must give the Member written notice of the reason for delay if the Member had
not requested the delay. The HMO must designate an officer who has primary
responsibility for ensuring that Appeals are resolved within these timeframes
and in accordance with the HMO’s written policies.
During the Appeal process, the HMO must provide the Member a reasonable
opportunity to present evidence and any allegations of fact or law in person as
well as in writing. The HMO must inform the Member of the time available for
providing this information and that, in the case of an expedited resolution,
limited time will be available.
The HMO must provide the Member and his or her representative opportunity,
before and during the Appeal process, to examine the Member’s case file,
including medical records and any other documents considered during the Appeal
process. The HMO must include, as parties to the Appeal, the Member and his or
her representative or the legal representative of a deceased Member’s estate.
In accordance with 42 C.F.R.§ 438.420, the HMO must continue the Member’s
benefits currently being received by the Member, including the benefit that is
the subject of the Appeal, if all of the following criteria are met:

  1.   The Member or his or her representative files the Appeal timely as
defined in this Contract:     2.   The Appeal involves the termination,
suspension, or reduction of a previously authorized course of treatment;     3.
  The services were ordered by an authorized provider;     4.   The original
period covered by the original authorization has not expired; and     5.   The
Member requests an extension of the benefits.

If, at the Member’s request, the HMO continues or reinstates the Member’s
benefits while the Appeal is pending, the benefits must be continued until one
of the following occurs:

  1.   The Member withdraws the Appeal;     2.   Ten (10) days pass after the
HMO mails the notice resolving the Appeal against the Member, unless the Member,
within the 10-day timeframe, has requested a Fair Hearing with continuation of
benefits until a Fair Hearing decision can be reached; or     3.   A state Fair
Hearing officer issues a hearing decision adverse to the Member or the time
period or service limits of a previously authorized service has been met.

In accordance with 42 C.F.R.§ 438.420(d), if the final resolution of the Appeal
is adverse to the Member and upholds the HMO’s Action, then to the extent that
the services were furnished to comply with the Contract, the HMO may recover
such costs from the Member.

8-69



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

If the HMO or State Fair Hearing Officer reverses a decision to deny, limit, or
delay services that were not furnished while the Appeal was pending, the HMO
must authorize or provide the disputed services promptly and as expeditiously as
the Member’s health condition requires.
If the HMO or State Fair Hearing Officer reverses a decision to deny
authorization of services and the Member received the disputed services while
the Appeal was pending, the HMO is responsible for the payment of services.
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making an Appeal.
8.2.7.3 Expedited Medicaid HMO Appeals
In accordance with 42 C.F.R. §438.410, the HMO must establish and maintain an
expedited review process for Appeals, when the HMO determines (for a request
from a Member) or the provider indicates (in making the request on the Member’s
behalf or supporting the Member’s request) that taking the time for a standard
resolution could seriously jeopardize the Member’s life or health. The HMO must
follow all Appeal requirements for standard Member Appeals as set forth in
Section 8.2.7.2), except where differences are specifically noted. The HMO must
accept oral or written requests for Expedited Appeals.
Members must exhaust the HMO’s Expedited Appeal process before making a request
for an expedited Fair Hearing. After the HMO receives the request for an
Expedited Appeal, it must hear an approved request for a Member to have an
Expedited Appeal and notify the Member of the outcome of the Expedited Appeal
within 3 business days, except that the HMO must complete investigation and
resolution of an Appeal relating to an ongoing emergency or denial of continued
hospitalization: (1) in accordance with the medical or dental immediacy of the
case; and (2) not later than one (1) business day after receiving the Member‘s
request for Expedited Appeal is received.
Except for an Appeal relating to an ongoing emergency or denial of continued
hospitalization, the timeframe for notifying the Member of the outcome of the
Expedited Appeal may be extended up to 14 calendar days if the Member requests
an extension or the HMO shows (to the satisfaction of HHSC, upon HHSC’s request)
that there is a need for additional information and how the delay is in the
Member’s interest. If the timeframe is extended, the HMO must give the Member
written notice of the reason for delay if the Member had not requested the
delay.
If the decision is adverse to the Member, the HMO must follow the procedures
relating to the notice in Section 8.2.7.5. The HMO is responsible for notifying
the Member of his or her right to access an expedited Fair Hearing from HHSC.
The HMO will be responsible for providing documentation to the State and the
Member, indicating how the decision was made, prior to HHSC’s expedited Fair
Hearing.
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for requesting an Expedited Appeal. The HMO
must ensure that punitive action is neither taken against a provider who
requests an expedited resolution or supports a Member’s request.

8-70



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

If the HMO denies a request for expedited resolution of an Appeal, it must:

  (1)   Transfer the Appeal to the timeframe for standard resolution, and    
(2)   Make a reasonable effort to give the Member prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.

8.2.7.4 Access to Fair Hearing for Medicaid Members
The HMO must inform Members that they have the right to access the Fair Hearing
process at any time during the Appeal system provided by the HMO. In the case of
an expedited Fair Hearing process, the HMO must inform the Member that he or she
must first exhaust the HMO’s internal Expedited Appeal process prior to filing
an Expedited Fair Hearing. The HMO must notify Members that they may be
represented by an authorized representative in the Fair Hearing process. 8.2.7.5
Notices of Action and Disposition of Appeals for Medicaid Members
The HMO must notify the Member, in accordance with 1 T.A.C. Chapter 357,
whenever the HMO takes an Action. The notice must, at a minimum, include any
information required by 1 T.A.C. Chapter 357 that relates to a managed care
organization’s notice of Action and any information required by 42 C.F.R.
§438.404 as directed by HHSC, including but not limited to:

  1.   The Action the HMO has taken or intends to take;     2.   The reasons for
the Action;     3.   The Member’s right to access the HMO’s Appeal process.    
4.   The procedures by which the Member may Appeal the HMO’s Action;     5.  
The circumstances under which expedited resolution is available and how to
request it;     6.   The circumstances under which a Member may continue to
receive benefits pending resolution of the Appeal, how to request that benefits
be continued, and the circumstances under which the Member may be required to
pay the costs of these services;     7.   The date the Action will be taken;    
8.   A reference to the HMO policies and procedures supporting the HMO’s Action;
    9.   An address where written requests may be sent and a toll-free number
that the Member can call to request the assistance of a Member representative,
file an Appeal, or request a Fair Hearing;     10.   An explanation that Members
may represent themselves, or be represented by a provider, a friend, a relative,
legal counsel or another spokesperson;

8-71



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  11.   A statement that if the Member wants a Fair Hearing on the Action, the
Member must make the request for a Fair Hearing within 90 days of the date on
the notice or the right to request a hearing is waived;     12.   A statement
explaining that the HMO must make its decision within 30 days from the date the
Appeal is received by the HMO, or 3 business days in the case of an Expedited
Appeal; and     13.   A statement explaining that the hearing officer must make
a final decision within 90 days from the date a Fair Hearing is requested.

8.2.7.6 Timeframe for Notice of Action
In accordance with 42 C.F.R.§ 438.404(c), the HMO must mail a notice of Action
within the following timeframes:

  1.   For termination, suspension, or reduction of previously authorized
Medicaid-covered services, within the timeframes specified in 42 C.F.R.§§
431.211, 431.213, and 431.214;     2.   For denial of payment, at the time of
any Action affecting the claim;     3.   For standard service authorization
decisions that deny or limit services, within the timeframe specified in 42
C.F.R.§ 438.210(d)(1);     4.   If the HMO extends the timeframe in accordance
with 42 C.F.R. §438.210(d)(1), it must:     5.   give the Member written notice
of the reason for the decision to extend the timeframe and inform the Member of
the right to file an Appeal if he or she disagrees with that decision; and    
6.   issue and carry out its determination as expeditiously as the Member’s
health condition requires and no later than the date the extension expires;    
7.   For service authorization decisions not reached within the timeframes
specified in 42 C.F.R.§ 438.210(d) (which constitutes a denial and is thus an
adverse Action), on the date that the timeframes expire; and     8.   For
expedited service authorization decisions, within the timeframes specified in 42
C.F.R. 438.210(d).

8.2.7.7 Notice of Disposition of Appeal
In accordance with 42 C.F.R.§ 438.408(e), the HMO must provide written notice of
disposition of all Appeals including Expedited Appeals. The written resolution
notice must include the results and date of the Appeal resolution. For decisions
not wholly in the Member’s favor, the notice must contain:

  1.   The right to request a Fair Hearing;     2.   How to request a Fair
Hearing;     3.   The circumstances under which the Member may continue to
receive benefits pending a Fair Hearing;     4.   How to request the
continuation of benefits;     5.   If the HMO’s Action is upheld in a Fair
Hearing, the Member may be liable for the cost of any services furnished to the
Member while the Appeal is pending; and

8-72



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  6.   Any other information required by 1 T.A.C. Chapter 357 that relates to a
managed care organization‘s notice of disposition of an Appeal.

8.2.7.8 Timeframe for Notice of Resolution of Appeals
In accordance with 42 C.F.R.§ 438.408, the HMO must provide written notice of
resolution of Appeals, including Expedited Appeals, as expeditiously as the
Member’s health condition requires, but the notice must not exceed the timelines
as provided in this Section for Standard or Expedited Appeals. For expedited
resolution of Appeals, the HMO must make reasonable efforts to give the Member
prompt oral notice of resolution of the Appeal, and follow up with a written
notice within the timeframes set forth in this Section for Expedited Appeals. If
the HMO denies a request for expedited resolution of an Appeal, the HMO must
transfer the Appeal to the timeframe for standard resolution as provided in this
Section, and make reasonable efforts to give the Member prompt oral notice of
the denial, and follow up within two calendar days with a written notice.
8.2.7.9 Medicaid Member Advocates
The HMO must provide Member Advocates to assist Members. Member Advocates must
be physically located within the Service Area unless an exception is approved by
HHSC. Member Advocates must inform Members of the following:

  1.   Their rights and responsibilities,     2.   The Complaint process,     3.
  The Appeal process,     4.   Covered Services available to them, including
preventive services, and     5.   Non-capitated Services available to them.

Member Advocates must assist Members in writing Complaints and are responsible
for monitoring the Complaint through the HMO’s Complaint process.
Member Advocates are responsible for making recommendations to management on any
changes needed to improve either the care provided or the way care is delivered.
Member Advocates are also responsible for helping or referring Members to
community resources available to meet Member needs that are not available from
the HMO as Medicaid Covered Services.
8.2.8 Additional Medicaid Behavioral Health Provisions
8.2.8.1 Local Mental Health Authority (LMHA)
Assessment to determine eligibility for rehabilitative and targeted DSHS case
management services is a function of the LMHA. Covered Services must be provided
to Members with severe and persistent mental illness (SPMI) and severe emotional
disturbance (SED), when Medically Necessary, whether or not they are also
receiving targeted case management or rehabilitation services through the LMHA.

8-73



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO must enter into written agreements with all LMHAs in the Service Area
that describe the process(es) that the HMO and LMHAs will use to coordinate
services for Medicaid Members with SPMI or SED. The agreements will:

  1.   Describe the Behavioral Health Services indicated in detail in the
Provider Procedures Manual and in the Texas Medicaid Bulletin, include the
amount, duration, and scope of basic and Value-added Services, and the HMO’s
responsibility to provide these services;     2.   Describe criteria, protocols,
procedures and instrumentation for referral of Medicaid Members from and to the
HMO and the LMHA;     3.   Describe processes and procedures for referring
Members with SPMI or SED to the LMHA for assessment and determination of
eligibility for rehabilitation or targeted case management services;     4.  
Describe how the LMHA and the HMO will coordinate providing Behavioral Health
Services to Members with SPMI or SED;     5.   Establish clinical consultation
procedures between the HMO and LMHA including consultation to effect referrals
and on-going consultation regarding the Member’s progress;     6.   Establish
procedures to authorize release and exchange of clinical treatment records;    
7.   Establish procedures for coordination of assessment, intake/triage,
utilization review/utilization management and care for persons with SPMI or SED;
    8.   Establish procedures for coordination of inpatient psychiatric services
(including Court- ordered Commitment of Members under 21) in state psychiatric
facilities within the LMHA’s catchment area;     9.   Establish procedures for
coordination of emergency and urgent services to Members;     10.   Establish
procedures for coordination of care and transition of care for new Members who
are receiving treatment through the LMHA; and     11.   Establish that when
Members are receiving Behavioral Health Services from the Local Mental Health
Authority that the HMO is using the same UM guidelines as those prescribed for
use by local mental health authorities by DSHS which are published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html.

The HMO must offer licensed practitioners of the healing arts (defined in 25
T.A.C., Part 2, Chapter 419, Subchapter L), who are part of the Member’s
treatment team for rehabilitation services, the opportunity to participate in
the HMO‘s Network. The practitioner must agree to accept the HMO’s Provider
reimbursement rate, meet the credentialing requirements, and comply with all the
terms and conditions of the HMO’s standard Provider contract.
HMOs must allow Members receiving rehabilitation services to choose the licensed
practitioners of the healing arts who are currently a part of the Member’s
treatment team for rehabilitation services to provide Covered Services. If the
Member chooses to receive these services from licensed practitioners of the
healing arts who are part of the Member’s rehabilitation services treatment team
but are not part of the HMO’s Network, the HMO must reimburse the Local Mental
Health Authority through Out-of-Network reimbursement arrangements.
Nothing in this section diminishes the potential for the Local Mental Health
Authority to seek best value for rehabilitative services by providing these
services under arrangement, where possible, as specified is 25 T.A.C. §419.455.

8-74



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.2.9 Third Party Liability and Recovery
Medicaid HMOs are responsible for establishing a plan and process for recovering
costs for services that should have been paid through a third party in
accordance with State and Federal law and regulations. To recognize this
requirement, capitation payments to the HMOs are reduced by the projected amount
of TPR that the HMO is expected to recover.
The HMOs must provide required reports as stated in Section 8.1.17.2, Financial
Reporting Requirements.
After 120-days from the date of service on any claim, encounter, or other
Medicaid related payment by the HMO subject to Third Party Recovery, HHSC may
attempt recovery independent of any HMO action. HHSC will retain, in full, all
funds received as a result of the state initiated recovery or subrogation
action.
HMOs shall provide a Member quarterly file, which contains the following
information if available to the HMO: the Member name, address, claim submission
address, group number, employer’s mailing address, social security number, and
date of birth for each subscriber or policyholder and each dependent of the
subscriber or policyholder covered by the insurer. The file shall be used for
the purpose of matching the Texas Medicaid eligibility file against the HMO
Member file to identify Medicaid clients enrolled in the HMO, which may not be
known the Medicaid Program. 8.2.10 Coordination With Public Health Entities
8.2.10.1 Reimbursed Arrangements with Public Health Entities
The HMO must make a good faith effort to enter into a subcontract for Covered
Services with Public Health Entities. Possible Covered Services that could be
provided by Public Health Entities include, but are not limited to, the
following services:

  1.   Sexually Transmitted Diseases (STDs) services;     2.   Confidential HIV
testing;     3.   Immunizations;     4.   Tuberculosis (TB) care;     5.  
Family Planning services;     6.   THSteps medical checkups, and     7.  
Prenatal services.

These subcontracts must be available for review by HHSC or its designated
agent(s) on the same basis as all other subcontracts. If the HMO is unable to
enter into a contract with Public Health Entities, the HMO must document efforts
to contract with Public Health Entities, and make such documentation available
to HHSC upon request.
HMO Contracts with Public Health Entities must specify the scope of
responsibilities of both parties, the methodology and agreements regarding
billing and reimbursements, reporting responsibilities, Member and Provider
educational responsibilities, and the methodology and

8-75



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

agreements regarding sharing of confidential medical record information between
the Public Health Entity and the HMO or PCP. The HMO must:

  1.   Identify care managers who will be available to assist public health
providers and PCPs in efficiently referring Members to the public health
providers, specialists, and health-related service providers either within or
outside the HMO’s Network; and     2.   Inform Members that confidential
healthcare information will be provided to the PCP, and educate Members on how
to better utilize their PCPs, public health providers, emergency departments,
specialists, and health-related service providers.

8.2.10.2 Non-Reimbursed Arrangements with Local Public Health Entities
The HMO must coordinate with Public Health Entities in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2, or otherwise required under
state law or this contract, the HMO must meet the following requirements:

  1.   Report to public health entities regarding communicable diseases and/or
diseases that are preventable by immunization as defined by state law;     2.  
Notify the local Public Health Entity, as defined by state law, of communicable
disease outbreaks involving Members;     3.   Educate Members and Providers
regarding WIC services available to Members; and     4.   Coordinate with local
public health entities that have a child lead program, or with DSHS regional
staff when the local public health entity does not have a child lead program,
for follow-up of suspected or confirmed cases of childhood lead exposure.

8.2.11 Coordination with Other State Health and Human Services (HHS) Programs
The HMO must coordinate with other state HHS Programs in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2. or otherwise required under
state law or this contract, the HMO must meet the following requirements:

  1.   Require Providers to use the DSHS Bureau of Laboratories for specimens
obtained as part of a THSteps medical checkup, including THSteps newborn
screens, lead testing, and hemoglobin/hematocrit tests;     2.   Notify
Providers of the availability of vaccines through the Texas Vaccines for
Children Program;     3.   Work with HHSC and Providers to improve the reporting
of immunizations to the statewide ImmTrac Registry;     4.   Educate Providers
and Members about the Department of State Health Services (DSHS) Case Management
for Children and Pregnant Women (CPW) services available;     5.   Coordinate
services with CPW specifically in regard to an HMO Member’s health care needs
that are identified by CPW and referred to the HMO;

8-76



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

  6.   Participate, to the extent practicable, in the community-based coalitions
with the Medicaid-funded case management programs in the Department of Assistive
and Rehabilitative Services (DARS), the Department of Aging and Disability
Services (DADS), and DSHS;     7.   Cooperate with activities required of state
and local public health authorities necessary to conduct the annual population
and community based needs assessment; and     8.   Report all blood lead
results, coordinate and follow-up of suspected or confirmed cases of childhood
lead exposure with the Childhood Lead Poisoning Prevention Program in DSHS.

8.2.12 Advance Directives
Federal and state law require HMOs and providers to maintain written policies
and procedures for informing all adult Members 18 years of age and older about
their rights to refuse, withhold or withdraw medical treatment and mental health
treatment through advance directives (see Social Security Act §1902(a)(57) and
§1903(m)(1)(A)). The HMO‘s policies and procedures must include written
notification to Members and comply with provisions contained in 42 C.F.R.
§434.28 and 42 C.F.R. § 489, Subpart I, relating to advance directives for all
hospitals, critical access hospitals, skilled nursing facilities, home health
agencies, providers of home health care, providers of personal care services and
hospices, as well as the following state laws and rules:

  1.   A Member’s right to self-determination in making health care decisions;  
  2.   The Advance Directives Act, Chapter 166, Texas Health and Safety Code,
which includes:

  a.   A Member’s right to execute an advance written directive to physicians
and family or surrogates, or to make a non-written directive to administer,
withhold or withdraw life-sustaining treatment in the event of a terminal or
irreversible condition;     b.   A Member’s right to make written and
non-written out-of-hospital do-not-resuscitate (DNR) orders;     c.   A Member‘s
right to execute a Medical Power of Attorney to appoint an agent to make health
care decisions on the Member’s behalf if the Member becomes incompetent; and

  3.   The Declaration for Mental Health Treatment, Chapter 137, Texas Civil
Practice and Remedies Code, which includes: a Member’s right to execute a
Declaration for Mental Health Treatment in a document making a declaration of
preferences or instructions regarding mental health treatment.

The HMO must maintain written policies for implementing a Member’s advance
directive. Those policies must include a clear and precise statement of
limitation if the HMO or a Provider cannot or will not implement a Member’s
advance directive.
The HMO cannot require a Member to execute or issue an advance directive as a
condition of receiving health care services. The HMO cannot discriminate against
a Member based on whether or not the Member has executed or issued an advance
directive.

8-77



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO’s policies and procedures must require the HMO and subcontractors to
comply with the requirements of state and federal law relating to advance
directives. The HMO must provide education and training to employees and Members
on issues concerning advance directives.
All materials provided to Members regarding advance directives must be written
at a 7 th -grade reading comprehension level, except where a provision is
required by state or federal law and the provision cannot be reduced or modified
to a 7 th - 8 th grade reading level because it is a reference to the law or is
required to be included “as written” in the state or federal law.
The HMO must notify Members of any changes in state or federal laws relating to
advance directives within 90 days from the effective date of the change, unless
the law or regulation contains a specific time requirement for notification.
8.3 Additional STAR+PLUS Scope of Work
8.3.1 Covered Community-Based Long-Term Care Services
The HMO must ensure that STAR+PLUS Members needing Community Long-term Care
Services are identified and that services are referred and authorized in a
timely manner. The HMO must ensure that Providers of Community Long-term Care
Services are licensed to deliver the service they provide. The inclusion of
Community Long-term Care Services in a managed care model presents challenges,
opportunities and responsibilities.
Community Long-term Care Services may be necessary as a preventative service to
avoid more expensive hospitalizations, emergency room visits, or
institutionalization. Community Long-term Care Services should also be made
available to Members to assure maintenance of the highest level of functioning
possible in the least restrictive setting. A Member’s need for Community
Long-term Care Services to assist with the activities of daily living must be
considered as important as needs related to a medical condition. HMOs must
provide Functionally Necessary Covered Services to Community Long-term Care
Service Members.
8.3.1.1 Community Based Long-Term Care Services Available to All Members
The HMO shall enter into written contracts with Providers of Personal Assistance
Services and Day Activity and Health Services (DAHS) to make them available to
all STAR+PLUS Members. These Providers must at a minimum, meet all of the
following state licensure and certification requirements for providing the
services in Attachment B-2.1, Covered Services.
Community Long-Term Care Services Available to All Members
Service                Licensee and Certification Require

8-78



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

      Community Long-Term Care Services Available to All Members

 
   
Service
  Licensure and Certification Requirements
 
   
Personal Attendant
Services
  The Provider must be licensed by the Texas Department of Human Services as a
Home and Community Support Services Agency. The level of licensure required
depends on the type of service delivered. NOTE: For primary home care and client
managed attendant care, the agency may have only the Personal Assistance
Services level of licensure.
 
   
Day Activity and Health Services (DAHS)
  The Provider must be licensed by the Texas Department of Human Services, Long
Term Care Regulatory Division, as an adult day care provider. To provide DAHS,
the Provider must provide the range of services required for DAHS.

8.3.1.2   1915(c) Nursing Facility Waiver Services Available to Members Who
Qualify for 1915 (c) Nursing Facility Waiver Services

The 1915(c) Nursing Facility Waiver provides Community Long-term Care Services
to Medicaid Eligibles who are elderly and to adults with disabilities as a
cost-effective alternative to living in a nursing facility. These Members must
be age 21 or older, be a Medicaid recipient or be otherwise financially eligible
for waiver services. To be eligible for 1915(c) Nursing Facility Waiver
Services, a Member must meet income and resource requirements for Medicaid
nursing facility care, and receive a determination from HHSC on the medical
necessity of the nursing facility care. The HMO must make available to STAR+PLUS
Members who meet the eligibility requirements the array of services allowable
through HHSC ‘s CMS-approved 1915(c) Nursing Facility Waiver (see Appendix
B-2.1, STAR+PLUS Covered Services).

      Community Long-Term Care Services Under the 1915(c) Nursing Facility
Waiver

 
   
Service
  Licensure and Certification Requirements
 
   
Personal Attendant
Services
  The Provider must be licensed by the Texas Department of Human Services as a
Home and Community Support Services Agency. The level of licensure required
depends on the type of service delivered. For Primary Home Care and Client
Managed Attendant Care, the agency may have only the Personal Assistance
Services level of licensure.
 
   
Assisted Living
  The Provider must be licensed by the Texas Department of Aging and Disability
Services, Long Term Care Regulatory Division. The type of licensure determines
what services may be provided.
 
   
Emergency
Response Service
Provider
  Texas Department of Aging and Disability Services (DADS) Standards for
Emergency Response Services at 40 T.A.C. §52.201(a), and be licensed by the
Texas Board of Private Investigators and Private Security Agencies, unless
exempt from licensure.
 
   
Adult Foster Home
  TDSHS Provider standards for Adult Foster Care and TDSHS Rules at 40 T.A.C.
§48.6032. Four bed homes also licensed under TDSHS

8-79



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

      Community Long-Term Care Services Under the 1915(c) Nursing Facility
Waiver

 
   
Service
  Licensure and Certification Requirements
 
   
 
  Rules at 40 T.A.C. §481.8906.
 
   
 
  DFPS licensure in accordance with 24-hour Care Licensing requirements found in
T.A.C., Title 40, Part 19, Chapter 720.
 
   
Home Delivered
Meals
  T.A.C., Title 40, Part 1, Chapter 55.
 
   
Physical
Therapy
  Licensed Physical Therapist through the Texas Board of Physical Therapy
Examiners, Chapter 453.
 
   
Occupational
Therapy
  Licensed Occupational Therapist through the Texas Board of Occupational
Therapy Examiners, Chapter 454.
 
   
Speech Therapy
  Licensed Speech Therapist Through the Department of State Health Services.
 
   
Consumer Directed
Services
  Home and Community Support Services Agency (HCSSA)
 
   
Transition
Assistance Services
  No licensure or certification requirements.
 
   
Minor Home
Modification
  No licensure or certification requirements.
 
   
Adaptive Aids and Medicaid Equipment
  No licensure or certification requirements.
 
   
Medical supplies
  No licensure or certification requirements.

8.3.2 Service Coordination
The HMO must furnish a Service Coordinator to all STAR+PLUS Members who request
one. The HMO should also furnish a Service Coordinator to a STAR+PLUS Member
when the HMO determines one is required through an assessment of the Member’s
health and support needs. The HMO must ensure that each STAR+PLUS Member has a
qualified PCP who is responsible for overall clinical direction and, in
conjunction with the Service Coordinator, serves as a central point of
integration and coordination of Covered Services, including primary, Acute Care,
long-term care and Behavioral Health Services.
The Service Coordinator must work as a team with the PCP, and coordinate all
STAR+PLUS Covered Services and any applicable Non-capitated Services with the
PCP. This requirement applies whether or not the PCP is in the HMO’s Network, as
some STAR+PLUS Members dually eligible for Medicare may have a PCP that is not
in the HMO’s Provider Network. In order to integrate the Member’s Acute Care and
primary care, and stay abreast of the Member’s needs and condition, the Service
Coordinator must also actively involve and coordinate with the Member’s primary
and specialty care providers, including Behavioral Health Service providers, and
providers of Non-capitated Services.

8-80



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

STAR+PLUS Members dually eligible for Medicare will receive most prescription
drug services through Medicare rather than Medicaid. The Texas Vendor Drug
Program will pay for a limited number of medications not covered by Medicare.
The HMO must identify and train Members or their families to coordinate their
own care, to the extent of the Member’s or the family’s capability and
willingness to coordinate care. 8.3.2.1 Service Coordinators
The HMO must employ as Service Coordinators persons experienced in meeting the
needs of vulnerable populations who have Chronic or Complex Conditions. Such
Service Coordinators are Key HMO Personnel as described in Attachment A, HHSC’s
Uniform Managed Care Contract Terms and Conditions, Section 4.02, and must meet
the requirements set forth in Section 4.04.1 of HHSC’s Uniform Managed Care
Contract Terms and Conditions. 8.3.2.2 Referral to Community Organizations
The HMO must provide information about and referral to community organizations
that may not be providing STAR+PLUS Covered Services, but are otherwise
important to the health and well being of Members. These organizations include,
but are not limited to:

  1.   State/federal agencies (e.g., those agencies with jurisdiction over
aging, public health, substance abuse, mental health/retardation,
rehabilitation, developmental disabilities, income support, nutritional
assistance, family support agencies, etc.);     2.   social service agencies
(e.g., Area Agencies on Aging, residential support agencies, independent living
centers, supported employment agencies, etc.);     3.   city and county agencies
(e.g., welfare departments, housing programs, etc.);     4.   civic and
religious organizations; and     5.   consumer groups, advocates, and councils
(e.g., legal aid offices, consumer/family support groups, permanency planning,
etc.).

8.3.2.3 Discharge Planning
The HMO must have a protocol for quickly assessing the needs of Members
discharged from a Hospital or other care or treatment facility.
The HMO’s Service Coordinator must work with the Member’s PCP, the hospital
discharge planner(s), the attending physician, the Member, and the Member’s
family to assess and plan for the Member’s discharge. When long-term care is
needed, the HMO must ensure that the Member’s discharge plan includes
arrangements for receiving community-based care whenever possible. The HMO must
ensure that the Member, the Member’s family, and the Member’s PCP are all well
informed of all service options available to meet the Member’s needs in the
community.

8-81



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.3.2.4 Transition Plan for New STAR+PLUS Members
The HMO must provide a transition plan for Members enrolled in the STAR+PLUS
Program prior to the Operational Start Date. HHSC, and/or the previous STAR+PLUS
HMO contractor, will provide the HMO with detailed Care Plans, names of current
providers, etc., for newly enrolled Members already receiving long-term care
services at the time of enrollment. The HMO must ensure that current providers
are paid for Medically Necessary Covered Services that are delivered in
accordance with the Member’s existing treatment/long-term care services plan
after the Member has become enrolled in the HMO and until the transition plan is
developed. The transition planning process must include, but is not limited to,
the following:

  1.   review of existing DADS long-term care services plans;     2.  
preparation of a transition plan that ensures continuous care under the Member’s
existing Care Plan during the transfer into the HMO’s Network while the HMO
conducts an appropriate assessment and development of a new plan, if needed;    
3.   if durable medical equipment or supplies had been ordered prior to
enrollment but have not been received by the time of enrollment, coordination
and follow-through to ensure that the Member receives the necessary supportive
equipment and supplies without undue delay; and     4.   payment to the existing
provider of service under the existing authorization until the HMO has completed
the assessment and service plans and issued new authorizations.

The HMO must review any existing care plan and develop a transition plan within
30 days of receiving the Member’s enrollment. The transition plan will remain in
place until the HMO contacts the Member and coordinates modifications to the
Member’s current treatment/long-term care services plan. The HMO must ensure
that the existing services continue and that there are no breaks in services.
For initial implementation of the STAR+PLUS program in a Service Area, the HMO
will have 90-days from the start of the STAR+PLUS program in that Service Area
to complete this process for its Members.
The HMO must ensure that the Member is involved in the assessment process and
fully informed about options, is included in the development of the care plan,
and is in agreement with the plan when completed.
8.3.2.5 Centralized Medical Record and Confidentiality
The Service Coordinator shall be responsible for maintaining a centralized
record related to Member contacts, assessments and service authorizations. The
HMO shall ensure that the organization of and documentation included in the
centralized Member record meets all applicable professional standards ensuring
confidentiality of Member records, referrals, and documentation of information.
The HMO must have a systematic process for generating or receiving referrals and
sharing confidential medical, treatment, and planning information across
providers.

8-82



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

8.3.2.6 Nursing Facilities
Nursing facility care, although a part of the care continuum, presents a
challenge for managed care. Because of the process for becoming eligible for
Medicaid assistance in a nursing facility, there is frequently a significant
time gap between entry into the nursing home and determination of Medicaid
eligibility. During this gap from entry to Medicaid eligibility, the resident
has “nested” in the facility and many of the community supports are no longer
available. To require participation of all nursing facility residents would
result in the HMO maintaining a Member in the nursing facility without many
options for managing their health. For this reason, persons who qualify for
Medicaid as a result of nursing facility residency are not enrolled in
STAR+PLUS.
The STAR+PLUS HMO must participate in the Promoting Independence initiative for
such individuals. Promoting Independence (PI) is a philosophy that aged and
disabled individuals remain in the most integrated setting to receive long-term
care services. PI is Texas‘ response to the U.S. Supreme Court ruling in
Olmstead v. L.C. that requires states to provide community-based services for
persons with disabilities who would otherwise be entitled to institutional
services, when:

  •   the state’s treatment professionals determine that such placement is
appropriate;     •   the affected persons do not oppose such treatment; and    
•   the placement can be reasonably accommodated, taking into account the
resources available to the state and the needs of others who are receiving state
supported disability services.

In accordance with legislative direction, the HMO must designate a point of
contact to receive referrals for nursing facility residents who may potentially
be able to return to the community through the use of 1915(c) Nursing Facility
Waiver services. To be eligible for this option, an individual must reside in a
nursing facility until a written plan of care for safely moving the resident
back into a community setting has been developed and approved.
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The nursing facility will bill the state directly
for covered nursing facility services delivered while the Member is in the
nursing facility. See Section 8.3.2.7 for further information.
The HMO is responsible for the Member at the time of nursing facility entry and
must utilize the Service Coordinator staff to complete an assessment of the
Member within 30 days of entry in the nursing facility, and develop a plan of
care to transition the Member back into the community if possible. If at this
initial review, return to the community is possible, the Service Coordinator
will work with the resident and family to return the Member to the community
using 1915(c) Waiver Services.
If the initial review does not support a return to the community, the Service
Coordinator will conduct a second assessment 90 days after the initial
assessment to determine any changes in the individual’s condition or
circumstances that would allow a return to the community. The Service
Coordinator will develop and implement the transition plan.

8-83



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

The HMO will provide these services as part of the Promoting Independence
initiative. The HMO must maintain the documentation of the assessments completed
and make them available for state review at any time.
It is possible that the STAR+PLUS HMO will be unaware of the Member’s entry into
a nursing facility. It is the responsibility of the nursing facility to review
the Member’s Medicaid card upon entry into the facility and notify the HMO. The
nursing facility is also required to notify HHSC of the entry of a new resident.
8.3.2.7 HMO Four-Month Liability for Nursing Facility Care
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The four months do not have to be consecutive. Upon
completion of four months of nursing facility care, the individual will be
disenrolled from the STAR+PLUS Program and the Medicaid Fee-for-Service program
will provide Medicaid benefits. A STAR+PLUS Member may not change HMOs while in
a nursing facility.
Tracking the four months of liability is done through a counter system. The
four-month counter starts with the Medicaid admission or on the 21st day of a
Medicare stay. A partial month counts as a full month. In other words, the month
in which the Medicaid admission occurs or the month on which the 21st day of the
Medicare stay occurs, is counted as one of the four months.
An amount will be included in the capitation rates to cover the cost of four
months of nursing facility services (based upon experience from STAR+PLUS in
Harris County) for the historical average number of admissions to nursing
facilities. Nursing facility costs for STAR+PLUS in Harris County have accounted
for less than one percent of premiums in recent years. HHSC believes that these
costs will not deviate substantially from this experience.
The HMO will be liable for the cost of care in a nursing facility care and, for
Medicaid-only Members, the cost of all other Covered Services. The HMO will not
maintain nursing facilities in its Network and will not reimburse the nursing
facilities directly. Nursing facilities will use the traditional Fee-for-Service
system of billing HHSC rather than billing the HMO. The HMO’s liability will be
established based on the amount paid through the Fee-for-Service billing system
on behalf of the Member. HHSC will recoup those costs from the HMO by an offset
to the monthly Capitation Payment. The offset will be recognized as a nursing
facility expense.. The HMO will record the nursing facility liability recoupment
as nursing facility expense on its Financial-Statistical Reports (FSR). The HMO
will be responsible for direct payment of all non-nursing facility Medicaid
expenses on behalf of the Member. 8.3.3 STAR+PLUS Assessment Instruments
The HMO must have and use functional assessment instruments to identify Members
with significant health problems, Members requiring immediate attention, and
Members who need or are at risk of needing long-term care services. The HMO, a
subcontractor, or a Provider may complete assessment instruments, but the HMO
remains responsible for the data recorded.

8-84



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

HMOs must use the DHS Form 2060, as amended or modified, to assess a Member’s
need for Functionally Necessary Personal Attendant Services. The HMO may adapt
the form to reflect the HMO’s name or distribution instructions, but the
elements must be the same and instructions for completion must be followed
without amendment.
For Members and applicants seeking or needing the 1915(c) Nursing Facility
Waiver services, the HMOs must use the DADS CARE Form 3652, as amended or
modified, to assess Members and to supply current medical information for
Medical Necessity determinations.
HHSC has adopted a Minimum Data Set for Home Care (MDS-HC), which can be found
in the HHSC Uniform Managed Care Manual. HHSC may adopt new versions of this
instrument as appropriate or as directed by CMS. The MDS-HC instrument must be
completed and electronically submitted to HHSC in the specified format within
30 days of enrollment for every Member receiving Community-based Long-term Care
Services, and then each year by the anniversary of the Member’s date of
enrollment. Initially, HMOs will have 90 days to complete the MDS-HC instrument
for Members enrolled on the Operational Start Date. In addition to submitting
the MDS-HC instrument to HHSC, the HMO may also submit other supplemental
assessment instruments it elects to use. As specialized MDS instruments are
developed or adopted by HHSC for other living arrangements (e.g., assisted
living), HHSC will notify HMO of the availability of the instrument and the date
the HMO is required to begin using such instrument in the HHSC Uniform Managed
Care Manual. Any additional assessment instruments used by the HMO must be
approved by HHSC.
8.3.4 1915(c) Nursing Facility Waiver Service Eligibility
8.3.4.1 For Members
The HMO must notify HHSC when it initiates 1915(c) Nursing Facility Waiver
eligibility testing on a STAR+PLUS Member. The HMO must apply risk criteria,
complete the Form 3652 for Medical Necessity determination, complete the
assessment documentation, and prepare a 1915(c) Nursing Facility Waiver
Individual Service Plan (ISP) for each Member requesting 1915(c) Nursing
Facility Waiver services and for Members the HMO has identified as needing
1915(c) Nursing Facility Waiver services. The HMO must provide HHSC the results
of the assessment activities within 45 days of initiating the assessment
process.
HHSC will notify the Member and the HMO of the eligibility determination, which
will be based on the information provided by the HMO. If the STAR+PLUS Member is
eligible for 1915(c) Nursing Facility Waiver services, HHSC will notify the
Member of the effective date of eligibility. If the Member is not eligible for
1915(c) Nursing Facility Waiver services, HHSC will provide the Member
information on right to Appeal the Adverse Determination. Regardless of the
1915(c) Nursing Facility Waiver eligibility determination, HHSC will send a copy
of the Member notice to the HMO.
8.3.4.2 For Medical Assistance Only (MAO) Non-Member Applicants
Non-Member persons who are not eligible for Medicaid in the community may apply
for participation in the 1915(c) Nursing Facility Waiver program under the
financial and functional

8-85



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

eligibility requirements for MAO. HHSC will inform the applicant that services
are provided through an HMO and allow the applicant to select the HMO. HHSC will
authorize the selected HMO to initiate pre-enrollment assessment services
required under the 1915(c) Nursing Facility Waiver for the non-member. The HMO
must complete Form 3652 for Medical Necessity determination, complete the
assessment documentation, and prepare a 1915(c) Nursing Facility Waiver service
plan for each applicant referred by HHSC. The initial home visit with the
applicant must occur within 14 days of the receipt of the referral. The HMO must
provide HHSC the results of the assessment activities within 45 days of the
receipt of the referral.
HHSC will notify the applicant and the HMO of the results of its eligibility
determination. If the applicant is eligible, HHSC will notify the applicant and
the HMO will be notified of the effective date of eligibility, which will be the
first day of the month following the determination of eligibility. The HMO must
initiate the Individual Service Plan (ISP) on the date of enrollment.
If the applicant is not eligible, the HHSC notice will provide information on
the applicant’s right to Appeal the Adverse Determination. HHSC will also send
notice to the HMO if the applicant is not eligible for 1915(c) Nursing Facility
Waiver services.
8.3.4.3 Annual Reassessment
Prior to the end date of the annual ISP, the HMO must initiate an annual
reassessment to determine and validate continued eligibility for 1915(c) Nursing
Facility Waiver services for each Member receiving such services. The HMO will
be expected to complete the same activities for the annual reassessment as
required for the initial eligibility determination, with the following
exception: the HMO does not need to obtain a physician’s signature on the
Form 3652 for the annual reassessment. . Existing 1915(c) Nursing Facility
Waiver clients may not be denied 1915(c) Nursing Facility Waiver services solely
on the basis that the proposed cost of the ISP will exceed the cost of care if
the Member were in a nursing home if the following conditions are met:

  1.   those services are required for that individual to live in the most
integrated setting appropriate to his or her needs;     2.   the cost for the
needed services for each six-month period of the client’s ISP year, averaged and
excluding the cost of minor home modifications and adaptive aids, does not
exceed 133.3% of the Nursing Facility Cost Ceiling; and     3.   HHSC continues
to comply with the cost-effectiveness requirements from the CMS.

If an ongoing client has a change in needs that would cause the cost for needed
services, under the client’s ISP, to exceed 100% of the cost ceiling, the HMO
with HHSC approval may consider the client’s request if there is a change in:

  1.   the client’s medical condition, functional needs, or environment;     2.
  the caregiver support or third-party resources that have been providing
service to the client; or     3.   the need for a service or support to
adequately support the client living in the most integrated setting appropriate
to his or her needs.

If the client’s needs cannot be met within the cost limit of 133% described
above, then the client is no longer eligible for services, unless the client
meets the criteria in the next paragraph. All

8-86



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

available non-waiver support systems and resources must be accessed in the
development of the ISP.
HMO will continue services to those individuals receiving services in a waiver
program, when continuation of the services is necessary for the individual to
live in the most integrated setting appropriate to his or her needs and HHSC
continues to comply with CMS cost-effectiveness requirements.
The Texas Department of Aging and Disability Services commissioner has the
authority to grant an exemption to this rule in individual cases. A written
request for an exemption to the board or commissioner will be considered in
situations in which the client’s needs cannot be met within the estimated cost
ceiling and cannot be provided through any other setting or programs.
Individuals receiving waiver services through the Medically Dependent Children
Program are covered by the provisions in this Section when they apply for
transition to the 1915(c) waiver program at age 21.
8.3.5 Consumer-Directed Services — Personal Attendant Services
The HMO must make available and promote the use of the Consumer-Directed
Services (CDS) option to all STAR+PLUS Members desiring that option for the
delivery of Personal Attendant Services (PAS). The HMO will provide information
on CDS:

  1.   at initial assessment for attendant care services;     2.   at annual
reassessment for attendant care services;     3.   at any time when a STAR+PLUS
Member so requests that information; and     4.   in the Member Handbook.

The HMO must contract with Providers who are able to offer Consumer-Directed
Services. To participate as Consumer-Directed Services provider, the Provider
must have entered into a contract with DADS for the delivery of those services.
The HMO must comply with 40 T.A.C. Chapter 41, regarding “Vendor Fiscal
Intermediary Payments,” and the provider manual and training related to
STAR+PLUS.
8.3.6 Community Based Long-term Care Service Providers
8.3.6.1 Training
The HMO must comply with Section 8.1.4.6 regarding Provider Manual and Provider
training specific to the STAR+PLUS Program. The HMO must train all Community
Long-term Care Service Providers regarding the requirements of the Contract and
special needs of STAR+PLUS

8-87



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Members. The HMO must establish ongoing STAR+PLUS Provider training addressing
the following issues at a minimum:

  1.   Covered Services and the Provider’s responsibilities for providing such
services to STAR+PLUS Members and billing the HMO for such services. The HMO
must place special emphasis on Community Long-term Care Services and STAR+PLUS
requirements, policies, and procedures that vary from Medicaid Fee-for-Service
and commercial coverage rules, including payment policies and procedures.     2.
  Inpatient Stay hospital services and the authorization and billing of such
services for STAR+PLUS Members.     3.   Relevant requirements of the STAR+PLUS
Contract, including the role of the Service Coordinator;     4.   Processes for
making referrals and coordinating Non-capitated Services;     5.   The HMO’s
quality assurance and performance improvement program and the Provider’s role in
such programs; and     6.   The HMO’s STAR+PLUS policies and procedures,
including those relating to Network and Out-of-Network referrals.

8.3.7.2 LTC Provider Billing
Long-term care providers are not required to utilize the billing systems that
most medical facilities use on a regular basis. For this reason, the HMO must
make accommodations to the claims processing system for such providers to allow
for a smooth transition from traditional Medicaid to Managed Care Medicaid.
HHSC will meet with HMOs to develop a standardized method long-term care
billing. All STAR+PLUS HMOs will be required to utilize the standardized method,
which will be incorporated into the HHSC Uniform Managed Care Manual.
8.3.7.3 Rate Enhancement Payments for Agencies Providing Attendant Care
The Legislature made available additional funds for increased attendant
compensation. Home and Community Support Services (HCSS). Providers may contract
with the State to receive additional funds for attendant salaries. Under such
contracts, HCSS Providers may participate at any of twenty (20) payment levels
or may choose not to participate at all. The State is required to assure that
participating Providers in the HMO Network have access to enhanced payments. A
work group that includes representative from the HMOs will develop how the
process will be implemented and posted to the HHSC Uniform Managed Care Manual.
In all expansion areas, the cost of attendant care enhancement was included in
the development of the Capitation Rate.
8.3.7.4 Payment for 1915(c) Nursing Facility Waiver Services for Non-Members
Disenrolled Members: Occasionally, the Social Security Administration will place
SSI recipients on hold for a short period of time, usually due failure to
provide timely updates required for the continuation of SSI benefits. During
this period, the recipients will not appear to be eligible for Medicaid or
1915(c) Nursing Facility Waiver services. Often the Social Security

8-88



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Administration reinstates these Medicaid Eligibles retroactively without a break
in Medicaid coverage. To deal with this situation, for at least thirty (30) days
after disenrollment, the HMO will continue to authorize and pay for 1915(c)
Nursing Facility Waiver services for disenrolled STAR+PLUS Members who appear to
lose eligibility due to an administrative problem related to SSI. If at the end
of the thirty (30) days, the Medicaid Eligible’s 1915(c) Nursing Facility Waiver
eligibility is reinstated, the Medicaid Eligible will be manually enrolled into
the STAR+PLUS HMO back to the date of disenrollment and the retroactive
adjustment system will properly reimburse the HMO. If after thirty (30) days,
the former STAR+PLUS Member continues to be ineligible for Medicaid, the
individual will not be retroactively enrolled, and the HMO will bill HHSC for
1915(c) Nursing Facility Waiver services rendered during this time.
8.4 Additional CHIP Scope of Work
The following provisions only apply to HMOs participating in CHIP.
8.4.1 CHIP Provider Network
In each Service Area, the HMO must seek to obtain the participation in its
Provider Network of CHIP Significant Traditional Providers (STPs), defined by
HHSC as PCP Providers currently serving the CHIP population and DSH hospitals.
The Procurement Library includes CHIP STPs by Service Area. The HMO must give
STPs the opportunity to participate in its Network if the STPs:

  1.   Agree to accept the HMO‘s Provider reimbursement rate for the provider
type; and     2.   Meet the standard credentialing requirements of the HMO,
provided that lack of board certification or accreditation by the Joint
Commission on Accreditation of Health Care Organizations (JCAHO) is not the sole
grounds for exclusion from the Provider Network.

8.4.2 CHIP Provider Complaint and Appeals
CHIP Provider Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. The HMO must
resolve Provider Complaints within 30 days from the date the Complaint is
received.
8.4.3 CHIP Member Complaint and Appeal Process
CHIP Member Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. HHSC will require
the HMO to resolve Complaints and Appeals (that are not elevated to TDI) within
30 days from the date the Complaint or Appeal is received. The HMO is subject to
remedies, including liquidated damages, if at least 98 percent of Member
Complaints or Member Appeals are not resolved within 30 days of receipt of the
Complaint or Appeal by the HMO. Please see the Uniform Managed Care Contract
Terms & Conditions and Attachment B-5, Deliverables/Liquidated Damages

8-89



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.4

Matrix. Any person, including those dissatisfied with a HMO’s resolution of a
Complaint or Appeal, may report an alleged violation to TDI.
8.4.4 Dental Coverage for CHIP Members
The HMO is not responsible for reimbursing dental providers for preventive and
therapeutic dental services obtained by CHIP Members. However, medical and/or
hospital charges, such as anesthesia, that are necessary in order for CHIP
Members to access standard therapeutic dental services, are Covered Services for
CHIP Members. The HMO must provide access to facilities and physician services
that are necessary to support the dentist who is providing dental services to a
CHIP Member under general anesthesia or intravenous (IV) sedation.
The HMO must inform Network facilities, anesthesiologists, and PCPs what
authorization procedures are required, and how Providers are to be reimbursed
for the preoperative evaluations by the PCP and/or anesthesiologist and for the
facility services. For dental-related medical Emergency Services, the HMO must
reimburse in-network and Out-of-Network providers in accordance with federal and
state laws, rules, and regulations.
8.5 Additional CHIP Perinatal Scope of Work
The following provisions only apply to HMOs participating in CHIP Perinatal
Program.
8.5.1 CHIP Perinatal Provider Network
In each Service Area, the CHIP Perinatal HMO must seek to obtain the
participation of Providers for CHIP Perinate Members. CHIP Perinatal HMOs are
encouraged to obtain the participation of Obstetricians/Gynecologists (OB/GYNs),
Family Practice Physicians with experience in prenatal care, or other qualified
health care Providers as CHIP Perinate Providers.
See Sections 8.1.3.2, Access to Network Providers, and 8.1.4.2, Primary Care
Providers, regarding distinctions in the provider networks for CHIP Perinates
and CHIP Perinate Newborns.
8.5.2 CHIP Perinatal Program Provider Complaint and Appeals
CHIP Perinatal Program Provider Complaints and Appeals are subject to
disposition consistent with the Texas Insurance Code and any applicable TDI
regulations. The HMO must resolve Provider Complaints within 30 days from the
date the Complaint is received.
8.5.3 CHIP Perinatal Program Member Complaint and Appeal Process
CHIP Perinatal Program Member Complaints and Appeals are subject to disposition
consistent with the Texas Insurance Code and any applicable TDI regulations.
HHSC will require the HMO to resolve Complaints and Appeals (that are not
elevated to TDI) within 30 days from the date the Complaint or Appeal is
received. Any person, including those dissatisfied with a HMO’s resolution of a
Complaint or Appeal, may report an alleged violation to TDI.

8-90



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 9
  Version 1.4

DOCUMENT HISTORY LOG

                      DOCUMENT2   EFFECTIVE     STATUS'   REVISION   DATE  
DESCRIPTION3
Baseline
    n/a         Initial version Attachment B-1, Section 7
 
               
Revision
    1.1     June 30, 2006   Contract amendment to include STAR+PLUS program. No
change to this Section.
 
               
Revision
    1.2     September 1, 2006   Contract amendment did not revise Attachment B-1
Section 9 — Turnover Requirements
 
               
Revision
    1.3     September 1, 2006   Contract amendment did not revise Attachment B-1
Section 9 — Turnover Requirements
 
               
Revision
    1.4     September 1, 2006   Contract amendment did not revise Attachment B-1
Section 9 — Turnover Requirements

 

    Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
  2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision-e.g., “1.2” refers to the
first version of the document and the second revision. Brief description of the
changes to the document made in the revision.

 



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 9
  Version 1.4

9. Turnover Requirements
9.1 Introduction
This section presents the Turnover Requirements to which the HMO must agree.
Turnover is defined as those activities that are required for the HMO to perform
upon termination of the Contract in situations in which the HMO must transition
Contract operations to HHSC or a subsequent Contractor.
9.2 Transfer of Data
The HMO must transfer all data regarding the provision of Covered Services to
Members to HHSC or a new HMO, at the sole discretion of HHSC and as directed by
HHSC. All transferred data must be compliant with HIPAA.
All relevant data must be received and verified by HHSC or the subsequent
Contractor. If HHSC determines that not all of the data regarding the provision
of Covered Services to Members was transferred to HHSC or the subsequent
Contractor, as required, or the data is not HIPAA compliant, HHSC reserves the
right to hire an independent contractor to assist HHSC in obtaining and
transferring all the required data and to ensure that all the data are HIPAA
compliant. The reasonable cost of providing these services will be the
responsibility of the HMO.
9.3 Turnover Services
Six months prior to the end of the Contract Period, including any extensions to
such Period, the HMO must propose a Turnover Plan covering the possible turnover
of the records and information maintained to either the State or a successor
HMO. The Turnover Plan must be a comprehensive document detailing the proposed
schedule, activities, and resource requirements associated with the turnover
tasks. The Turnover Plan must be approved by HHSC.
As part of the Turnover Plan, the HMO must provide HHSC with copies of all
relevant Member and service data, documentation, or other pertinent information
necessary, as determined by the HHSC, for HHSC or a subsequent Contractor to
assume the operational activities successfully. This includes correspondence,
documentation of ongoing outstanding issues, and other operations support
documentation. The plan will describe the HMO’s approach and schedule for
transfer of all data and operational support information, as applicable. The
information must be supplied in media and format specified by the State and
according to the schedule approved by the State.
HHSC is not limited or restricted in the ability to require additional
information from the HMO or modify the turnover schedule as necessary.
9.4 Post-Turnover Services
Thirty (30) days following turnover of operations, the HMO must provide HHSC
with a Turnover Results report documenting the completion and results of each
step of the Turnover Plan. Turnover will not be considered complete until this
document is approved by HHSC.
If the HMO does not provide the required relevant data and reference tables,
documentation, or other pertinent information necessary for HHSC or the
subsequent Contractor to assume the operational activities successfully, the HMO
agrees to reimburse the State for all reasonable costs, including, but not

9-2



--------------------------------------------------------------------------------



 



      Contractual Document (CD)

 
   
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 9
  Version 1.4

limited to, transportation, lodging, and subsistence for all state and federal
representatives, or their agents, to carry out their inspection, audit, review,
analysis, reproduction and transfer functions at the location(s) of such
records.
The HMO also agrees to pay any and all additional costs incurred by the State
that are the result of the HMO’s failure to provide the requested records, data
or documentation within the time frames agreed to in the Turnover Plan.
The HMO must maintain all files and records related to Members and Providers for
five years after the date of final payment under the Contract or until the
resolution of all litigation, claims, financial management review or audit
pertaining to the Contract, whichever is longer. The HMO agrees to repay any
valid, undisputed audit exceptions taken by HHSC in any audit of the Contract.

